Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 1 of 224




                                       PX 2
           Declaration ofRoberto C.M enjivar
                   Federal Trade lnvestigator
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 2 of 224




                          D ECLAR ATION O F R O BER TO C.M EN JIV AR
                                     Pursuantto28U.S.C,j1746
            1,RobertoC.Menjivar,herebydeclareasfollows:
            MynameisRobertoC.Menjivar.1am aUnitedStatescitizenovereightecnyearsof
            age.Iam aninvestigatorwiththeFederalTradeCommission(TTC''ortçcommission'),
            a position that1have held form ore than 16 years. M y offk eaddressis230 South
            D earborn Street,Room 3030,Chicago, Illinois60604.

         2 Aspartofm y duties,Iresearch,m onitor, and investigatepartieswho are suspected of
            engagingindeceptiveorunfairactsorpracticesinviolationofSection5(a)ofthe
            FederalTradeCommission Act,andotherlawsorrulesenforcedby theFTC, including
            the Telem arketing A ctand theTelem arketing SalesRule. Ialso gatherinform ation and
            review docum ents,financialrecords,and otherevidence in connection w 1t11FTC
            investigationsand federalcourtlitigations.

            1havebeen assignedastheinvestigatorinthematterofFederalTrade Commissionv.
            SimpleHealthPlansLLC,eta1.,CaseNo.18-cv-62593(S.D.F1a.)(isimpleHealthbà.
            In the course ofthatm atter,lacquired personalknow ledge aboutthe facts slted herein,
            and,ifcalled,would testifytothesame.

            OnOctober29,2018,theFTC fileditsComplaintforPermanentInjtmctionandOther
           Equitable Reliefin Simple Hea1th. On the snm e day,the FTC filed an Ex Parte M otion
           foraTemporary RestrainingOrderwith Assd Freeze,AppointmentofaTemporary
           Receiver,OtherEquitable Relief,and Orderto Show Cause W hy aPrelim inary
           InjunctionShouldNotIssue(dTRO''),whichtheCourtgrantedonOctober31,2018.
           On N ovem ber 1,2018,pursuantto the TR O,FTC staffw aspresentwhen the court-
           appointed Tem porary Receiver,M ichael1.Goldberg ofA kelnnan LLP, and the
           Receiver'srepresentativestook possession and controlofthe SimpleH ealth defendants'
           businesspremises(silmmediateAccess'')locatedinHollywood,Florida;Doral,Florida;
           and D allas,Texas. A fterthe Tem porary Receiverand the Receiver'srepresentatives
           secured the defendants'prem isesand pursuantto the TRO,FTC staffentered the
           prem isesforthe purpose ofinspecting and copying the docum entsand recordsofthe
           receivership defendants.

        6. DuringthelmmediateAccesstand subsequentdaysafterthelmmediateAccess),anFTC
           digitalforensic exam inerand contractorsim aged about22 computersand serverslocated
           atthe defendants'businessprem ises. The defendantsalso had dozens ofserversatthe
           FlexentialDataCenter- an offsitefacility in FortLauderdale, Florida.Duetothedata
           size and com plexity ofthe servers atthe Hollywood office and FlexentialD ata Center,
           the Receiverallow ed the FTC DigitalForensic Exam inersRichard K aplan and Calvin
                                             Page 1of2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 3 of 224




            Brown to visitthe Hollywood office and FlexentialData Centerfollow ing the Imm ediate
            Access,from Novem ber 11,2018 through N ovem ber l6, 2018,forthepurpose of
            copying variousaudio and data files from those servers. In addition,FTC forensic
            examinersdownloadedfilesand datastoredon web-based oronlinestorageaccounts
            utilized by thedefendants. FTC staffalso copied hard-copy docum entsfotm d atthe
            defendants'businessprem ises.

         7. The electronically stored inform ation the FTC digitalforensic exnm inersand conlactors
            obtainedincluded wordprocessingfiles, spreadsheets,PDFS,emailaccotmtscontaining
            tensofthousandsofem ails,and othertypes offiles. Som e ofthiselectronically stored
            information wasprocessed andloaded intoadocum entmanagementsystem called
            Relativity.In addition,thehard-copydomlmentsFTC staffcopiedwerealsom ocessed
            and loaded into Relativity.

            FTC su ffconducting the investigation in FFC v. On PointG lobalLLC eta1.were
            granted access to theSimple Health Relativity database.


            Ideclareunderpenaltyofperjurythattheforegoingis eandcorrect.

           ExecutedonNovember J?tC 2:19    ,
                                                                   -              .

                                                           Rob    C.      ivar




                                               Page2 of2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 4 of 224




                        PX 3
        ExpertR eportof D r.M ichelle M azurek
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 5 of 224




                      EX PER T R EPO RT OF DR .M ICH ELLE L.M AZU REK
                                     Pursuantto28U.S.C.j1746

      1. IN TR O D U C TIO N
        1. M y nam e isM ichelle L.M azurek.Ihave been retained by the FederalTrade Com m ission
           (FTC)toprovidemyexpertopinioninconnectionwithwebsitesidentifiedbytheFTC.
           Specifically,theFTC asked metorenderan opinion on whetherthesewebsitesare
           m isleading,and whetherconsum ersunderstand whatthey are purchasing oragreeing to in
           usingthesesites.Todevelopthisopinion,I(togetherwithasmallteam)designedand
           conducted a seriesofem piricalstudies.Below ,Idescribe m y credentials and
           qualitications,the scope ofthisreport,the sm diesIdesigned and conducted,the resultsof
           these studies,and the conclusions 1drew from thoseresults.

      II.CREDENTIALSAND QUALIFICATIONS
        2. Iam an AssistantProfessorin the D epartm entofCom puterScience attheU niversity of
           M aryland,CollegeParkIUMDI,apositionIhaveheldsince2014.lamjointlyappointed
           in the University ofM aryland Institm eforAdvanced Com puterStudies, a research
           institm e focused on interdisciplinary com puterscience research,and Ihold affiliate
           appointm entsin the UM D Departm entofElectricaland Com puterEngineering and the
           UM D SchoolofInform ation Studies.M y research specialty ishum an-centered com puter
           security and privacy,an interdisciplinary field thatcom bineshum an-com puterinteraction
           (HCl)andcomputersecurity.Myworkseekstotmderstandhow andwhypeople
           (especiallynon-experts)makesecuritp andprivacy-relevantdecisions,andthentodesign
           interventionsto help im prove these processesand producebetteroutcom es.M y
           cuniculum vitae isincluded in thisreportasA ttachm ent1.
           Ireceived a BachelorofScience degree in ElectricalEngineering from the University of
           M aryland,College Park in 2004,a M asterofSciencedegree in Electricaland Com puter
           Engineering from CarnegieM ellon U niversity in 2013,and a DoctorofPhilosophy degree
           in Electricaland Com puterEngineering from Carnegie M ellon University in 2014. M y
           dissertation focused on usable accesscontrolforsharing personaldataand tiles.
           In m any subdisciplines ofcom puterscience,including both security and H CI, the m ost
           prestigious publishing venuesare conferencesratherthan,as istypicalin m any other
           academicdisciplines,journals.Topconferencesevaluatefullmanuscriptsofresearch
          results,perform ing peerreview by appointing experienced researchersto program
          com m ittees,which careftzlly review each subm itted m anuscript,suggestnecessary
          revisions,and selectthe tinalprogram .The finalprogram isboth presented atthe
          conferenceand alsopublishedarchivally.Thetop conferencesin my subdisciplines
          typically have acceptance ratesin the range of10-25% .O new idely accepted detinition of
          top conferencescan be found athttps://csrankings.org/.

           1am currently serving asSeniorProgram Com m ittee Chairforthe U SEN IX Sym positun
           onUsablePrivacyandSectlrityISOUPSI,theoldestandmostwell-knownpublication
                                              Page 1 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 6 of 224




           venue in the area ofhum an-centered security.In thisrole, 1appointthe program
           com m ittee and oversee tinalacceptance decisionsforeach subm itted m anuscript. 1am
           also a currentorrecentprogram com m ittee m emberforeach ofthe top fourcomputer
           securityconferences:IEEE Symposium onSecurityandPrivacy(S&P),USENIX Security
           Symposium (USENIX Sec),ACM ConferenceonComputerandCommunications
           Security(CCS),andtheNetworkandDistributedSystemsSecuritySymposium II
                                                                              NDSSI.
           Evely yearsince 2013,Ihavebeen an externalreview er- selected by theprogram
           com m ittee to contributepeerreview s- forthe m ostprestigiousH C1conference, the A CM
           ConferenceonHumanFactorsinComputerSystems(CHl).
        6. ln addition,1serve as an A ssociate Editorforthe ACM Transactions on Privacy and
           Security,themostprestigiouscomputersecurityjournal;topjournalsareconsideredjust
           below top conferences in quality and rigor. ln thisrole,lassign peerreview ersfor
           m anuscriptsubm issionsand then m ake acceptancerecom m endationsbased on these
           review sto the editorin chief.ln m y rolesas aprogram com m ittee m em ber, program chair,
           and associate editor,one ofm y criticalresponsibilitiesis assessing the validity ofresearch
           m ethods and results.

           1havepublished47peer-reviewedconferenceandjournalpapersrelatedtohuman-
           centered security in high-quality venues, asw ellasanum berofpeer-reviewed workshop
           papersand m agazine articles.A sofN ovem ber29,2019, according to G oogle Scholar,m y
           publicationshave been cited 3180 tim es, w ith an h-index of26 and an ilo-index of42. A
           com plete listofm y publicationsis included aspartofmy curriculum vitae, which is
           included asAttachm ent 1.

           M y currentresearch focuseson topics such aswherepeople obtain com putersecurity
           advice and how effective thatadvice is;m entalm odelsofencrypted com m unication'     ,
           transparency ofconsum ertracking in websitesand advertisem ents;and understanding
           security m istakesm adeby softw aredevelopers. Ialso do research in bestpracticesfor
           em piricalsttldiesrelated to hum an-centered privacy and security. Em piricalstudies in HC1
           and in com puterscience broadly aretypically defined as effortsto m easure som ething in
           practice,by collecting and analyzing appropriate data. Thiscontrasts,forexam ple, w ith
           theoreticalapproachesbased on m athem aticalproofs. M y best-practicesresearch explores
           how toselectsamplesinsecurity-relevantresearchinvolvinghumansubjects,aswellas
           how to design valid hum an-centered experim entsand surveys. Thisyear,lpublished a
           paperin them ostprestigious security conference exploring differentsourcesofsurvey
           samples(Redmileseta1.,2019,
                                     .seealsoParagraphs29and30).Further,myworkhas
           dem onstrated thatin m any cases, when conducting studiesofsecurity decisionsm ade by
           softwaredevelopers,com puter-science studentscan proxy fairly w ellforprofessional
           developerswithoutextensivesecuritytraining(Acaretal.,2016,
                                                                    .Acareta1.,2017b).I
           havealso published w ork,in anothertop-4 security conference, quantifying the alignm ent
          ofself-reporteddatawithmeasuredsecuritybehaviors(Redmileseta1.,2018).lnthe
          contextofsoftw arepatching,we found thatself-reportdata, whileoverreported(duein
          parttosocialdesirabilitybias;seeParagraph35)isalsofairlysystematicandpredictable.
          Thissuggeststhatwhile self-reportdataisnotprecise, itcan beused to m ake valid
          com parisonsin direction and m agnitude.Relatedly, collaborators and lfound thatdespite


                                              Page 2 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 7 of 224




           hypotheticalbiases and the so-calledprivacyparadox, itispossible to predictusers'
           privacypreferencesreasonablywellfrom self-reporteddata(Taneta1.,2018).
        9. ln my w ork lemploy a variety ofqualitative, quantitative,and m ixed m ethods.1have
           conducted sem i-stnlctured interview stbldiesdesigned to explore new research topicsin
           depthandgeneratenew hypothesesandtheories(e.g.,Fultoneta1.,2019.
                                                                          ,M azureketal.,
           2010, .Redm ileseta1.,2016b' ,Votipka etal., 2018)*
                                                             ,critical-decision-methodinterview
           sttldiesdesigned to elicitexpel'
                                          tknow ledge aboutprocessesthatm ay be atleastpartially
           subconsciousfortheexperts(e.g.,Votipkaeta1.,2020)' ,andsurveystudiesexploring
           attittzdestowardsecurityandprivacytopics(e.g.,Planeeta1.,2017.
                                                                        ,Redmileseta1.,
           2016a).lhavealsodesignedandconductedbothin-personandonlineexperimentstesting
           new andexistingsecurityandprivacytools(e.g.,Acaretal.,2016. ,Acaretal.,2017a;
           W einsheleta1.,2019),aswellascomparingparticipants'responsestodifferentprompts
           andprimings(e.j.,Baieta1.,2016*
                                         ,Vaidyaetal.,2019).lhavealsoconductedfield
           studiesandquasl-experimentsmeasuringreal-worldphenomena(e.g.,Mazureketal.,
           2013*,Redmilesetal.,2018,
                                   .Ruefetal.,2016).
        10.Ihave supervised two graduated PhD sand currently supervise seven PhD students, asw ell
           asa numberofundergraduate students.lteach an undergraduate class in com puter
           security and graduate classesin empiricalresearch m ethodsand in hum an-centered
           security.lhave given m ore than 30 invited talks atuniversities, conferencesand other
           events in the U .S.and abroad.

        11.In t'iveyears asa faculty m em ber,1have served asprincipalinvestigatoron two N ational
           ScienceFoundation(NSF)grants,whichareawardedhighlycompetitivelyonthebasisof
           peerreview by qualified panelsofexperienced researchers. lhave also served asprincipal
           or co-investigatoron grants,contracts,orcooperative agreem ents from theN ational
           lnstitmeofStandardsandTechnology(NIST),theNationalSecurityAgency('
                                                                            N SA),the
           DefenseAdvancedResearchProjectsAgencyIDARPAI;theseawardsareselected
           com petitively by program m anagersbased on the im portance ofthe topic and the
           qualitk ationsofthe applicant.1have received two highly com petitive G oogle faculty
           research ftm ding aw ards.Al1the externalfunding 1have received focuseson topicsrelated
           to hum an-centered security.
        12.lam therecipientofseveralprofessionalawardsand honors, including:

        . The IEEE Cybersecurity A ward forPractice, awarded annually fora significantpractical
          advancem entin cybersecurity,recognizing a body ofem piricalresearch on passw ord
           securityandusability(2018).
           A DistinguishedPaperaward from USENIX Security (oneofthetop fourcomputer
           securityvenues)forthepaperThebattlefor#cw York. .W casestudyofapplieddigital
           threatmodelingattheenterpriselevel(2018).Thisdistinctionwasawardedtofiveofthe
           100 paperspublished in the conference.
           AnNSA BestScientificCybersecurityPaperaward(awardedtothesinglebestpublished
           paperapplyingscientificmethodsinsecurityinagivenyear)forFtl?
                                                                      .
                                                                      /gc/whereyou're
           Iookingfor:Theimpactofinformationsourcesoncodesecurity(2016).

                                             Page 3 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 8 of 224




         * A D istinguished Revieweraw ard atthe 2019 IEEE Sym posium on Security and Privacy
             (thesinglemostcompetitivesecurityvenue),recognizingmycontributionstothepeer
             review process.

         l3.Based upon m y education,training,and experience, as sum m arized above,lconsider
            m yselfan expertin the fieldsofhum an-centered centered security and privacy as wellas
            thedesignandexecutionofempiricalstudiesinhuman-computerinteraction(HCI).
         14.1have neverpreviously testitied as an expertattrialorby deposition. lam com pensated
            by theFTC attherateof$200.00 perhourformy work inthismatter        .




      111. SC O PE O F TH E R EPO R T AN D C O N C LUSIO N S
        15.The FTC asked m e to evaluate whetherornotthe websites ltested m islead consum ers. ln
           particular:

         a. W hetherconsum ersusing a fam ily ofw ebsites offering m otor-vehicle-related services
             (e.g.,license-driver.com,dmv.com)understandthatbyenteringacreditcardand
             spending$25.98,theyarepurchasingaKçltoadGuide''(ratherthanacmallyrenewingtheir
             driver'slicense).
         b. W hetherconsum ersusing a fam ily ofw ebsitesoffering servicesrelated to Section 8
            housingandothergovernmentbenetits(e.g.,section-8-housing.org)understandthatby
            providing signitk antpersonaldata,they willreceive aEçFree Guide,''and/orthatthey
            haveagreedtoreceiveavarietyofmarketingcommunications(asopposedtochecking
            theireligibilityforSection8housing).
        16.The FTC asked m eto exam ine exam ple websites in each fam ily and conductem pirical
           studiesto addressthese questions.

        17.Tofacilitatemyeffort,FTC stafffurnishedmewithcopiesofthewebsites(license-
           driver.com and dm v.com asofJuly 24, 2019,
                                                    .section-8-housing.org asofSeptem ber8,
           2019)designedtonm locallyonexperimentalcomputers,forpurposesofconducting
           empiricalstudiesto answ erthese questions.As described below in Section Vl, m y team
           and1checkedtheaccuracyandftmctionalityofthesecopiesandmademinoradjustments
           to supportthe study design,such asinserting a pause page between tw o existing pages for
           asking questions.

        18.l(withasmallteam)designedandconductedempiricalstudiestoaddressthesequestions              .

           (1detailcontributionsoftheteam membersbelow inParagraphs47and84.)lnparticular,
           lconductedforeachwebsiteapreliminarysttzdy(conductedinperson)andthenalarger
           mainstudy (conductedonline).Theprotocolsusedforeachofthesefourstudiesare
           attached as Attachm ents2,6,8,and 9.

        19.Based upon theresults ofthe studieslconducted, togetherwith m y above-described
           know ledge and experience in hum an-centered security and hum an-com puterinteraction, I
           concludethatthe sitesItested are likely to m islead consum ers. Further,by com paring

                                              Page 4 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 9 of 224




            these sitesto screenshotsofothersites furnished by the FTC, lconclude thatotherhighly
            sim ilarsitesthatuse highly sim ilardark pattel'
                                                           nsare also likely to m islead consum ers.

      IV . BA C K G R O UN D :D A R K PAT TER N S IN U SER IN TERFA CES
        20.ContiandSobiesk(2010)coinedtheterm ttdarkpatterns''todescribemalicioususer
            interfacesthatGçdeliberately violate usable design bestpractices in orderto m anipulate,
            exploit,orattack the user,''and thatétdeliberately sacritice theuserexperiencein an
            attem ptto achievethe designer's goalsahead ofthose oftheuser.''
        21.Contiand Sobiesk developed ataxonom y ofdark pattem s, i
                                                                  ncludingcoercion(thzeatening
            theuser),confusion(providinginfpnnationtheydon'tunderstand),andobfuscation
            (hidinginfonnationtheuserwantsorneedsinordertomisleadthem).
        22.Grayeta1.(2018)developanupdatedtaxonomyofdarkpatternsine-commerce,
           includingdisguisedads(adsdisguisedasothercontentornavigation),misdirection
           (distractingtheuserfrom somethingtheservicewishesthem nottonotice),hidden
           l'nformation(relevantinformationdisguisedasirrelevant,oftenhiddeninfineprintor
           termsandconditions),toyingwithemotion(includingenticingorfrighteninglanguage),
           baitandswitch(whentheusergetssomethingdifferentthanwhattheyexpecttoreceive)
           and /brccJaction(whenausermustacceptsomeoptionorprovidesomeaccessinorder
               -

           tocontinue).
        23.Bösch eta1.(2016)detinettprivacydarkpatterns''aimedatttdeceivinguserstohandover
           theirpersonalinform ation.These take advantageofhum an cognitivebiases- forexam ple,
           agreeing quickly to a listofterm sand conditions, withoutreading them carefully --
           ûtautom atically,unconsciously,and with little effort''ratherthan thoughtfully exam ining
           the benetitsand draw backs.On privacy dark pattern ishidden legalese in w hich the
           serviceproviderhidesprivacy-threatening policies in sm allprint, i  ncomplexlegaljargon,
           orin separate Term s& ConditionsorPrivacy Policy links.

        24.Fear appeals,w hich attem ptto persuade orchange behaviorby frightening the target
           aboutpossiblenegative consequences,are com m only used forpublic health cam paigns
           (Hastingsetal.,2004).Fearappealsaimedatprom oting undesirablebehaviorean be
           characterized asa subsetofthe toying with emotions dark pattel'
                                                                         n defined by Gray eta1.
           (2018)(Paragraph22).
        25.Earlier,Benway (1998)documented bannerblindness,in which bannerslocated nearthe
           top ofthepage,awayfrom otherpagelinks,andoutsidethecriticalpathfor
           accom plishing a task are alm ostinvlsible to users, who scan pastthem intuitively.
           Num erous follow -on w orksexplored specitk instances ofbannerblindness, especially in
           thecontextofwebads(e.g.,Herveteta1.,2011,
                                                   'HsiehandChen,2011).

      V .EM PIR IC AL STU D IES IN H Cl
        26.Em piricalsm dies in H CIare a m eansto generateknowledge, typically abouthum an
           behaviorrelated to technology, from E'
                                                systematicallygathereddata''(W obbrock2012).

                                               Page 5 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 10 of
                                     224




           Them ostimportantcriterion forevaluating em piricalresults iswhetherttthe m ethodsthat
          producethem areexecutedwithrigorandprecision''(W obbrock2012).Therearea
          varietyofcriteriausedtoevaluaterigorandprecision:amongthemostcommonare(a)
          choiceofanappropriatesample(Lazareta1.,2017,    .Mûlleretal.,2014),
                                                                            .(b)promoting
          validitywhilelimitingwell-knownbiases(Lazaretal.,2017,   .Mûllereta1.,2014,
                                                                                    .
          W obbrock2012),   .and(c)selectingappropriateanalysismethodsandapplyingthem
          correctly tMiilleretal.,2014.
                                      ,W obbrock2012).lnthefollowingsections,Iwillelaborate
          on each ofthese criteria.

        A. SA M PLE SELEC TION
       27.Itiscriticalto choose a sam ple thatis appropriateto the research question intended to be
          answ ered.First,one m ustidentify thepopulation affected by theresearch question. To
          study a population,the idealchoice isaprobabilistic sam ple, in w hich a1lm em bersofthe
          populationbeingstudiedhaveanequal,random chanceofparticipating(Lazaretal.,
          2017).However,incaseswherethereisttnotaclear,well-definedpopulationofpotential
          respondents.There isnota listora centralrepositoly ofpeople w ho m eeta certain
          qualitk ation ...strictrandom sam pling cannotbe done. H ow ever,valid data can stillbe
          collectedthroughnonprobabilitybasedsamples''(Lazar,eta1.,2017).lnthecaseofthe
          potentially m isleading websites identified by the FTC , the populationsin question are U.S.
          adultswhomaywishtoobtainmotorvehicleservices(e.g.,driver'slicenserenewal,car
          registration)online,orU.S.adultswhomaywishtoobtaininformationaboutSection8
          eligibility and/orapply forSection 8vouchersonline. Forthese populations,there isno
          listorcentralrepository,so strictrandom sam pling istherefore notpossible.

      28.One m ightapproxim ate these targetpopulationsby studying U .S.adultsin general.W hen
         sm dying a large population such asU .S.adults,the closestoption to a probabilistic sam ple
         isa random -digit-dialphone survey,ofthe type often used in politicalpolling. However,
         this option isnotappropriate forexperim entalHClresearch thatrequiresparticipantsto
          interactwithatoolorwebsite(Redmilesetal.,2019).Becausethequestionsaskedbythe
          FTC require participantsto interactwith a website, random -digit-dialsurveying isnot
          feasible.
      29.In recentyears,researchershavebeen able to obtain large experim entalsam plesvia
         crowdsourcingwebsitesandwebpanels.Crowdsourcingsites(e.g.,Amazon'sMechanical
         Turk,Crowdflower,Prolitic)allow researcherstopostshorttasks(includingexperiments
         andsurveys)thatworkerscanopttoparticipatein,inexchangeforsmallpayments.
         Crow dsourcing w ebsitesare often favored by researchersbecausethey offerlarge
         am ountsofdata,quickly.M uch research hasexplored the benefitsand drawbacksof
         crow dsourced sam ples:m ore diversethan participants identitied via localuniversity
         recruiting(Behrendetal.,2011),butalsoyoungerandmoreeducatedthanthegeneral
         population(Paolaccieta1.,2011,
                                      'Rosseta1.,2010).Crowdsourcedsampleshavealso
         beenfoundtobemoreprivacy-sensitivethanthegeneralpopulation(Kangetal.,2014,.
         Schnorfetal.,2014).lngeneral,however,crowdsourcingisconsideredtoprodueehigh-
         quality data when used carefully,including restricting participantsto those with high
         <tapprovalratings''on the crowdsourcing platfonn and explicitly encouraging honesty and
         attention(Buhrmesteretal.,2018).RecentworkhasfoundthatProlitic,inparticular,
         offershigh-quality data,attentive respondents, and m ore diversity than M echanicalTurk
                                             Page 6 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 11 of
                                     224




           (Peereta1.,2017).Myownresearchhasdemonstratedthatcrowdsourceddatacanbe
           effectivewhenrepresentingyoungerandmoreeducatedpopulations(Redmileseta1.,
           2019).
       30.W ebpanelcompanies(e.g.,Qualtrics,Forsa,Dynata,Cint)willadministerasurveytoa
          panelofparticipantsthey have previously recruited to participate in avariety ofsurveys,
          in exchange forincentives including charitable donations, airline m iles,and giftcards
           (Bakeretal.,2010,
                           'CouperandMiller,2008).Oneadvantageofpanelsisthattheyallow
           researchersto specify dem ographic requirem ents- forexam ple, closely m atching the
           dem ographics ofthe U .S.population.M y own research dem onstratesthatw eb panelscan
           help to obtain resultsrelating to dem ographicsthatare difficultto tind via crow dsourcing,
           particularlyolderandlesseducatedparticipants(Redmileseta1.,2019).Severalstudies
           haveshownthatwebpanelscanprovidehigh-qualityresults(Frickereta1.,2005,  .
           GoldenbeldandDeCraen,2013).
       31.In sum m ary,both crow dsourced sam plesand w eb panelscan providehigh-quality data
          and are extrem ely com m on in H Clresearch published in prem iervenues, such asthe
          ACM ConferenceonHumanFactorsinComputingSystems(e.g.,AssalandChiasson,
          2019*
              ,K ong etal.,2019.
                               ,M arqueseta1.,2019*
                                                  , Raderetal.
                                                             ,2018,
                                                                  .Seering eta1., 2019,
                                                                                      .
          Vaziripoureta1.,2019).InthestudiesIconductedonbehalfoftheFTC,1useda
          com bination ofw eb paneland crow dsourced data (MoredetailsareprovidedinParagraph
                                                            .

          81.)
        B. VA LIDITY AN D BIA SES
       32.lnternalvalidity refersto ensuring thatthe study'sdesign and im plem entation isconsistent
          fora11participants(Maxion2011).Thisgenerallymeansensuringthatastudyprotocolis
          clearly docum ented,thatthe study is adm inistered by trained personnelw ho behave
          consistently,and thatthe study environm entiskeptconsistent. Internalvalidity ensures
          thatresultsfrom differentparticipantscanbeusefullycombinedforanalysis(Lazaretal
          2017, M axion 2011).lnthepreli
               '
                                          minarystudiesdescribedbelow,lensureinternalvalidit.y
                                                                                             ,
          by using a clearly defined study protocol, training both interviewersto follow that
          protocol,using static copiesofthe tw o w ebsites, and keeping the environm entconsistent
          by using the sam e study setup each tim e. In the m ain studies,1ensured internalvalidity by
          keeping the survey set'up consistentand using static copies ofthe websites. Inote that
          there arelikely sm allbutim portantdifferences in the w ay the survey waspresented to
          participantsfrom Prolific(crowdsourcing)andCint(webpanel),solanalyzethese
          samples separately to avoid violating internalvalidity.
      33.Externalvalidity,also called ecologicalvalidity, refersto ensuring thatsttzdy conditions
          effectively representtheç<real-world''sim ationthesttzdy intendstomeasure(Lazareta1.,
          2017,
              .OlsonandKellogg,2014).lnevaluatingwhetherornotawebsiteismisleading,
         ecologicalvalidity considerations could include considerationssuch aswhetherthe
         websiteversion being tested closely m atchesthe real-w orld site being studied, and
         w hethertheparticipantisusing the website asthey m ightin reality, focusing on a standard
         task.In particular,instructing a participantthattheirgoalisto detenuine whethera site is
         misleading(orlegitimate,etc.)willviolateecologicalvalidity,becausetheparticipantwill
         be looking forpossible problem sratherthan focusing on theirrole-playing goalof, e.g.,

                                              Page 7 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 12 of
                                     224




          renew ing a driver'slicense orobtaining inform ation aboutSection 8 vouchers. This
          scenario issim ilarto the hum an-centered-security literature on phishing and brow ser
          w am ings.In thesecases,researcherswantto know w hethera participantw illnotice thata
          w ebsite isdangerous,withoutasking them directly. Researcherstypically solve this
          problem using m ild deception,in which aparticipantisgiven aprim aly task and then
          researchersobservewhethertheynoticeanythingproblematicordangerous(e.g.,Egelman
          eta1.,2008,.Schechteretal.,2007).Forexample,inonest-udyparticipantsweretoldthey
          were participating in an online shopping sttzdy, in w hich theresearchersw ere investigating
          interaction with shopping w ebsites. Participantswere given theprim ary task ofpurchasing
          certain item s online,afterwhich they received a sim ulated phishing em ailrelated to item
          shipping;the researchersobserved w hetherthe participantsw ould click on thephishing
          linkandwhethertheywouldnoticeandheedasecuritywarninginthebrowser(Egelman
          eta1.,2008).A similarapgroachwasusedtostudytheeffectivenessofwebcam indicator
          lights'
                ,participantsw ere glven a prim ary task notassociated w ith the w ebcam , the w ebcam
          wasinterm ittently t'urned on during the task, and participantswere then asked afterw ard
          whethertheyhadnoticedanythingunusual(Portnoffetal.,2015).
       34.Forthe studies1conducted on behalfoftheFTC , 1used a sim ilarapproach with m inor
          deception:participantswercgivenaprimarytask(toevaluatetheusabilityofthewebsite),
          and my team observed whatparticipantsdid and did notnotice aboutthe w ebsitesin
          question.

       35.There arem any well-known biasesin studying hum ansthatm ustbe accounted forin
          experim entaldesign.Forexam ple,socialdesirability bias suggests thatparticipantsw ill
          provide answersthatthey deem to bem ore socially acceptable,to avoid em barrassm entor
          negativejudgement(TourangeauandYan,2007).lnhuman-centeredsecurity,thisbias
          often presentsasover-reporting on éEcorrect''behaviorssuch as alwaysupdating software
          orpayingattentiontowarnings(Howeetal.,2012).Inthecontextofthewebsites
          identitied by the FTC,socialdesirability m ay m otivate a participantto reporthaving
          carefully read noticesor disclaim erswhen they did notactually do so. W ell-designed
          studiesm itigate this bias;one com m on approach, which ladoptin the studies 1describe
          here,istouse<çforgivinglanguage''thatexcusestheundesirablebehavior(Charlesand
          D attalo,2018,
                       .Sudm an and Bradburn, 1982).Morebroadly,Howeetal.(2012)
          recom m end sim ulation - placing theparticipantin a sim ulation securitp decision-m aking
          context- overself-reporting behaviorsas am echanism to reduce participantbiases. The
          smdiesreportedhereusethisapproach(asopposedto,forexample,askingparticipants
          directly whethertheym ightbemisledby awebsite).
      36.Satisficing isa biasin which st-udy participantsm ay m ake the m inim um reasonable effort
         ratherthancarefullyattendingtotheprovidedquestionsortasks(Krosnick1991).
         Satisficingisagreaterriskwhenstudiesarenotconductedinperson(Holbrooketa1.,
         2003).Themain(online)smdiesdescribedbelow useseveralstrategiestodiscourageand
         m itigate satisficing,including addressing participantm otivation and using open-ended
         questions(seeParagraph76below fordetails)(Krosnick 1999,
                                                                .Mûllereta1.,2014)            .



      37.Dem and characteristics isa bias in which st-udy participantsm ay try to be Gthelpful''to the
         researcherby behaving in the way thatthey perceive the researcherexpectsorw ants

                                              Page 8 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 13 of
                                     224




          (Lazaretal.,2017,
                          'Orne,1962).Demandcharacteristicsplayintothestudiesdescribed
          below inseveralways.First,demandcharacteristicsprovideanotherreason(inadditionto
          extemalvalidityandsocialdesirability)whysimplyaskingtheparticipantwhetherasite
          ism isleading w illnotbe effective- the participant'sansweris likely to be affected by
          whicheveransw erthey guess orsuspectthe researcheris looking for. Thiscontributesto
          m y choice to use experim entaldeception by claim ing the sm dy'spurpose isto assess
          usability(Rosnow andDavis,1977).
       38.Anotherpotentialconsequence ofdem and characteristicsisthatifparticipantsbelieve the
          researcherwantsthem to com plete the study task,they m ay com plete iteven ifthey m ight
          stop in arealistic scenario.In thecase ofthe studiesbelow , ifthe participantbelievesthat
          theresearcherwantsthem torenew adriver'slicense(DM v-relatedstudy)orcheck
          eligibility(Section8-relatedstudy)theymaycontinuetointeractwiththesite,orbelieve
          thatthe site willeventually allow them to com pletethe task, i nawaytheymightnotif
          using the website independently. Them ostcom m on approach tom itlgating dem and
          characteristics isto carefully design the sm dy so thatthey do notunduly intluence the
          outcome(Rosnow andDavis,1977).Icarefullydesignedtheframingofthesttldiesbelow
          with dem and characteristicsin m ind,asdetailed in Paragraph 65. Forexam ple,Iused the
          usability sttldy fram ing ratherthan m aking renewing a driver's license /checking Section
          8 availability the prim ary task so thatparticipantsw ould notbelievethatthey needed to
          completetherenewal/eligibilitycheckinordertoachievethestudy'sobjective.
       C . D ATA ANA LY SIS
      39.Reliable data analysisconsists ofselecting an appropriatem ethod ofanalysis and applying
          itcorrectly.OlsonandKellogg(2014)suggestfourquestionswhenchoosingan
         evaluating a particularresearch m ethod and associated analysisapproach:içW hatisthe
          situationinwhichthedataarecollected?W hatdothedataconsistoT W hatkindts)of
         analysesare perform ed on the datato generate tknowing'?'W hatkinds ofquestionscan
         thismethodanswer(andwhatnotl?''Surveys(suchasthemainstudiesdescribedbelow)
         can beused to gatherinform ation aboutpeople'sinteraction w ith technology, their
         experiencesw ith aproductorservice,and theirperceptionstow ard an application in the
         contextofusage,a1lofwhich m ake a survey an appropriate m atch forourgoalof
         understanding how people interactw ith the identified w ebsitesand whetherthey are
         misled(M ûlleretal.,2014).Asiscommon,the studiesbelow useaqualitative
         preliminarystudytoinform thecontentofthesurveytMiillereta1.,2014).
      40.Themainsmdysurvey containsbothclosed-ended(sometimesreferredtoasmultiple
         choice)andopen-ended(sometimesreferredtoasfree-textorfree-response)questions.
         Forclosed-item questions,itiscriticaltoreportdescrl
                                                           ptivestatistics,which includeitems
         such asthe frequency distribution:whatproportion ofrespondentschose each item
         tMikllereta1.,2014).Closed-item questionsarealsooftenreportedusinginferential
         statistics,such ashypothesistesting,w hich isused to com pare resultsacrossm ultiple
         groups.Hypothesistesting is appropriateto answercom parison questionswithin
         experimentaldesigns(Lazaretal.2017),butdoesnotapplyhereastheresearchquestion
         doesnotrequire com parison. Forthisreason,in the analysisbelow 1presentdescriptive
         statistics.


                                             Page 9 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 14 of
                                     224




        41.To analyze open-ended responses, researchersuse a qualitative,interpretive m ethod,
           som etim esknown ascoding,''to organize and transfonn qualitative data from open-ended
            questionstoenablefurtherquantitativeanalysis''tMtkllereta1.,2014).Therearemultiple
            approachesto qualitative coding.O ne approach iscontentanalysis, a Sçsystem atic,
            replicabletechnique forcom pressing m any wordsoftextinto few ercontentcategories
            basedonexplicitnllesofcoding''(Stemler2001).Contentanalysisisusef'
                                                                             ulforanalyzing
            large volum esofdata system atically, organizing itinto categories in orderto m ake
            inferencesandidentifytrends(Stemler2001).Toapplythisapproach,researchers
            establish acodebook,orsetofcodesthatcanbeapplied to data. The codebook m ustbe
           exhaustiveandmutuallyexclusive:everydatapoint(inthiscase,eachopen-ended
           response)mustbeassignedatleastonecategoly,andthecategoriesmustbedistinctand
           notoverlapping(Stemler2001).1
       42.In this study,we follow bestpracticesby coding conservatively. In particular,we select
          codesonly when we are com pletely confidentthatthey apply. A san exam ple,in theD M V
          study we distinguish betw een participantswho expectto receive a driver'slicense renewal
          and those who expectto receive inform ation aboutlicense renewal. W hen a response is
          related to licenserenew albutcannotbe clearly and unam biguously understood to m ean
           therenewalitseltlweopttocategorizeitasinformation aboutrenewal.ln thisway, w e
           countambiguousresponsesagainstthehypothesisthatthe sitesare m isleading, in orderto
           provide the sitesw ith thebenefitofthe doubt.

       43.Deductiveoraprioricodingisappropriatewhenthesetofcategoriescanbe
           predetenuined,basedonpnorworkortheory(Lazaretal).Ascodesareappliedtothe
           data,theycanberevisedtoensureexhaustivenessandmutualexclusion(Stemler2001) I                .
           apply deductive coding,w ith the initialcodebook predeterm ined based on responses
           observed during the in-person prelim inary studies.
       44.Contentanalysis can be considered reliable ifm ultiple people codethe sam e data the sam e
           way(Lazareta1.,2017).Thisissometimesknownasintercoderorinter-raterreliability
           (11k.
               11.
                 ).Reliabilityisestablishedwhenmultiplecoderseach independentlycodeasubsetof
           the data,then calculate the reliability ofthe resultsusing astandardized agreem entm etric
           (describednext).lfthedesiredreliabilitylevelisnotachieved,thisindicatesthatthecodes
           are eitherinsufticiently exhaustive orm ut-
                                                     ually exclusive, orthatthe codeshave notbeen
           clearly enough detined.ln thiscase,the codersdiscussdisagreem ents, the codebook is
           im proved based on thisdiscussion,and the process isrepeated with a new subsetofthe
           data(Lazaretal.,2017.
                               ,M ùlleretal.,2014).Oncereliability hasbeen established,the
           rem aining data can be analyzed by one ofthe coders, in orderto lim itredundanteffort,
           especially w ith large datasets.Once alldatahasbeen coded, descriptive orinferential
           statisticscan be calculated based on the frequency w ith which differentcodes are observed
           tMiklleretal.,2014).
      45.Agreem entcan be m easured as apercentage ofallitem scoded, butthisapproach doesnot
         accountforthe likelihood thatcodersw ould agreeby chance atleastsom e proportion of

    1W enotethatoneparticipantresponsem aybeassignedtwo ttmutuallyexclusive''codesifitcontainstwodistinct
    coneepts(Stemler2001).
                                               Page 10 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 15 of
                                     224




           the tim e.Severalalternative m etricshave been developed to addressthis concem . 1apply
           Krippendorff sAlpha,am etric developed forcontentanalysis, and designed to account
           forbothchanceagreementandunequaldistributionofcodeswithinthedata(Krippendorff
           2004).Krippendorffrecommendsq k 0.8asaminimum valueindicatingthedatais
           reliable(Krippendorff2004).
                                     ,ladoptthisvalueasthethresholdforestablishingreliability         .




     V l. PR ELIM IN A R Y STU DIES
       46.A sdescribed in Paragraph l5,m y goalin evaluating thesew ebsiteswasto exam ine
          whetherconsum ersunderstood whatservicesthe w ebsites did and did notprovide, and
          whetherthey w erem isled.To answerthis question, Idesigned and conducted,fortwo
           representativewebsiteversions,apreliminarystudy(conductedinperson)andthenamain
           study(conductedonline).
       47.ldesigned theprelim inary studies,w ith help from two graduate students in m y research
          group who lhired to supportthisevaluation.One graduate sm dentm odified the website
          provided by the FTC,as described in Paragraph 49. The recruitm entactivitiesand in-
          person studiesw ere conducted by the graduate students, based on direction and training l
          provided.U nderm y direction and supervision, the graduate students conducted the bulk of
          theprelim inary analysis,which lreview ed and checked. Thisprocedure m irrorsthe
          typicalprocedure lusew hen conducting academ ic research, and issim ilarto the
          procedure used by m ostHClfaculty lhavew orked with.
       48.The goalofthe prelim inary sm diesw asto obsel'veparticipantsusing thew ebsitesin
          depth,in orderto understand how the sitesare typically used, whetherparticipants notice
          any w arningsordisclaim ers included in the sites, who they believe operatesthe sites,w hat
          conclusionsthey draw aboutthe servicesthe sitesoffer, and otherrelevantaspects.The
          goalofthe prelim inary sm diesw asto gain enough inform ation on these pointsto
          successfully design and conducta larger-scale onlinesm dy.
      49.Both prelim inary studiesused localcopiesofthe websitesin question, running on a laptop
         provided by the interview er,ratherthan having participantsinteractdirectly with the live
         site.ln a1lcases,internetaccesson thestudy laptop was disabled. Using a copy allow ed us
         to com plete sim ulated transactionsduring the study withoutsubm itting valid creditcard
         inform ation to the realwebsites. ltalso ensured thatifparticipantsprovided any personal
          information (despitebeing instructed notto),thatinformation would notbetransm itted    .
          U sing a localcopy also allow ed usto investigate a static version ofeach site, with no
          concern thatthe sitem ightchange in the m iddle ofthe study, which w ould harm internal
          validity(seeParagraph32).Usingacopyalsoallowedustomakeminorchangestothe
          siteinordertomoreeasiljrecordparticipants'activitiesastheyinteractedwitheachsite.
          The copy we used w asinltially provided by the FTC , then m odified slightly by agraduate
          studentlhired.Thesemodificationsconsistedof(a)addingcodetotrackwhichbuttons
          participantsclicked,inorder,andhow longtheyspentoneachpage;(b)fixingminor
          aspectsofthe site thathad been broken during the copying process, such asrestoring a
          requirementtofillininformationononepagebeforecontinuingtothenextpage;and(c)
          addingan interstitialpagejustbeforereceiptoftheGtlkoadGuide''orçTreeGuide''to
          enableinterviewerstoaskspeciticquestions(detailsinParagraph56below).
                                            Page 11 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 16 of
                                     224




        50.The copied sitesw ere fully f'
                                        unctionalfora11link, buttons,pages,etc.related to the role-
           playing goals ofrenewing a driver'slicense orchecking Section 8 eligibility, aswellas
           ot
           Sherlinkspeoplemightclickalongthosepaths(termsandconditions, privacypolicy).
            omeunrelatedareasofthesites(e.g.,renewing carregistration)werenotfully
           reconstructed;also linksthat1ed to third-party contentopening in new tabswere notf'ully
           reconstructed.
        51.Both prelim inaly studies follow ed the sam e generalform at. The com pleteprotocols and
           supporting docum entsforthe in-person studies are available as follow s:

                Attachm ent2:ProtocolforDM v-related study.

               A ttachm ent3:Terry Spencerpersona provided to participantsforDM v - related study.

            * Attachm ent4:Consentform used in both prelim inary studies.

               Attachm ent5:Privacy actnoticeprovided during debriefin both prelim inary studies.
            @ A ttachm ent6:Protocolfor Section-8-related study.

            @ Attachm ent7:Terly Spencerpersonaprovided to participantsforSection 8-related
                                                                                        -

              study.

       52.W e told participantsthatthey w ould beparticipating in m arketresearch by evaluating the
           usability ofawebsite.(Thismilddeceptionapproachfollowsstudydesignsrelatedto
          phishing and brow serw arnings, asdescribedinParagraph33above.      )Participantswere
          inform ed thataudio and screen interactionsw ould be recorded and w ere asked to consent
          to study participation.After consenting,participantsw ere instructed to think aloud during
          the study.Thinking aloud,in which participants are instructed to vocalize a11their
          thoughts and decisionswhileundertaking a task,iscom m only used in HClstudiesto
          allow researchersto understand why participantsare m aking specific choices, ratherthan
          simplywhichchoicesarebeingmade(Lazareta1.,2017).W eprovidedparticipantswith
          both an exam ple ofthinking aloud, conducted by the researcher,and an opportunity to
          practice.The study adm inistratorthen repeated the goalofevaluating website usability,
          withforgivinglanguage(seeParagraph35)designedtoencouragetheparticipantto
          provide candid feedback ratherthan feeling pressure to perform w ell.
       53.Participantswere instnzcted to role-play asTerry Spencer, a fictionalperson from Florida.
          In the DM v -related study, participantsw eretold thatTerry w anted to renew herdriver's
          license;in the Section-8-related study, they were told thatTerry w anted to check her
          eligibilityforSection8housing.Thesetaskssujportecologicalvaliditybygivingtheuser
          arealisticuse-caseforinteradlngwiththewebslte(Dumaseta1.,1999) Theparticipant
                                                                                  .

          wastold eitherthatTen'  y had typed DM V .com in herbrowserorthatshe had searched for
          ttsection 8 housing apply''and selected the top hit, and then asked to interactw ith the
          resultingwebsite.(1notethatfortheDM v-relatedstudy,thedmv.com site typically
          redirectsto license-driver.com partw ay through theprocess, depending on the optionsthe


                                            Page 12 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 17 of
                                     224




          userselects.The protocolspecifically did notsay thatthe website could be used forthese
          tasks,only thatTerry had encountered the site with thesetasks in m ind.

       54.In both cases,the participantw asprovided a paperinform ation sheetspecifying
          inform ation aboutTerly,such asheraddress afld phone number. Al1the inform ation was
          fictional.These infonnation sheetsare included asAttachm ents3 and 7. ForDM V
          participants,the inform ation sheetcontained a ûçcreditcard num ber''taken from an expired
          giftcard with no rem aining balance. Because the Section 8 website requests a significant
          am ountofinform ation,and becausethe infonnation requestisthe key elem entofthe site
          (asopposedtoprovidingacreditcardnumberfortheDMV site),theSection8
          inform ation sheetw aslongerand contained m ore details. The Section 8 inform ation sheet
          was form atted asa story,w ith both relevantand irrelevantdetails. Thisw aspurposefully
          designedtopreventparticipantsfrom satis/cing,orquicklyprovidingeasyanswers
          withoutactuallythinkingaboutorthoroughlyprocessingthecontentofthesite(Krosnick
          1999).lf,forexample,wehadprovidedan infonuationsheetcontainingexactlythe
          inform ation requested by the site, in order,we m ightexpectparticipantsto quickly fillitin
          w ithoutcarefully considering whetherornotitw asa good choice to do so    .



       55.Participantswere told eitherthatTerly had navigated directly to dm v.com in herbrowser
          (DM v-relatedstudy)orthatshehadsearchedfortçsection8housingapply''andthefirst
          resulthad 1ed herto section-8-housing org (Section 8-related study).Participantswere
                                                .

          then instructed to interactw ith the site, thinking aloud whiledoing so. Ifparticipants
          expressed interestin leaving the site orexpressed doubtthatthey would be able to
          accom plish Teny'sgoal,the interview erw asinstructed to tellthem to behave asthey
          w ould ifthey were really trying to renew a driver'slicense orcheck eligibility. lfthe
          participantdecided atthatpointto stop using the site, they w ere asked w hy they chose to
          stop.
       56.On the realw ebsiteswe sttldied, peoplewho completedapurchase(on theDM V site)or
          finishedcompletingal1therequestedinfonnation(ontheSection8site)wouldtypically
          be directed to apage where they would receive atERoad Guide''ortT ree Guide''
          respectively.Forpurposesofthe sm dy, we inserted an interstitialscreen thatwould allow
          the interviewerto ask questions afterthe participanthad com pleted thepurchase /the
          inform ation request,butbeforethey received inform ation abouttheguide.

      57.Atthisinterstitialpage(orupontheparticipantdecidingtostopinteractingwiththesite),
          the interview erasked a seriesofquestions designed to elicittheparticipant'sperception of
          whatthey had done on the website. In both cases,thefirstfew questions, which w ere
          aboutthe usability ofthe site,were designed to m aintain the dcception thatresearchers
          were sm dying the usability ofthe site.

      58.FortheDM V site,participantswereaskedhow muchmoneytheyhadspent(ifany), and
         askedwhattheyhadpurchased(ifanything).Participantswereaskedwhethertheyhad
         renewed Terry'slicense orwhetherthere was anything else Terry needed to do, whether
         they expected the w ebsiteto do anything on Terly'sbehalf, who they thoughtowned or
         operated the w ebsite,and whetherthey w ould trustthe site with theircreditcard
         information(andwhy).
                                            Page 13 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 18 of
                                     224




       59.FortheSection8site,participantswereaskedwhattheyhadaccomylishedbyentering
          som e ofTerry'spersonalinfonuation,w hetherthey had succeeded m checking Teny's
          eligibility,w hetherthey expected Terly to receive any additionalinform ation orservices
          from the site,who they thoughtowned oroperated thew ebsite, and whetherthey w ould
          trustthesitewiththeirpersonalinformation(andwhy).
       60.N ext,participantswho had com pleted the purchase /inform ation requestw ere instnlcted
          tocontinuepasttheinterstitial,atwhichpoint(asintherealwebsite)theyreceived
          inform ation aboutthe guide.Atthispoint, participantswere asked w hatthey had received
          and whetheritwasw hatthey expected to receive. Participantswere again asked whether
          they needed to do anything else in orderto renew Terry'slicense orcheck hereligibility,
          asappropriate.

       61.Next,allparticipants(whetherornotthey had com pleted the purchase/inform ation
          request)wereshownpapercopiesoftldisclaim er''m essagesthatappearon the websites
          westudied.(Thesedisclaimershadbeenshownin thenorm alcourseofinteracting with
          thesite,justastheyappearintherealsite,butatthispointweprovidedaseparatepaper
          copy fortheparticipantto review )DM V participantsreviewedtwo suchmessages
                                            .

          (shownattheendofAttaclunent3).Thetirstonewarnstheuserthatdrivingwithouta
          valid license orregistration isillegalbefore stating thatthisw ebsite isprivately owned
          and notaffiliated with any ofticialgovernm entagency. Thism essage usesa fearappeal,
          conformingtothetoyingwithemotionsdarkpatlern(Paragraphs23-24).Thesecond
          messagestatesthatthesitecharges$25.98fortthelpful,time-saving information and
          dow nloads''butisnotow ned,operated by, or affiliated w ith any govem m entagency      .
          Section 8 participantsreview ed one m essage, which authorizesthe website and m arketing
          partnersto contactthe useraboutm arketing offersby phone ortextm essage, regardlessof
          anyregistrationonaDoNotCallregistry(shownattheendofAttachment6).
      62.A fterreviewing each disclaim er, participantswereasked,using forgiving language(see
          Paragraph35),whethertheyhadnoticedandreadthemessagewhileusingthesite               .
          Participantsw ere then asked to read the m essage and asked to briefly explain w hatitsaid.
          Participantsw erethen asked w hetherreading them essage had changed theiropinion of
          how they used the w ebsite,w hetherthey had accom plished Terry'sgoal, and w ho ow ned
          oroperated the site.

      63.Atthatpoint,the study w ascom plete and participantsreceived a debriefexplaining the
         m ild deception asw ellas aPrivacy A ctnotice provided by the FTC . Participantswere
         offered the option to rem ove theirdata from the study based on the new inform ation about
         thesmdy'spurpose;noin-personparticipantsandsevenonlineparticipants(1DMV, 6
         Section 8)didso.Debriefsandoptionaldatawithdrawalsarestandardpracticewhenusing
         deception in H CIsm dies,aspartofm aintaining high ethicalstandardsrelated to infonned
         consent(SmithandRichardson,1983).
      64.The questionsdescribed in paragraphs58 through 61 were designed to elicitwhetherthe
         participanthad been m isled aboutservicesoffered by the site, whatthey had expectcd to
         receive while using the site,w hetherthey expected to receive any m arketing m aterialsor
         havetheirdata sold to third parties,and whetherthey were confused aboutthe w ebsite

                                                Page 14 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 19 of
                                     224




           being privately ow ned ratherthan operated by any governm entagency. The questions
           w ere also designed to evaluate how reading the disclaim ernoticeswould affect
           participants'perceptions.
       65.Severalsubtle aspectsofthisstudy design were designed to lim itdem and characteristics,
          particularly the possibility thatparticipantsw ould continue w orking w ith the site, or
          expectitto provide driver's licenserenew al/Section 8 eligibility, m orethan they would
           inanon-st-udyscenario(seeParagraph37).First,thetaskprovidedtotheparticipantisto
          assesstheusabilit
                          y ofthewebsite,nottorenew thedriver'slicenseorcheckeligibility
          directly,whichgivestheparticipantroom toidentifyaproblem orconcern(eg.,to say .

          thatthewebsitecannotbeusedtorenew adriver'slicense)whilestillfeelingasthough
          they are helping theresearcher.Second, 1fram e the role-playing task by saying thatTeny
          hadagoal(renew license;checkeligibility)andfoundherselfatthewebsiteinquestion           .
          The protocolcarefully doesnotsay oreven im ply thatthe w ebsite could beused to
          accomplish thesegoals.Third,the st-udy protocolrequirestheresearcherto say thatthey
          were hired to evaluatethew ebsite'susability. Thisisa com m on approach designed to
          allow participantsto providehonestcom m entsw ithoutw orrying thatthey m ighthurtthe
          feelingsofsom eone who created orisotherwise invested in the system understudy
          (RubinandChisnell,2008).
       66.W e recruited participants in the W ashington, D. C.areaintwoways.First,weadvertised
          on Craigslistforparticipantsto m ake appointm entsto participate ln the study. Second,w e
          recruited participantsin person via a libraly-interceptm odel:standing outside librariesin
          areaswith high foottraffic and asking passersby ifthey w ere interested in participating.
          A 11interview stook place inside room sreserved atlibrariesin M ontgom ery County, M D
          orW ashington,DC.Participantswerecompensatedbetween $15 and $25depending on
          whethertheyhadmadeappointmentsinadvance(andthereforehadtotraveltothestudy)
          orw ere recruited directly in person.Ten people com pleted the DM V study and 12 people
          completed the Section 8 study.A sis standard in qualitative studies, w e stopped each study
          whenwereachedconceptualsaturation(Guestetal.,2006):thepointatwhichwestopped
          observing new pathsthrough the site ornew participantreactions. In both cases,we
          reached apparentsaturation and then recruited 1-2 additionalparticipantsto be
          conservative.

      67.W e inform ally analyzed theresultsofthese st-  udiesin orderto inform the design ofthe
         m ain studies.W e observed thatthe study design overallappeared successful:no
         participants questioned theresearch-purpose deception thatthe study w asaboutsite
         usability,and al1participantscom pleted the tasksasinstructed. W e noted every path
         through thew ebsitestaken by participants, in orderto ensure thatallsuch pathsw ould be
         available in the online version forthe m ain study. Foreach site,oneteam m em berw ent
         through the audio recordingsand notes system atically to develop a content-analysis
          codebookforeachsite,foruseinthemainstudy(seeParagraph43above).W einformally
         observed that9 of 10 D M V participants com pleted the transaction;ofthese, eightwere
         expecting to have successfully renewed a license,notto receive a road guide. W e
         infonnally observed that10 of12 Section 8 participantsentered Terry'sinform ation
         w ithouthesitation.Priorto ourpointing outthe disclaim er, three participantsbelieved that


                                            Page 15 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 20 of
                                     224




           the site wasoperated directly by ççsection 8,''and nine believed thatitw asnota
           governm entsite butw ould directly help Terly to apply forbenefits.

     V H . M A IN STUD IES
       68.Based on resultsfrom the prelim inary studies, Idesignedmainstudies(oneforeachsite)
          to be conducted onlinew ith a largersam ple. Online ratherthan in-person experim entsare
          a com m on approach in H CIbecause they enable largersam ple sizesin shortertim e
          periods,with little lossin data quality. See Paragraphs29 and 30 forfurtherdiscussion of
          online sam ples.Further,online studiesm itigate socialdesirability biasand dem and effects
          becausethe researcherisnotphysically present, m itigating a participant'sm otivation to
          behaveperformatively(Podsakoffetal.,2003).
       69.The online versionsofthe studies closely m irrored the in-person version. Changesw ere
          madeeithertoaccountforthedifferenceinmode(onlinevs.inperson)ortomakeminor
          im provem entsorclaritk ationsbased on experiencew ith theprelim inary studies. In the
          following paragraphs,ldescribe the m ain studiesprim arily by listing w hatw as sim ilar
          and differentcompared to the prelim inary studies.

       70.lused the sam e m ild deception,asking participantsto evaluate usability, thesam e Terly
          Spencerroleplaying tasks,and the sam e setofquestionsfollow ing theparticipant's
          interaction w ith the website.

       71.Ioptedtouseprimarily open-ended(free-textresponse)questionsratherthanmultiple-
          choice questions,fortw o reasons.First, open-ended responsesprovide a built-in data
          quality check,asw ecan easily screen outparticipantswho do notprovide relevantand
          responsiveanswers(whichwedid;seeParagraphs85and104).Second,usingopen-ended
          responses avoidsprim ing participantsw ith possibleoptionsthey m ightnothave
          previously considered.Forexample, offering a m ultiple-choice question aboutw hatthe
          participantexpectedtoreceiveintheDM V study(including,e.g.,arenewedlicenseora
          roadguide)couldcausethem torevisittheirpurchaseratherthanrespondwiththeirinitial,
          genuinereaction.

      72.The m ostim portantdifferencebetw een the online m ain study and the prelim inaly in-
         person studiesw asthe participants'interaction w ith thew ebsitesunderevaluation. To
          simplifythestudy,ldecidedtonm theonlineversionasahigh-hdelityprototypel
          evaluating a prototype thatapproxim ates aw orking system w ithoutfully im plem enting the
          finishedsystem (Lazareta1.,2017).Tothisend,ldesigned(andthestudents
          implemented)anonlinesurveyinwhichparticipantsareaskedtonavijatethroughthesite
          via screenshots,indicating which buttonsorlinksthey would like to cllck, w hich fields
          they would like to tillin,and otherdecisionsasansw ersto survey questions. 80th studies
          started w ith a consentform ,followed by an instructionspage thatdescribed the m ain task
          (smdyingwebsiteusability)andtheroleplayingset'uptTerrySpencer).Bothonline
          studies,asim plem ented in the SurveyGizm o online survey tool, are included as
          Attachm ents8 and 9.



                                            Page 16 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 21 of
                                     224




        73.The design ofthe high-tidelity prototype iscrucialto m aintaining validity. First,the
           surveysweredesignedsothatthewebsiteprototypeandthequestions(about,e.g.,whatto
           click)weresidebyside,notarrangedvertically.Thisisimportantbecausetheparticipant
           would notneed to scrolldow n through the wholepage;once they had identified an action
           they w ished to take,they could im m ediately expressthataction by answering the
           associated survey question.Thisprom otesecologicalvalidity, asin realw eb surfing auser
           can imm ediately click a link orbutton they find useful,w ithoutneeding to scrollthrough
           the entire page.Second,to controlfordem and characteristics, we offered ttl-eave this site''
           asa tirst-leveloption on every page,reducing the chancethattheparticipantw ould
           assum ethey are expected orrequired to continue using the site.lalso opted to allow
           participantsto select'Efillin Teny's inform ation''and havetheprototype autofillnam e,
           address,phone num ber,and otherdem ographic details, ratherthan requiring participants
           totypeTerry'sinformation.Thiswasfortworeasons:(a)askingtheparticipanttoswitch
           back and forth to retrieve Terly'sbio inform ation and retype itw ould be cumbersom e and
           errorprone,and(b)topreventanyparticipantsfrom inadvertentlyfillingintheirown
           personalinform ation,which ldid notwantto collect.H ow ever, in the Section 8 study,
           participantswere stillrequired to m ake choices aboutw hich response button to select
           (e.g.,whenprovidedmultiplechoiceoptionsaboutmedicalbillstoclick)basedonthe
           provided infonnation aboutTerry.
       74.Participantswho opted to tûLeave thissite''w ere im m ediately directed to a question about
          why they w ere choosing to leave.They then were asked alm ostallofthe sam e questions
          asparticipantsw ho com pleted the simulated transaction /completed theprocessto receive
           theirSection8guide(includingquestionsaboutthedisclaimermessages),exceptfor
           questionsspecifically related to the transaction, such asasking whatthey had purchased
           withTerry'ssimulatedmoney(DMv-relatedstudy)orwhattheyhadreceived(Section-8-
           related smdy).
       75.W e also m adea t<D o som ething else''option availableto participantsata11tim es, in case
          they w anted to use the website in aw ay notsupported by ourhigh-fidelity prototype. W e
          designed the prototypeto supportevery path actually taken by any in-person participantin
          ourprelim inary sttldies,any additionalpath thatw e deem ed related to driver'slicense
          renew al,and a variety ofotherbuttons,links,and optionsavailable on the realsite.
          Becausethe site iscom plex and offers a largevariety ofsuch options,ourprototype w as
          notexhaustive.Participantsw ho selected ççl;o som ething else''w ere asked alm ostal1of
          the sam e questionsasparticipantswho com pleted thesim ulated transaction /com pleted
          theprocesstoreceivetheirSection8guide(includingquestionsaboutthedisclaimer
          messages),exceptforquestionsspecificallyrelatedtothetransaction,suchasaskingwhat
          theyhadpurchasedwithTerry'ssimulatedmoney(DM v-relatedstudy)orwhattheyhad
          received (Section-8-related sttldy).
       76.lmadeseveralchangesintheonlinesmdy(comparedtothein-personversion)designed
          topreventandmitigatesatistking(seeParagraph36).Iaddedlanguageaboutthe
          im portance oftaking care in the survey in orderto contributeto ourresearch and asked
          participantsto typethatthey agreed;thisisa well-known technique forim proving
          motivationandthereforereducingsatistking(Krosnick 1991,Mûllereta1.,2014).Ialso
          added two m ultiple-choice attention-check questionsdesigned to assesswhether

                                             Page 17 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 22 of
                                     224




           participantshad read the directions:one asked w ho the participantw aspretending to be
           tTerrySpencer)andtheotheraskedabouttheparticipant'srole-playinggoal(either
           renew ing a driver'slicense orchecking Section 8 eligibility, forthetwodifferentstudies).
           A ttention-check questionslike these aredesigned to allow the researcherto w eed out
           participantswhoarenotpayinycloseattention(Oppenheimeretal.,2009).Bestpractices
           suggestthatoverly tricky orm lsleading attention checkscan screen outm ore participants
           than necessary;w e avoid thisby placing the attention check on the sam e page asthe
           instnlctions,allowing participantsw ho are m aking an effol'
                                                                      tto easily tind the correct
           answer,eveniftheyhadnotinitiallyreadthedirectionscarefully(Abbey& Meloy,2017,
                                                                                       .
           Egelm an etal.,2014,
                              .ProlificTeam , 2018,
                                                  .Vannette2016).Participantswhodidnot
           complete these initialquestionscorrectly were notallowed to continue to the restofthe
           study.The tw o attention checksw ere notstrictly necessary, asw e w ereableto usethe
           open-endedresponsestoscreenoutnon-compliantparticipants(Egelmanetal.,2014),but
           w e added them partway through the DM V study to rem ove any such participantsearlierin
           theprocess.Becausebothapproaches(attentionchecks,validatingopen-endedresponses)
           screen outnon-com pliantparticipants,internalvalidity ispreserved despite thischange.
       77.lalso added to the DM V version ofthe online m ain study a few questionsaboutwhether
          theparticipantexpected çt- l-erry''to be contacted by em ail, and ifso,by whom and what
          about;these questionsw ere added to ascertain whetherparticipantshad noticed langtzage
          on the site indicating thatby subm itling inform ation, usersagree to i<receive em ailsand
           newsletterstailoredto(their)interests.''
       78.The DM V site containsa naturalttstopping''pointatwhich to ask questions:afterthe
           participantenterscreditcardinfonuation(iftheydoso).TheSection8hasasimilar
           stopping pointaftera11personalquestionshave been answered, before receiving
          informationabouttheguide.However,reachingthispointtakeslonger(morescreens)
          thanintheDMV site,andtherearemoreopporqmitiestoleavethesite(whetherbecause
           itdoesnotmeettheparticipant'sperceivedneedswhileroleplayingasTerry,orbecause
          offatigue).A particlpantcouldsubmitsomeamountofpersonalinformation,thenbecome
          aw are thatthe site would notallow eligibility checking, and then choose to leave the site.
          ln the prelim inary studies,the think-aloud protocolallowed the researcherto follow the
          participant'sreasoning and beliefsin subtle distinctions. Forthe online m ain st-
                                                                                          udy,l
          revised and added som e questionsto draw outthese distinctions. Forexam ple,lused t$At
          thetimewhenyouenteredg'
                                rerjy'slinformation,whatdidyouthinkitwouldbeused
          for?''to explore whattheparticlpantbelieved when they entered the data, which m ay have
          changed asthey interacted with the w ebsite.
       79.The Section 8 site,when m irrored into thehigh-fidelity prototype, contained a few
          instanceswhere the printwastoo sm allto easily read on sm allerm onitors. W etherefore
          added a capability to zoom in on site im agesby m ousing overthem to thisversion. W e
          also added the ability to review Terry's inform ation by m ousing overa link. (W edidnot
          include a sim ilar option in theDM V version because theparticipantdid nothave to m ake
          decisionsbased on Terly'sdetailed inform ation in thatstudy.)




                                             Page 18 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 23 of
                                     224




        80.lalso revised thew ording ofa few questionsto clarify referencesto ttyou''and tt-rerry''in
           the roleplaying scenario,to avoid participantconfusion. Finally,ladded dem ographics
           questions atthe end ofthe survey so thatIcould characterize the sam ple aflerthe fact.
        81.lrecruited participantsfrom Cint, awebpanelprovider(seeParagraph30)aswellas
            Prolific,aresearchcrowdsourcingservice(Paragraph29).Thebulkofyarticipantscame
            from Cintin an effortto ensure a diverse sam ple with good representatlon ofolderand
            lesseducated participants.W eb panelproviders, however,often have a relatively high
            dropoutrate,particularly forrelatively complcx surveyssuch asthisone. W hen Idid
            observe a fairly high dropoutrate in the Cintdata, lrecruited a sm alladditionalsample
            from Prolitic,whichprovideslessdiversitybutiswellknownforhigh-qualitydata(Peer
            etal.,2015).Below,1analyzetheresultsfrom thetwosamplesseparately.Cintpanelists
            w ere com pensated according to theiragreem entw ith Cint. Prolific particlpantswere
            compensated $9/hourbased on theaveragesttldy completion time.
        82.lasked Cinttoprovide approxim ately U .s.- censusrepresentativeparticipants(onage,
           gender,educationlevel,andethnicity)fortheDMv-relatedstudyandtooversampleon
           lower-incomeparticipants(becausetheyaremorelikelytobepotentiallyinterestedinthe
           Section8program)fortheSection-8-relatedstudy.OnProlitic,theresearchersetstheir
           own sam plu qualitications:Iselected U .S.-only participantswith a 95% or greater
           approvalratingontheplatfonn,whohad(atthetimeofsigningupforProlific)expressed
           willingnesstoparticipateinstudieswithexperimentaldeceptionz(e.g.,thatthesestudies
           wereaboutwebsiteusability).FortheSection-8-relatedsmdy,Ilimitedhousehold
           incomestobelow $60,000/year.lnboth settings,Irequestedparticipantsuseadesktop or
           laptop (notamobiledeviceortablet)toensuretheprototypecouldbeviewedproperly.
           W e used a non-m obile version ofthe sitesundersttzdy, and thehigh-tidelity prototype
           display w asnotfonnatted form obile. Thisrequirem entw asalso enforced by
           SurveyGizm o,the softwareused to conductthe studies, which autom atically disqualified
           mobileortabletparticipants(basedonHTTPuseragent)atthefirstpageofthestudy.
           Participantsw erenotperm itted to participate m ore than once, including in both the DM V-
           related and Section-8-related st-udies.
       83.To analyze open-ended survey responses, luse the contentanalysisapproach outlined in
           Paragraphs41-45.The initialcodebook w asprepared based on responsesseen in the
           prelim inary studies.Each open-ended question istreated separately, with an independent
           setofcodes.W here additionalquestionswere added thatw eren'tused in the prelim inary
           studies,oneteam m em berexam ined 10% ofthe m ain sttldy data to establish the initial
           codebook.One graduate studentand Icoded a sam ple consisting of 15% ofthe responses
           and tested agreem ent.Forany questionsthatdid notreach agreem enta k 0.8,w erevised
           thecodebook orclarificd the inclusiolfexclusion criteria, selected a new 15% of
           responses,and repeated the process.Once reliability w asobtained fora11questions, the
           studentindependently coded a1lresponses, including recoding responses from earlier
           rotmdsto usethe tinalcodebook.Forboth studies, reliability forallquestionsw as
           obtained w ithin three roundsofiteration.In the results sectionsbelow , lpresent

    2Prolitsctermsofservicerequireresearcherstoapplythiscriterion inany studywhereexperimentaldeception is
    used.
                                                 Page 19 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 24 of
                                     224




          descriptive frequency statisticsforboth close-ended responsesand forthe codes assigned
          to open-ended responses.

       84.ldesigned the overallapproach forthe m ain sttzdiesand supervised design and
          implem entation ofthe high-tidelity prototypes and survey questions. The sttldents
          im plem ented the prototype and survey questionsin the SurveyGizm o softw are. Iworked
          w ith a Cintrepresentative to m anage deploym entto Cintparticipants;Idirectly m anaged
          deploym entto Prolific.1worked w ith on studentto establish reliablc qualitative analysis,
          asdescribed above;the studentcom pleted the qualitative analysisonce reliability w as
          established.Ithen calculated al1descriptive statistics and drew al1associated conclusions,
          asreported below .

     V IlI. R ESU LTS:DM V -R ELA TED STU DY
       85.W e collected atotalof107 com plete, valid responsesto the D M v-related survey,
          including 82 from Cintand 25 from Prolitic. W e include only those participantsw ho
          agreed to ourconsentfonu,completed theentire study including view ing the debrief, and
          gaveon-topicanswerstoopen-endedquestions.(Forexample,weexcludedone
          respondentw ho provided Bible versesin each open-ended answer)Someself-reported
                                                                            .

          dem ographic characteristicsoftheparticipantsare provided in Table l. A sexpected,the
          Prolific sam ple isboth youngerand m ore educated than the Cintsam ple.




                                            Page 20 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 25 of
                                     224




                                                              Cint(% ) Prolific(*/0)
                                     H asD river'sLicense?
                                                      Yes 79(96.3)              20(80.0)
                                                      No    3(3.7)               5(20.0)
                                                  G ender
                                                    M ale 35(42.7)              14(56.0)
                                                  Female 47(57.3)               11(44.0)
                                EducationalA ttainm ent
                                SomeH.S.,nodiploma      2(2.4)                  0(0.0)
                                H.S.gradorequivalent 19(23.2)                  3(12.0)
                    Somecollege,includingassoc.degree 24(29.3)                 9(36.0)
                             Trade/technical/vocational 6(7.3)                  0(0.0)
                          Bachelor'sdegreeandhigher 31(37.8)                  12(48.0)
                                                      Age
                                                   18-29 14(17.1)           12(48.0)
                                                  30-39 10(12.2)            10(40.0)
                                                  40-49 16(19.5)              2(8.0)
                                                  50-59 15(18.3)              1(4.0)
                                                     60+ 27(32.9)             0(0.0)
     Tablel.'Selectedself-reporteddemographicsforDM v-studypartici
                                                                 pants.Percentagesmay notaddto
     100% dueto item non-response.
       86.H alfofCintparticipants and 40% ofProlincparticipants com pleted the transaction.
          Participantswho com pleted the survey can be categorized into one ofthree high-level
           outcomes:(a)submittingtTerry's''creditcardinformation,therebypaying$25.98(within
           oursimulatedscenario'  ,noactualmoneywasinvolved)foraRoadGuide;(b)choosing
           tûleavethissite''sometimebeforesubmittingthecreditcardinformation;or(c)choosing
          tt
           l;o som ething else''som etim e before subm itting the creditcard inform ation. Henceforth,
          Iw illreferto these asthepaid,left,and othergroupsrespectively. A sshown in Table 2,
          50% ofCintparticipants and 40% ofProlific participantscom pleted the sim ulated credit
          card transaction;22 and 40% ,respectively,opted to leave the site;and therem ainder
          chose$6D o som ething else.''Because the Eçl)o som ething else''participantsleftatvarying
          pointsoftheprocess,1do notfocuson them in the following discussion ofresults.

                                                Cint (*4)       Prolific(9/0)
                                     Paid        41(50.0)        10(40.0)
                              Leftthesite        18(22.0)        10(40.0)
                            Somethingelse        23(28.0)         5(20.0)
    Table2:High-leveloutcomesforDM v-studypartici
                                                pants.


                                              Page 21 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 26 of
                                     224




        A. PAR TICIPA NTS W H O CO M PLETED TH E TM N SA CTIO N
       87.Iwillfocusfirston thoseparticipantswho paid. Table3 highlightssom e relevant
          reSPOnSeS.
       88.M ostparticipantswho paid - m eaning about40% ofaIIparticipants- believed they
          had purchased a license renewal.W e asked those participantsw ho paid whatthey had
          purchased w ith Terry'screditcard. (Recallthatthisquestionwasaskedaft ersubmitling
          creditcard inform ation,butbefore viewing the subsequentttGetyourroad guide''page, so
          pa
          Thrticipantshad notyetseen anyconfinuation oroutcom efrom thesim ulatedpurchase.)
              evastmajorityindicatedtheybelievedtheyhadsuccessfullyrenewedTeny'slicense:
           36/41(87.8%)forCint,and9/10(90%)forProlific.OneProlificparticipantcorrectly
          identified thatthey had purchased aroad guide, and one Cintparticipantm entioned a
          license renewalw ithoutclearly indicating w hetherthey had purchased the renewalitselfor
          help w ith renew al.Therem aining participants'answersindicated they were notsure or
          m entioned som ething else notrelevantto renew ing a license. W hen considered asa
          proportion ofa1lstudy participants,43.9% ofCintparticipantsand 36% ofProlific
          participantscom pleted the transaction and believed they had purchased alicense renewal.

                                                                   Cint(% ) Prolific(% )
                                          W hatw aspurchased?
                                               Licenserenewalj 36(87.8)            9(90.0)
                                    Guideorrenewalinformation ( 1(2.4)             1(10.0)
                                                Notsureorothert 4(9.
                                          R enew alCom pleted? i
                                                                   8)               0(0.0)
                                                             Yes 40(97.6)          9(90.0)
                                                             No    1(2.4)          1(10.0)
                                   W ho ow ns/operatesthe site?
                                  TheDM V orthegovernment.30(73.2)                 6(60.0)
                   ProbablyorhopefullytheDMV orgovernment 3(7.3)                    0(00)
                                                                                        .

                Privatecompany affiliated with DM v/governmentr      0(0 0)
                                                                         .        2 (20.0)
           PrivatccompanyNOT affiliatedwithDMv/govelmment 0(0.0)                      1(100)
                                                                                       .


                                                          Notsure 5(12.2)             1(10.0)
                                                            Other 3(7.3)               0(0.0)
    Table3.
          'Beliefsofparticl
                          pantswhtpcompletedthesimulatedcreditcardtransaction Thesequestions
                                                                              .

    wcrcaskedaltersubmitting creditcardinformation,butbeforerevealing thattheresultwtz-
                                                                                      çaRoad
    Guide.Fortheopen-endedquestions(whatwaspurchases,whoowns/operatesthesite), amaximum of
    onecodeperparticlpantwl,çapplied.

      89.Alm ostaIIparticipantsw ho paid - m eaning nearly 50% ofalICintparticipants and
         36% ofalIProlifk participants- believed the renewalw as com plete and no further
         stepswererequired.Atthesametime(afterpurchase,beforeguide),wealsoaskedthese

                                          Page22 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 27 of
                                     224




           participantsdirectly(close-endedquestion)whethertheyhadrenewedTerry'slicenseor
           whetheranything else stillneeded to be done.Theseresultsare also shown in Table 3. All
           butone participantin each sam ple chose the (tlhavercnew ed Terly'sdriver'slicense''
           option.Thisfurthervalidatesthatbeforeview ing thepurchaseconfirm ation indicating
           theyhadreceivedaroadguide,thevastmajori'
                                                  tyofparticipantsbelievedtheyhadpaidto
           renew a license.Thism eansthat48.8% ofa11Cintparticipants and 36.0% ofal1Prolific
           participantsbelieved the renew alwascomplete.
       90.M ostparticipantsw ho paid believed the site w asgovernm ent-ow ned. During the sam e
           setofquestions(afterpaying;beforeguide)wealsoaskedparticipantsinanopen-ended
           question who they thoughtowned oroperated the site they w ere evaluating. A strong
           majorityofthosewhopaid(73% forCint,60% forProlitic)believedthesitewasowned
           oroperated by the DM V,the Florida governm ent,orsom e othergovernm entagency. An
           additional7.3% ofCintparticipantswho paid said the site washopefully orprobably
           owned by the governm ent.N o Prolific participantswho paid gave thisanswer, but20% of
           theProlific participantsw ho paid responded thatthe sitew as owned oroperated by a
           private com pany aftiliated with the DM V orgovernm ent.
       91.Overall,m ostCintparticipants and 40% ofProliscparticipantsbelieved the sitew as
          governm ent-ow ned.Participantswho leftthe site orchose to do som ething elsew ere also
          asked who ow ned oroperated the website.Considering a11participantstogether-
           regardlessofwhethertheycompletedthetransaction-56Cintparticipants(68.3%)and
           10Prolificparticipants(40.0%)respondedthatthesitewasownedoroperatedbythe
          D M V ,the Florida governm ent,orsom e othergovernm entagency.

        B. PAR TICIPANTS W H O LEFT TH E SITE
       92.Som e participants Ieftthe site because they determ ined itcould notbe used to renew
          a license directly.W hen participantsselected the ûû1w antto leavethissite''option, they
          w ere im m ediately asked in an open-ended question why they had opted to leave. Am ong
          Cintparticipants,nine(50.0%.,11.0% ofa1lCintparticipants)leftbecausetheyfoundthe
          siteconfusingorhardtouse.Anotherfive(27.8% ofleavers;6.1% ofa11Cint
          participants)leftbecausetheyrecognizedthesitewasnotaftiliatedwiththeDMV,thesite
          w ould notallow them to renew Teny'slicense, they did notw antto pay forsite's
          offerings,orthey found the site generally suspicious. ForProlific,thosenum berswere l
          (109$,.4.0% ofa11Proliticparticipants)and6(60% ofleavers,
                                                                  '24% ofallProlitic
          participants)respectively.Overall,thismeansthataboutaquarterofProlificparticipants
          (younger,more educatedand likelytech-savvierthan Cintparticipants)recognized thatthe
          site could nothelp them renew a license directly.Lessthan l0% ofCintparticipants
          reached the sam e conclusion.

        C . R ESPON SES TO DISCLA IM ER S
       93.Based on the resultsin Paragraphs88-90,itseem s clearthatthe ûçdisclaim ers''on the site
          w ere noteffective in conveying to a large num berofparticipantsthatthe sitew as
          privately ow ned,notaffiliated with the goverflm ent,and could notbe used to renew a
          driver'slicense.Thiscould bebecauseparticipantsdid notnotice the disclaim ertext
          (bannerblindness,Paragraph25),noticeditbutdidnotreadit(seeParagraphs21-23:dark

                                            Page 23 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 28 of
                                     224




           pattemsincludingobfuscation,hiddeninformation,orhiddenlegalese),becausetheydid
           notunderstandit(darkpatterns:confusion,hiddenlegalese),oracombination.After
           participantsinteractedwith thehigh-fidelityprototypesite,wedrew theirattention to two
           specificdisclaimertexts(seeParagraph61)andaskedquestionsaboutthem.For
           convenience,1willrefertotheseasthetdlllegal''disclaimer(Figure1)andthetEl-lelpful
           downloads''disclaimer(Figtlre2).


                                                    N O TIC E

               Driving a motorvehiole wil outa valid driver's Iicense,oarregistration orcartitle
               m ay be illegal,as is driving w ith expired cY dentials.M otorvehicle services and
               applications mustbe processed by ano#icialDM V Iocation/w ebsi   te.The assistance and
               services on this si
                                 te simplify the process by providing personali
                                                                              zed guides,documents,
               and Iive supportforafee.R issi   testorecookies,byclicking KAccept'you acknowl   edge
               the statem ents above and thatthis site is privately owned and is notaffili
                                                                                         ated wi
                                                                                               th nor
               endorsed by an o#i cialagency.To aid in the taskrourdetailed website has compiled
               and Iists the m ostim portantinform ation surrounding yourm otorvehicle se- ices,
               so you can ensuY the process is handled in a compliant and timely manner.
               Driving a m otorvehicle w ithouta valid driver's Iicense,oarregistration orcartitle
               m ay be illegal,asis driving w ith expired credentials.


                                                     z          *




    Figure 1:The ''f/fegf?/''disclaimer.



       W elcom etoIi-   -      = .Di scoveraIIyoune toknow aboutdhverIi  cen- servi
                                                                                  cesonourconveni
                                                                                                entand
       com prehensivewebsRe.Find outhow to appl
                                              yfora new dhver'
                                                             sIiœ nse,repl
                                                                         ace a 1
                                                                               * ordamage Ii
                                                                                           cY re,as well
       ashow to um ateyource ential
                                  sonyourdriver'sIi
                                                  censewithanew name()raddu .Aso,Iearnhow to reinstate
       stepende dri   vers Iicm ses aftercomm itting sehous offenu .Rœ ardl ess ofyourdhving Ii
                                                                                              cense inform ation ne s,
       œ rwebsRe has you covere .R e com lxeheasive Road Guide and detail          ed chK klists have a11ofthe e ve
       inform ation and even m ore,to ensure thatyou are p        forany dhverlicense proce ure.
       O provi de helpfut,tim e-o ving inform ation and downloads as a pri
                                                                         vate value-add to motorvehi   cl
                                                                                                        e rervice . R is
       includa num erous resourcœ , helpful chK klis4s and i  m portant i
                                                                        nformation for a f* of e R.O to assi     st m u
       com pld i
               ng the proc- te ay.By cl    icking 'Continue'and usingthe l
                                                                         icense-dhveccom website,youagœ tofoll       ow
       ard te iwllnd by th- Terms & Conditi     ons and consentto ourPrivacy Pol icy. R is site i
                                                                                                s p/vatel
                                                                                                        y owned and i s
       neitheroperate by.norafl   iatedwith,anygovemmentagcmcy.Contad phonenumbecO e M =n.

    Figure2:The 'HelpfulDownloads'disclaimer.


                                                   Page 24 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 29 of
                                     224




       94.ln the follow ing paragraphs,lfocusfirston participantswho completed the paid
          transaction,asthey had the opportunity to encounteralldisclaim ertextsw hile interacting
          w ith the site.
       95.Few participantswho paid read thedisclaim er m essagesfully.ln m ultiple choice
          questions,w e asked participantswhetherthey had noticed each disclaim eron the site and
          whetherthey had read it.lnote thatdue to socialdesirability bias,these self-reported
          resultsshould be interpreted with caution,despite ouruseofforgiving language. ltis
          likely thattheseresultsoverestim ate how m any participantsactually noticed and read each
          disclaim er.Table 4 sum m arizesthe results, am ong participantsw ho paid.The ttlllegal''
          disclaim eriscentered on the page and requiresthe userto click ttA ccept''to close it;the
          :çl-
             lelpfuldownloads''disclaim er,in contrast,iscloserto the bottom ,with sm allerprint,
          and doesnotim pedetheuser'sprogress.Thisisreflected in participantresponses,w here
          m ostparticipants said they had noticed the firstbutlessthan halfwere sure they had
          noticed the second.Few erthan 20% ofCintparticipantsand zero Prolitic participants who
          paid claim ed to have read a11ofeitherdisclaim er.

                                                                           Ciht(*/0) Prolinc(*4)
                                    N oticed tslllegal''Disclaim er?
                                                                Yes 33(80.5)          10(100.0)
                                                                No   5(12.2)
                                                                       .                 0(0.0)
                                                           Notsure
                                                                       l 3(7.
                                                                            3)           0(0.0)
                                       Readuklllegal,,ojscjaimer?j
                                                                 !
                                                          A11ofit 8(19.5)                0(0.0)
                                                        SomeofittI
                                                                   19(46.3)             8(80.0)
                                                     Didnotreadit 14(34.1)              2(20.0)
                       N oticed RH elpfuldow nloads''Disclaim er?
                                                              Yes 17(41.5)              4(40.0)
                                                               No 20(48.8)              6(60.0)
                                                           NotsureI 4(9.8)               0(0.0)
                         Readiçllelpfuldownloads''Disclaimer?1
                                                          A1lofit 7(17.1)                0(0.0)
                                                        Someofit 14(34.1)               4(40.0)
                                                     Didnotreadit 20(48.8)              6(60.0)
    Table 4.'Responsesto closed-ended questionsaboutnoticing and reading disclaimermessages, among
    partici
          pantsw/ztlcompleted thetransactionsonly.
       96.ln the Rlllegal''disclaim er,severalparticipants only noticed tlle fear appeal,even
          w hen asked to review the disclaim er carefully.W e asked theparticipantto read each
          messagecarefullyandbrieflydescribeitscontents.Wecodedtheopen-endedresponses,
          and participantscould be asslgned m ore than one code ifappropriate. First,Iw illdiscuss
          resultsforthe Eçillegal''disclaim er.Am ong Cintparticipantswho paid, 21(51. 21$)
                                             Page 25 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 30 of
                                     224




           responded only thatthe m essagetalksaboutitbeing illegalto drive w ithouta license or
           registration;even w hen specifically directed,these participantsdid notrecognize other
           aspectsofthe m essage,such asthe factthatthe site isprivately ow ned orthatm otor
           vehiclesservices<ûm ustbe processed by an officialDM V locatiorl/w ebsite.''A m ong the
           (younger,moreeducated,likelytech-savvier)Plblificparticipants,2ofthe10whopaid
           (20%)similarlyreportedonlytheillegalitymessage.
       97.Lessthan 20% ofparticipantsw ho paid m entioned certain im portantinform ation,
          even when asked to review the disclaim er carefully.Responsesto the dil-lelpftll
          downloads''disclaim erw ere a bitm ore nuanced.Am ong Cintparticipants,8 ofthe 41
          whopaid(19.59$),afterreviewingthisdisclaimer,saidthatthedisclaimerincludesthe
          m essage thatthissitecannotbe used to renew a license and/orthatthepaym entisnotfor
          licenserenewal.Sixadditionalparticipants(14.6% ofthosewhopaid)mentionedthatthe
          disclaimersaysthewebsiteisnotgovernment-owned.(Thesesixdonotincludeone
          participantwhowasassignedbothcodes,toavoiddoublecounting.)Theequivalent
          figuresfortheProlificparticipantsarefive(50% ofthosewhopaid)andone(10% of
          thosewhopaid).(Again,oneparticipantwhowasassignedbothcategoriesisnotcounted
          inthelattergroup,toavoiddoublecounting.)Theremainingparticipantsmentionedthat
          the site could be used to help w ith orsave tim e in therenew alprocess,thatthe site would
          charge a fee,thatthe sitehassim ilarservicesto the DM V ,orotherqualitative codes.
          Som e ofthese rem aining participantsm ay haveunderstood the key m essagesthatthe site
          cannotbe used to renew a license and thatitisnotaffiliated with any governm ent
          agencies,butnotexpressed thisunderstanding clearly in theirresponses.Even so,these
          results suggestthatm any people who read thedisclaim erm essage did notfully understand
          it.

       98.Sim ilar trendshold for the overallsam ple asforparticipantsw ho paid.N ext,l
          considerreactionsto the disclaim erreview am ong a11participants,notonly those who
          com pleted the transaction.Depending on w hen they chose to leave the site ordo
          som ething else,notal1ofthese participants m ay have encountered the disclaim ersdirectly
          in the course ofusing the site;al1ofthem w ere asked the sam e questionsaboutw hether
          they had noticed orread them ,and w hatthey said.These resultsare shown in Table 5. The
          generaltrendsare roughly the sam e:m ore participantsclaim to have noticed the ttillegal''
          disclaim erthan the Gtl-lelpf'
                                       uldow nloads''disclaim er.Slightly m ore participants overall
          claim ed to have read eitherdisclaim ercom pletely.Thisperhapsretlectsthe factthatsom e
          participantsw ho read the m essagesm ay havethen opted to leavethe site.




                                             Page 26 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 31 of
                                     224



     '


                                                                             cint(0/0) Prolific(//0)
                                      Noticed éélllegal''Disclaimer?
                                                                 Yes 60(73.2)              19(76.0)
                                                                 No !1 19(23.2)             3(12.0)
                                                            Notsure ' 3(3.7)                 2(8.0)
                                      Didnotreachpage(self-report) 0(0.0)                    l(4.0)
                                            Read <:Illegal,,ojscjaim er? '
                                                              A11ofit 22(26.8)             3(12.0)
                                                            Someofit 41(50.0)             16(64.0)
                                                         DidnotreaditI 19(23.2)            6(24.0)
                        Noticed éçH elpfuldow nloads''D isclaim er?
                                                                   Yeslj39(47.6)           8(32.0)
                                                             No ( 33(40.2)                14(56.0)
                                                        Notsure 9(11.0)                     2(8.0)
                                     Didnotreachpage(self-report)   1(1.2)                  1(4.0)
                           R ead RH elpfuldownloads''Disclaim er?
                                                               Allofitl26(31.7)             2(8.0)
                                                             Someofitl 26(31.7)            8(32.0)
                                                         Didnotreaditj30(36.6)            15(60.0)
     Table5:Responsesto closed-ended questionsaboutnoticing and reading disclaimermessages, among
     allparticl
              pants.Somepartici
                              pantszntz)znothaveencounteredoneor1)0thdisclaimersftheyoptedto
                                        .

     ''/ct
         n'dthesite''early.


         99.Open-ended responsesam ong the fu11study population arebroadly sim ilarto the subset
            whopaid.A totalof41Cint(50.0%)and2Prolitk (8.0%)participantsmentionedonlythe
            m essagethatdriving withouta license isillegalwhen review ing the firstdisclaim er For
                                                                                                 .

            theseconddisclaimer,l1Cintparticipants(13.4%)mentionedthattheycannotrenew
            theirlicense,and 17total(15additional)m entioned thatthesiteisnotgovernmentowned
            (20.71$).One(1.2%)speciticallymentionedaroadguide.Threeparticipants(3.7%)
            explicitly stated thatthe disclaim ersaysthey w ould be paying to renew a license. The
            correspondingProlitk figuresare10(40.0%),6total/4additional(24.0% /16.0%),none,
            and none,respectively.A sbefore,these results suggestboth thatProlific participantsare
            m ore likely to understand the site and m any people from b0th participantpoolsm ay not
            haveunderstood them essage fully even afteritwaspointed out.
         D. EM A IL M ARK ETIN G
         100.Thelandingpageoflicense-driver.com (whereparticipantsareeventuallydirectedfrom
            dmv.com aftermakingselectionsrelevanttorenewingalicense)requeststhattheuser
            inputinform ation including theirnam e, em ailaddress,birthdate,phone num ber,gender,

                                                 Page 27 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 32 of
                                     224




             andstreetaddress.Atthebottom ofthispage,anotherEçdisclaimer''message(notonewe
             testedattheendofthestudy)mentionsthatbyclickingtçcontinue,''theuseragreesto
             receive em ailnewslettersand offersfrom the site and itsm arketing partners.lw illreferto
             thisdisclaim er,shown in Figure 3,asthettE:m ailN ew sletters''disclaim er.To explore
             whetherany participants noticed thism arketing-related agreem ent,w e asked participants
             whethertheythoughtTerrywouldreceiveanyemailasaresultofusingthesite(close-
             ended).W ethenaskedparticipantswhoresponded66yes''orEçnotsure,''whotheemail
             wouldbefrom andwhatabout(open-ended).Thesequestionswereshownafterthe
             transactionwascompletedbutbeforetheroadjuidewasrevealed(forparticipantswho
             paid)andshortlyafterleavingthesiteorchooslngtodosomethingelse(fortherest).
             Table 6 liststhe results.Som eparticipantsm ay nothave seen the çtEm ailN ewsletters''
             disclaim er,ifthey opted to leave the site ordo som ething elsepriorto landing atthe
             license-driver.com page from dm v.com .

      OBTAIN YOUR ROAD GUIDE
      Welcome to Iireense-drlver.com,yourcomprehensiveresource foraIIyou driverIicense-related service.s.n eservice.s we provideareavailable forfreeintheoflicialsitesorIocal
      oflices.Youcanpurchasefor$25.98anddownload ourcomprehensiveguideandresources,whiohcontainsvitalinformationinordertoperform anyDMV servioeandalsoincludedis
      theRoadsideA%istantProgram and otherM nerltsincluding omcialformsand helpfulche klists.Byclickingcontinue IrepresentthatIam 18+ yearsofage,Iagree to receiveemail
      newslettersandofferstargetedto myinterests,sentbylicense-drivecoom andtheirMarketingPartnefs.Pleqsefilloutform below togettheprocemsstarted.

    Figure3:The ''
                 EmailNewsletters''disclaimer.


       lol.Alm ostno participantsexpectm arketing em ail.Overall,m ostparticipantsin each
            sample(68.3% inCint,56% inProlific)didexpectTerrytoreceiveemail.Themost
            popularexpectedsourcesofthatemailwereeithertheDMV orgovernment(50% ofCint
            participants,20% ofProlitic)orthewebsiteitself(17.1% ofCintparticipants,40% of
            Prolific).OnlytwoCintparticipants,andzeroProlificparticipants,mentionedanything
            aboutm arketing partnersasa source ofem ail.Thisresultbecom esclearerw hen we
            exam ine whatparticipantsexpectthe em ailto be about:by farthe m ostpopularresponse
            is a confinnation orreceipt,with som e participants specifying itw asa confirm ation or
            receiptforthe license renew aland othersnotspecifying.Only tllree participantsin each
            sample(3.7% ofCint,12.0% ofProlitk)mentionedanythingaboutmarketingor
            advertising content.




                                                                  Page 28 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 33 of
                                     224




                                                                     Cint(% ) Prolific(% )
                                ExpectEirrerry''to receive em ail?
                                                             Yes 56(68.3)            14(56.0)
                                                              No 12(14.6)             6(24.0)
                                                          Notsure 14(17.1)            5(20.0)
                                                W ho willsend it?
                                             DMv/government 41(50.0)                 5(20.0)
                           Probably/hopefullyDMv/government 1(1.2)                    l(4.0)
                 PrivatecompanyaffiliatedwithDMv/government 1(1.2)                    0(0.0)
                                                  Thiswebsite 14(17.1)              10(40.0)
                                             Marketingpartners 2(2.4)                 0(0.0)
                                     Scammer/criminal/badactor 0(0.0)                 1(4.0)
                                          W hatwillitbe about'
                                                             ?*
                        Contirmationorreceiptforlicenserenewal 40(48.8)              8(32.0)
                              Confirmationorreceipt,unspecified 15(18.3)             5(20.0)
                                         Roadguide,specifically   1(1.2)              0(0.0)
                             Otherinformationrelatedtolicensing   3(3.7)              0(0.0)
                                        M arketingmaterials,ads1 3(3.7)              3(12.0)
    Table 6.
           'Responsesto closed-and open-endedquestionsaboutmarketing email,among allparticipants.
    NotalIcodes(including,e.g.,''other''and ''notsure'r
                                                      )arereportedinthetable.*lncludesany
    partici
          pantwhomentionedthis;particlpantsrz?tz.phavebeenassignedmorethanonecode,exceptthat
    conhrmationofrenewal,genericconhrmation,andotherlicensing informationcannotoverlap.
        E. SUM M ARY O F R ESULTS
       102.Overall,the m ain DM v-related study dem onstratesthatparticipantshad m any
          misconceptionsaboutthesite.Sizablepercentagesofparticipants(50% Cint,40%
          Prolific)completedthetransaction,and(beforeseeingtheresultsofthetransaction)large
          m ajoritiesofthesebelievedthatthey hadpurchasedalicenserenewaland completedthe
          renew alprocess.Overall,nearly halfofCintparticipantsand m orethan a third ofProlitic
          participantserroneously believed they had com pleted license renew al.Only a m inority of
          participants(24% in Prolific,6% in Cint)opted to leavethesitebecausethey determ ined
          thatitcould notbe used forlicense renew al.M orethan two thirds ofCintparticipants,and
          40% ofProlific participants,believed the sitew asgovernm ent-ow ned or-operated.Few
          participantsclaim ed to have read eithertested disclaim erm essage fully,and m any
          participantsdid notappearto have understood the m essageseven afterbeing asked to
          review them .A lm ostno participantsrecognized thatby subm itting personalinform ation,
          they wereconsenting to receive m arketing em ail.

       103.ltisw orth noting thaton basically every m etric,the Prolific participants- who are on
          average youngerand m ore educated,likely to bem ore tech-savvy,and know n forbeing
          unusuallyattentiveinsurveys(Peereta1.,2017)- demonstratedmoreknowledgeandless

                                            Page29 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 34 of
                                     224




          m isunderstanding than the Cintparticipants.However, even am ong theProlific
          participantsthelevelofoverallm isunderstanding rem ained fairly high. Thissuggeststhat
          even well-educated and attentive consum ersm ay wellpurchase road guidesunderthe
          m isapprehension thatthey are renew ing theirdriver'slicense. Based on the Cintsam ple,
          lesseducated or savvy consum ers,as wellasthose who are notpaying close attention, are
          even m ore likely to do so.

     lX . R ESU LTS:SE CTIO N -8-A PAR TM EN TS.O RG
       104.W e collected a totalof 109 com plete,valid responsesto the Section-8-related survey,
          including 84 from Cintand 25 from Prolitic.W e include only those participantswho
          agreed to ourconsentform ,com pleted the entire sttldy including viewing the debrief, and
          gaveon-topicanswerstoopen-endedquestions.(Forexample,weexcludedarespondent
          whoprovidedçtldon'tknow''foreveryopen-endedanswer.)Someself-reported
          dem ographic characteristicsofthe participants are provided in Table 7. A sin the DM V -
          related study,the Prolific sam ple isboth youngerand m ore educated than the Cintsample.
          The Prolific sample,however,hasslightly low erincom e overall, perhapsbecause the Cint
          dataw asm erely oversam pled on low erincom e whiletheProlific data explicitly excluded
          high-incom e participants and/orbecause Prolific hasm any sttldentparticipants.




                                            Page 30 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 35 of
                                     224




                                                              Cint(*/0)   Prolific %
                             Fam iliarity w ith Section 8 1
                                                  Very    5(6.0)              2(8.0)
                                             Moderately 10(11.9)             3(12.0)
                                               Slightly 39(46.4)             6(24.0)
                                              Notata11 30(35.7)             14(56.0)
                                                G ender
                                                   M ale 18(21.4)           l1(44.0)
                                                 Female 65(77.4)            13(52.0)
                               EducationalA ttainm ent
                               SomeH.S.,nodiploma      1(1.2)                0(0.0)
                               H.S.gradorequivalent 21(25.0)                 1(4.0)
                   Somecollege,includingassoc.degree 26(3l.0)              10(40.0)
                            Trade/technical/vocational 3(3.6)               3(12.0)
                         Bachelor'sdegreeandhigher 33(39.3)                11(44.0)
                                                    A ge
                                                  18-29     6(7.1)         15(60.0)
                                                  30-39 ' 13(155)  .        5(20.0)
                                                  40-49 9(10.7)              0(0.0)
                                                  50-59 16(19.0)            3(12.0)
                                                    60+ 39(46.4)             1(4.0)
                      TotalH ousehold Incom e in 2018 1
                                              < $10,000      6(7.1)        3(12.0)
                                      $10,000-$14,999        4(4.8)        5(20.0)
                                      $15,000-$24,999 12(14.3)             4(16.0)
                                      $25,000 -$34,999 ll(13.1)             2(8.0)
                                      $35,000-$49,999 14(16.7)             5(20.0)
                                      $50,000-$74,999 15(17.9)             3(12.0)
                                      $75,000-$99,999 11(13.1)              2(8.0)
                                   $100,000- $149,999        6(7.1)         l(4.0)
                                   $150,000-$199,999         1(1.2)         0(0.0)
                                            $200,000+        2(2.4)         0(0.0)
     Table7:Selectedsef-reporteddemographicsforSection8particèants.Percentagesrzit
                                                                                 zynotaddto
     100% duetoitem non-responseorchoiceofunlistedoptionssuchas ''other.''
       105.28% ofC intand 60% ofProlifk participantsprovided R'        rerry's''inform ation. On
          the Section 8 w ebsite,participantsare asked on a long seriesofpagesto provide various

                                            Page 31 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 36 of
                                     224




          personalinfonnation,including basic contactinform ation and also answ ersto questions
          abouttheirhealth,m oney they owe,and othercharacteristics. Foranalysis,lwilldivide
          Section 8 participantsinto three groups:thosew ho opted to ddleavethissite''oritdo
          som ething else''priorto subm itting any personalinform ation;those who opted to leave or
          do som ething else aftersubm itting atleastsom e inform ation;and those who com pleted a1l
          the available questionsand reached the tEG etmy guide''page. Forconvenience,Iwillrefer
          to these groupsasthe N o lnfo group,the lnfo group, and the Finished group,respectively.
          As shown in Table 8,28.6% ofCintparticipants and 60.0% ofProlific participants
          providedatleastsomeofttTerry's''information.TwelveCintparticipants(14.3%)and6
          Prolificparticipants(24.0%)answeredallquestionsandreachedtheend.
                                               Cint(% )      Prolific(% )
                                  Finished 12(14.3)            6(24.0)
                                       Info 12(14.3)           9(36.0)
                                   Nolnfo 60(71.4)            10(40.0)
     Table8:High-leveloutcomesforSection-8-studypartici
                                                      pants.

        A . PA RTICIPAN T BELIEFS
       l06.M ostparticipantsbelieved inform ation sharing would be used to check eligibility
          directlyorapplyforSection8.A11participants(regardlessoftheirpaththroughthesite)
          wereasked,<W tthetimewhenyou enteredthatg'l-eny'spersonallinformation,whatdid
          you think itw ould be used for?W e coded these responses, highlightsofw hich are found
          in Table 9.Overall,including participantswho did notactually enterany inform ation, 45
          Cint(53.6%)and 16Prolific(64.0%)participantsbelievedtheinformationbeingprovided
          w ould beused directly to check eligibility,apply forSection 8, oreven directly to receive
          Section8benefits.A smallnumberofadditionalparticipants(nooverlap)mentioned
          checking som ething specific aboutTerry - such ashercreditscore orherlocation. 25% or
          lessofparticipantsineithersamplementionedhelporinformation(aboutSection8or
          otherwise)ingeneral,withoutspecifyingtheeligibilitycheckorbenetitsapplication.Few
          participants(7.1% ofCintand4% ofProlific)mentionedadsormarketing.(OneCint
          participantm entioned both generic help/inform ation and m arketing and iscounted in both
          categories;noProlificparticipantsoverlap.)




                                            Page32 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 37 of
                                     224




                                                                      Cint(%) Prolific(*/0)
                                   W hatw ould info be used for'
                                                               ?* r
                            Checkeligibility/applyforSection8 45(53.6)               16(64.0)
               Checksomethingelsespecific(creditscore,location) 2(2.4)                 2(8.0)
                   Information/helpaboutSection8(lessspecific) 5(6.0)                  1(4.0)
                                lnformationorhelp(non-specific) 16(19.0)              4(16.0)
                                                Ads/Marketing 6(7.1)                   1(4.0)
                                D o som ething on Terry'sbehalo
                                        Tellherifsheiseligible ll(13.1)               3(12.0)
                          Probably/maybetellherifsheiseligible 3(3.6)                 5(20.0)
                                    ForwardherinfotoSection8 9(10.7)                   0(0.0)
                        ProvideinfoaboutSection8(lessspecific) 6(7.1)                 5(20.0)
                                        SellTerry'sinfonuation   1(1.2)                0(0.0)
                                                       Nothing 22(26.2)               5(20.0)
                                     W ho owns/operates the site? j
                                    Section8orthegovernment 47(56.0)                 11(44.0)
                    Probablyorhopefully Section8orgovernment 1(1.2)                    2(8.0)
              PrivatecompanyaffiliatedwithSection8/governmentj 0(0.0)                  1(4.0)
               Privateco.NOTaffiliatedwith Section8/government 7(8.3)              3(12.0)
             Privateco.thatwantstosellTerry'sinfo/markettoher 5(6.0)               3(12.0)
                                   Non-protithelpingthoseinneed       0(0.0)        2(8.0)
                                                Scammer/criminalI 2(2.4)            0(0.0)
                                                           Notsure 16(19.0)        3(12.0)
     Table 9:Beliep ofsection8studyparti
                .                      cl
                                        pants.Totalszzltz.
                                                         pnotaddto100% fparticl
                                                                              pantsgavemultlple
    conceptswithinoneJnswcr,or(fadditionalcodes(e.g.,notsure,other)arenotIistedhere.Only one
    codewtzxassignedperparticèantfordoingsomething on Fcrrp'sbehalfandforwhoowns/operatesthe
                                                            .,

    site.*checkeligibilit
                        y,info/help aboutSection8,andinfo/help non-specfccannotoverlap.
       107.Sim ilar trends am ong participantswho provided inform ation.lfw e consider only
           participantswhoprovidedinformation(whethertheytinishedornot),evenstrongertrends
           apply.14of24Cintparticipants(58.31$)and 11of15Prolificparticipants(73.3%)who
          provided inform ation believed they did so in orderto check Terry'seligibility orapply for
          Section 8.Only one Proliticparticipantand one Cintparticipantin thisgroup m entioned
          adsormarketing.(Thosewhomentionedmarketingdonotoverlapwiththosewho
          believedtheywerecheckingeligibilityorapplyingforSection 8).
       108.M ore than a quarter ofparticipantsbelieved the sitew ould check Terry's eligibility
          or forw ard her info to Section 8.W e also asked al1participantswhetherthe site was
          going to do anything on Terry'sbehalf.Note thatthisquestion w asasked afterthe
          participantsstopped interacting with site,eitherbecause they finished orthey opted to

                                            Page 33 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 38 of
                                     224




          leave/dosomethingelse.(ButitwasaskedbeforeFinishparticipantsreceivedinformation
          abouttheguide).Bythispoint,aswewillsee(Paragraph 112)severalparticipantshad
          realized the site could notbeused to check eligibility directly.N onetheless,m ore than
          25% ofCintand m ore than 30% ofProlificparticipantsindicated thatthe sitew ould either
          definitely orprobably tellTerry whethershe waseligible,orforward herinform ation
          directly to Section 8.ln contrast,26% ofCintand 20% ofProlific said the site would do
          nothingonTerry'sbehalf.Only 1participant(Cint)mentionedsellingTerry's
          information.Table 9 providesfurtherdetails.N ote thatno participantswere assigned
          m ultiple codesforthisquestion.
       109.O verall,m ostCintparticipantsand 44% ofProlific participantsbelieved the site
          wasgovernm ent-ow ned.A 11participantsw ere asked,afterthey had finished interacting
          withthesite,whoownedoroperatedthesite.Intotal,47Cintparticipants(56.0%)and1l
          Prolificparticipants(44.0%)respondedthatthesitewasownedoroperatedbythe
          governm entin generalorSection 8 specitically.Table 9 providesm ore inform ation.

       110.M any participantsw ho finished the process believed the sitew asgovernm ent-
          ow ned.Looking specifically atthoseparticipantswho finished,5/12 Cintand 3/6 Prolific
          believed the sitew as owned oroperated by the governm ent.Am ong those who provided
          inform ation butdid notfinish,these num berswere 3/12 and 2/9.
       111.M ostCintnnishers and a third ofProlific finishersw ere expecting a specific
          eligibility determ ination.W e asked participantsw ho finished whetherthey received w hat
          theyexpected(open-ended).(lnthesurvey,theysaw thesite'sendingscreens,including
          instnlctionsto receive aguide;we did notprovide theguide because asking the
          participantsto read itw ould add significanttim e to the study duration,m aking itlikely
          thatparticipantattention w ould wane and they w ould eitherdrop outorstop providing
          useful,attentivedata.)8of12Cintparticipants(66.7%)and2of6(33.3%)Prolific
          participantsw ho finished indicated they did notreceive whatthey expected,because they
          were expecting to learn specifically whetherTerry waseligible forSection 8.ln contrast,0
          Cintand 3 Prolific participantsindicated they had received inform ation,asexpected.
       112.M any leftbecause the site wasconfusing;m any CintparticipantsIeftbecause they
          thoughttheyhad <Egotten whatthey needed-''Overall,56/84Cintparticipants(66.7% )
          and l1/25Proliticparticipants(4424)optedtoleavethesitebeforecompletingtheprocess
          and answering al1thequestions.W hen askedwhy they optedtoleave(open-ended,
          coded),themostpopularresponseswerethatthesitewasconfusingorhardtouse(17
          Cint,1Prolific)orgenerically saying thattheyhad gottenwhattheyneeded,without
          beingm orespecific(17Cint,2 Prolitic,no overlaps).5 Cintand 1Prolificindicated they
          had successfully applied forSection 8 andwerefinished(again,nooverlaps).TwoCint
          participants said the site seem ed suspicious,2 said itwasgoing to sellTeny's
          infonuation,and4saiditwouldnotallow them tocheckSection 8availability(no
          overlaps).A totalof5Proliticparticipantsmentionedoneormoreofthesecodes.An
          additionalProliticparticipant(notpreviouslycounted)mentionedthatthesitewasnot
          owned by Section 8 orthegovernm ent.Itappearsthatthe Prolitic participantswho left
          were noticeably m ore likely than the Cintparticipantswho leftto recognizethatthe site
          could notbe used to check Section 8 eligibility.

                                             Page 34 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 39 of
                                     224




         B. PH O NE,TEXT M ESSA G E,AN D O TH ER M AR K ETIN G
        113.One disclaim erfound on the Section-8-housing.org site is show n in Figure 4. This
           m essage includes checkbox participantsm ustcheck,when entering a phone num ber, to
           proceed.Thisdisclaim erstatesthattheusergivesperm ission to receivephone ortext-
           m essage m arketing offers,from the site oritsm arketing partners,regardlessofw hether
           the user'sphone num berappears on any do-not-callregistry. A sin the priorstudy,
           participantsencountered thisdisclaim ernam rally in the course ofinteracting with the site.
           (Attheendofthesmdywepointitoutandaskthem toreview itspecifically,asdescribed
           inSectionIX.C below).
                 Please check the box to continue.By clicking 'Continue',Iam providing express written
              consent via electronic signature for section-8-housing.org and our M arketing Partners to
              contact me at the num ber provided above via telephone or text (including through
              autom ated m eans; e.g. autom atic telephone dialing system , text and pre-recorded
              m essaging)aboutvarious products,services and related m arketing/telem arketing offers. I
              understand that m essage and data rates m ay apply. I am authorizing these parties to
              contact m e even if my telephone num ber is currently Iisted on any state, federal,localor
              corporate Do NotCalllists and registries.Iunderstand thatm y consentis nota condition of
              purchase and no purchase is necessary.Ifyou choose notto continue, you w illstillreceive
              yourfree guide by em ailshortly.

     Figure4:the Section 8disclaimer
       114.To explorew hetherany participantsnoticed thism arketing-related agreem ent, we asked
           participantsbeforereviewingthedisclaimerwhethertheythoughtTerrywouldreceive
           any additionalinform ation orservicesas a resultofusing the site. lfthey answ ered yesor
           notsure,we asked who from and w hatwould be received.These questionsw ere show n
           aftera11questionswereansweredbutbeforethepointertotheguide(fortinishers)orjust
           afterstoppinginteractinywithsite(forothers).Itwasaskedbeforetheparticipantwas
           specifically asked to revlew the disclaim er.Table 10 liststhe results. As noted above,
           m any participantsleftthe site before reaching the disclaim erdescribed above. Participants
           also had the option to learn aboutterms and conditions,orthe privacy policy, from any
           page,though few did so.




                                             Page 35 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 40 of
                                     224




                                                                      Cint(*/0) Prolinc(*/0)
                         Expectdirrerry''to receiveinfo/services?
                                                              Yes 39(46.4)            11(44.0)
                                                               No 23(27.4)            11(44.0)
                                                           Notsure 22(26.2)            3(12.0)
                                 W ho w illsend thisinfo/services?
                                         Section 8/government 35(41.7)                 3(12.0)
             PrivatecompanyaffiliatedwithSection 8/government 1(1.2)                    1(4.0)
                                                  Thiswebsite   7(8.3)                 7(28.0)
              Companiesrelatedtothedetailedquestionsanswered'
                                                            1 0(0.0)                    1(4.0)
                                  A privatecompany(non-specific)1 4(4.8)                1(4.0)
                                              M arketingpartners1
                                                                j ()(0.())              0(00)
                                                                                            .


                                       W hatwillTerry receive'
                                                             ?*
                                        Section8eligibilitystat'usj 14(16.7)       1(4.0)
                      Possibly/hopefullySection8eligibilitystat'usI 1(1.2)        0(0.0)
              Section 8benefitsthemselves(e.g.,receiveavoucher)i 2(2.4)           2(8.0)
             Infoaboutotherspecificservices(e.g.,loans,billhelp)I 4(4.8)         4(16.0)
                       Section8-relatedinformation(non-specitic)1 10(11.9)        2(8.0)
                                        l                         I
                                         nformation(non-specific) 19(22.6)        2(8.0)
                                      Section 8guide,specifically     1(1.2)      0(0.0)
                                          Marketingmaterials,ads 3(3.6)            1(4.0)
     Table10:Responsestoclosed-andopen-endedquestionsaboutadditionalinfoandservices,among all
    Section8partici
                  pants.Nopartici
                                pantwtzxassignedmorethanonecodefor''Whowillsendit.''*lncludes
    anyparticèantw/ctpmentionedthis;particèantsmay havebeenassignedmorethanonecode,except
    thatSection8eligibilitystatus,possiblySection8eligibility status,actualSection8benefts,andSection-
    8-relatedinformation (non-specfc)cannotoverlap.


       1l5.No participantsm ention m arketing partners as a source ofinform ation or services;
          40% ofCintparticipantsexpectto receive inform ation or services from the
          government.Overall,justunderhalfofparticipantsineachsample(46.4% Cint,44.0%
          Prolific)did expectTerry to receiveinformation orservices.Themostpopularexpected
          sourcesofinfonnationorserviceswere(a)asinglecategoryencompassingSection 8or
          thegovernmentingeneral(4l.7% ofCintparticipants,12% ofProlific),or(b)thewebsite
          itself(8.3% ofCintparticipants,28% ofProlitk).Noparticipantsmentionedanything
          aboutm arketing partnersasa source ofinform ation orservices.Participantswere
          generally unclearon w hatkind ofinfonnation orservicesTerry m ightreceive.A specific
          Section 8eligibilitydetermination(definitelyorpossibly),oreven Section8benefit
          themselves,weresuggestedbyjustover20% ofCintparticipants(nooverlaps).Other
          popularanswersforCintwereSection8relatedinformation(unclearwhethereligibility
                                             Page 36 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 41 of
                                     224




           determinationwasexpected)andjustinformation,withoutfurtherspecification.For
           Prolific,them ostpopularansw erw asinform ation aboutspecitic otherservices,such as
           loansorbillhelp.Only oneparticipantm entioned a Section 8 guide specifically,and few
           (3Cint,1Prolitic)mentionedmarketingorads.
         C . R ESPON SES TO DISCLAIM ER
        l16.A sin the DM V study,lconsiderherewhetherparticipantsnoticed the disclaim er,
            whetherthey read it,and whetherthey understood it.ln the follow ing paragraph,Idiscuss
            participantswho reached thepage where the disclaim erishosted while interacting w ith
            the site.23 of84 Cintparticipants,and 12 of25 Prolificparticipants,reached thatpage.
        117.Few participants read the disclaim er m essages fully.ln m ultiple choice questions, w e
           asked participantswhetherthey had noticed the disclaim eron the site and w hetherthey
           had read it.Inote thatdueto socialdesirability bias,these self-reported resultsshould be
           interpreted with caution,despite ouruse offorgiving language.ltis likely thatthese
           resultsoverestim ate how m any participants actually noticed and read each disclaim er.
           Table 11(showingparticipantswhoreachedthedisclaimerwhileinteractingwiththesite)
           sum m arizesthe results.This disclaim errequiresthe userto check the box in orderto
           proceed(whichmatchesthe-/brccJactiondarkpatternl;nonetheless,43% ofCint
           participants and 25% ofProlific participantswho reached thepage say they did notnotice
           it.Few erthan 10% ofthose thatreached the page claim to have read the entirething.

                                                                         Cint(% ) Prolific(% )
                                      Noticed Section 8 Disclaim er? j
                                                                Yes!1 9(39 1) .
                                                                                       8(66.7)
                                                                No i 10(435)  .        3(25.0)
                                                           Notsure1 4(17.4)             1(8.3)
                                        Didn'treachpage(ïelf-report) 0(0.0)             0(0.0)
                                         Readsection8Disclaimer? l
                                                                    I
                                                            Al1ofit1 2(8.7)             1(8.3)
                                                           S        l
                                                            omeofitj 13(56.5)         8(66.7)
                                                        DidnotreaditI 8(34.8)         3(25.0)
     Table 11:Responsesto closed-ended questionsaboutnoticing and reading thedisclaimermessage,
    among Section8partici pantswhoreachedthedisclaimerpageonly.Notethatself-reportdatacan
    containinconsistencies,suchasslightl
                                       y moreCintparticlpantsclaiming tohavereadallorsomeofthe
    disclaimerthan claimed to Jltzvcnoticed it.


       118.Lessthan halfofC intparticipantsm entioned m arketing,even w hen asked to review
          the disclaim er carefully.Prolincparticipants dem onstrated better understanding.
          W e then asked the participantto read them essage carefully and briefly describe its
          contents.W e coded the open-ended responses.Forthis question,w e includeal1
          participants,since everyonew asasked atthispointto review the disclaim er, w hetheror
          notthey had seen itwhen interacting with the site.Am ong a11Cintparticipants, slightly

                                                  Page37 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 42 of
                                     224




           lessthanhalf(39/84,46.4%)mentionedadsormarketing.Onlythreementionedreceiving
           afree guide,one ofw hom had also m entioned ads orm arketing 19 (22.
                                                                           .
                                                                              6%)mentioned
           thatthiswebsitewouldcontactthem,butdidnotnecessarilymentionforwhat(ofthese,
           twoalsomentionedthefreeguide).Tenparticipants(11.9%)believedthedisclaimer
           infonned them aboutfollow -up to theirSection 8 eligibility check;one ofthese also
           m entioned m arketing.A m ong the youngerand m ore educated Prolificparticipants,
           understandingwasclearer:20mentionedadsormarketing(84.0%),andoneadditional
           (non-overlapping)saidtheyweretçsurrenderingmywholelifetowhoeverownsthis
           website.''Threementionedthefreeguide(thesethreealsomentionedmarketing),and
           threementionedtheywouldbecontactedbythiswebsite(nooverlapswithother
           categories).Nonereferencedfollow-uptoaneligibilitycheck.
        119.Asking specifically about em ail,calls,or m essages im provescorrectnesssom ew hat,
           butstillIess than halfofparticipantsm ention m arketing. Also afterreview ing the
           disclaim er,w e asked a11participantswhetherTelny w ould receive any em ails, phone calls,
           ortextm essages,w ho they w ould be from ,and whatthey would be about.W hen asked
           aboutthisdirectly,som ew hatm ore participantsw ere ableto correctly interpretthe
           disclaim er- although once again,theyoungerand m ore educated Prolific samplew as
           m ore likely to be correctthan the Prolific sam ple.M ore than three quartersofeach sam ple
           (Cint:73,86.9%,
                         .Prolific:22,88.01$)expectedTerrytoreceiveemail,phonecalls,ortext
           m essages.ln responseto thisquestion,27.4% ofCintand 40% ofProlificparticipants
           mentioned marketingorads.A handfulofparticipants(4 Cint,3 Prolific)referenceda
           scam,junk,orreceivingnothingofvalue.Evenafterreadingthedisclaimer,upto20% of
           eachsamplesaidTerrywouldbecontacted(definitelyormaybe)abouthereligibility
           stattzsdirectly.N o Cintparticipantswho m entioned eligibility also m entioned m arketing;
           one Prolitic participantm entioned both hopefully/probably eligibility statusand
           m arketing.

                                                                      Cint(*/0) Prolifk (0/0)
                  W hatw illem ail/calls/textm essagesbe about'
                                                              ?*
                                                                     1 15(17
                                         Seccttiion
                      Hopefully/possibly Se      on88el
                                                     eliigi
                                                         gibi
                                                           billiittyyssttaattus1 0(09
                                                                               .


                                                                             us1
                                                                               .    0)
                                                                                     ) 32(1
                                                                                          (2.0
                                                                                           8.0)
                                                                                              )
                                                 Section8guide    l(1.2)                0(0.0)
                      Section8-relatedinformation(non-specific) 12(14.3)                1(4.0)
             Infoaboutotherspeciticservices(e.g.,loans,billhelp) 0(0.0)                3(12.0)
                                      lnformation(non-specitk) 3(3.6)                   0(0.0)
                                                  Marketing/ads 23(27.4)              10(40.0)
                                  Scam,junk,somethingofnovaluej 4(4.8)                 3(12.0)
     Table12:Partici
                   pants'belieh aboutreceiving email,calls,ortextmessages,J-/icrbeingaskedtoreview
                              .

    theSection8disclaimercarefully.'
                                   Vncludesanyparticèantwhomentionedaparticularitem;
    particlpantsvtzy havebeenassignedmorethanonecode,exceptthatSection8eligibilitystatus,possibly
    Section8eligibilit
                     ystatus,andSection-8-relatedinformation (non-spectflc)cannotoverlap.


                                             Page38 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 43 of
                                     224




         D . SUM M ARY O F R ESULTS
        120.Overall,1find thatin the Section 8 study,like in the DM V study, participantshad m any
           misconceptionsaboutthesite.M orethanhalfofallparticipants-andlargermajoritiesof
           those who provided inform ation to the site - believed incorrectly thattheinform ation they
           provided w ould be used directly to assess Section 8 eligibility. A numberofparticipants,
           especially am ong the Cintsam ple,found the site overallconfusing and difficultto use,
           causing them to stop interacting w ith the site fairly quickly;on the otherhand, only a
           smallminorityofCintparticipants(8,9.5%),andaboutonequarterofProliticparticipants
           (6,241$),optedtoleavethesitebecauseitcouldnotbeusedtocheckeligibilitydirectly.
           M ore than halfofCintparticipants,and nearly halfofProlificparticipants, believed the
           site was ow ned oroperated by thegovernm ent. Few participantsclaim ed to have read the
           disclaim erfully,and even afterbeing asked to review itand then asked specific follow-up
           questions,a sizable m inority appeared to rem ain confused aboutwhatthe site w ould do
           with theirinform ation.Before w epointed outthe disclaim er, few participantsrecognized
           thatby subm itting personalinform ation,they were consenting to becontacted for
           m arketing purposes.
       121.Surprisingly,the younger,m oreeducated, likely tech savvier,and known to be attentive
          Prolific sam ple wassom ewhatm ore likely both to share inform ation w ith the site and to
          expectthattheirinform ation w ould beused directly foran eligibility check. On the other
          hand,the Prolific sam ple w aslesslikely to tind the site overallconfusing, m orelikely to
          interpretthe disclaim ercorrectly afteritw aspointed outto them , m ore likely to leave
           mid-processafterrealizingthesitecouldnothelp,andlesslikelytoexpect(after
           completingtheirinteractionwiththesite)Terrytoreceiveinformationorservicesdirectly
          from the governm ent.A sw ith the DM V sm dy, lfind thateven an attentive and w ell-
          educated audience standsa reasonable chance ofsharing personalinform ation underthe
          m isapprehension thatitwillbe used to check eligibility directly. A lessattentive,less
          educatedaudienceissomewhatmorelikelytofindthewholesiteconfusing(andtherefore
          leavewithoutsharinginformation),butthosewhodoshareinformationareevenmore
          likely to do so underthism isapprehension.

    X .O TH ER SITE S IN TH E FA M ILIES ID EN TIFIED BY TH E FTC
       122.TheFTC furnished m e with screenshotsfrom severaladditionalsitesw ithin the fam ilies
          ofsitestheyidentified(includedasAttachment10).Theseincludedotherstatelicensing-
          related sites(alabamadriverslicense.org,caaegistrationadvisors.org,fishinglicense.org,
          floridadriverslicenses.org)andotherfederalbenefits-relatedsites(food-stamps.com,two
          versionsofsection-8-apartm ents.org,veteran-affairsorg).Although Idid nottestthese
                                                                .

          sitesem pirically asIdid w ith the dm v.com /license-driver.org and section-8-housing.org
          sites,Iinspectedthem inlightofmyknowledgeofdarkpattems(SectionIV)andthe
          resultsfrom myempiricalstudies(SectionsVlllandIX).Inspectionbyexpertsasa
          mechanism forscalablyassessingusability(orinthiscase,maliciousinterfacedesign)isa
          commonlyusedandwell-knownHC1method(NielsenandMack,1994).
       123.The fourlicensing sites share m any traitsin com m on w ith the DM v -related sites 1tested.
          They each include bait-and-switch language sim ilarto thatin the sitesItested, with
          buttonsorlinksto click thatsay ttrenew yourdriver'slicense''and sim ilar, while acm ally
                                              Page39 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 44 of
                                     224




           resulting in purchase ofa guide.In thesite ltested, thislanguage often m isdirected
           participants.They each include sm all-printdisclaim ersstating the site isprivately ow ned
           and detailing thattheuserispurchasing a guide;as in the sites, 1tested,these disclaim ers
           canbeconsideredtoemploydarkpatternssuchashiddeninformationorhiddenlegalese.
           In the sites Itested,m any participantsdid notnotice orclearly read these disclaim ers,'I
           expectsim ilarresultsw ould hold on theserelated sites.

        124.The fourbenefitssites share m any traitsin comm on with the section-8-housing.org siteI
           tested.Each includesbait-and-switchlanguagesuch as(sfind outifyou areeligible''or
           ttdeterm ine ifyou are eligible.''In the site ltested,thislanguage often m isdirected
           participants.Theyeachincludethesameforced-actioncheckboxforagreeingtovoiceand
           textmarketingcommunications,withverysimilarsmall-printdisclaimertext(hidden
           information/legalese)tothesiteltested.lthereforeexpectsimilarresultstotheonesl
           obtained w ith section-8-housing.org w ould also hold on these related sites.

     X l. CO N C LU SIO N S
       125.ln sum ,based on m y experim entsin thism atter,m y know ledge ofem piricalm ethods
          and experim entaldesign in HCI,and m y know ledgeofrelated literature, 1conclude that:

           Consum ersusing the dm v.com and license-driver.com websitesthat1tested are very
           likely to be m isled into paying fora Cûlkoad Guide''when they actually intended to
           purchase a driver'slicense renew al',
        b. Consum ersusing the dm v.com and license-driver.com w ebsitesare unlikely to
           understand thatby inputting personalinform ation into these sites, they have agreed to
           receive m arketing inform ation from third parties;

           Consum ersw ho are older,less educated,and lessattentive m ay beparticularly likely to
           be m isled;

        d. Consum ersusing the Section-8-housing.org w ebsite that1tested are som ewhatlikely to
           inputpersonalinform ation;those who do so are vely likely to do so underthe m istaken
           beliefthattheir inform ation willbe used to check theireligibility, oreven apply for,
           Section 8 benefits;and
           Consum ersw ho inputtheirpersonalinform ation into the Section-8-housing.org site
           likely do notrealize,atthe tim ethey do so, thattheirdata w illbe used to send them
           m arketing inform ation from third parties.

       126.Further,by com paring the sitesltested to otherexam ple sites in the fam iliesidentified by
          theFTC,Iconcludethatconsum ersare sim ilarly likely to be m isled by relatcd sitesthat
          em ploy highly sim ilardark patterns,including sim ilarbait-and-switch language, aswellas
          sim ilarsm all-printand forced-action disclaim ersthatconsum ers areunlikely to carefully
          read and understand.




                                              Page40 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 45 of
                                     224




     Xl1. R EFER EN CES
         Abbey,J.D.,& M eloy,M .G.(2017).Attentionbydesign:Usingattentioncheckstodetect
         inattentiverespondentsand im prove data quality JournalofoperationsManagement
                                                        .
                                                                                     ,53,
         63-70

     (2j Acar,Y.,Backes,M.,Fahl,S.,Garfirlkel,S.,Kim,D.,Mazurek,M .L.,& Stransk'y,C.
         (2017a,M ay).Comparingtheusabilityofcryptographicapis.ln20l7IEEE Symposium on
         Securityandprivacy (SP)(pp.154-171).IEEE.
     (31 Acar,Y.,Backes,M .,Fahl,S.,Kim,D.,M azurek,M .L.,& Stranslty,C.(2016,M ay).You
         getw here you'
                      re looking for:The im pactofinform ation sourceson code security. ln 2016
         IEEE Symposium onSecurityandprivacy (SP)(pp.289-305).IEEE.
     (4) Acar,Y.,Stransky,C.,W ermke,D.,M azurek,M .L.,& Fahl,S.(20l7b).Securitydeveloper
         studiesw ith Github users:Exploring a conveniencesample. ln Thirteenth Symposium on
         Usable Privacy and Security(SOUPS 20l7)(pp.81-95).
                                   .



     (5J Assal,H.& Chiasson,S.(2019.)t'
                                      Thinksecurefrom thebeginning':A Surveywith
         SoftwareDevelopers.InProceedingsofthe2019CH1ConferenceonHumanFactorsin
         ComputingSystems(CHI'19,).ACM .
     E6) Bai,W .,Namara,M .,Qian,Y.,Kelley,P.G.,M azurek,M .L.,& Kim,D.(2016).An
         inconvenienttrust:Userattitudestow ard security and usability tradeoffsforkey-directory
         encryptionsystems.In TwelfthSymposium onUsablePrivacyandSecurity(SOUPS2016)
         (pp.113-130).
     r7j PreparedfortheAAPOR ExecutiveCouncilbyaTaskForceoperatingundertheauspicesof
        the AA POR StandardsComm ittee,with m em bers including:Baker, R.,Blum berg,S.J.,
        Brick,J.M .,Couper,M .P.,Courtright, M .,Dennis,J.M .,Dillm an,D .,Frankel,M . R .,
        Garland,P.,andGroves,R.M .(2010).Researchsynthesis'
                                                          .AAPOR reportononlinepanels              .

        PublicOpinionQuarterly,74(44,711-781.
     E8) Behrend,T.S.,Sharek,D.J.,M eade,A.W .,W & W iebe,E.N.(2011).Theviability of
         crowdsourcingforsurveyresearch.BehaviorResearchMethods4J43),800-813.
     g9j Benway,J.P.(1998,October).Bannerblindness:Theironyofattentiongrabbingonthe
         W orldW ideW eb.lnProceedingsoftheHumanFactorsandErgonomicsSocietyAnnual
         M eeting (Vo1.42,No.5,pp.463-467).SageCA:LosAngeles,CA:SAGE Publications.
    g10)Bösch,C.,Erb,B.,Kargl,F.,Kopp,H.,& Pfattheicher,S.(2016).Talesfrom thedark side:
        Privacy dark strategiesand privacy dark patterns. Proceedings on Privacy Enhancing
        Technologies,2016(44,237-254.
    gl11Buhrmester,M .D.,Talaifar,S.,& Gosling,S.D.(2018).AnevaluationofAmazon's
        M echanicalTurk,itsrapid rise,and its effectiveuse. Perspectives on PsychologicalScience,
        13(24,149-154.

                                            Page 41 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 46 of
                                     224




      g12)Charles,J.L.,& V.Dattalo,P.(2018).M inimizingsocialdesirabilitybiasinmeasuring
          sensitive topics:Theuse offorgiving languagein item developm ent Journalofsocial
                                                                          .

          ServiceResearch,4444),587-599.
      (13jConti,G.andSobiesk,E.(2010).M aliciousInterfaceDesign:ExploitingtheUser ln 19th .

          InternationalConferenceontheWorld WideWebt'  lz
                                                        rrrlz-J#r'
                                                                 10)(pp.271-280).
      (14)Couper,M .P.andMiller,P.V.(2008).W ebsurveymethodsintroduction.PublicOpinion
          Quarterly,7J(5),831-835.
     (15)Dumas,J.S.,Dumas,J.S.,& Redish,J.(1999)..4practicalguidetousabilit
                                                                          y testing           .
         Intellectbooks.

     gl6jEgelman,S.,Chi,E.H.,& Dow,S.(2014).Crowdsourcinginhciresearch In rfrtzy.
                                                                                çof
                                                                                  .

         KnowinginHCI(pp.267-289).Springer,New York,NY.
     (171Egelman,S.,Cranor,L.F.,& Hong,J.(2008,April).You'        vebeenwarned:anempirical
         sm dy ofthe effectiveness ofw eb brow serphishing w arnings InProceedingsoftheSIGCHI
                                                                   .

         ConferenceonHumanFactorsinComputingSystems(pp.1065-1074).ACM .
     (18jFricker,S.,Galesic,M .,Tourangeau,R.,& Yan,T.(2005).Anexperimentalcomparisonof
         webandtelephonesurveys.PublicOpinionQuarterly 69(3),370-392.
     (191Fulton,K.R.,Gelles,R.,McKay,A.,Abdi,Y.,Roberts,R.,& M azurek,M .L (2019).The .
         effectofentertainm entm edia on m entalm odels ofcom putersecurity lnFôeenth
                                                                           .

         Symposium on UsablePrivacyandSecurity (SOUPS2019).
     220)Goldenbeld,C.& DeCraen,S.(2013).Thecomparisonofroadsafetysurveyanswers
         bet
         R ween web-paneland face-to-face;Dutch resultsofSartre-4 Survey Journalofsafety
                                                                              .

          esearch,46,13-20.

     (211Gray,C.M .,Kou,Y.,Battles,B.,Hoggatl,J.,& Toombs,A.L.(2018).TheDark(Patterns)
         Side ofUX D esign InProceedingsoft
                           .
                                          he2018CH1ConferenceonHumanFactorsin
         ComputingSystems(CHI'18).ACM .
     (22jGuest,G.,Bunce,A.,& Johnson,L.(2006).How manyinterviewsareenough?An
         experim entw ith data sattzration and variability Fi
                                                     .      eldmethods,.
                                                                       /:(1),59-82.
     (23)Hastings,G.,Stead,M .andW ebb,J.(2004).Fearappealsinsocialmarketing:Strategicand
        ethicalreasonsforconcern. Psychology and M arketing,2l,961-986.

     (241Hervet,G.,Guérard,K.,Tremblay,S.,& Chtourou,M .S.(2011).lsbannerblindness
         ge
         71nui
           6 ne?Eyetracking internettextadvertising.Applied cognitivepsychology, 25(54,708-
            .



     (25jHolbrook,A.L.,Green,M .C.,& Ifrosnick,J.A.(2003).Telephoneversusface-to-face
        interview ing ofnationalprobability sam plesw ith long questionnaires:Com parisonsof


                                           Page 42 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 47 of
                                     224




         respondentsatisficing and socialdesirability responsebias. Publicopi
                                                                            nionquarterly,6741),
         79-125.

     g261Howe,A.E.,Ray,I.,Roberts,M .,Urbanska,M .,andByrne,Z.(2012).Thepsychologyof
         securityforthehomecomputeruser.lnIEEE Symposium onSecurityandPrivacy(pp.209-
         223).IEEE.
     (271Hsieh,Y.C.,& Chen,K.H.(2011).How differentinformationtypesaffectviewer's
         attention onintemetadvertising.ComputersinHumanBehavior, 27624,935-945.

     (28)Kang,R.,Brown,S.,Dabbish,L.,& Kiesler,S.(2014).Privacyattitudesofmechanicalturk
         workersandtheuspublic.ln 10thSymposium OnUsablePrivacyandSecurity (SOUPS
         2014)(pp.37-49).
     (29:Kong,H.,Zhu,W .,Liu,Z.,& Karahalios,K.(2019).UnderstandingVisualCuesin
         V isualizationsAccom panied by Audio N arrations lnProceedingsofthe2019CHI
                                                       .

         ConferenceonHumanFactorsinComputingSystems(CHI'          19).ACM .
                                                                   .


     g30jKrippendorff,K.(2004).Reliabilityincontentanalysis.Humancommunicationresearch,
         30634,411-433.
     g311Krosnick,J.A.(1991).Responsestrategiesforcopingwiththecognitivedemandsof
         attitude m easuresin surveys.Applied cognitivepsychology, 5(3),213-236.

     (32)Krosnick,J.A.(1999).Surveyresearch.Annualreview ofpsychology,5p(1),537-567          .



     (33)Lazar,J.,Feng,J.H.,& Hochheiser,H.(2017).Researchmethodsinhuman-computer
         interaction.M organ K aufm ann.

     (341M axionR.(2011).MakingExperimentsDependable.InDependableandHistoric
         Computing(pp.344-357).Springer-verlag,Berlin,Heidelberg.
     (351Mazurek,M.L.,Arsenault,J.P.,Bresee,J.,Gupta,N.,Ion,l.,Johns,C.,...& Shay, R.
         (2010,April).Accesscontrolforhomedatasharing:Attitudes,needsandpractices ln     .

         ProceedingsoftheSIGCHIConferenceon HumanFactorsin Computing Systems(pp.645-
         654).ACM .
     (36)M arques,D.,Guerreiro,T.,Carriço,L.,Beschastnikh,l.,& Beznosov,K.(2019,April)           .
        Vulnerability & Blam e:M aking Sense ofUnauthorized A ccessto Sm artphones. ln
        Proceedingsofthe2019CH1ConferenceonHumanFactorsinComputingSystems(p.589).
        ACM .

     (371Mazurek,M .L.,Komanduri,S.,Vidas,T.,Bauer,L.,Christin,N.,Cranor,L F.,...& Ur,B.
                                                                                .

         (2013,November).M easuringpasswordguessabilityforanentireuniversity ln Proceedings
                                                                               .

        ofthe2013ACM SIGSAC conferenceonComputer(:
                                                 tcommunicationssecurity(pp.173-
        186).ACM .


                                           Page 43 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 48 of
                                     224




     (38)K
         Mûller,H.,Sedley,A.,& Ferrall-Nunge,E.(2014).SurveyresearchinHCI.ln IFJJ?,
                                                                                  Nof    -

           nowing inHC1(pp.229-266).Springer,New York,NY.
     (391Nielsen,J.,& Mack,R.L.(Eds.).(1994).UsabilityInspectionMethods(Vo1.l).New York:
         W iley.

     (401Olson,J.S.,& Kellogg,W .A.(Eds.).(2014).Izlzr
                                                     fzy,çofKnowing inHC1(Vol.2).New York,
         N Y,USA ::Springer.

     g41)Oppenheimer,D.M .,M eyvis,T.,& Davidenko,N.(2009).lnstnzctionalmanipulation
         checks:D etecting satisficing to increase statisticalpow er Journalofexperi
                                                                .                  mentalsocial
         psychology 4544),867-872.
     g42)Orne,M .T.(1962).Onthesocialpsychologyofthepsychologicalexperiment:W ith
         particularreference to dem and characteristicsand theirim plications. Americanpsychologist,
         lR1l),776.
     (434Paolacci,G.,Chandler,J.,& lpeirotis,P.G.(2010).RunningexperimentsonAmazon
         M echanicalTurk.Judgmentand D ecision M aking, 5(5.
                                                           ),411-419.
     (441Peer,E.,Brandimarte,L.,Samat,S.,& Acquisti,A.(2017).BeyondtheTurk:Alternative
         platform s forcrow dsourcing behavioralresearch JournalofExperimentalSocial
                                                        .

         Psychology,70,153-163.

     (45)Plane,A.C.,Redmiles,E.M .,Mazurek,M .L.,& Tschantz,M .C.(2017).Exploringuser
         perceptionsofdiscrim ination in onlinetargeted advertising. In 26th UsENlx security
         Symposium (USENIXSecurity l7)(pp.935-951).
     (46)Podsakoff,P.M .,M acKenzie,S.B.,Lee,J.,& Podsakoff,N .P (2003).Commonmethod
                                                                    .
        biasesin behavioralresearch:a criticalreview ofthe literam re and recom m ended rem edies.
         TheJournalofAppliedpsychology (
                                       % 45),879-903.
     (471S
         Portnoff,R.S.,Lee,L.N.,Egelman,S.,M ishra,P.,Leung,D.,& W agner,D.(2015, April).
          om ebody'swatching m e?:A ssessing the effectiveness ofwebcam indicatorlights. ln
        Proceedingsofthe33rdvlnnualACM ConferenceonHumanFactorsinComputingSystems
        (pp.1649-1658).ACM .
     (481ProlificTeam.(2018).Usingattentionchecksasameasureofdataquality.
        hdps://researcher-help.prolifc.co/hc/en-gb/ahicles/36ooogzz3ss3

     (491Rader,E.,Cotter,K.,& Cho,J.(2018).ExplanationsasMechanismsforSupporting
         AlgorithmicTransparency.lnProceedingsofthe2018CHIConferenceonHumanFactors
         inComputingSystems(CHI'  18).ACM .
    (50)Redmiles,E.M .,Kross,S.,& M azurek,M .L.(2016a,October).How 1learnedtobesecure:
        a census-representative survey ofsecurity advice sources and behavior lnProceedingsof
                                                                             .

        theZOI6ACM SIGSAC conferenceoncomputerandcommunicationssecurity(pp.666-
        677).ACM .
                                            Page 44 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 49 of
                                     224




     L51)Redmiles,ElissaM .,SeanKross,& MichelleL.M azurek.tll-low welldomyresults
         generalize? Com paring security and privacy survey resultsfrom m turk, w eb,and telephone
         samples.''2019IEEE Symposium onSecurityandPrivacy(SP 2019).2019. ,


     g52)Redmiles,E.M .,M alone,A.R.,& M azurek,M .L.(2016b,May).Ithinkthey'
                                                                           retryingto
         tellm e som ething:A dvice sourcesand selection fordigitalsecurity. ln 2016 IEEE
         Symposium onSecurityandPrivacy (SP)(pp.272-288).IEEE.
     (531Redmiles,E.M .,Zhu,Z.,Kross,S.,Kuchhal,D.,Dumitras,T.,& Mazurek,M .L.(2018,
         October).AskingforaFriend:EvaluatingResponseBiasesinSecurityUserStudies.ln
         Proceedingsofthe2018ACM SIGSAC Conferenceon ComputerandCommunications
         Security(CCS)(pp.1238-1255).ACM .
     (541Rosnow,R.L.,& Davis,D.J.(1977).Demandcharacteristicsandthepsychological
         experiment.Etcetera.
                            .A Review ofGeneralSemantics,34,30l.
     (551Ross,J.,Irani,L.,Silberman,M .,Zaldivar,A.,& Tomlinson,B.(2010).W hoarethe
         crow dw orkers'
                       ?:Shifting dem ographicsin M echanicalTurk lnExtendedAbstractsofthe
                                                                  .

         AcM symposium onHumanFactorsinComputing Systems(CHIEA '10)(pp.2863-2872).
         A CM .

     (56)Rubin,J.,& Chisnell,D.(2008).How toplan,design,andconducteffectivetests Handbook
                                                                                       .

         ofusabilitytesting.Indianapolis:W iley.
     (574Ruef,A.,Hicks,M .,Parker,J.,Levin,D.,Mazurek,M .L.,& M ardziel,P.(2016,October)        .
         Build it,break it,fix it:Contesting secure developm ent InProceedingsofthe2016ACM
                                                              .

         SIGSAC Conferenceon ComputerandCommunicationsSecurity(pp.690-703).ACM .
     (581Schechter,S.E.,Dhami   ja,R.,Ozment,A.,& Fischer,1.(2007,May).Theemperor'snew
         security indicators.In2007IEEE Symposium onSecurityandprivacy (SP'07)(pp.51-65).
         IEEE.

     (59)Schnorf,S.,Sedley,A.,Ortlieb,M.,& W oodruff,A.(2014).A comparisonofsixsample
        providersregarding onlineprivacy benchm arks.

     (601Seering,J.,Fang,T.,Damasco,L.,Chen,M .,Sun,L.,& Kaufman,G.(2019).Designing
         UserlnterfaceElementstoImprovetheQuality and Civility ofDiscoursein Online
         CommentingBehaviors.lnProceedingsofthe2019CHIConferenceonHumanFactorsin
         ComputingSystems(CHI'19).ACM .
     (611Smith,S.S.,& Richardson,D.(1983).Ameliorationofdeceptionandharm inpsychological
         research:the im portantrole ofdebriefing Journalofpersonalit
                                                .                   yandSocialPsychology,
         44(5),1075.
     (62jStemler,S.(2001).Anoverview ofcontentanalysis.Practicalassessment,researchd:
         evaluation,7(17),137-146.


                                           Page 45 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 50 of
                                     224




     (631Sudman,S.& Bradburn,N .M .Asking questions:apracticalguidetoquestionnairedesign       .
         1982.San Francisco,CA :Jossey-Bass.

     g641Tan,J.,Sharif,M .,Bhagavatula,S.,Beckerle,M .,Mazurek,M .L.,& Bauer,L.(2018,
         October).ComparingHypotheticalandRealisticPrivacyValuations.lnProceedingsofthe
         2018Workshop onPrivacyintheElectronicSociety(pp.168-182).ACM .
     (651Tourangeau,R.& Yan,T.Sensitivequestionsinsurveys.(2007).PsychologicalBulletin,
         133(54,859.
     (66)Vaidya,T.,Votipka,D.,M azurek,M .L.,& Sherr,M .(2019,April).DoesBeingVerified
         M ake You M ore Credible'?:A ccountVerification'sEffecton Tw eetCredibility. ln
         Proceedingsofthe2019CH1ConferenceonHumanFactorsinComputingSystems(p.525).
         A CM .

     (671Vannette,D.L.(2016.)TestingtheEffectsofDifferentTypesofAtlentionInterventionson
         DataQualityinW ebSurveys.ExperimentalEvidenceFrom a14CountryStudy.ln 71st
         AnnualConferenceoftheAmericanAssociationforPublicOpinionResearch.
     (68)Vaziripour,E.,Howard,D.,Tyler,J.,O'Neil1,M .,W u,J.,Seamons,K.,& Zappala,D.
         (2019).lDon'tEvenHavetoBotherThem!:UsingSocialMediatoAutomatethe
         A uthentication Cerem ony in Secure M essaging lnProceedingsofthe2019CH1Conference
                                                      .

         onHumanFactorsin ComputingSystelns(CHI'19.).ACM .
     (691Votipka,D.,Rabin,S.,M icinski,K.,Foster,J.S.,& M azurek,M .M .(2020,August).An
         ObservationalInvestigation ofReverse Engineers'Processes. ln 2020 UsENlzkrsecurity.

         Symposium (USEN1X Security20).Toappear.
     (701Votipka,D.,Stevens,R.,Redmiles,E.,Hu,J.,& M azurek,M .(2018,M ay).Hackersvs.
        testers:A com parison ofsoftware vulnerability discovery processes. ln 2018 IEEE
        Symposium onSecurityandPrivacy(SP)(pp.374-391).IEEE.
     g711W einshel,B.,W ei,M .,M ondal,M .,Choi,E.,Shan,S.,Dolin,C.,...& Ur,B.(2019,
         November).Oh,thePlacesYou'    veBeen!UserReactionstoLongitudinalTransparency
         AboutThird-party W eb Tracking and lnferencing InProceedi
                                                          .      ngsofthe2019ACM
         SIGSAC ConferenceonComputerandCommunicationsSecurity(pp.149-166).ACM .
     (722W obbrock,J.0.(2012).Seven research contributionsin HCI.




                                           Page 46 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 51 of
                                     224




      Ideclareunderpenaltyofperjurythattheforegoingistrueandcorrect.
      Executed in SilverSpring,M D this   2nd   day of Decem ber, 2019.


         fdIJ'.x
     Dr. ichelle L.M azurek




                                          Page 47 of47
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 52 of
                                     224




                             A ttachm ent 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 53 of
                                     224




     M ichelle L.M azurek CV
    5236 lribe Center,U niversit'
                                y ofM aryland
    CollegePark,M D 20742                                                      m m azurekl um d.edu
    301-405-6463                                                 https://umiacs.um d.edu/-mm azurek


    A cadem ic A ppointm ents
    AssistantProfessor,Com puterScienceand UM IACS                          Novem ber2014-present
    Afflliate AssistantProfessor,College ofInform ation Studies             Septem ber2016-present
    AffiliateAssistantProfessor,Electricaland Com puterEngineering          Septem ber2017-present


    Education
    PIA.D.,Electricaland ComputerEngineering,CarnegieM ellon University                        2014
    AdvisedbyLujoBauerandGregoryR.Ganger
    Dissertation:A TapBased,LogicalAccess-controlFrameworkforPersonalFileSharing
    M .S.,Electricaland Com puterEngineering,CarnegieM ellon University                        2013
    B.S.,ElectricalEngineering,UniversityofM aryland


    Publications
    conferences
    An O bservationallnvestigation ofReverseEngineers!Processes. D anielvotipka,Seth Rabin,
    KristopherM icinski,lefl-
                            reyS.Foster,M ichelleL.M azurek.Inthezo2o USEN IX Security
    Symposium ,August2o2o.
    Understanding securitymistakesdevelopersmake:Qualitativeanalysisfrom BuildIt,Breaklt,Fix
    It.DanielVotipka,KelseyR.FultonzlamesParker,M atthew Hou,M ichelleL.M azurek,and
    M ichaelHicks.ln the 2020 USENIX SecuritySym posium .August2020.
    Oh,theplacesyou'vebeen!U serreactionsto longitudinaltransparency aboutthird-partyw eb
    tracking and inferencing.Ben W einshel,M irandaW ei,M ainack M ondal,Eurim Choi, Sixiong
    Shan,ClaireDolin,M ichelle L.M azurek,and BlaseUr.In CCS 2019:ACM Conferenceon
    Com puterand Com m unicationsSecurity Novem ber2019.
    Com paring and developing toolsto m easurethereadabilityofdom ain-specifictexts. ElissaM .
    Redm iles,LisaM aszkiewicz,Em ily Hwang,Dhruv Kuchhal,EverestLiu, M iraidaM orales,Denis
    Peskov,SudhaRao,Rock Stevens,KristinaGligorié,Sean Kross, M ichelleL.M azurek and Hal
    Daum é 111.In EM NLP 2019:Conferenceon Em piricalM ethodsin N aturalLanguageProcessing.
    Novem ber2019.

    M azurekCV,Novem ber2019
                                         PX3 Dr.Mi
                                                 chelleMazurek
                                          Attachment1,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 54 of
                                     224




     A qualitativeinvestigation ofinsecure codepropagation from onlineforum s. Om erAkgul,W ei
     Bai,and M ichelle L.M azurek.ln SecDev 2019:The IEEE SecureD evelopm entConference.
     September2019.
     Theeffectofentertainm entm ediaon people'sm entalm odelsofcomputersecurity. Kelsey R.
     Fulton,RebeccaGelles,Alexandra M cKay, Richard Roberts,Yasm in Abdi, and M ichelleL.
     M azurek.ln SOUPS 2019:USENIX Sym posium on UsablePrivacy and Security. August2019.
     How welldo m y resultsgeneralize?Comparing securityand privacy sulwey resultsfrom M '  Furk
                                                                                                ,
     web,and telephone sam ples.ElissaM . Redm iles,Sean Kross,and M ichelleL. M azurek.ln the2019
     IEEE Sym posium on Securityand Privacy. M ay 2019.
     Auditing ofllinedatabrokersviaFacebook'sadvertising platform . GiridhariVenkatadri,Piotr
     Sapiezynski,Elissa M .Redm iles,Alan M islove, OanaG oga,M ichelleL.M azurek and Krishna P.
     Gum m adi.ln the W eb Conference. M ay 2019.
     Doesbeingverified m akeyou m orecredible?Accountveriflcation'seffecton tweetcredibility.
     Tavish Vaidya,D anielV otipka,M ichelleL. M azurek,and M icah Sherr. ln CHl2019:ACM
     Conferenceon Hum an Factorsin Com puting System s. M ay 2019.
     Asking forafriend:Evaluating responsebiasesin securit'
                                                          y userstudies. ElissaM .Redm iles,Ziyun
     Zhu,Sean Kross,Dhruv Kuchhal,TudorD um itras, and M ichelleL.M azurek.In CCS 2018:ACM
     Conferenceon Com puterand Com m unicationsSecurity. October2018.
     ThebattleforNew York:A casestudy ofapplied digitalthreatm odeling atthe enterpriselevel.
     Rock Stevens,DanielVotipka, ElissaM .Redm iles,Colin Ahern, Patrick Sweeney,and M ichelleL.
     M azurek.In the 2018 USENIX Securit'
                                        y Sym posium . August2018.D istinguished Paperaw ard.
    Usercom fortw ith Android background resourceaccessesin differentcontexts. DanielVotipka,
    KristopherM icinski,Seth M . Rabin,Thom asGilray,M ichelleL. Mazurek,andleffreyS.Foster.ln
    SOUPS 2018:USENIX Sym posium on Usable Privacy and Security. August2018.
    Cracking Shadowcrypt:ExploringthelimitationsofsecureI/O systemsininternetbrowsers.
    M ichaelFreyberger,W arren He,DevdattaAkhaw e, M ichelleL.M azurek,and Prateek M ittal.
    POPETS 2018(2).July2018.
    Dancing pigsorexternalities?M easuringthe rationalityofsecuritydecisions. Elissa M .Redm iles,
    M ichelleL.M azurek,andJ.P.Dickerson.ln EC 2018:ACM Conferenceon Economicsand
    Computation.lune2018.
    Hackersvs.testers:A comparison ofsoftw are vulnerabilitydiscoveryprocesses. DanielVotipka,
    RockStevens,ElissaM.Redmiles,leremyHu,and M ichelleL.M azurek ln the2018IEEE
                                                                        .

    Symposium on Securit'
                        y and Privacy. M ay 2018.
    Unpackingperceptionsofdata-driven inferencesunderlying onlinetargeting and personalization.
    ClaireDolin,Ben W einshel,Shawn Shan, Chang M in Hahn,Euirim Choi, M ichelleL.M azurek,



    MazurekCV November2019
                                          PX3Dr.Michelle Mazurek
                                           Attachm ent1,Page 2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 55 of
                                     224




     and BlaseUr.ln CHl2018:ACM Conferenceon Hum an Factorsin Computing System s. April
     2018.
     U nderstanding usertradeoffsforsearch in encrypted com m unication. W eiBai,CiaraLynton,
     M ichelleL.M azurek,and Charalampos(Babis)Papamanthou.Inthe2018IEEE European
     Sym posium on Security and Privacy. April2018.
     Developersneed support,too:A survey ofsecurityadvice forsoftw are developers. Yasem in Acar,
     Christian Stransky,Dom inik W ermke, CharlesW eir,M ichelleL.M azurek,and SaschaFahl.
     ln SecDev 2017:IEEE SecureDevelopm entConference. Septem ber2017.
     Exploringuserperceptionsofdiscrim ination in online targeted advertising. AngelisaC.Plane,
     ElissaM .Redm iles,M ichelleL. M azurek,and M ichaelTschantz.In the 2017 USEN IX Securit'y
     Symposium .August2017.
     Securit'ydeveloperstudieswith Gitllub users:Exploring aconvenience sam ple. Yasem in Acar,
     Christian Stransky,Dom inik W ermke,M ichelle L. M azurek,and Sascha Fahl.In SOUPS 2017:
    USENIX Symposium on UsablePrivacyandSecurity luly 2017.
    Diversifyto Survive:M aking Passw ordsStrongerwith AdaptivePolicies. Sean Segreti,W illiam
    M elicher,SarangaKom anduri,Darya M elicher,Richard Shay, BlaseUr,LujoBauer,Nicolas
    Christin,Lorrie Faith Cranor,andM ichelleL. M azurek.In SOUPS 2017:USENIX Symposium on
    UsablePrivacyandSecuritpluly2017.
    Com paringtheusability ofcryptographicAPIs. Yasem in Acar,M ichaelBackes,Sascha Fahl,Sim son
    Garfinkel,Doowon Kim ,M ichelleL. M azurek,and Christian Stransky.In the 2017 IEEE
    Symposium on Securityand Privacy. M ay 2017.
    Userinteractionsand perm ission use on Android. KristopherM icinski,D anielV otipka,Rock
    Stevens,N ikolaosKofinas,M ichelle L.M azurek, andleffreyS.Foster.In CHI2017:ACM
    Conferenceon Hum an Factorsin Com puting System s. M ay 2017.
    W here isthe digitaldivide?Exam ining theim pactofsocioeconom icson self-reported security and
    privacy experiences.ElissaM .Redm iles,Sean K ross,and M ichelle L.M azurek.In CHI2017:ACM
    Conference on Hum an Factorsin Com puting System s. M ay 2017.
    You arenotyourdeveloper,either:A research agenda forusablesecurity and privacy research
    beyond end users.Yasem in Acar,SaschaFahl, and M ichelleL.M azurek.ln SecDev 2016:IEEE
    SecureDevelopm entConference.Novem ber 2016.
    Build lt,Break lt,Fix lt:Contesting secure developm ent.Andrew Ruef,M ichaelHicks,James
    Parker,DaveLevin,M ichelleL.M azurek,and PiotrM ardziel. In CCS 2016:ACM Conference on
    Com puterand Com m unicationsSecurity October2016.
    How Ilearnedto be secure:A census-representative sulveyofsecurityadvice sourcesand behavior.
    ElissaM .Redm iles,Sean Kross,and M ichelleL. M azurek.In CCS 2016:ACM Conferenceon
    Com puterand Com m unicationsSecurity October2016.


    M azurekCV,Novem ber2019                                                                      3
                                         PX3 Dr.M i
                                                  chel
                                                     le Mazurek
                                          Attachment1,Page 3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 56 of
                                     224




     An inconvenienttrust:U serattitudestoward security and usabilitytradeoffsforkey-directory
     encryption system s.W eiBai,Doowon Kim ,M osesNam ara, Yichen Qian,Patrick GageKel
                                                                                      ley,and
     MichelleL.Mazurek.InSOUPS2016:USENIX Symposium onUsablePrivacyandSecuritplune
     2016.
     You getwhereyoufrelooking for:Theim pactofinformation sourceson code security. Yasem in
     Acar,M ichaelBackes,SaschaFahl,Doow on Kim , M ichelleL.M azurek,Christian Stransky. In the
     2016 IEEE Sym posium on Security and Privacy. May2016.NSABestScientficCybersecurityPcperz
     2016.
     Ithink they'retrying to tellm esom ething:Advice sourcesand selection fordigitalsecurity. Elissa
     M .Redm iles,Am eliaR.M alone,and M ichelleL. M azurek.ln the2016 IEEE Sym posium on
     Securityand Privacy.M ay 2016.
     Sharing personalcontentonline:Exploring channelchoiceand m ulti-channelbehaviors. M anya
     Sleeper,W illiam M elicher,Hana Habib, LujoBauer,LorrieFaithCranor,andM ichelleL.M azurek.
     In CHl2016:ACM Conference on Hum an Factorsin Com puting System s. M ay 2016.
    Usability and securityoftextpassw ordson m obile devices. W illiam M elicher,Darya Kurilova,Sean
    M .Segreti,Pranshu Kalvani,Richard Shay,BlaseUr, LujoBauer,Nicol      asChristin,LorrieFaith
    Cranor,M ichelleL.M azurek.In CHI2016:ACM Conference on Hum an Factorsin Com puting
    System s.M ay 2016.
    M easuring real-world accuraciesand biasesin modeling password guessability. BlaseUr,Sean M .
    Segreti,LujoBauer,NicolasChristin,LorrieFaith Cranor,SarangaKomanduri, DaryaKurilova,
    M ichelle L.M azurek,W illiam M elicher, and Richard Shay.ln the 2015USENIX Security
    Sym posium .August2015.
    A spoonfulofsugar?Theim pactofguidance and feedback on password-creation behavior. Richard
    Shay,LujoBauer,NicolasChristin,LorrieFaith Cranor,Alain Forget,SarangaKomanduri,
    M ichelle L.M azurek,W illiam M elicher,Sean Segreti, and BlaseUr.In CHI2015:ACM Conference
    on Hum an Factorsin Com puting System s. M ay 2015.
    Can long passw ordsbesecureand usable?Richard Shay, SarangaKom anduri,Adam L.Durity
                                                                                         ,
    Phillip (Seyoung)Huh,M ichelleL.M azurek,Sean M .Segreti,BlaseUr,Lujo Bauer, Nicolas
    Christin,and Lorrie Faith Cranor. In CHl2014:ACM Conference on Hum an Factorsin
    Com puting System s.M ay 2014.
    Tow ard strong,usableaccesscontrolforshared distributed data. M ichelle L.M azurek,Yuan Liang,
    W illiam M elicher,M anyaSleeper,Lujo Bauer,GregoryR.Ganger,NitinGupta,andM ichaelK          .

    Reiter.ln FAST 2014:USEN IX Conferenceon File and StorageTechnologies. February2014.
    M easuring passw ord guessabilityforan entireuniversity. M ichelle L.M azurek,Saranga
    Komanduri,TimothyVidas,LujoBauer,NicolasChristin,LorrieFaithCranor,PatrickGage
    Kelley,Rkhard Shay,and Blase Ur.ln CCS 2013:ACM Conferenceon Com puterand
    Comm unicationsSecurit'
                          y.Novem ber2013.

    MazurekCV November2019                                                                           4
                                           PX3 Dr.Michel
                                                       leMazurek
                                            Attachment1,Page4
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 57 of
                                     224




     Visualizing request-flow comparison to aidperform ance diagnosisin distributed system s. RajaR.
     Sambasivan,llariShafer,M ichelleL. M azurek,and GregoryR.Ganger. ln Infovis2013:IEEE
     Inform ation Visualization Conference. October2013.
     How doesyourpassw ord m easureup?Theeffectofstrength m eterson password creation. Blase
     Ur,Patrick GageKelley,Saranga Kom anduri,loelLee,M ichaelM aass,M ichel  leL.M azurek,
     Tim othy Passaro,Itichard Shay,Tim othy Vidas, LujoBauer,NicolasChristin,andLorrieFaith
     Cranor.In the2012U SEN IX Security Sym posium . August2012.
     Correcthorsebatterystaple:Exploring theusabilityofsystem -assignedpassphrases. Richard Shay,
     Patrick Gage Kelley,Saranga Kom anduri,M ichelleL. M azurek,Blase Ur,Tim Vidas, Lujo Bauer,
     NicolasChristin,and LorrieFaith Cranor. In SOU PS 2012:Sym posium on UsablePrivacy and
     Securitpluly2012.
     Guessagain (andagain andagain):M easuringpasswordstrengthbysimulatingpassword-cracking
     algorithm s.Patrick Gage Kelley,SarangaKom anduri, M ichelleL.M azurek,Rich Shay,Tim Vidas,
     Lujo Bauer,NicolasChristin,LorrieFaith Cranor,andlulioL6pez. ln the 2012 IEEE S'ym posium
     on Securityand Privacy.M ay 2012.
     Tag,You Can See1t!Using tagsforaccesscontrolin photo sharing. PeterF.Klem perer,Yuan
     Liang,M ichelle L.M azurek,M anyaSleeper, BlaseUr,LujoBauer,LorrieFaith Cranor,Nitin
     Gupta,and M ichaelK . Reiter.ln CH12012:ACM Conferenceon Hum an Factorsin Computing
     System s.M ay 2012.
     ZZFS:A hybrid deviceand cloud filesystem forspontaneoususers. M ichelleL.M azurek,Eno
     Thereska,D inan Gundaw ardena,ltichard Harper, andlamesScott.ln FAST 2012:USENIX
     Conference on File and StorageTechnologies. February2012.
    Exploring reactiveaccesscontrol. M ichelleL.M azurek,PeterF. Klemperer,Richard Shay,Hassan
    Takabi,LujoBauer,andLorrieFaith Cranor.In CHl2011:ACM Conferenceoa Human Factorsin
    Com puting System s.M ay 2011.
    Ofpassw ordsand people:M easuring theeffectofpassw ord-com position policies. Saranga
    Kom anduri,Richard Shay,Patrick GageKelley, M ichelleL.M azurek,LujoBauer,NicolasChristin,
    Lorrie Faith Cranor,and SergeEgelm an. ln CHl2011:ACM Conferenceon Hum an Factorsin
    Com puting System s.M ay 2011. HonorableM ention award.
    Encountering strongerpassword requirem ents:Userattitudesand behaviors. Richard Shay,Saranga
    Kom anduri,Patrick GageKelley,Pedro GiovanniLeon, M ichelleL.M azurek,Lujo Bauer,Nicolas
    Christin,and Lorrie Faith Cranor. lnSOUPS2010:Symposium onUsablePrivacyandSecuri      tpluly
    2010.
    Accesscontrolforhom e datasharing:Attitudes, needsand practices.M ichelleL. Mazurek,J.P.
    Arsenault,loannaBresee,NitinGupta,Iulialon,Christinalohns,DanielLee, YuanLiang,lenny
    Olsen,Brandon Salm on,Richard Shay, KamiVaniea,LujoBauer,LorrieFaith Cranor,GregoryR         .




    Mazurek CM November2019                                                                          5
                                          PX3Dr.Michell
                                                      e Mazurek
                                           Attachment1,Page5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 58 of
                                     224




     Ganger,and M ichaelK.Reiter.In CHI2010:ACM Conferenceon Hum an Factorsin Com puting
     System s.April2010.


     Journals
     Designingpassword policiesforstrength and usability. Richard Shay,SarangaKom anduri,Adam
     Durit'y,Phillip (Seyoung)Huh,M ichelleL.M azurek,SeanSegreti,BlaseUr, LujoBauer,Nicolas
     Christin,and LorrieFaith Cranor ACM Transactionson Information Security(TISSEC),2016.
                                    .




     W orkshops and Tutorfa/s
     Studying thecostsand benefitsofRust,compared to C . Kelsey Fulton,Yasm in Abdi,Christopher
     Neidhart,M ichelle L.M azurek,and M ichaelHicks. In W SlW 2019:The SOUPSW orkshop on
     Security Inform ation W orkers. August2019.
    Sym bolicpath tracingto find Androidperm ission-usetriggers. KristopherM icinski,Thom as
    Gilray,DanielV otipka,M ichelleL. M azurek,andleffreyS.Foster.ln BAR 2019:TheNDSS
    W orkshop on BinaryAnalysisResearch. February 2019.
    Com paringhypotheticaland realisticprivacy valuations.JoshuaTan,M ahm oodSharif,Sruti
    Bhagavatula,M atthiasBeckerle,M ichelle L. M azurek,andLujo Bauer.InW PES2018:The
    W orkshop on Privacy in the ElectronicSociety. October2018.
    Tow ard afield study on theim pactofhacking com petitionson securedevelopm ent. Daniel
    V otipka,HongyiHu,Bryan Eastes,and M ichelleL. M azurek.In W SIW 2018:TheSOU PS
    W orkshop on SecurityInform ation W orkers. August2018.
    Can you read that?Firststepstow ard m easuring thereadability ofsecurity advice. ElissaM .
    Redm iles,M iraidaM orales,LisaM aszkiewicz, Rock Stevens,EverestLiu,Dhruv Kuchhal,and
    M ichelle L.M azurek.ln Conpro 2018:IEEE SPW W orkshop on Technology and Consum er
    Protection.M ay 2018.
    Lessonslearned from using an onlineplatform to conductlarge-scale, online controlled security
    experim entsw ith softw aredevelopers.Christian Stransky, Yasem in Acar,DucCuong Nguyen
                                                                                               ,
    Dom inik W erm ke,Doowon Kim ,ElissaM . Redm iles,M ichaelBackes,Sim son Garfinkel, M ichelle
    L.M azurek,and SaschaFahl.In CSET 2017:USENIX W orkshop on CyberSecurity
    Experim entation andTest. August2017.
    You wantm eto do what?A design study oftw o-factorauthentication m essages. ElissaM .Redm iles,
    EverestLiu,and M ichelleL.M azurek. In W AY 2017:W ho AreYou?!Adventuresin
    Authentication.luly2017.




    MazurekC% November2019                                                                       6
                                         PX3 Dr.Michell
                                                      e Mazurek
                                          Attachment1,Page6
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 59 of
                                     224




     Half-Day Tutorial:Introduction to password cracking and research on passwords. Blase Urand
     M ichelleM azurek.AtSOUPS 2016:USENIX Symposium on UsablePrivacyandSecuritplune
     2016.
     Thepostanachronism :The tem poraldim ension ofFacebook privacy.
                                                                      LujoBauer,LorrieFaith
     Cranor,SarangaKom anduri,M ichelleL. M azurek,M ichaelK.Reiter,M anyaSleeper, and BlaseUr.
     In W PES 2013:W orkshop on Privacy in the ElectronicSociety. November2013.
     Undercontrol:Requirem entsforaccesscontrolforpersonaldata. M ichelleL.M azurek,Lujo Bauer,
     GregoryR.Ganger,and M ichaelK.Reiter. ln HUPS 2013:W orkshop on Hom eU sablePrivacy and
     Securitpluly2013.
     The impactoflength and m athem aticaloperatorson theusability and security ofsystem assigned
                                                                                       -


     one-tim e PlNs.Patrick GageKelley,Saranga Kom anduri, M ichelleL.M azurek,Richard Shay,Tim
     Vidas,LujoBauer,NicolasChristin,and LorrieFaith Cranor.InUSEC 2013:W orkshop onUsable
     Security.April2013.


     M agazfnes
     Applied digitalthreatm odeling:ltworks!Rock Stevens, DanielV otipka,ElissaM .Redm iles,
     M ichelle L.M azurek,and Colin Ahern. ln IEEE Securit.yandPrivacy:17(4),35-42.2019.
    Balancing securityand usability in encrypted em ail. W eiBai,Doow on Kim ,M osesNam ara,Yichen
    Qian,PatrickGageKelley,andM ichelleL.M azurek.In IEEE InternetCppvulingl21(3), 30-38.2017.
    How internetresourcesm ightbe helping you develop fasterbutlesssecurely. Yasem in Acar,
    M ichaelBackes,Sascha Fahl,Doow on Kim , M ichelle L.M azurek,and Christian Stransky. ln IEEE
    Securit
          y & Privacy 15(2),50-60.2017.
    Studying theeffectivenessofsecurityim agesin internetbanking. loelLee,M ichel
                                                                                leL.M azurek,
    andLujoBauer.IEEEInternetComputinm 19(1),54-62.2014.
    Helping userscreatebetterpassw ords. BlaseUr,Patrick GageKelley,SarangaKom anduriy
                                                                                       loelLee,
    M ichaelM aass,M ichelle L.M azurek,Tim othy Passaro, RichardShay,TimothyVidas,Lujo Bauer,
    NicolasChristin,LorrieFaith Cranor, SergeEgelman,andlulioL6pez.USENIX i   login:,37(6).
    Decem ber2012.



    Invited Talks and Conference Presentations
    Usablesecuriv beyond end users.UniversityofM assachusetts,Amberst.D ecember2019.
    Usable securitybeyond end users. Clem son University N ovem berzot9.
    lnterrogating bestpracticesin secure operationsand development. Keynote:Serene-R lsc annual
    workshop.O ctober2019.


    MazurekCV,November2019
                                          PX3Dr.M i
                                                  chelle Mazurek
                                           Attachment1,Page 7
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 60 of
                                     224




     Understanding and induencing security and privacy behavior:Studiesoftracking transparency and
     lictionalm edia.Google.August2019.
     Comparinghypotheticalandrealisticprivacyvaluations.PresentedbyM ahmood Sharilfrom our
     W PES2,018paper.Privaycon,U.S.FederalTradeCommission.lune2019.
     How theusable-securit'
                          y com m unityconductsdeveloperstudies. Invited speaker,Dagstuhlsem inar
     19231:EmpiricalEvaluationofSecureDevelopmentProcesses.lune2019
     Usablesecurit'
                  y beyond end users.Invited speaker,GREPSEC 1V . M ay 2019.
     Usablesecuritybeyond end users.U niversity ofFlorida. April2019.
     Interrogating bestpracticesin secureoperationsand developm ent. M aGIC Sum m it,Universityof
     M aryland.April2019.

     Hackingcompliance.lournalofBusinessandTechnologyLaw Symposium:CybersecurityandData
     Privacy.UM D Carey SchoolofLaw.April2019.
     Thepastm ay notbe dead,butnotice and consentshould be. Invited speaker,HSD IM inisym posium
     on Securityand Privacy atthe Edge,UC San Diego.February 2019.
     Understandingmistakesdevelopersmake:QualitativeanalysisofBuildIt,Break1t,Fixlt.lnvited
     Speaker,RealW orld Crypto2019.January2019.
     Usingpersonalization to understand and influencesecurity and privacy behavior. Google.lanuary
     2019.
     U sablesecuritybeyond end users.CornellTech.November2018.
     Usable securitybeyond endusers.Colum biaUniversity. Novem ber 2018.
     Usable security beyond end users.Distinguished Colloquium Speaker,ComputerScienceDept,
     University ofVirginia.October2018.
     Usable securie beyond end users.Northeastern UniversityCybersecurity and Privacy Institute.
     October2018.
    Thebattle forNew York:A case study ofapplied digitalthreatm odeling atthe enterpriselevel. D C-
    AreaAnonymity,Privacy,andSecuritySeminar.lune2018.
    I'm supposedto do w hatw ith my password?Computersecurityadvice andw hatto do aboutit.
    UM D Science on Tap,M ay 2018.
    Privacy'sBlueprint:Paneldiscussion.CenterforDem ocracy and Technology, M ay 2018.
    You getwhereyou'relooking for:Theimpactofinform ation sourceson code security. Invited talk
    attheSymposium on theScienceofSecurity(HotSOS),April2018.
    Userinteractionsand perm ission use on Android.Presented by KristopherM icinski, from ourCH1
    2017 paper.Privacycon,U.S.FederalTradeCom m ission.February2018.


    MazurekCVzNovember2019
                                          PX3Dr.M i
                                                  chel
                                                     le Mazurek
                                           Attachment1,Page 8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 61 of
                                     224




     Usablesecuritybeyond end users. U.S.FederalTradeCommission,luly2017.
     How do consum erslearn securitybehaviors?lnvited talk atConpro 2017:W orkshop on
     TechnologyandConsumerProtection (IEEE SPW ),M ay2017           .


     Usable securitybeyond end users. lnternationalComputerSciencelnstitute(1CSI),UC Berkeley,
     M ay 2017.
     Usablesecuritybeyond end users. Dropbox.M ay 2017.
     CRA-W /CDC DistinguishedLecture CapitalRegion Celebration ofW om en in Com puting
                                        .

     (CAPW IC),February2017.
     Usablesecurie beyondend users. Georgetown University CS Colloquium , Novem ber2016.
     You are notyourdeveloper,either:A research agendaforusable security beyond end users. IEEE
     SECDEV,N ovem ber2016.
     You getwhereyou're looking for:Theim pactofinform ation sourceson code security. Laboratory
     forTelecom m unication Sciences. Septem ber2016.
     An inconvenienttrust:U serattitudestow ard securityand usabilitytradeoffsforkey directory
                                                                                   -


     encryption system s.Presented by Patrick Gage Kelley, from ourSOUPS 2016 paper. Black Hat
     BriefingsUSA.Ju1y2016.
    You getw hereyoufre looking for:Theim pactofinform ation sourceson code securit'
                                                                                   y. Dc-Area
    Anonym ity,Privacy,and SecuritySem inar.June2016.
    M obilesecurityand thehum an in theloop. Google.M ay 2016.
    Thecontinuing questforsecureand usablepasswords. M ichelleM azurek and LorrieCranor. U.S.
    FederalTradeCom m ission. M arch 2016.
    D on'tshow m eyours,lwon'tshow you m ine:Security research w ith non publicdata.M ichelle
                                                                         -

    M azurek and TudorDum itras. ln Hotsec 2015:USENIX Sum m iton HotTopicsin Securitp August
    2015.
    M easuringpassw ord guessabilityforan entire universitpcomputerSciencedepartm entsem inar
                                                                                                 ,
    VirginiaTech Nvc.lanual'
                           y,2016.
    M easuring password guessabilit'
                                   y foran entireuniversity Com puterSciencedepartm entsem inar,
    Bow ieStateUniversity.February,2015.
    Toward strong,usableaccesscontrolforshared distributed data. USEN IX FAST,February2014.
    M easuringpassw ord guessabilityforan entireuniversity. ACM CCS,Novem ber2013.
    ZZFS:A hybrid deviceand cloud file system forspontaneoususers. U SEN IX FAST,February2012.
    Exploring reactiveaccesscontrol. ACM CHI,M ay 2011.
    Accesscontrolforhom edata sharing:Attitudes,needs,practices.ACM CHI, M ay 2010.

    MazurekC% November2019                                                                           9
                                            PX3Dr.Michell
                                                        e Mazurek
                                             Attachment1,Page9
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 62 of
                                     224




     Funding
     PI:LaboratoryforTelecom m unicationsSciencestask:''
                                                       M aking Securit'
                                                                      y and Privacy Decisions
     M ore lntelligible.''2019-2020,5298,933.
     Pl:DARPA:BRANDEIS subtask:''Im provingM entalM odelsofEncrypted Com m unication.''
     2019-2020,$114,688.
     P1:NSF:'EAGER:Collaborative:Toward Inform ing UsersAboutAlgorithm icDiscrim ination.''
     2018-2020,$199,520 ($147,349atUM D).Co-PIM ichaelCarlTschantz.
     P1:NSF:'SaTC:CORE:M edium :Collaborative:Understanding Security in the Softw are
     Developm entLifecycle:A Holistic, M ixed-M ethodsApproach.''2018-2021 $699/861total
                                                                          ,
     (5450,038atUM D).Co-plsM ikeHicks,XinmingOu,layLigatti, and DanielLende.
     Pl:DARPA:fRapidAttackDetection lsolation andCharacterization System IRADICSI'subtask        .

     2018-2020,$124,939.
     Pl;NIST:''Supporting Secure M obileApp Developm ent.'2016-2019,$351,054.
     Pl:LaboratoryforTelecom m unicationsSciencestask:dfM aking Security and Privacy Decisions
     M ore lntelligible.'2017-2019,$229,518.
    PI:GoogleFacultyResearch Aw ard:f'Contesting SecureDevelopm entEffectiveness.'2017,$55,254.
    Co-PIM ikeHicks.
    P1:Google FacultyResearch Award:'Visualizing App Perm issionsin Context.''2015,$56,980.Co-
    PlleffFoster.
    Pl:UM D ADVANCE Aw ard:'M akingtheCostsofDataSharing M oreSalient.''April2014 -April
    2015,$19,689.
    PI:N SA Science ofSecurityLablettask:'Understanding How U sersProcessSecurityAdvice.''
    2015-2017,$217,082.
    co-PI:Laboratoz'
                   y forTelecom m unicationsSciencestask:'A ndroid App Analysisto Detectand
    PreventM alw are.''2016-2019,$507,891. PlleffFoster.
    Subcontract:M PO :f'Cyberaptitudeand talentassessm entfortheU .S.Navp''2015-2016,521,499.



    Aw ards and Honors
    Distinguished revieweraward,IEEE Sym posium on Securityand Privacy 2019
    IEEE CybersecurityAw ard forPractice, 2018
        forPasswordsecurityreseardt(bodyofwork).
    Distinguished paperaward,USENIX Security2018

    MazurekCM November2019                                                                           10
                                         PX3Dr.Mi chel
                                                     le Mazurek
                                          Attachment1,Page 10
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 63 of
                                     224




          forThebattleforNew YbrkiA casesltldyofapplieddigitalthreatmodelingt
                                                                            ;ttheenterpriselevel.
     NSA BestScientifk SecurityPaper,2016
          forYbugettphereypurrclookingfor:Theimpccfofin-/brm/tipnsourcest)ncodesecurity.
     ParallelData Lab Entrepreneurship Fellow ship,2013
     Facebook G raduate Fellowship,2012
     Finalist,N SF IGERT postercom petition,2011
     HonorableM ention paperaw ard,CHI2011
     NSF IGERT Fellowship (CarnegieM ellon UsablePrivacyandSecurity),2010
     Lamm e/W estinghouseECE GraduateFellowship,CarnegieM ellon University, 2009


     Teaching
     UM D CM SC 414:Com puterand Netw ork Security                       Fall2015-2017, Spring 2019
     An introduction to securityand privacy in computersystem sand netw orks. Topicsinclude
     vulnerabilitiesand exploits,authentication,encryption,w eb security,security econom ics,and
     privacy.
     UM D CM SC 634:Em piricalM ethods                                 Fall2018, Spring 2017
     A graduate-levelintroductory courseon empiricalresearch m ethodsforcom puterscientists.
     Experim ental,quasi-experim ental,and non-experim entaldesign;field m easurem ent;qualitative
     and quantitativeanalysis;statisticalanalysis.
     U M D CM SC 818D:Hum an Factorsin Security and Privacy            Spring 2015, 2016,2018
     NominatedforCSDept.OutstandingTeadlingAward,2016
     Identfiedasa''
                  Af0.
                     stValuableProfessor''bytheUMD mbmenàLacrossetetlm,2018
     Surveyofcurrentand classicresearch in hum an factorsforcom putersecurity and privacy.
     lntroduction to conductingrelatedhuman-subjectsresearch.Studentscompletesemester-long
     group research projects


     A dvising and M entoring
    H# UM D CSunlessotberwhemccéj'
                                 ct/
     PhD Students
    W eiBai(ECE),2015-2019
         now atGoogle
    ElissaRedm iles,2015-2019
         NSFGRFP,NDSEG,FacebookFellowship/lohnKaratAward inusableprivacyandsecuril
       postdoc,M icrosoftResearch,2019-2020
       AssistantProfessor,Princeton University,starting Fall2020
    DanielVotipka,2016-present


    MazurekCV November2019
                                           PX3 Dr.MichelleMazurek
                                            Attachment1,Page 11
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 64 of
                                     224




         UM D outstanding grad student;GoogleStudentVeteransScholarship
         flnalistforFacebook and Sym antecfellow ships
     Rock Stevens,2016-present
     Kelsey Fulton,2018-present
     NoelW arford,2018-present
     Om erAkgul,2019-present
     Nathan Reitinger,2019-present

     M ScStudents
     Allan Fong,2015-2016
     Angelisa Plane,2016-2017

     Undergraduates
     Yasmin Abdi,DesireeAbrokwa,CamilleBarnard,Justin Goodman,Kevin Halliday,leremyHu,
     EmilyHwang,Amrithalayanti,AravindKoneru,EverestLiu,Andrew Lui(Business/ACES),
     AmeliaM alone,LisaM aszkiewicz,AparnaNatarajan,ChristopherNeidhart,M osesNamara,
     M ichaelPearson,YichenQian,ErinQuartararo,SethRabin,lasonRamsey,ShelbySilverstein
     M entorfng O utsfde UM D
     RubaAbu-salma(PhD,UniversityCollegeLondon),YaseminAcar(PhD,LeibnizUniversity
     Hannover),ClaireDolin (Undergraduate,UniversityofChicago),M ichaelFreyberger
     (Undergraduate,Princeton),CasenHunger(PhD,UniversityofTexasatAustin), Dhruv Kuchhal
     (Undergraduate,M aharajaAgrasen InstituteofTechnology),AruneshM athur(PhD, Princeton),
     Christian Stransky(PhD,SaarlandUniversity),BenW einshel(Undergraduate,Universit'
                                                                                    yof
     Chicago)
     Thesisand Capstone Com m fttee M em bershfps
    YaseminAcar(LeibnizUniversityHannover),DanielApon,PreetiBhargava,NikolaBlanchard
    (UniversitéParisDiderot),M ajeedKazemitabaar,M eethuM alu,Arunesh M athur, M atthew
    M auriello,KrisM icinski,laredM iniman (ischool),Youngsam ParkzlamesParker,Andrew Ruef,
    Aishwaz'yaThiruvengadam ,XiaoW ang,ZiyunZhu (ECE)

    A cadem ic Service
     Program and Organfzfng Comm fttees
    USENIX Symposium on UsablePrivacyand Security(SOUPS),2016-2020
        program chair,2019-2020
        postersco-chair,2016-2017
    IEEE Sym posium on Securityand Privacy,2017-2019 and 2015
        distinguished revieweraw ard,2019
        posterschair,2019-2020
       shorttalkschair,2017-2018

    MazurekCV,November2019
                                       PX3Dr.Mi chelle Mazurek
                                        Attachment1,Page 12
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 65 of
                                     224




     EUrOUSEC Program Com m itteeCo-chair,2018
     PrivacyEnhancingTechnologiesSymposium (PETS/POPETS),2019-2020
     Netw ork and Distributed System Security Sym posium ,2018-2020
         postersco-chair,2016
     W orkshop on Technology and Consum erProtection,2019
     ACM Conference on Com puterand Com m unicationsSecuritp 2017-2018
     USENIX Security Sym posium ,2016-2017
     New Securit'yParadigmsW orkshop (NSPW ),2017
     IEEE European Sym posium on Security and Privacy, 2016-2017
     W orldW ideW eb Conference(W W W ),Securityandprivacytrack,2017-2018
     Symposium forHotTopicson ScienceofSecurit'
                                              y(HotSOS),2017
     W orkshop on CyberSecurityExperim entation and Test,2015
     Externalreviewer,ACM ConferenceonHumanFactorsin ComputingSystems(CH1),2013-2019
     EditorialBoards
     ACM Transactionson SecurityandPrivacy(TOPS,previouslyTISSEC),2019-present
     E'
      xternalRevfewer;Journa/s
     JournalofCybersecurity,2017
     Com m unicationsoftheACM ,2015-2016
     ACM Transaction onComputer-Human Interaction (TOCHI),2014-2016,2019
     IEEE Transactionson CloudComputing(TCC),2015
     ACM Transactionson lnformation andSystem Security(TISSEC),2014
     IEEE Transactionsonlnformation ForensicsandSecurity(TIFS),2014
     OtherfxternalServfce
     NSF proposalpanelist,2017-2018
     M entorforCRA-W GradCohortW orkshop (intensivementoringforwomen grad
     studentsin computing),2017

     Universi'
             ty ofMar/andServfce
    Provost'sCS Faculty W orkgroup forthe SchoolofCom puterScience, 2019-present
     Com puterScienceStrategicPlanning Com m ittee,2019-present
    Facultyadviser,Association forW om en in Computing,2015-present
    UM IACS APT com mittee,2017-2019
    UM IACS steeringcom m ittee,2017
    Com puterScience faculty search com m ittee,2016-2017, 2019
    Com puterScience departm entcouncil,2016-2017,2019
    lribeChair search comm ittee,2015-2016
    ComputerSciencegraduateadm issionscom m ittee, 2014-2018,2018
    Com puterScienceundergraduateawardscom m ittee,2015-2016


    MazurekCV,November2019
                                        PX3 Dr.MichelleMazurek
                                         Attachm ent1,Page 13
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 66 of
                                     224




     ComputerSciencePL/SE/HCIfieldcommittee,2017-present
     Com puterScience system sfield com m ittee, 2014-present
     Com puterScience education com m ittee,2014-present




    MazurekCV,November2019
                                          PX3Dr.Mi chelle Mazurek
                                           Attachment1,Page 14
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 67 of
                                     224




                              A ttachm ent2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 68 of
                                     224




     Pre;
         * No internet
         * Bring:
               o 1.Experim entaldesign
               o 2.Persona printout
                  3.FTC -Consentform
                  4.Privacy actnotice
               o 5.Padicipantpaymentform
         * Hide extended URL in browser,else itm ightIook suspicious orgive something away
         * Q uick-end:
                  Change => ../form/stepl/renew-drivers-license-lW our-state.html.htm l
                  To =:>/checkoutcomplete.htm l
                      . And use the end button atbottom ofpage


     Introduction

     W elcome.Thank you forparticipating in ourm arketresearch foran online experience. This
     session w illtake 30.W e willaskyou to com plete a task on the com puter, and then afterwards,
     we willinterview you aboutyourexperience. You can ask questions atany time during the study
     session and we can take a break whenevernecessary.

     Consent

     (hand participantconsentforml
     CONSENT FORM INSTR UCTIONS -need to note thataudio recording is required

     lnstructions

     In a m inute,we're going to ask you to com plete some tasks in a web browser/on a websi  te. As
     a rem inder,we w illrecord whatyou say,as wellas everything thathappens on the screen,for
     Iateranalysis.W e willrem ove any identifying information before we analyze the recordings.

    W e willnow startthe audio and screen recording.

     lnitialInteraction w ith Site

    W e were hired to evaluate the usability ofthe website we are aboutto show you. W hile you
    interactwith the website, we would Iike you to think aloud:thinking aloud means saying, out



                                          PX3Dr.Michelle Mazurek
                                           Attachment2,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 69 of
                                     224




     Ioud,whatevercom es into yourhead as you use the site and decide w hatto do next. As an
     example,ifIthoughtaloud w hile trying to remem berwhatIhad fordinnerearlierthis week
     I'
      do examplel
     Now ,l'd Iike you to give ita try:Think aloud w hile answering the question, how m any windows
     are there in the hom e where you grew up?

     As lm entioned,we were hired to evaluate the usability ofthe website I'm aboutto show you. It's
     im podantto know thatwe are testing the website, nottesting you.Yourexperiences and
     thoughts while you use the website w illbe used to help make the site better.

     Fortoday's study,I'd Iike you to pretend thatyou are Terry SpencerofNorth GulfBeach,
     Florida.Terry's driver's Iicense is aboutto expire, and i
                                                             tneeds to be renewed soon.Terry used
     Google to search for''Florida renew driver's Iicense''and clicked on the firstIink, which Ied to the
     following websi
                   te (pullitup).

     Haveyoueverseenorusedthiswebsite before? (Ithasno bearing on yourcompensation
     eitherway.)J/ftheyhaveseenit,makeanotebutdothestudyanyway.l              .




     Remem bering thatyou are pretending to be Terry and trying to renew yourdriver's Iicense.
     Please interactw i th this website.W e've provided you this reference sheetwith Terry'
                                                                                          s
     inform ation - Iike address and phone num ber- in case you need itwhile using the website. If
     you do enterany inform ation,please m ake sure to use Terry's information ratherthan yourown.

     lfyou have any problems orgetstuck, please Ietme know.Ifatany tim e you w antto stop for
     any reason,that's fine,Ietme know thatas well.And please rem em berto thinkaloud the whole
     tim e.Go ahead and stad interacting with the site now , pl
                                                              ease.

     (asneeded,remlbd them to thinkalouq



     f/ftheyarehesitant,suspectaproblem,etc.and askwhatto do.lfthey are waffling aboutit,
    give a neutralresponse:''
                            T? to do whatyou would do ifyou were reallytrying to renew your
    driver's Iicense.''

    Ifthey are confidentthatthis is wrong /wantto stop:I'OK, thanks forIetting m e know thatyou
    decided to stop /google again /etc.Next, I'm going to ask you some questions aboutthis
    experience.l

        A. W hy did you decide to stop using this website?
               a. (Ifbecause hard to use/confusing)W hatwasdifficultorconfusing?Can yougive
                   m e specific exam ples?



                                             PX3 Dr.MichelleMazurek
                                              Attachment2,Page2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 70 of
                                     224




                b. IIfbecause notrealrenewal/won'
                                                twork)W hatmakesyou thinkthis sitewon't
                   help you renew yourIicense? Can you give m e specific exam ples?

     (Go torestofquestionsbelow,skipping onesthatare notappropriate)      .




     J/fthey reach thecreditcardpage andentertheircreditcard,they willsee theinterstitial:please
     talktoyourstudy facilitatorwho willaskyouto answersome questionsl

        1. Overall,please tellme a Iittle bitaboutyourexperience with the site. W hatwas easy to
           do?
        2. W hatwas hard to do?
        3. W as there anything thatwas confusing orhard to understand?
        4. Youjustentered Terry'screditcard information.How much moneydidyouspend?
        5. W hatdid you purchase by spending thatm oney?
        6. Atthis point,have you renewed Terry's driver's Iicense, oris there anything else you still
           need to do?
              a. ls thiswebsite going to do anything on yourbehalf?
               b. W hodo you thinkownsoroperatesthiswebsite? (Potentialfollow-up:isitowned
                  oroperated bythegovernment?)
            Do you trustthis website with yourcredi
                                                  tcard information? W hy/w hy not?



     Afterpurchase complete
     (Have them clickthrough Hcontinue''toactuallysee thereceived purchasel

        1. W hatdid you receive? Can you describe it?
        2. Is this whatyou were expecting to receive? W hy /why not?
        3. Isthere anything else you (pretending to beTerry)need to do now to renew yourdri
                                                                                          ver's
           Iicense?
               a. lfso,whatshould you(Terry)do next?


     Disclaim erdiscussion

        1. Did you notice any warnings ordisclaim ers on this website?
              a. Ifyes,w hatdid they say? W hatwere they about?




                                         PX3 Dr.MichelleMazurek
                                          Attachment2,Page3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 71 of
                                     224




     Foreach ofthe 1+t)warnings/disclaimers(#2,114 belowl: Please take a lookatthefollowing
     message (show to participantl:
         1. Did you notice this message when you were using the site?
         2. W ebsites often contain a Iotoftext, and itcan be difficultto read alIofit.Did you read aIl
            orpartofthis m essage when you were using the site?
         3. Please go ahead and read the m essage carefully now . Can you briefly describe to me
            whatthe m essage is about/whatitis saying?
         4. Having read this message,do you feeldifferently abouthow you used the website?
               a. Does this change any ofyourideas aboutwhatyou were doing orpurchasing on
                   the site?
                    How doesthisimpactyourgoal(asTerry)oftryingtorenew yourdri
                                                                             ver's
                   Iicense?
                c. W ho do you think owns oroperates this website? Has youropinion changed
                   since Iasked you earlier?

     Conclusion

     Thank you foryourpadicipation.lsthere anything else you would Iike to share aboutyour
     experience today?

     Thanks again.Now,Iwantto explain the realpurpose ofthis study.

     This is nota typicalmarketresearch study. Iam conducting this study on behalfofthe Federal
     Trade Com m ission,an agency ofthe U.S.governmentthatinvestigates unfairand deceptive
     conductby com pani  es.FederalTrade Com m ission staffis investigating the providerofthis
     website.W e weren'table to tellyou aboutthe realpurpose ofthe study earlierbecause itwas
     im podantto see how you reacted to the website withoutknowing thatitwas being investigated.

     The inform ation you provided in this study willassistthe FTC in potentialIitigation. The
     information you provided may be m ade available to ourIaw enforcem entpadners orin the
     course ofIitigation,as required by a court.Here is m ore information on how the FTC w illuse the
     information you provided in this study.

     IHand participantprintoutofthe PrivacyActnotice)
    Please note thatyourpadicipation in this study is anonymous. No identifying information about
    you willbe stored orprovi
                            ded to the FTC.

    Thank you again forhelping tls with this importantresearch. Ifyou wantto withdraw from the
    study atthis point,Iwilldelete the audio and screen recording and yoursurvey responses.
    Please state verbally whetheryou agree with the use ofyourdata in this study by saying l
                                                                                           'Yes, I
    agree.




                                           PX3 Dr.MichelleMazurek
                                            Attachment2,Page4
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 72 of
                                     224




     Since this study relates to a nonpublic Iaw-enforcementinvestigation, we'd Iike to askyou to
     please notdiscuss yourexperience today - and mostim podantly, the identity you used and the
     website you visited - with anyone else.

     Thank you again foryourtime and padicipation. lwillnow stop the recording.

     Istop therecording)




     (1)Veri
           fyyourinformationpage:saysyouonly getroad guide,norenewal
     W elcome to license-driver-com , your comprehensi    ve resource for aIlyou driver license-related services. The
     services we provi de are avail able forfree in the ofl
                                                          icialsi
                                                                tes or l
                                                                       ocaloffices. You can purchase for$25.98 and
     download our comprehensi    ve guide and resources, whi ch contai
                                                                     ns vitalinformati
                                                                                     on in orderto perform any DMV
     service and also included is the Roadside Assi stantProgram and otherbenefits including officialforms and helpful
     checklists.By clicking continue IrepresentthatIam 18+ years ofage, Iagree to receive emailnewsletters and offers
     targeted to my interests,sentby Iicense-drivencom and theirMarketing Partners. Please fi
                                                                                            lloutform below to getthe
     process staded.

     (2)Notice (popupl:noticeon penaltiesandffthis isnotactuallyrenewal''
    Dri ving a m otorvehicle withouta valid driver's license,carregistration orcartitle may be illegal, as is driving
    w ith expired credentials. Motor vehicle services and applications must be processed by an official DMV
    Iocation/website.The assi  stance and services on this site simpli
                                                                     fy the process by providing personalized guides
    documents, and Iive supportfora fee.This si  te store cookies, by clicki   Accept'you acknowledge the statements,
                                                                           ng ''
    above and thatthi s site is pri
                                  vatel
                                      y owned and is notaffiliated wi
                                                                    th norendorsed by an olicialagency. To aid in the
    task,our detailed website has com piled and lists the m ostim portantinformation surrounding yourmotor
    vehicle services,so you can ensure the process is handled in a com pliant and timely m anner.
    motorvehiclew ithout a valid driver's Iicense,car registration orcartitle may be illegal                Drivinj a
                                                                                                 , as i
                                                                                                      s driving wlth
    expired credentials.

    (3)ImportantNotice(standalonel:reiteratesthatthisis notforrenewing adriver's Iicense
    Please click 'continue''to proceed and agree to the foll
                                                           owi
                                                             ng:
    By using the Iicense-dri
                           ver.com websi te (the'Si
                                                  te'
                                                    '),youagreetofollow and be boundbythesetermsand condi
                                                                                                        tions
    ofuse (the 'TermsandConditi  onsd')andagreeto compl  ywithaIlapplicabl
                                                                         e Iawsandregulations.
    If you have any questi
                         ons about our terms, please refer to the complete terms of service page or contact
    admin@ li
            cense-drivencom.You agree thatthe Site i
                                                   s privatel
                                                            y owned and i
                                                                        s nei
                                                                            theroperatedby,noraffiliated with,
    any governmentagency.You agree thatthe Si
                                            te is nota Iaw firm,norcan the Si
                                                                            te provide any kind ofIegalor



                                                 PX3 Dr.MichelleMazurek
                                                  Attachment2,Page 5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 73 of
                                     224




     professionaladvice. The Site provi
                                      des helpful,time-saving i
                                                              nformation and downloads as a private value-add to
     servi
         ces offered by the DepadmentofMotorVehi   cles.You agree that, by entering into thi
                                                                                           s Agreement,you and the
     Site areeachwai
                   vingtherighttoatrialbyjuryortopadicipateinaclassaction.
     LICENSE-DRIVER.COM provides an online podalto gi
                                                    ve vi
                                                        sitors a generalunderstanding ofthe driver license
     regi
        stration processandtoprovideanautomatedsoftwaresoluti   ontoindi  vi
                                                                           dualswhochoosetocompl   ete theformls)
     on ourSite using the license-dri
                                    ver.com developed formts),where applicable.The resourcestheSiteoffersincludes
     the Easy GuideR ,an organized collection ofin-depth content, ti
                                                                   ps and directories abouta pl
                                                                                              ethora ofdri ver-vehicle
     and DMV based content and downloads speci     fic to your state and needs. W here appli cable,the Site includes
     pre-populated forms,aswellas Iinks to DMV mânuals, DMV Iocations,practice tests,study guides.
     You agree thatby using the Si
                                 te and the services you are atIeast18 years ofage and are Iegally able to enterinto a
     contractand agree and consentto the term sabove.


     (4)OrderDetails'
                    .reiteratesthatthis isnotforrenewing adriver'slicense
     W elcome to license-driver.com . Discover allyou need to know about dri    verlicense services on ourconvenientand
     comprehensive websi te,Find outhow to appl y fora new driver'sIicense, repl
                                                                               ace a lostordamaged Iicense,aswellashow
     to update your credenti
                           als on yourdriver's li
                                                cense wi th a new name oraddress. Also,Iearn how to reinstate suspended
     drivers Ii
              censesaft
                      ercommitting seriouso#enses. Regardlessofyourdriving Iicense informationneeds, ourwebsite hasyou
     covered.The comprehensi  ve Road Guide and detail  ed checkl ists have aIlofthe above information and even more, to
     ensurethatyou are prepared forany driverli
                                              cense procedure.
     W e provi
             de hel
                  pful,time-savi
                               ng i
                                  nformation and downl
                                                     oads as a pri
                                                                 vate value-add to motorvehicle services. This includes
     numerousresources,hel
                         pfulcheckli
                                   stsand i
                                          mpodantinformati
                                                         onforafee of$25.98to assi
                                                                                 styoucompleti
                                                                                             ngtheprocess
     today.By clicking '
                       Continue'and usi
                                      ng the li
                                              cense-driver.com website,you agreetofollow and be bound by these Terms&
     Conditions and consentto ourPrivacy Policy. Thi
                                                   s si
                                                      te ispri
                                                             vatel
                                                                 y owned and isneitheroperated by, noraffili
                                                                                                           atedwith,any
     governmentagency.Contactphone number:855-996-0250.




                                                  PX3 Dr.Michell
                                                               e Mazurek
                                                   Attachment2,Page6
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 74 of
                                     224




                              A ttachm ent 3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 75 of
                                     224




     Name:                 Terry Spencer
     Gender:               Femcle
     Birth Date:           June 26, 1986
     Email:                ts@55741*qmai1.com
     Phone Number:         (727) 399-3038
     Address:              1@6 Chestnut Street
                           North Gulf Beach, Florida
                           34642




                                 PX3 Dr.Michelle Mazurek
                                      Attachm ent3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 76 of
                                     224




                             A ttachm ent 4
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 77 of
                                     224

                                                                               IrtitiLàlL?:   I7ate.
                                                                                                   '


                          CO NSENT TO PARTICIPATE:M arketResearch Study

                Purpose ofthe Study    This research is being conducted by M ichelle M azurek, Noel
                                       G arford,and Nathan Reitinger.The purpose ofthis research
                                      projectisto understand how people interactwith this website.
                                        You have been selected to participate in this study based on
                                       inform ation you provided in the screening survey.


                Procedures             The procedure involves using a website and com pleting an interview .
                                       The procedure is expected to Iastapproxim ately 30 minutes.

                                      During the interview,you willbe audio recorded and yourscreen will
                                      be recorded.

                                      During the frlfelvfew,we willaskyou questions aboutinteracting with
                                      the website and yourexperience.

                                      Sample question:
                                      Did you 517d this website easy to use?


                PotentialRisks and    There is no risk to this study greaterthan encountered in daily Iife. If
                Discomforts           any question makesyou uncomfortable,youmay skè /1orwithdraw
                                      from the study atany time.
                PotentialBenefits     There are no directbenefits from participating in this research.
                                      Howeven we hope that,in the future, otherpeople mightbenefitfrom
                                      this study.

                Confidentiality       Any potentialIoss ofconfidentiality willbe minimized by storing data
                                      on password-protected servers.Any identifying information we
                                      collectaboutyou willbe used only to arrange yourinterview and
                                      then destroyed and willnotbe used during data analysis.

                                      Ifee writea reporlorarticle aboutthisresearch project,youridentity
                                      willbe protected to the m axim um extentpossible.

                                      Anonym ized recordings m ay be sentto third parly transcribers.




    Page 1of2
                                         PX3 Dr.MichelleMazurek
                                          Attachment4,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 78 of
                                     224

                                                                                  Initials:       Date:
               Com pensation            Youwillreceive $25forparticipating in thisstudy       .



                                        You willbe responsible forany taxes assessed on this
                                        compensation.You m ay be required to provide yournam e and
                                        address to receive compensation.

               Rightto W ithdraw and Yourparticipation in this research is com pletely voluntary. You m ay
               Questions             choose notto take parlala#. /fyou deci   de toparl/cèalein this
                                     research,you m ay stop participating atany time.

                                       Ifyou decide to stop taking parlin the study, orifyou have
                                       questions,concerns,orcomplaints,please contactthe investigator:

                                                                      Michelle M azurek
                                                                   m m azurekk nm ail.com




               Statem entofConsent Yoursignature indicates thatyou are atIeast18 years ofage;you
                                   have read this consentform orhave had itread to you;your
                                   questions have been answered to yoursatisfaction and you
                                   voluntarily agree to participate in this research study. You will
                                   receive a copy ofthis consentform foryourrecords.

                                       Ifyou agreeto particl
                                                           pate,pleasesignyournamebelow.
               Signature and Date      NAM E OF
                                       PARTICIPA NT
                                       IpleasePrinq
                                       SIGNATURE O F
                                       PARTICIPANT
                                       DATE




    Page2of2
                                          PX3Dr.Michelle Mazurek
                                           Attachm ent4,Page 2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 79 of
                                     224




                              A ttachm ent 5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 80 of
                                     224




    PrivacyActNotice
    Providing inform ation inthisstudyw illassistthe FederalTrade Com mission,an agency ofthe
    U.S.governmentthatinvestigates unfairand deceptive conductby com panies,in potential
    Iitigation.This inform ation issolicited underthe authority ofthe FederalTrade Com m ission
    Act,15 U.S.C.jj41-58.Furnishinginformation ispurelyvoluntary,buttheinformationyou
    provide could help the FTC protectconsum ers. The inform ation you provide m ay be m ade
    availableto ourIaw enforcem entpartnersorin the course ofIitigation,asrequired by a court.
    You can Iearn m ore abouthow the FTC handlesthe personalinform ation we collectby visiting
    ourwebsiteatwww.ftc.gov/privacyandourPrivacyActsystemsat
    www.ftc.gov/foia/listofpaysystems.shtm.




                                        PX3Dr.Michelle Mazurek
                                            Attachm ent5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 81 of
                                     224




                             A ttachm ent 6
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 82 of
                                     224




      Prep
         * No internet-m ore im portantthan Iicense-driverbecause ofaIIthe 3rd party Iinks
         * Bring:
               o 1.Experimentaldesign
                  2.Persona printout
                  3.FTC -Consentform
                  4.Privacy actnotice
               o 5.Padicipantpaym entform
         @ Hide extended URL in browser,else itm ightIook suspicious orgive something away


     Background -m etric

     Here,we are testing how farusersgetinto thewebsite;ifthe usersmake itto theend (fellforit)
     orbacksoutearly(realizeditwasascam).Thismetriciscomplementarytotheuseofthecredit
     card on Iicense-dri
                       ver- we are testing whetherthe average useris fooled by the deceptive
     website,fooled enough to provide sensitive, personalinform ation.


     Introduction

     W elcom e.Thank you forpadicipating in ourmarketresearch foran online experience. This
     session willtake about30 m inutes. W e w illask you to complete a task on the com puter, and
     then afterwards,we willinterview you aboutyourexperience. You can ask questions atany time
     during the study session and we can take a break whenevernecessary.

     Consent

     Ihand participantconsentform!
     CON SSN F FORM INSTR UCTIONS -need to note thataudio recording is required




     lnstructions




                                         PX3 Dr.Michell
                                                      e Mazurek
                                          Attachment6,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 83 of
                                     224




     In a minute,we're going to ask you to com plete some tasks on a website.As a rem inder,we will
     record w hatyou say,as wellas everything thathappens on the screen,forIateranalysis.W e
     willrem ove any identifying information before we analyze the recordings.

     W e willnow startthe audio and screen recording.

     InitialInteraction with Site

     W e were hired to evaluate the usabili
                                          ty ofthe website we are aboutto show you.W hile you
     interactwith the website,we would Iike you to think aloud:thinking aloud m eans saying,out
     loud,whatevercomes into yourhead as you use the site and decide whatto do next.As an
     exam ple,ifIthoughtaloud while trying to rem em berwhatIhad fordinnerearlierthis week

     JdO examplel

     Now,I'd Iike you to give ita try:Think aloud while answering the question,how many windows
     are there in the hom e w here you grew up?

     As Im entioned,we were hired to evaluate the usabili ty ofthe website l'm aboutto show you.It's
     impodantto know thatwe are testing the website,nottesting you.Yourexperiences and
     thoughts while you use the website w illbe used to help m ake the site better.

     Fortoday's study,l'd Iike you to pretend thatyou are Terry SpencerofNodh GulfBeach,
     Florida.Terry would Iike to check hereligibility to receive Section 8 benefits.Here is some
     information aboutTerry,w hich we'  d like you to keep in m ind as you to pretend to be Terry
     during today's study.Please go ahead and read this.

     (Hand shortbio.)
    Terry used Google to search for''Section 8 housing apply'
                                                            'and clicked on the firstIink,which Ied
    to thefollowing website Ipullitup).

    Have youeverseen orused thiswebsite before? (Ithasno bearingonyourcompensation
    eitherway.)J/ftheyhaveseen it,make a note butdo the study anyway.
                                                                    l

    Remem bering thatyou are pretending to be Terry and trying to check youreli gibility forSection
    8 benefits,please interactwith this website.lfyou need to,you can use the reference sheetwi   th
    Terry's inform ation any time while using the websi
                                                      te.Ifyou do enterany inform ation,please
    m ake sure to use Terry's information ratherthan yourown.Ifyou have any problem s orget
    stuck,please letm e know.Ifatany time you wantto stop forany reason,that's fine,Ietm e
    know thatas well.And please rem em berto think aloud the whole tim e.Go ahead and stad
    interacting with the site now ,please.



                                             PX3 Dr.M ichelle Mazurek
                                              Attachment6,Page2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 84 of
                                     224




     Jas needed,remfnd them fo think alouq



     J/flhey arehesitant,suspecta problem,etc.and askwhatto do.Ifthey are waffling aboutit,
     give a neutralresponse:$Try to do whatyou would norm ally do ifyou were really trying to check
     youreligibility to receive Section 8 benefits.'

     Ifthey are confidentthatthis is wrong /wantto stop:''OK, thanks forIetting m e know thatyou
     decided to stop /google again Ietc.Next,I'm going to ask you some questions aboutthis
     experience.l
        A. W hy did you decide to stop using this website?
                a. (Ifbecause hard to use/confusing)W hatwasdifficultorconfusing?Can yougive
                    m e specific exam ples?
                b. (Ifbecause notrealeligibility check /won'twork)W hatmakesyou thinkthissite
                    won'
                       thelp you check Section 8 eligibility? Can you give me specific exam ples?
                c. (Ifother,follow up/askformore details)

     JGo to restofquestionsbelow,skipping ones thatarenotappropriate.l



     Before G ET M Y G UIDE - note forfacilitator:don'tstop screen recording!

     J/fthey reach the ''
                        getmy guide,''they willseethe interstitial:please talk toyourstudy facilitator
     who willaskyou to answersome questionsl

        1. Overall,please tellm e a Iittle bitaboutyourexperience w ith the site. W hatwas easy to
           do?
        2. W hatwas hard to do?
        3. W as there anything thatwas confusing orhard to understand?
        4. YoujustenteredTerry's personalinformation.W hatdid youaccomplishbydoing that?
        5. Atthis point,have you successfully checked Terry's eligibility to receive Section 8
           benefits,oris there anything else you stillneed to do?
              a. Is this website going to do anything on yourbehalf?
              b. Do you expectto receive any addi    tionalinform ation orservices from the website?
                  (Ifso,what'
                            ?)
               c. W ho do youthinkownsoroperatesthiswebsi
                                                        te?(Potentialfoll
                                                                        ow-up:is itowned
                  oroperatedbythe government?)
        6. Do you trustthis website with yourpersonalinformation? W hy /why not?




                                           PX3 Dr.MichelleMazurek
                                            Attachment6,Page3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 85 of
                                     224




     M erG ET M Y G UIDE
     fblave them clickthrough Hcontinue''to actually see thereceived purchasel

        1. W hatdid you receive? Can you describe it?
        2. Isthis whatyou were expecting to receive? W hy /w hy not?
        3. Isthereanythingelseyou(pretendingtobeTerry)needtodonow tocheckyour
            eligibility to receive Section 8 benefits?
               a. Ifso,whatshouldyou(Terry)do next?


     Disclaim erdiscussion
        1. Do you expectto receive any em ail,phone calls,ortextmessages as a resultofusing
           this website?
               a. W hodo you expectwillcontactyou? Anyone else? fcontinue untilno oneelsel
               b. W hydo you thinkI'
                                   each person/organization/grouplwillcontactyou?
               c. J/fnotalreadymentionedlDo youexpectto becontacted bythe government,or
                  by any agency thatadm inisters Section 8? ....W hy orw hy not?
        2. Did you notice any warnings ordisclaim ers on this website?
              a. Ifyes,whatdid they say? W hatwere they about?

     Forthe disclaimer: Pleasetake a look atthefollowing message(show 10partici
                                                                              pantl:
       1. Did you notice this message when you were using the site?
       2. W ebsites often contain a Iotoftext,and itcan be diffi
                                                               cultto read aIIofit. Did you read aII
          orpartofthis message when you were using the site?
       3. Please go ahead and read the m essage carefull y now . Can you briefly describe to me
          whatthe message i   s about/whatitis saying?
       4. Having read this m essage,do you feeldilerently abouthow you used the website?
             a. Does this change any ofyourideas aboutw hatyou were doing on the site?
             b. Do you expectto receive any email, phone calls,ortextm essages as a resul      tof
                 using this websi te?
                      i. W ho do youexpectwillcontactyou?Anyone else?fcontinue untilno one
                         else)
                     ii. W hydo you thinkJeachperson/organization/grouplwillcontactyou?
                    iii. J/fnotalready mentionedlDo you expectto be contacted bythe
                         governm ent,orby any agency thatadministers Section 8* ....W hy or
                         w hy not?
               c. W ho do you think owns oroperates this website? Has youropinion changed
                  since Iasked you earlier?



                                            PX3Dr.Mi chelle Mazurek
                                             Attachm ent6,Page 4
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 86 of
                                     224




     Conclusion

     Thank you foryourpadicipation.Is there anything else you would Iike to share aboutyour
     experience today?

     Thanks again.Now ,Iwantto explain the realpurpose ofthis study.

     This is nota typicalm arketresearch study.Iam conducting thi s study on behalfofthe Federal
     Trade Comm ission,an agency ofthe U.S.governm entthatinvestigates unfairand deceptive
     conductby companies.FederalTrade Comm ission staffis investigating the providerofthis
     website.W e weren'  table to tellyou aboutthe realpurpose ofthe study earlierbecause itwas
     im portantto see how you reacted to the website w i
                                                       thoutknow ing thatitwas being investigated.

     The information you provided in this study willassistthe FTC in potentialIi
                                                                               tigation. The
     information you provided m ay be made available to ourIaw enforcementpadners orin the
     course ofIitigation,as required by a coud.Here is more information on how the FTC willuse the
     inform ation you provided in this study.

     (Hand participantprintoutofthe Privacy Actnoticel
     Pl
      ease note thatyourpadicipation in this study is anonym ous. No identifying information about
     you willbe stored orprovided to the FTC.

     Thank you again forhelping us with this im portantresearch. Ifyouw antto withdraw from the
     study atthis point,Iwilldelete the audio and screen recording and yoursurvey responses.
     Please state verballyw hetheryou agree w ith the use ofyourdata in this study by saying W es, I
     agree.jl

    Since this study relates to a nonpublic law-enforcem entinvestigation, we'd Iike to ask you to
    please notdi scuss yourexperience today - and mostimportantly, the identity you used and the
    website you visited - w ith anyone else.

    Thank you again foryourtim e and padicipation. Iwillnow stop the recording.

    Istop the recording)




                                          PX3 Dr.MichelleMazurek
                                           Attachment6,Page 5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 87 of
                                     224




     (1)contact-numberpage:agreeing toallow marketing partnerstocontactyou
     Please check the box to continue. By clicking 'Continue', Iam providing express written consentvia
     electronic signature for section-8-housing.org and ourMarketinn Partners to contactme atthe number
     provided above via telephone ortext(including through automated means;evg.automatic tel
                                                                                           ephone
     dialing system, text and pre-recorded messaging) about various products, services and related
     marketing/telemarketing oiers.lunderstand thatmessage and data rates may apply. lam authorizing
     these parties to contactm e even ifm y telephone num beris currentlyIisted onanystate,federal,Iocalor
     corporate Do NotCallIistsand registries. Iunderstand thatmyconsenti   s nota condi
                                                                                      tionofpurchase and
     no purchase is necessary.If you choose not to continue, you willstillreceive yourfree guide by email
     shodly.




                                            PX3Dr.Michell
                                                        e Mazurek
                                             Attachment6,Page 6
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 88 of
                                     224




                              A ttachm ent 7
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 89 of
                                     224




    Terry Spenceris a 42 yearoId single m otheroftwo Iiving in North G ul
                                                                        fBeach,Florida.Although
    she used to havea greatjob selling insuranceatTotassurance Insurance,shewas Ietgo
    severalm onths ago due to heroffice's downsizing.She has notbeen able to find a replacem ent
    jobsince.
    ShehasbeenworkingparbtimeasabaristaattheIocalCa#einePump(earningabout$20,000
    peryear,andmightbepromotedifshekeepsupthegoodwork),butitisnotenoughtocover
    herrentpayments.Terry also can'tmove,because one ofherdaughters needs to be w i   thin five
    m inutes ofthe Iocalhospitaldue to a severe medicalcondition.To m ake mattersworse,Terry
    hasa Iotofcredi
                  tcard debt.The debtmostlycomesfrom afew recentmedicalbills ($15,000),
    since she no Iongerhas em ployer-paid insurance.The debthas effectively ruined hercredit
    score,dashing herhopes to go to college.Even though Terry was recently admitted,she was
    told thattui
               tion (even onthe single-parentscholarshiprate)is$1,000perclass.
    Terry's Iandlord has notbeen happy w ith herhalf-rentpaym ents.He said he's going to kick her
    outifshe doesn'tstartpaying,butsai   d she should Iook into Section 8 benefi
                                                                               ts.He said that
    Section 8 is a governmentprogram thathelps families with Iow incom e pay theirrent;fam ilies
    thatreceive Section 8 benefits can pay a reduced m onthly rentpayment,based on theirincom e.




                         Nam e:                Terry Spencer
                         Gender'.                     Fem ale
                         Bidh Date:                   January 1,1977
                         EmaiI:                         ts055741@ gmaiI.com
                         Phone Num ber'
                                      .                 (727)399-3038
                         Address'
                                .                       106 ChestnutStreet
                                                        Nodh G ulfBeach,Flori
                                                                            da
                                                        34642




                                         PX3 Dr.Michelle Mazurek
                                          Attachment7,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 90 of
                                     224




     DEMOG RAPHICS
       * firstname
       * Iastnam e
       @ email
       * zip
       * streetaddress
       . city
       * state
       * phone num ber
       * date ofbirth
       * gender

    Q UESTIO NS
       * are you a hom eow ner
       * currentem ploym entstatus
       * received socialsecurity for2+ years
       * whatbestdescribes yourhealth insurance coverage (no,private,medicare,medicaid,
         work)
       * ailments (asthma,backorjointpain,dermatiti s,diabetes,don'tknow)
       * hassuffered injuries,Iawsuit(hernia mesh,ovarian cancer,Iymphoma,personalinjury)
       *   interested in m edicalalertdevice save you in case ofemergency
       *   annualhousehold incom e
       *   creditcard debtdo you have
       *   interested in im proving creditscore,covering funeralexpenses
       *   are you a veteran
       @   wanta college degree,free tui  tion
       * e-tele quote medicare insurance (ifon medicare,we getyoumaxbenefits)
       * medicare athom e geneti
                               c testing,check ifyou are covered
       * You should be Iooking forwork,pl
                                        ease enterjobtype
       * Interested in getting Iowestquotes on m edicare supplem entinsurance
       @ I
         earn how to successfully appl y forhousing grants
       * turn rentpaymentsinto homeownership(searchrent-to-ownand getapproved with bad
         credit)
       * gethelp paying bills,free grantm oney




                                        PX3Dr.Michelle Mazurek
                                         Attachment7,Page2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 91 of
                                     224




                              A ttachm ent 8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 92 of
                                     224




     D M V Survey W alkthrough
     O verview

     The follow ing pagesprovide an abridged version ofthe survey used in the DM v -related sm dy.
        @ Because ofthe com plex survey logic and m any pages involved, thisw alkthrough isnot
            exhaustive,butprovides an approxim ation ofthe survey'slook and feel.
            Forpageswithonlyquestions(noimages),lusedaprintfunctionthatresizesquestions
          to m atch page w idth.These m akesthe questionseasily readable, although they extend
          overm ultiplepages.ln the realsurvey,theparticipantw ould scrolldown to view al1
          questionson the sam e page.
        * Forpageswith im ages,1use screen captures.
              o In m any cases,Ittzoom ed out''to ensurethatm ore ofthe overallpage wasvisible
                  in a single scrcen capture.In reality, the printwasbiggerand participantscould
                  scrolldown to view a11content.
                  ln othercases,luse a screen capturew ith only partofthe page visible. lfthe
                  sim ulated w ebsite continues,the participantcould scrolldown to continue reading
                  it.lfquestions/selection optionscontinue,they look sim ilarly down the restofthe
                  Page.
     C ontents

        A.W elcomepageandconsentform (questionsonly,shownastwopagesherebutwason
           onepagein therealsurvey).
        B. Sttldy infonnation,role-playing persona, at
                                                     lentionchecks,etc.(Questionsonly,shownas
           2pageshere,wasasinglepageintherealsurvey).
        C. The index page ofthe D M v .com site.In thisw alkthrough Ichooseto click som ething on
            the site.Thiscausesthe available optionsto click to appear. In thisw alkthrough,1then
            click the Eçdriver'slicense''option. Thiscausesanotherquestion detailing each ofthe
            blue-link optionsto appearbelow . In thisw alkthrough,Iselected Eûltenew yourLicense,''
            then clicked N ext.
        D . The nextpage istitled çtllow to renew YourDrivers License in the U .S.''ln this
            w alkthrough,lchoose to click som ething on the site, then optforthe ''Renew drivers
            license''button,then click N ext.
            The follow ing page show sthe itlllegal''disclaim erdiscussed in them ain body ofthe
            report.ln thisw alkthrough,lchoose to click som ething on the site and click ttA ccept,''
           then click N ext.
       F. The nextpage askstheuserto verify inform ation. lchoose to enterTerry'sinform ation,
           then to click continue.
       G . The nextpage asksthe user forpersonalinform ation. Ichooseto enterTerry's
           infonnation,then to click continue.
       H . The nextpage displaysa notice.Ichoose to click som ething on the site, choose continue,
           then push N ext.
           The nextpage asksthe userforbilling inform ation. lchoose to enterTerly'sinform ation,
           then to click subm it.




                                          PX3Dr.Michelle Mazurek
                                           Attachment8,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 93 of
                                     224




        J. M ain post-study questions,shown aftersubm itting billing inform ation butbefore the
            contirmationscreen(<tobtainyourroadguide'').Questionsonly,shownhereas4pages
            (shom zononepageintherealsurvey).
        K . The continnation page isthen shown,w ith questionsbelow it. Shown on two pageshere;
            w asshown on one page in the realstudy.ln the realsm dy, the im age ofthe confinnation
            pagew asscreen-w idth;Iinclude a screen capture here aswellto providean idea ofw hat
            thatlooked like.
        L. Questionsshownaftertheconfirmationpage.
        M .N exttheparticipantisasked to review the (dlllegal''disclaim er. ln therealsurvey,the
            disclaim erw ould be screen-w idth and a11questionsw ould beon the sam e page, rather
            than on two pages ashere.
        N . N exttheparticipantisasked to review the ltllelpfuldownloads''disclaim er. ln the real
            survey,the disclaim erw ould be screen-width and al1questionswould be on the sam e
            page,ratherthan three pagesashere.
        0.Demographicsquestions.Shownhereastwopages(shownononepageinthereal
           survey).
        P. Debriefandprivacyactnotice.Shownhereastwopages(shownononepageinthereal
           sttldy).




                                         PX3Dr.Michell
                                                     e Mazurek
                                          Attachment8,Page 2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 94 of
                                     224




              A

             W elcom e.Thank you forparticipating in ourm arketresearch foran
             online experience.This survey should take Iess than tw enty
             m inutes.W e w illask you to browse a sim ulated w ebsite, and then
             afterw ards,w e w illinterview you aboutyourexperience.

             D esktop Use:
             This survey m ay only be taken on a desktop com puter, please do
             notuse a m obile device to padicipate in this survey.

             Purpose ofthe Study:This research is being conducted by
             M ichelle Mazurek,NoelW arford,and Nathan Reitinger. The
             purpose ofthisresearchprojectisto understand how people
             interactw ith this w ebsite.You have been selected to participate in
             this study based on inform ation you provided in the screening
             survey.

             Procedures:The procedure involves using a website and
             com pleting a survey.The survey is expected to IastIess than 20
             m inutes.During the survey,we willask you questions about
             interacting w ith the w ebsite and yourexperience.

             Sam ple question'   .
             D id you find this website easy to use?

             PotentialRisks and D iscom forts:There is no risk to this study
             greaterthan thatencountered in daily Iife.Ifany question m akes
             you uncom fodable,you m ay w ithdraw from the study atany tim e.

             PotentialBenefits:There are no directbenefits from participating
             in this research besides the com pensation you m ay receive for
             padicipation.However,we hope that,in the future, otherpeople
             m ightbenefitfrom this study.

             Confidentiality:Any potentialloss ofconfidentiality willbe
             minimized by storing data on password-protected servers. Ifwe
             wri
               te a reportorarticle aboutthisresearch project,youridentitywill

                                      PX3Dr.Michelle Mazurek
                                       Attachment8,Page 3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 95 of
                                     224



              be protected to the m axim um extentpossible.

             Rightto W ithdraw :Yourparticipation in this research is com pletely
             voluntary. You m ay choose notto take pad atall. Ifyou decide to
             participate in this research,you may stop participating atany time.

             Statem ent of Consent:To padicipate in this study, you m ustbe at
             least18 years ofage;you m usthave read this consentform or
             have had itread to you;yourquestions m usthave been answ ered
             to yoursatisfaction and you m ustvoluntarilyagree to participate in
             this research study.Ifyou agree to padicipate, please check the
             boxes below .


             Please check aIIthatapply.*

                 Q Iam over18
                 Q Ihavereadthisconsentform
                C)Ivoluntarilyagreetopadicipateinthisresearch




                                     PX3Dr.Michelle Mazurek
                                      Attachment8,Page4
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 96 of
                                     224




                   B
                W e were hired to evaluate the usability ofthe website w e are about
                to show you.This m eans how easy or hard itis to accom plish a
                given task.It's im podantto know thatwe are testing the website,
                nottesting you.Yourexperiences and thoughts while you use the
                w ebsite w illbe used to help m ake the site better.

                Fortoday's study,w e'd Iike you to pretend thatyou are Terry
                SpencerofNorth G ulfBeach,Florida.

                Terry's driver's Iicense is aboutto expire, and itneeds to be
                renewed soon.Terry w ould Iike to renew herdriver's Iicense
                online.Terry entered DM V.com into herw eb brow ser, w hich Ied to
                the w ebsite you are aboutto see.

                Aflerselecting 'Next'' #please proceed to interactwith the
                sim ulated website.To click on a button on the screen, select
                the button im age in the question provided. Ifyou'd Iike to do
                som ething else,selectthatoption.

            '


                Yourparticipation is very impodantto this research.Ifyou agree to
                read the instructions and questions carefully before answering,
                PIease type ''lagree''below .*
                   ,
                   r                         'hj
                   1
                   .
                   .                          Ll
                                              .'



                Accordingtothe instructionsyoujustread,whenyou interactwith
                the site,w ho should you pretend to be? *

                   O TerrySpencer
                   Q PatSmith
                   O MaryPeters
                   O Andrew Johnson


                               Tim e Lefton this Section'
                                                        . 0:00:14


                                         PX3Dr.Mi chelle Mazurek
                                          Attachm ent8,Page5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 97 of
                                     224



              According totheinstructionsyoujustread,whatisyourgoalwhen
              interacting with the site? *

                 O Payatrafficfine
                 O Renew adriver'sIicense
                 O Obtainmyvehicle'stitle
                 O ReplaceaIicensethatwasstolen




                             Tim e Lefton this Section'
                                                      . 0:00:14


                                       PX3Dr.Michell
                                                   e Mazurek
                                        Attachment8,Page 6
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 98 of
                                     224




                               '1
                               *
                               6
                               >
                               â
                               .
                               S


                            00 6


      ;'
               D


               I
               l                        %J IL
                                            .
                                                *
                                                '




               *                          G             Z
                                                              Y                                       =
               l                    o II
                                    Y -
                                      '>            7i ..
                                                              .- ; .
                                                              x  z*'.
                                                                                               @ 'a
                                                1
                                                :1
                                                 2'...' '.'
                                                     ' .      : ,=
                                    % z-s                     œ mt
               i   .                            tl V' *2
                                                o ét '
                                                     L-
                                                      .       X =. v'-   2
                                                                         #
                                    o r%                      -* %
                                                                 =' n.
               1    -               N= t  'n
                                                t: . ..
                                                > .e           V ' F
                                                              =* y
                                                                             o
                                                                                           w > k
                                                                                           e   i'
                                    o r
                                       ='. e    ' -' 7        > .v
                                                                         P
                                                                         m
                                                                             S
                                                                             c             k. nX s.
               i                                                  D
               j   '
                                                <                 I1I
                                                                             (&               Q
                                                                                                                      I
               '
                   w                                              O
               .

               I
               l
               l
               I
                   .                                                                                      ta1
                                                                                                           ::
               j   .                                                                                      vj
                                                                                                           w.
                                                                                                            '
                                                                                                            I
                                                                                                          aw'

                                                                                                          k?
               1                                                                                          N
               t                                                                                          wt.
               l                                                                  C
                                                                                                          yt
               1                                                         i
               l                                                                fA
                                                                             * .7. #                       '-

                                                              1          !
                                                                         >   Y     . '..
                                                                                   !          !           toa! t
               1                    D                                         u    l                      <G
                                                                                                           t:;t;
               I                    e                                    e
                                                                             mQ
                                                                             E
                                                                                  .t
                                                                                  S:
                                                                                   . $t
                                                                                      *.
                                                                                  'r .t
                                                                                      ?
                                                                                              1            *'' o
                                                                                                           w.I
                                                                                                           a 1%
                                                                                                               2=J'
                                    #                         %          #
                                                                         =                    1
                                                                                              R           =4$i
                                                                                                           H l
                                                                                                                r;'
                                                                                                                 r;
                                                                                                                 t
                                                                                                                 w'
              l!                                              1          Q   & z-'i. -Jr                   w '
                                                                                                          lt'cr  o



                                                                                              #
                                      PX3 Dr.M i
                                               chel
                                                  le Mazurek
                                       Attachment8,Page 7
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 99 of
                                     224




                                                           '
                                                                                          j




                                                                          o
                                                                         ==22 mf
                                                                         : 2
                                                                         = =
                                                                           :
                                                                           51 >
                                                                          c c
                                                                          : =
                                                                        > =
                                                                        I -0
                                                                        c =
                                                                        So *
                                                                           s
                                                                         x c                   è



                                                                                                    1
                                             =                       a k aw
                                                                        .                      *
                                             â                       =
                                                                     QJ vh 55                   v
                                                                                                5
                                             'cs                   * p.o cx o
                                                                   * A' 'g u
                                                                            =                   g
                                                                                               u2
                                              *                    e
                                                                   -     -
                                             t                     *
                                                                   u     o
                                                                         c :*
                                                                         m  5' 2%
                                                                               7J
                                             S                     -
                                                                   =     p  L  .
                                                                               <
                            2                 *:
                                             MC                          u? > 2
                            'B                                     .    - o a
                             *               R                     w
                                                                   *.   i:2 =zx =
                                                                        (       QJ
                            6                                      >    û: . :        *
                             c
                             O               *                     = =w TJ è;         î
                             (7)             œ                     c < .c
                                                                        9p -H        =x
                            kG .a             tp
                            % i5             :g
                                              c:
                             j G
                               * Y
                                 E                                     1111
                             *   o
                            .s:    >         m
                            =P      (;       o
                             8     .R        =
                            9      9         .Q
                             tv    m         $5
                             R     *         R
                            0. 0 0



       ;'
                                                                   'r
                   D
                    *
                    .
                    .
                   -.
                   .
                   .
                   MV
                    t                    '
                   9
                   O'                                                 L
                   œ*                       C                  E   p .
                   /#                        ?                 =   G
                                                                   I '.
                                                                      t
                                         > ï                   @
                                                               X   . .'
                                                                   '  *
                   Bu
              :
              a
              v
              e
              w
              x
              t    .
                   u
                   -
                   x                       :'
                                         c a
                                            r
                                            :;
                                             j.     =          #=
                                                                -t              e
                                                               * ': ,           *     g
                                         -' .
              r
              m                                                                       Q
              o a
              ow .            œ           > u                                   B
                                                                                =
                              œ          = v                                          s
              a
              e              2           o J        l          > .-
                                                                                e
                                                                                o     o
              .
              e
              -p
               v
                 f
                 t m
               . *
                 s
              !
              z
              4
              Y
              a
              :
              r
              1
              .
              s
              '
              -
              v
              <
              wm
               .              œ
                                                    <              O
                                                                   lI
                                                                    l                 (&            Q
                                                                                                                   I
                              *
              .
                   -
                   k
                   t
                   =
                   .
                   a
                   I         >
                             o
                              œ
              t
                             S
              m
              ê
              .
              '
              q
              A
              <
              (              o
              *.
              è    -
                   F
                   .
                   l
                   p
                   x
                   j                                                                                     :!'
              #-
               .
               u
               z
               V
               A
                                                                                                         A'
                                                                                                          Gk
              2                                                                                          <r
                                                                                                         %ki.
                                                                                                         t
                   T
                   K
                   l
                   @
                   j
                   e
                   *                                                                                     3
                                                                                                         =
                                                                                @         Q
                                                                                          .
                                                                                          '
                                                                                          .i
                                                                                           .             <
                   '
                   '
                                         t
                                         8                                    !
                                                                              >
                                                                                      -* '
                                                                                      A*
                                                                                         ..
                                                                                          .
                                                                                          ..        J)
                                                                                                     t   .
                                                                                                         t41
                                                                                                         #.
                                         Q                                    œ        t) '
                                                                                          &
                                                                                          ,
                   '
                   '
                   I
                                         !f                    8                      F =
                                                                                      Q 7           !y
                                                                                                    '    ..=!!(
                                                                                                         l N;:1
                                                                                                         *:c
                       .
                       v
                       .
                                         = G
                                         0 <                   !
                                                                                      > w
                                                                                      : 7e
                                                                                      e =a
                                                                                                    1)
                                                                                                    R     :I(>i'
                                                                                                         a>


                                                                                                    #
                                             PX3Dr.Michelle Mazurek
                                              Attachment8,Page 8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 100 of
                                      224
           '*
            k.
           *
           1,:
           .
           =
           u
           D
           o
           >w
           R
           *
           c                                                            1
                                                                        C
           œ
                                                                        =w- S      tu
           S                                                            o 1
                                                                            o
                                                                                   =
           *
           .
                                                                        = =        =
                                                                        !! >       O                                *
                                                                        EX         qj
                                                                        = &
                                                                          .
                                                                        2J m
                                                                                   ta
                                                                                   c:                               *
                                                                        < M'       q;
                                                                        f? R;      -Q
                                                                        > ='
                                                                        > .o=
                                                                                   =
                                                                                    =
                                                                                    &-
                                                                                                                ïG
                                                                        doz =o     Q
                                                                        :g a
                                                                           kz      *
                                                                                   t3
                                                                                                                    *
                                                                           qz. >. .S
                                                                       n>. w                  :
                                                                                              m
                                                                                                                    E
                                                                   =g
                                                                    l<m -i
                                                                         3 t
                                                                           *
                                                                           x                  ;                     O
                                                                 *
                                                                 * 5
                                                                      o
                                                                      a .o *                  g
                                                                                              fa
                                                                  Q  :2 G =c       m          a
                                                                  o o              c:                           =H
                                                                  o iê =*1- 2.
                                                                            =
                                                                                   .
                                                                                    m
                                                                                    2
                                                                 @-
                                                                 =   D cx          .-â                                  *
                     *1                                          o
                                                                     : = 2          .
                                                                                    p-                              O
                                                                 u -ï
                                                                 *    2 == v
                                                                    ca .c
                                                                            o'     o
                     6                                           > k      otWz 4 o                                  c
                     c
                     O                                           = =w 3os oc2 oçcu rE:                              œ
                                                                 Q < .2 -
                                                                        = (
                                                                          z: =
                     G
                     .
                     G*      a
                                                                      1111                                                   :  c
                     j
                     *
                       6
                       *
                       o                                                                                                     8 u
                     .M      >
                     :-2 m                                                                                                  L2  b    m
                                                                                                                                     E
                       0 -*                                                                                                  %  px   *
                     .Q  .Q                                                                                                  o
                                                                                                                             7  N    zm
                     Yœ      %X                                                                                              o --
                                                                                                                             x  m     ?
               *                                                                                                             ï Zê
                                                                                                                            (t a:
                                                                                                                                     .;
                                                                                                                                     t)
                 c   * 0 O                                                                                                  O O O
               = 8




                                                                        5

                                                                                                    P1
                                                                                                    g
                                                                                                    ak.
                                                                        C                          V=
                                                                                                    34l
                                                                                                      5
                                                                                                      :
                                                                                                    ..f
                                                                                                    * j
                                                                                                    )!r
                                                                                                    : '
                                                                                                      I
                                                                                                   XkI
                                        k
                                                                                                   Il
                                        e E                                                        *QI
                                                                                                   =  (
                                        '
                                        :
                                        !'
                                         : :)!v                                                    <tfI
                                       *', r:                                                         .
                                                                                                      1
                                        c Lt                                                       ktI
                                                            Q
                                                            .
                                                                                                   47I
                                       u. =
                                                            %            9'
                                                                          .
                                  '2 s'
                                      -=:                   à           .4
                                                                        .c
                                                                         :I
                                  = = a-                j   X*
                                                                        /
                                                                        tr;.: =-
                                                                        &
                                                                        X
                                                        2   :
                                                            .           =5I
                                                                          i >'
                                                                            J
                         *
                         *        c u'
                                     s
                                                        m   =9
                                                            .           1
                                                                        c!    =
                     .   ë                              J   >@          =*'I *
                                                                             -
                                                                                                                                           ë
                                                                                                                                           D
                                                                                                                                           t>
                         *
                         .        ci
                                   1
                                   ll
                                    II                  A   Etgz
                                                               olr                                                                        >




                                       A
                                       '                                                 (
                                                                                         &Q1 )
                                                                                                                                          >
                                                                                                                                          Ek
                     >                                                                                                                     c
                     >                                                                                                                     Q
                     c                                                                                                                    -
                                                                                                                                          p
                         *                                                                                                                =
                     S                                                                                                                    N
                     Z                                                                                         *
                                                                                                               p
                                                                                                               .
                     O                            Zh                                                           <
                                                  Lni
                                                  J
                                                  tl
                                                                                                              k
                                                                                                              Li
                                                                                                              !*
                                                                                                              .:
                                                                                                              =
                                                                                                              t)
                                                                                                               '-

                                  8                         I                 !          *
                                                                                                               x
                                                                                                              r.i
                                  :3                    >
                                                        e
                                                                              #
                                                                              œ          t:        #r
                                                                                                          !   Ja? Q
                                  C                     S                                G        =5      .   *   Q
                                                                                                              œ1 7a
                                                            %                            9
                                                                                         .        <1
                                                                                                  ë
                                  =1
                                  c
                                                        %
                                                        <   l*                o
                                                                                                  =
                                                                                                  JZ      1   +. t
                                                                                                              Z  Th
                                                                                                               :7 a:
                                                                                                              rx   t;


                                                                                                          >
                                                                      PX3Dr.Michelle Mazurek
                                                                       Attachment8,Page 9
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 101 of
                                      224



                                                                                                     D;A De;
                                                                                                           (
                                                                                                           q:)i
                                                                                                              (
                                                                                                              R
                                                                                                      D:DsDz7)
                                                                                                             ;9

                                                                                                          z ï:
                                                                                                              $            g
                                                                                                     s J ;                                   *
                                                                                                       m z :                                 œ
                                                                                                           e               &                 S
                                                                                                                                             r
                                                  :7                                         Z            S : ;                5             E


                                                                            1
                                                                            7
                                                                            1
                                                                                            's                                               Q
                                                  D
                                                                                            r
                                                                                             *   ï                                           *
                                                                                            Q
                                                                                            *    # * % %                       r             X
                                                  I                                                                                          o
                                                                                            14
                                                                                            X                                                c
                                                                                            *
                                                                                            .
                                                                                                                      >
                                                                                            œ
                                                                                            (D
                                                                                            *


                        *
                        c
                       ro

                       =
                       9.   9
                            *

                       N
                       =    O




       ;'
                                                                                                                  (ï
                                                                                                                   l)UJ
                                                                                                                     IV
                                                                                                                      wkFiw
                                                                                                                          -,
                                                                                                                           (6
                                                  $u tr v;               rp                                           x xup(
                                                                                                                           .:
                                                                                                                            9
                                           oq ,'=; =
                                            t.; u
                                                   * s* o
                                                   2    ip x .s
                                                        ;>.n'.=
                                                              œ
                                                w o .t%
                                                      ;
                                            > L .z
                                            œ      >    EpGj a
                                                        c
                                                    'a..c
                                                   .' .
                                                              c!z
                                            Y
                                            o   u
                                                c  =
                                                   m
                                                   .  j m  q
                                           r cp ep u : o .F;
                                                            ;
                                                            . t
                                                              06
                                               =  Q 2 .Q >
                                               o =:7 .o, Dw <
                                                                   o
                                                               *n -e
                                                                   rr =
                                                                        .
                                                                        g
                                                                        *                                                          I
                                                                                                                                   î
                                y    m
                                     =         o- * .
                                               u      u < 9 cc     . I  é
                                c
                                *    %
                                     .
                                     =         : =Q
                                                  =..qa.w, *
                                                           û .!=
                                                           tb' .F u..a =o                                                 z
                                                                                                                          Q
                                                                                                                                     z
                                !    %         i ' .v ta Q             .n
                                .
                                e    :       Bt  c2 ..4 zœT  ,o
                                                         'tvo '>
                                                                 '-.ru
                                                                     *a
                            .2  G>   =e
                                            =q$ 5H-     2
                                                        ... Qc
                                                             =N .Y
                                                                 u zQre
                                             e-
                                            = c.-8. > ** n ->z t:zh
                                                    ' Q          .
                                                                                                                  .        xd   <
                                8    *      T re o=
                                           .c                   o   V
                                                                    .
                                            œ
                                            E) e9z -e>.
                                                      =
                                                      ax
                                                        =
                                                        Qo      X.
                                                            u6 =*   :az                                                      n : 5
                                                                                                                             x


                                                                                    1n
                                                                                     *
                                                                                     '
                                                                                     S
                                                                                     œ
                                                                                     Z
                                                                                     y
                                                                                     O
                            œ        r
                                                =
                                           ka o 1 @ = -c
                                                        .           A
                                                                    j
                            C        O     o u : '*R.CR o I                                                   X
                                           o .c.i
                                                .; q; j!z'r.
                                           g  . =  x
                                           @? m ta 4'-Z
                                              1    1     xo ou
                                                      =S 2   rx
                                           -n 'ap t  =).x* D p.
                                                         qt *' o -F
                                                                                                           : a : :                       r
                                     *
                                     m
                                     C      w
                                            *
                                            e .r
                                                >a -.20 c:   .m,4- tto;a *=v.
                                     *      .
                                           =:   e.
                                                c  'G
                                                    e   #..; r     uj ..
                                o    2
                                     -1     w
                                            >   o    o   m
                                                         %&  =5 -= Q       .
                                                                           !I
                                *
                                =    r      o
                                            x..rt! = w = s -%
                                                 &   m  x -    .    e =.                                          %           8    g
                            u
                            . j
                            2 o             1   -
                                                0.
                                                     =   5
                                            *, = ç .k D = o     =    * '   î                     *
                             Q) t?   9'
                                     Q
                                            = q; w
                                            o        =-  c
                                                         m.=
                                                              2 r: w
                                                                   x =- o
                                                                     o
                                                                         *
                                                                         9
                             k       m      w
                                            Q-  E  .
                                                   =     v ; .
                            .
                            o-       a      =
                                            u*  Q#   =- ne2 =   'K   qè :  :
                                l
                                I
                                !
                                ( r
                                j l
                                  z
                                  i
                                  ,
                                  s
                                  l.
                                   !       o -d
                                              c 3 94 =O ï ''
                                            >'* N 't
                                                           --
                                                            z o'- =
                             C:   S                     '
                                                        ck.C   *- no                                  <
                            Xc       (oE   *:
                                            q<.a
                                            oz
                                               =-=*
                                               *   2.l
                                                   cz q f   = p m
                                                           ;o o i  n
                                           V5 =.a- !*t. =
                                                        .- ; >
                                                             w C.=
                                                         >.sm. .o a*$
                                           Y = f
                                           o ''- ta a. o *' =
                                           s= g co =c #. =
                                                         m? a
                                                         o  *.
                                           S E o qr E c;N
                                           .




                                                                                   1                      '
                                                      Q*                            #                                 *
              l             !                         .4      *
                                                                                   ,.. 'd
                                                                                   't
                                                                                    u:
                                                                                     'v
                                                                                      )s             û.               *
                                                      #s      =                    g !! lk e                          ..
                 I          !                          tg    a8                 ql 5
                                                                                :    r4 -%.               '
             11! !s
                  ..        j                         a.,
                                                        .    av                 a -w
                                                                                a  2al 4j.j                           .
                  I         z              w
                                                       th
                                                       E
                                                              =
                                                              A'
                                                              : -
                                                                                s'- .e.1
                                                                                     , rs ,
                                                                                          #
                  !         l              o =
                                             a .
                                               4. J .
                                                    2
                                                    k,v
                                                      '
                                                      ps
                                                       xui
                                                    PX3 Dr.Michelle Mazurek
                                                     Attachment8,Page 10
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 102 of
                                      224




                                                        G)
                                                       M
                                                        *
                                                       .c
                                                        *
                                                        >

                                                       O
                                                       c
                                                       R
                                                      0 0




                                    lI
                                    à
                                    .:'
                                     !)
                                      1
                                      tf
                                       a
                                       yj
                                        ):
                                         t
                                         '
                                         lj
                                          :.
                                           j
                                           !j
                                            z.I
                                              à
                                              :
                                        !t
                                         IIï1 Il.
                                                '
                                        f ay
                                           j-
                                            !l
                                             jj
                                              :jj
                                    tjjjjjjyy
                                    j
                                    z1.
                                      6!j
                                      j !1jj.j   .


                           . EjK
                          ,2 y -
                                Nj,
                                  j.
                                   j
                                   ;.jjjxyy
                                    .
                                             ,
                                                                 .
                          C
                           o
                           -
                           aoIj!
                               1
                                a
                                ,
                                j!
                                 l.
                                 k  I,jj1
                                        .:
                                         1(
                                         .
                                          1                  .   .


                          y lr.
                              r
                              j.t!
                          . .. ..Il t:z.jr
                                         jj
                             ,a
                             .
                             1i
                              j
                              : j   y j j.g
                              5q
                               :j
                               z'14j!sI
                             1-  j    ;!11l
                                         -.
                                          j      .
                                                     ,jj!
                                    . /i:               .,
                                    j)jj
                                       !.
                                        ,,j,
                                           1jjj

         m

                                                     Attachment8,Page 11
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 103 of
                                      224




                                          V
                                          *
                                                                 j*
                                                                 O
                                                                 c
                                                                 œ
                                                                  =
                                                                  r
                                                                  H
                                                                  c
                                                                  œ
                                                                  0
                                                                  E
                                          G
                                          >


                                          U
                                          œ


                                          O




                              l
                              il
                               !î
                                )tl
                                  -t
                                   )jjIi
                              .
                              i
                              :I
                               jt
                                jj
                                 g
                                 :j.
                                   jl
                                    jj-
                                      .
                                      jj
                                       a
                              1!jj
                                 à-
                                  jx
                                   lk-
                                     j1.
                                       ,
                                       1
                              i1.! ,!) #
                          w I1
                            p
                              -

                              .
                              ïii
                               !,.
                                .
                                !z
                                 ,
                                 j j
                                   jj.-.
                                      l
                                      .
                                           .


                          s !.)j,..jja,
                                      ! .
                          s
                          a .
                          o
                            Ijy
                              !s
                               j.jt
                                  .
                                  fj!j
                                     ,jj           .

                            I
                            ,I
                             r;4.!
                              j, g,
                                  ,s
                                  .
                                   !
                                   s1jjj
                         ...
                           -.. :
                               ,,
                               1a : yj j.:     .

                              '
                              ,xI
                                z:
                                 k.
                                  r
                                  #
                                  ,j:
                                    ,jjj!
                              1
                              .l
                               -
                               j.
                                -
                                a
                                j
                                vj  j,
                                 s jjj.!j
                                     z1 .!
                                         N
                                         .
                                         ,
                              !
                              zI.
                                I
                                ,j!
                                  Iy
                                   lIy
                                     Ij
                                      2jj
                                        g




                                          Attachm ent8,Page 12
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 104 of
                                      224




                                                  *
                                                  O
                                                  G
                                                  *
                                                  >

                                                  S
                                                  U

                                                 O


                             '




                       1                                                                                     '1
                       !
                                 *
                                     o
                                             41
                                                                      j
                                                                      :
                                                                      j
                                                                                           .
                                                                                           w
                                                                                                * .
                                                                                                ' .
                                                                                                .t
                                                                                                             la
                                                                                                               j)
                                                                                                             K -uA
                                     .
                                     *
                                         -
                                         .   1
                                             .                       )#.
                                                                       i         *
                                                                                 y    .         '            j I-j
                                     .       z                                                  *
                                             ..
                                             !                       a
                                                                     1                                       eI.'
                                                                                                             j
                                     .                               t:
                                                                      1'
                                                                       r
                                                                       !'        ?9
                                                                                  :             *.           :0
                                                                                                              ;1
                       t             ..
                                     .
                                                            '
                                                            .
                                                                        t
                                                                        ?
                                                                     ;!;7
                                                                        .1
                                                                                 ;
                                                                                 '
                                                                                 J
                                                                                 c
                                                                                                     .       Iyg4
                                                                                                               o ('k
                       l                                                     *                  * '
                                                                                                             $e
                                                                                                              ïe:1
                                                                                                                 ).
                                             *              e        @ï'!
                                                                        1        .             $
                                                                                               :*            .
                                      '
                                     .j
                                             j
                                             a              j        1t1 .       41            .
                                                                                               '7*           !.
                                                                                                              1  ,
                                     '
                                     h w
                                       1
                                             w.
                                             .
                                                            œ
                                                            !   *
                                                                i
                                                                l'
                                                                     .u:.
                                                                     â'1
                                                                       -
                                                                                 w             .

                                                                                                    .        1!j'
                                                                                                                j..

                                                                                                                 .gJg
                                                                                                         x :,1
                                                                                                            oy
                                     F!      v5 .
                                     4.
                                     ï*
                                      J el!'
                                                                                               œ
                                                                                               ;
                                                                                                    .
                                                                                                    .    I 15:
                                                                                                         !II
                                                                                                         -   y
                                     !1
                                     f.
                                      * s
                                     r:
                                      . .,z
                                      à
                                                                                               r
                                                                                               .*
                                                                                               .         lj?la
                                     tr'
                                     -
                                     s
                                     -).
                                     ro
                                     -
                                      $ 1
                                             g. I
                                             s
                                            :j
                                              -
                                                .- .                                           ..        1)1!l
                                                                                                         .
                                                                                                             -)
                                                                                                              j
                                         y  jj
                                        =c #e Y
                                              y
                                                                                               ,
                                                                                               .         j llj                .

                       !                     : 'c 2                                        .             ,ï
                                                                                                          -Ia)j
                                             l v
                                               !1                                         .. . t  .      .A,)
                                                                                                            u
                                             S $*
                                                F'
                                                 ,                                           c ''
                                                                                                .        p: à'j!'
                                             <
                                             :< e                                              ,.        $zl.
                                                                                                            ,'
                       l                     *
                                             t
                                             zj
                                             21s                                               . .
                                                                                                         I *1,j
                                                                                                         :4
                                                                                                         1  It
                                                                                                              e.
                                                                                                               I
                                                                                                                F
                                                                                                                !     .


                       /                     g !:                                                   *     ji! '
                                                                                                              j
                                                                                                              -2,
                                             2G ; u                                   A        '..
                                              =-< :a
                                                E -z
                                                e                                              . .       j
                                                                                                         :
                                                                                                           jj
                                                                                                            .
                                                                                                            8z
                                                                                                             l
                                                                                                             -
                                                                                                              jj
      m         !                            E1
                                             u!/
                                             l .!
                                                .
                                                                                                         l
                                                                                                         .
                                                                                                         7 1
                                                                                                           j
                                                                                                           2v
                                                                                                            1)j:
                                                                                                            11    -

                #                                     :                                        . .. .    ! ):!            -
                I                            ?: W                                              :<        qgo jj
                                                                                                         !%
                                             t
                                             î-
                                             K:                                                ..            l!J!
                @      ç
                                                      .-.

                                                                                                             tà z':
                                             PX3Dr.Michelle Mazurek
                                              Attachment8,Page 13
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 105 of
                                      224


                                                                               *
                                                                               u
                                                                              r
                                                                               q)
                                                                              =*
                                                                             =
                                                                              O
                                                                              c
                                                                                                             *
                                                                              c
                                                                             O                               œ
                                                                             O
                                                                             =
                                                                              O                              c
                                                                             *O                              Z
                                                                              *
                                                                             =                               œ
                                                                             >
                                                                             =
                                                                                                             E
                                                                             O
                                                                             >.
                                                                               .                             O
                                                                             c *
                                                                             Z =*                  o
                                                                             - œ                   .         =H
                                                                             r* >G
                                                                                                             O
                                                                             G.         *
                                                                              =
                                                                              o
                                                                                        E
                                                                                        o
                                                                             -V
                                                                                        *                    c
                                                          J=                                                 œ
                                                           *                 =J
                                                                              T
                                                                             t) =
                                                                                       .M
                                                                                        t:
                                                          r
                                                                             -O
                                                                              o *O
                                                          >
                                                          Q                  = c
                                                                                œ
                                                          S                  D7 R
                                                                             (
                                                                              >        W*
                                                          U
                                                          X                  r
                                                                             ==        -n
                                                                                        %
                                                                                       =v
                                                                              o         o
                                                    0 0                      -
                                                                             r
                                                                                        *
                                                                                        o
                                                                             R-
                                                                              .


                                    d
                                    *
                                    '




                                                                                                                                     SS H '
                                        .-
                                         ,     .'
                                              ''                                      ..
                                                                                       -
                                                                                       y
                                                                                      --.              :!
                                                                                                       r:,
                                                                                                         -                ..   '     11
                                                                                                                                     -4.i
                                                                                                                                     ..
                                                                                                                                      -,;
                                                                                                                                        !
                                                                                                                                        j
                                                                                                                                        I
                                                                                                                                        :i
                                                                                                                                       ..
                                                                                                                                          !-
                                                                                                                                          .
                                                                                                                                          -t
                                                                                                                                           lk
                                                                                                                                           'lr
                                                                                                                                             r
                                                                                                                                         '''
                                                                                                                                       li' ''k
                                                                                                                                             E
                                                                                                                                             !
                                                                                                                                             l
                                                                                                                                             1
                                                                                                                                             q-ik!;..,
                                        .'
                                        .
                                         ..
                                                     .-
                                                      ,
                                                     1.                       ,
                                                                                      :-,7
                                                                                         ;y-
                                                                                                       11
                                                                                                        )            --   .    -'
                                                                                                                                -    k
                                                                                                                                     lt
                                                                                                                                     .lp
                                                                                                                                     j!.
                                                                                                                                      ,,
                                                                                                                                       ë,
                                                                                                                                        .
                                                                              '':                      j         .
                                              -                                                                                      .
                                              r
                                              .
                                                     4 :
                                                       -                                                                       .     j.
                                                                                                                                      1
                                                                                                                                      .jj
                                                     !)                       t
                                                                              .$
                                                                               j
                                                                               .j                      v
                                                                                                       I                  .
                                                                                                                          ,.         .
                                                                                                                                     v4j-jyv
                                                                              ,
                                                                        :       t                                                    ,
                                              n
                                              .                         (1              c.             r
                                                                                                       ac
                                                                                                       .
                                                                                                       .                            ,y
                                                                                                                                     a
                                                                                                                                     ,.,y
                                                                                                                                       : st
                                                                                                                                          j
                                                     .             uj!
                                                                     'a.      ).:t
                                                                              t       .
                                                                                               .                          . .        j oè'k
                      Q>
                      ï
                       5
                                              $ ,l I
                                                   .az  u rk
                                                     fl c
                                                        z   j
                                                            f
                                                           .k
                                                            !
                                                                                  ,
                                                                                                       jj
                                                                                                       ;                  (
                                                                                                                          ..
                                                                                                                           :
                                                                                                                           j         rg
                                                                                                                                      j.(
                                                                                                                                      c 8
                                                                                                                                        a:
                                                                                                                                        ke.7
                                                                                                                                         j r.
                                                                                                                                           L
                                                                                                                                           ,
                      #
                                              z -l !'
                                                z
                                              t .   i:- p; a
                                                           ?.
                                                            ?                                          (.
                                                                                                        :
                                                                                                        ,
                                                                                                        >                 ..   .      1 -jt,
                                                                                                                                    t :1:
                                              ><          . y j                                                                     1 s jqT
                                                                                                                                          P
                      d
                      B
                      x7
                               8              j
                                              1.
                                               t
                                               'j
                                               t 1 z j)!va
                                                         Z
                                                         T
                                                                                                                          .


                                                                                                                          :
                                                                                                                          .
                                                                                                                               .
                                                                                                                               .
                                                                                                                                    jj
                                                                                                                                     '.j
                                                                                                                                     î,jr
                                                                                                                                      j'a
                                                                                                                                        g
                                                                                                                                        :
                                              z! s z zys ,                                                                .
                                              L: a:.b . Iy a
                                                           !s                                                                            r.,
                                                                                                                                           :)
                      m        1              ij
                                              '# j!E1 s-
                                                   E.
                                                    -  j:
                                                 ! . j-ï
                                                     .
                                                             .,
                                                                         .
                                                                                                                          ' .
                                                                                                                                    &
                                                                                                                                    x
                                                                                                                                    g
                                                                                                                                        ).
                                                                                                                                         :
                                                                                                                                      =1*-
                                                                                                                                    j !jl
                                                                                                                                         x
                                                                                                                                           j

                  8                                  .

                               !
                               a
                                              a
                                              a oj
                                                 :1
                                                  !vjjzj
                                                       â!!
                                                         '          .
                                                                                                                 '.
                                                                                                             j.. -.                   'jj
                                                                                                                                      jg2j
                                                                                                                                         #
                                                                                                                                         a
                  !
                  .
                  r                           *
                                              w
                                              . :
                                              o  sx
                                                 4  o
                                                    g
                                                    =j.
                                                   ::
                                                   x  u.,-
                                                        kj
                                                        T                                                         .. :
                                                                                                                     ...
                                                                                                                     '.             s
                                                                                                                                    c!
                                                                                                                                    s zj.-j.j
                                                                                                                                            a
                               l              I
                                              >. s
                                                 :'-
                                                   1j g'1:
                                                         y                                                                          . .j s
                               ï.                                                                                                   ll..--.
                                                                                                                                        !,
                                                                                                                                         j  y
                                                                                                                                            2      .

                                                 Rn'a j
                                                     -
                                              *
                               !                 e
                           œ   ?              .
                                              ï
                                              9 a
                                                gz
                                                 je
                                                  1
                                                  .:-
                                                    )
                                                    wj
                                                     Iy
                                                      '
                                                      ?
                                                      !
                                                      .       -.                                             a            ,f.,
                                                                                                                          k         j!e
                                                                                                                                      z!
                                                                                                                                       Q-
                                                                                                                                        zz
                                                                                                                                       .T!.
                                                                                                                                          .
                           9                  :-
                                               z g j'
                                                    ..
                                                     k                                                                       .         jv-I
                           D   1              e
                                              *
                                                 jz
                                                 ,=j:j-                                                                   -         à..j-
                                                                                                                                        ..j
                                                                                                                                        y
                  œ
                  #
                               1              .
                                              e
                                              >
                                              o
                                                I1
                                                jja
                                                  s -
                                                    y
                                                    :l
                                                     -k
                                                      -
                                                      -
                                                                                                                                    jlkl
                                                                                                                                       jj
                                                                                                                                          z
                  j        c                  4 g ! s!':                                                                            .1 j-
                           D
                           O   %              *  ?I
                                              = lI
                                              *    !j
                                                    at
                                                     -
                                                     :l2                                                                      .
                                                                                                                              '.    '-
                                                                                                                                    j:x
                                                                                                                                     : >1
                                                                                                                                        -'-
                                                                                                                                          i
                  5        >
                  D        K
                           <
                                              œ j
                                                vj%1!
                                                    .'j
                                                     v                                                                    .
                                                                                                                          ' i.      j,o
                                                                                                                                      r!l
                 @             1
                               ç
                                              O xl-a.
                                                    j.                                                                    -  ,
                                                                                                                                    ,lj!I
                                                                                                                                        -zj.j.
                                                                                                                                           '.
                                                                                                                                            :
                                              PX3 Dr.Michell
                                                           e Mazurek
                                               Attachment8,Page 14
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 106 of
                                      224




                                               *
                                               *
                                               *
                                               r
                                               *
                                               *
                                               >
                                               X
                                               0
                                               c
                                               k
                                           O


                                                                     d
                                                                     '




                                                                                                       :aj '
                                   2
                                                                              .   ..
                                                                                      -
                                                                                                    !
                                                                                                    yc
                                                                                                      j;
                                                                                                      t1                 !
                                                                                       -
                                                                                      ..            .        . z.
                                   k
                                           *
                                                                !j       .
                                                                                  t                 j
                                                                                                    ,4 j je
                                                                                                          #
                                                                                                                         !
                                                                ?                 -           .
                                                                                                    uj
                                                                                                    l:jj                 ï

                                                                #
                                                                                                   * p E# ; f
                                                                                                             :s(         l
                                                                                                                         I
                                                                                  -
                                                                                  .
                                                                                              ..
                                                                                                   j,ïFoa:zt 1
                                                            : I                   ;:.              ycg,j ,
                                                                                                         y:r
                                                                                                           j             -

                          l        l
                                   1                            r.                v.
                                                                                              .


                                                                                              .
                                                                                                       j
                                                                                                     jj-'j L
                                                                                                           ï
                                                                                                             .



                                   #    ''
                                         j
                                         i'
                                          j!
                                           r.          N        *                                  g .j:çJj
                                   z       r       &
                                                   up                                              ..
                                                                                                   t )ï!                 l
                    !
                    i1
                    D
                    1
                    .5
                         l
                         )
                                                                                  .


                                                                                          i
                                                                                              .    Ij:jr
                                                                                                   - )j.
                                                                                                         . I
                                                                                                         1 1
                                                                                                         :
                                                                                                                         o



                          1                                k-                     *
                                                                                                    *r = ) 2
                                                                                                        '.

                         D!                                !1                     .
                                                                                          .        a) 1:
                 z
                 Q                 zl *
                                      ..                                                           l
                                                                                                   i
                                                                                                   i Ijt
                                                                                                   -
                                                                                                         s
                         I                                                                         I  ijg. j
                                                                                                     gy    !
                                                                                                           .
                                                                                                           :
                                                                                                           1
                                                                                                           j
                                                                                                           I
                                                                                                           ,
                 8       A    ! !*'z
                                   &
                                                                             ..
                                                                                  t
                                                                                  . .
                                                                                                   uvj e w
                              1
                              F:               Q       j                 I . ..
                                                                                                   1,l
                                                                                                   '
                                                                                                   J
                                                                                                   *jt
                                                                                                     'j5
                                                                                                       j         -
                                                                                                                 -
                !                                  .   :
                                                       '
                                                                                  -.. :   .         jyg
                                                                                                   ja ..j.
                                                                                                         ,j
                                   t j
                                   i    z
                                        E')                                                        '
                                                                                                   s z js s
                         l    =                                                   .

                                     zs F ë                                                        r : ee            .
                                                                                                                         1
                              Q                                                                                          t
                                   1
                                   -
                                     j-a
                                     - :>sI
                                          =:Jl:
                                              j                                                    a @e x z
                                                                                                        48
                         l                                               A
                                                                         .        $ .     j
                                                                                          '        jjjja,
                                                                                                       /.y
                                                                                                        :-k
                                                                                                             .
                                                                                                                         >'


                         1                                                                              ,j.. :
                                                                                                         -


      O         C
                !
                         1
                              1
                                                                                  œ                :
                                                                                                   1j
                                                                                                   c
                                                                                                    %ll'u. I
                         !                                                                . .
                                                                                                   .1 !
                                                                                                    *- yx                !
                              *                                                                    8E .o> ,
                                                                                                          :g
                                                                                          .
                l        *
                         #    <
                                                                                          ,
                                                                                          . .         :x                 :
                         ç)   !b
                                                                                  ;
                                                                                  .                jg,c,j
                Q                                                                         .
                                                                                                         x!. l
                                                                                                       1jr       .

               @                                                                          '            o wj
                                                                                                       l!=
                                       PX3Dr.M ichel
                                                   le Mazurek
                                        Attachment8,Page 15
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 107 of
                                      224


                                                                       0-
                                                                       L.
                                                                       *
                                                                      .c
                                                                      =œ
                                                                      *
                                                                      =
                                                                       O
                                                                       c            œ
                                                                       c            œ
                                                                       O
                                                                      =Q
                                                                      t)            kG
                                                                      +*
                                                                      *
                                                        =                           œ
                                                        *55           N=            E
                                                        U'
                                                        *             O
                                                                      > .
                                                                                    O
                                                        (E            C K*
                                                        S             G .m
                                                                      :
                                                                      c         œ
                                                                      va*           =t
                                                                      * (X
                                                                      r >S
                                                                      **
                                                                                    O
                                                                            *
                                                                      = E
                                                                      o o  *        c
                                           '@                          u M
                                                                      = O
                                                                                    œ
                                           G
                                               *                       t) =U        R
                                                                      -O 0
                                               >                            c
                                               N
                                                                      0
                                                                      D :
                                           S                           >Nr'
                                           A
                                           d                          =
                                                                      -D -<
                                                                          u
                                           R                           o =o
                                                                      R o
                                           O                          -X *
                                                                      r o
                                                                      VK
                                                                       m




                       1                                                                 !
                                                                                         lgz
                                                                                           Ij'
                                                                                            -
                                                                                            j!                    !
                       8         k
                                 e j
                                 y *:                                 1l                  !su!
                                                                                           1l!
                                                                      ?,                  :v
                                                                                           j;
                                                                                            Ij
                                                                                             zi                   !
                       W
                       l                                              @                  lI
                                                                                         :y:
                                                                                           o. t ç
                                                                                             :f
                       l           %                             .    ;
                                                                                              k. I
                                                                                           .'!a  l
                                 * '               <;
                       !             Jt5
                                     E.r
                                     T
                                                   :(
                                                   y'
                                                   F:
                                                                                         T1
                                                                                         ljl
                                                                                           jl
                                                                                            il
                                                                                             ;                    e
                                     =             27
                                                                                         ?I'!o:
                                                                                             3C
                                                                                         !I1ï! i
                                 # :
                                   t) * s
                                 = - : o
                                 z
                                         c uC3v
                                      t, z q g
                       l
                       j
                                                                                         j
                                                                                         !klvy
                                                                                         -

                                                                                         i#-
                                                                                               !
                                                                                           efj ï
                                                                                            '1a l
                                                                                         e,hl
                                                                                            4l1
                       l
                       r         l$                             ==
                                                                ! :                      )
                                                                                           -
                                                                                           ? ï       -
                                                                                                         .   1.
                                                                                                                  :1
                                                                                                                      X
                                 5 @
                                 !1                                                      jza jj              .
                                                                                                                  %
                       !         '
                                 d
                                 *                                                       v'I
                                                                                         l.1,ej
                                                                                             l)                   8
                                                   ru       !
                                 k                      *f
                                                         l jN                            I: t t1
                       !                   .                                             :zis '?                  %
                                 I '                        z
                                                            7Eëq
                                                               1'                        ï1!.IFj                  1
                                                                                                                  R
                                 C e 3 Ol
                       !         1:
                                  .
                                 --
                                   ,
                                   :d
                                  .-
                                   .
                                     i
                                     k
                                     '.
                                     z #i
                                       1
                                       E
                                       i ik
                                          !
                                          p
                                          l
                                          j
                                          l--.
                                             :
                                             -di
                                               l
                                               !
                                               z:7-:::                                   a2
                                                                                         lf!1*xz'
                                                                                               j .

                       /
                                                                                         I!.jt
                                                                                         #j
                                                                                          dj-
                                                                                            i*
                                                                                             l
                                                                                             ,



                !      $     *
                                                                                         àjl
                                                                                           ,
                                                                                         . o
                                                                                            j
                                                                                         : lje                    k
                             -
                                                                                             yij)                 i
                       #                                                                                          8
                       %                                                                 j1!=-
                                                                                            !j                    D
                l      1
                             <
                                                                                         lelyj
                1      Q     5                                                                                    l
                *      t
                       t
                                                                                         11lï.
                                                                                         -
                                                                                         x.àzl
                                      PX3 Dr.Michelle Mazurek
                                       Attachm ent8,Page 16
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 108 of
                                      224




                                              =
                                              *
                                              =


                                              9
                                              .
                                              Q
                                              c
                                              X
                                              R
                                              O
                                               >
                                               W




                                                          l
                                                          I

                                                          !
                                                          !
                                                            )
                                                            -k
                                                            '*
                                                             G
                                                             œ
                                                             c
                                                             =
                                                             O
                                                             E
                                                          l
                                                          !


                                                          x:
                                                          î C
                                                              *
                                                              <
                                                              =
                                                              !
                                                              k.
                                                          5 k,
                                                             Q
                                                          jy Q
                                                             4
                                                             %.'
                                                             '
                                                              c@

                                                          I
                                                          3
                                                          1
      =                C
                       œ                                  l
                       ë
                       œ
                                                          !
                       Q
                       X
                       œ
                       2
                                                          l

                                 PX3 Dr.Michell
                                              e Mazurek
                                  Attachment8,Page 17
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 109 of
                                      224




                                          c
                                         =Q
                                         E
                                         <
                                         ()
                                         c
                                         *
                                         u
                                         *
                                         c
                                        u
                                         O
                                         C:


                                        * 0




                      Q
                              12
                              (:
                      Q
                              lj                                        !
                                                                        #-
                      i       '                                         B
                              1g)
                              iE         !                          l   1
                   (;         Iî
                              l-6t
                              I
                              jt
                               <'        l, l                           i
                              (z
                              !
                               %
                              ty                        I           @
                   jl     *   r.
                               Q
                          *
                              '
                              jt!
                                '
                              i-u                               I   I
                          ë
                          2
                              iF
                              4të
                              i.
                              1
                              rj
                                                                        1
                                                                        #
                          S
                          œ   i?
                              iQ
                               V
                                        l1
                                         !t !                       6   5

                          m
                              1è.
                              '
                              jë1
                                7''
                              1:J
                                        !.
                                         :t.1
                                            !
                                                                G       I
                                                                        î
                                                                            â.
                                                                        :1
                                                                        8
                                        1
                                        lll
                                         .
                                          j4
                                           -
                                          sl
                                      k i 1 !1-                         4
                                                                        D
                                                                        1

                  œ
                                                                        !
                  1               )j          j
                                              .
                                              'j
                                               '   .,
                                                                        E


                  !               ! j j jj                              Q
                                                                        5
                  D       O                                             l
                  *
                                       PX3Dr.Mi chel
                                                   le Mazurek
                                        Attachment8,Page 18
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 110 of
                                      224




                 Q

                 X
                 *
                 9
                 j
                 '
                 u'
                 tC
                  z
                              '

                              t:
                              l
                              '
                               N
                              1=
                              jI
                              !
                              I'
                               t  -
                                  t
                                  6
                                  1
                                            !
                                            la j
                                                O
                                                 4
                                                 *
                                                 G
                                                 Q)
                                                 >
                                                 O



                                                 R




                                               I ''
                                                                 =t)
                                                                 t:
                                                                 Q)
                                                                 *
                                                                 c
                                                                       j@
                                                                       ,
                                                                        G
                                                                        2
                                                                        1
                                                                       11
                                                                       -9

                 1l
                  '
                 1f     =*
                              1
                              1s
                               #
                                  t
                                                                 l
                                                                       @
                                                                       I
                        !
                           It   f
                                  P
                                                j!à
                                                  C j
                                                                 t          1
                                                                            o
                        S l.
                           lz                                          gs
                        .G
                        E '
                           j
                           I
                           I
                              tr
                              î                 :
                                                4u
                                                  l î
                                                  ! l                       1
                           iu%u.'
                             f'  b
                                -m
                                 a
                                   .
                                                      !b
                                                                 e          î

                                                                            !i
                                                                            j:
                                                                            !
                                            !
                                            .         Id
                                            (
                                            11
                                             -'
                                             k ,
                                               !i
                                                'il
                                                  :
                                                  '
                                                  !
                                                  i
                                                  -
                                                  '
                                                  F
                                                  -'
                                                   x
                                                   1
                                                   i
                                                   !
                                                   1
                                                   f
                                                   !                        !
                                            7 , !-)w                        7
                                      p,    j j; jjp

                 x
                 !                    1j         .
                                                 j                          1
                 !     3                                                    !
                 I     2
                                  1
                                  .        !l l l                           !
                       O                                                    l
                *
                                            PX3Dr.Michelle Mazurek
                                             Attachment8,Page 19
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 111 of
                                      224




 J
             Overall,please tellus a Iittle bitaboutyourexperience with the site.
             W hatwas easy to do?
              *




             W hatwas hard to do?
              *




             W as there anything thatw as confusing orhard to understand?
             Please describe it.
              *




             Youjustentered Terry'screditcard information.How muchmoney
             did you spend?
              *




                                     PX3 Dr.M i
                                              chel
                                                 le Mazurek
                                      Attachment8,Page 20
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 112 of
                                      224



              W hatdidyou(asTerry)purchase byspendingthatmoney?
               *




              Atthis point,have you renewed Terry's driver's Iicense,oris there
              anything else you stillneed to do?
               *



                   O IhaverenewedTerry'sdriver'
                                              sIicense
                   0* TherearestillthingsIneedtodo




              Isthiswebsite going to do anything on Terry's behalf?
               *



                   O Yes
                   O No
                   O Notsure

             Please explain youranswerto 'Is this w ebsite going to do anything
                      behalf?''*




                                      PX3 Dr.Michelle Mazurek
                                       Attachment8,Page21
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 113 of
                                      224


              '


              W ho do you think ow ns oroperates this website'? *
                                                               -
                   i                                           )
                   (
                   .                                           -
                                                               l
                   j
                   ,
                                                                   1
                   1
                   @                                               l
                                                                   I
                   j
                   !                                               l
                                                                   î
                                                                   .
                   l                                               l
                   l
                   t
                   )
                                                                   l
                                                                   l
                                                                   r
                   l                                               1
                   I                                               I
                                                                   4




              W ould you trustthis websi
                                       te with yourcreditcard information? *

                   (3 Yes
                   O No
                   O Notsure

             Please explain youranswerto '' W ould you trustthis w ebsite with
             yourcreditcard inform ation?''*




             Do you expectTerry to receive any em ailas a resultofusing this
             website? *

                  (7 Yes
                  O No
                  0. Notsure

             W ho do you think w illsend Terry em ail? *
                  ge                      %
                  1                        1
                  l                        f


             W hatwillthe em ailthey send be about? *


                                      PX3 Dr.M i
                                               chel
                                                  le Mazurek
                                       Attachment8,Page22
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 114 of
                                      224



                C
                t                                           r
                t
                l
                                                            j
                                                            I
                !
                l
                '                                           j
                :
                i                                           t
                i
                1                                           l
                '                                           l
                1                                            l
                l                                            I
                                                             !
                9
                1
                f                                            I
                                                             '
                I                                            )
                l                                        .. v
                                                             ,




                                 PX3 Dr.Michel
                                             leMazurek
                                  Attachment8,Page 23
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 115 of
                                      224




     K
             This is the confirm ation page foryourpurchase. Please Iook
             through i tnow,then answerthe questions atthe bottom ofthis
             Page.


                 W LKM GUI
                         DES
                 OBTAINYOURROADGUIDE
                 w rRe e = * - œ - > e - * #*- :to- = 1l> -                  R e > ge M            * *> =5- -   .*     e *:M e

                 G t- aKopxe eo- gre fexurcesforyx o wchast- DM?- o tœ,drerups,aodat- atfickxxm.
                   DOSVNLOAD
                    YourRoadGuideis UseCodeDMV20to Redeem yourFREErp0     Drivertipsand  FindtheDMVOffice
                   readyfordownload   get20% offat  daytrialofRoadside resourceshandtxok     nearestyou
                                       AdvanceAutoparts.com      M sistanœ nowl

                                        AM
                                         utovnr
                                             axe
                                               tsj.%œ>-                                    <
                                                                                           N
                                                                                           x                    .z
                                                                                                                -
                                                                                                                .



                         TERMSe G@* > $     PRXAGF&TAT-       GX MTW     MONEYMCKQUM         IR     TKG W W-    KrrY
                                                            œp>A *Do- Lo-2019&1R*2Re- .




             Please describewhatyou (asTerry)have received from this
             w ebsite.*




             ls this w hatyou w ere expecting to receive? *

                O Yes
                O No
                0. Notsure



                                                          PX3 Dr.Michell
                                                                       e Mazurek
                                                           Attachment8,Page 24
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 116 of
                                      224



              Please explain youransw erto ''Is this w hatyou w ere expecting to
              receive?''*




                                     PX3 Dr.M i
                                              chel
                                                 le Mazurek
                                      Attachment8,Page25
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 117 of
                                      224




                       %
                       O                        *
                                               Q
                                               O D
                                                 o                            à
                       O                       > >w                           I
                       u.
                       UJ
                                               X %              <         .
                                               0 :
                       <
                       *                       m m
                                               G *
                                                 c
                                                                III       '
                                               =                              œ
                       @)                      ùG                             X
                       >                            -
                                                                              D
                       X                                                      m
                       O                                                      Q
                       =                                                      t)
                                                                              =
                       Q
                       ï
                       O:                                                     2
                                               =-
                                                =-=     :                     2
                                                O c                           X
                                                * *
                       œ                       =9=z                           K
                       Q
                       D
                       O                        u o
                       ta
                       <                       *a
                                               u
                                               1
                                               .
                                                 :
                       O
                       X
                                               c o
                                                 *                        :
                                                                              2
                                                                              <
                                                                              D
                       *
                       K
                       Q                       o                              2
                       <                       (D *                           t:
                       (J                                                     <
                                                                              œ
                       O
                       .J                      ul:E -.                        >
                                               ku -* R                        m
                                                                              =
                                               x =œ cO:                       O
                                               u- o                       .   X
                       >                        u
                                                =œ * O
                       O
                       X                        o *- c
                                                x Oa                          *
                                                E
                                                *
                                                  .
                                                  s ..
                                                     *
                                                                          .   D
                                                   -
                                               =m >.
                                                  œ<                          <
                                                *=                            O


                                               S o Q            .
                                                                >
                                               o
                                               - %=
                                                   to
                                                                /a  v         =
                                                                              œ
                                               > = fo
                                                                xunue
                                               -
                                               > o a.                     @   C
                                                                              g
                                                O ao .9
                                                m o :3
                                                                r             *
                                                                              >.
                                                                              (
                                               =o ol<           ?         e   <J
                                               tlY O
                                                   œ            #    lo   #   c
                                                                              œ
                                                o o m
                                                    c
                                               &
                                                *
                                                         r
                                                            >   > vn
                                                         <f                   *
                                                                              Z
                                                                              0
                                                   /=                         E
                                                                              o
                                                * &                           2
                       û                        X* 2r
                                                -

                       D                        WD :                          =
                       W                            o                         <
                                                = =                           *
                                                                              X
                                                                              X
                                                N <                           m
                       Z                        o o
                                                œ >
                       Q                           hr                     :
                       D                           = m
                                                   O
                                                > :
                      @

                                  PX3Dr.Michelle Mazurek
                                   Attachment8,Page26
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 118 of
                                      224




     L

              ls there anything else Terry needs to do to renew herdriver's
              Iicense? *

                 (3 Yes
                 O No
                 0. Notsure

              W hatdoes Terry stillneed to do to renew herdriver's Iicense? *




                                      PX3 Dr.M ichelleM azurek
                                       Attachment8,Page27
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 119 of
                                      224




      M
              The w ebsite you are evaluating included the follow ing m essage,
              which i
                    s surrounded foryourreference by a red box.




              Did you notice this m essage w hen using the site? *

                 O Yes,Inoticedit
                 () No,Ididnotnoticeit
                 Q I'm notsureifInoticed i
                                         tornot
                 O Ididnotreachthispagewhileusingthesite




                                      PX3Dr.Michelle Mazurek
                                       Attachment8,Page 28
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 120 of
                                      224



              W ebsites often contain a lotoftext, and itcan be difficultto read al1
              ofit.Did you read aIIorpad ofthis m essage w hen you were using
              the si
                   te? *

                      C) Ireadallofit
                      C) Ireadsomeofit
                      O ldidnotreadit

              Please go ahead and read the message carefully now, then briefly
              describe w hatthe m essage says.




              Does this message change any ofyouri deasaboutwhatyou (as
              Terry)were doingor pur
                                   chasing on the site? Please explain. *




             How does this im pactTerry's goaloftrying to renew herdriver's
             Iicense?
              *




             Afterreading this m essage,who do you thinkowns oroperates this
             website 9.*
                 w-
                  .                     '''*
                                           hj



                                        PX3 Dr.M i
                                                 chelleMazurek
                                         Attachment8,Page29
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 121 of
                                      224




          N

                The websi te you are evaluating included the following message,
                which is surrounded foryourreference bya red box.


                      @ uc- o- n                                                                                                          Zt>WRFI
                                                                                                                                                Eq&V(Ilc
                                                                                                                                                    . ..




                            OMerDee ils                                                             Billing lnform e on
                                                                                                    Forexpe edptocesskngofetzrprodtzcts werecommt'nddebttcar:
                                 NY Name:                                                           uree

                                 Y N> :                        >
                                Errœ1:                         tstrxsT4l@grrœl.=

                                Pr> Rhone:                     r2:.399.3*8
                                                                                                    = œ t-a                          MM
                                                                                                     )f.CJ.
                                                                                                          i;!fh).J5''L
                                                                                                                     .16'r
                                M dress:                      lx cAestntiStreet
                                                              NonhGu;Y .FL
                                                              34%2
                                                                                                                                     34%2



                                                                                                    He - xe e e.see ladm ae anx- - .
                        Verre M+rczmmf.Y - %o#Y- Fhxnrre M > dmaœ klraemfcY
                        te sœ>omr cv ''%k=w- ç'eccmp- eRte C*+c*% >                     cbeckAa
                         baveaf!g#trearr.ven#m !rcow fPvanrr- esfrr.ueeTMyGlm'rxeo,- 9.>wïgœwee
                                                                                                     m > % @< -
                        K= eruraxaf
                        %+bcwwldoye ti.:,'*.fu> mYc
                                                  rraloplkxjlkzwce asalmatevas.ea:kllarrot
                                                                                         ol
                        znïcgmotm ftegf- @ t'  M* uolGmltytxaro'evA#ng:r* m ssN ak9ycicxw                                        #
                         C'M M x'x$ti'e Wt ët'K'v.*'anA%&.'
                                                          m wKrzt '  6w J> toA'#ky*crmbet:yartby
                        :% Vrma&Cc   rdrèk'm .
                                             **<Jfm rœfuîoœ.yPp'
                                                               eaknyPAli'Thb5tellrra%& (>pruln 3f
                        m/YrON M G xïmfkmalwY any>                 v
                                                                   .= yCcG= am au> *                              (
                                                                                                                  #=- wo œ                <>




                        'TaMsoocoer
                                  rl
                                   oxs I eexaovsmT- vr L
                                                       l c- vrus i xxeyeAcxoum v- 1 I
                                                                                    - -no- ckl
                                                                                             syousl
                                                                                                  sI
                                                                          Ccpye Qtxense+1- 20:9NiR/htsRes-




              This is a zoom ed-in version ofthe sam e text                                                                  .




               WetometoIicense-drivemcom. Discoveral1youneedtoknow abckutdnverItenseservicD cnourconvenientand
              comprehensivewebsRe.Findouthowtoappfyforarewdùver'slicenserm tacea1%4ordamagedIicense,aswell
              ashowtoupdateyourcredentialsonyourdhver'slicensewi  tharewname(y'address. Also,1* how to reinstate
              suspence déversttenu afteçcxmmittl% rzerkx)soffenw ,R           ofyourœ vlrkgticenseinforrnae needs
              ourwebsdehasyoucovered.ThecomprehensiveBoadGui         deanddetaile checklistlhavealloftheatx)ve
               lnfomnabonandevenmore.toensurethatyouareprerharedforanydriverIicenseprocedure.
              Weprovde helpful,tlme.savingInformati
                                                  onand downloadsasa pivatevalt/e-addtomosorvehiclesefvices.This
              includes oumerous resources, hel
                                             pfulchecklistsandimpodantinformationfcr
                                                                                   )afeeof> .% toawistyou
              complebngtheprocesstoday.BycliGking'Conlinge'anduslflgtheItereedriver.com websKe.youagreeto follow
              andtheixmnd bytheseTerms& CcrldKbnsandconsenttoourP/vacyPoky. Thissl       teisprrvatehyowned andis
              neitheroperatedbv.nlylamliatedwl
                                             th anvqovernmentaqency.Contactphonenumtxxr:851'            .




                                                                          PX3Dr.M ichel
                                                                                      le Mazurek
                                                                           Attachment8,Page 30
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 122 of
                                      224



              Did you notice this message when using the site? *

                   Q Yes,inoticed i
                                  t
                   (7 No,Ididnotnoticeit
                   O I'm notsureifInoticeditornot
                   (7 ldidnotreachthispagewhileusingthesi
                                                        te

              W ebsites often contain a Iotoftext, and itcan be difficultto read aII
              ofit.Did you read allorpad ofthis message when you were using
              the site? *

                   C) IreadaIIofit
                   O Ireadsomeofit
                   O Ididnotreadit

              Please go ahead and read the m essage carefully now , then briefly
              describe w hatthe m essage says.
               *




             Doesthismessage change anyofyourideasaboutwhatyou (as
             Terry)weredoingorpurchasingonthesite? Pleaseexplain.*




                                      PX3 Dr.MichelleMazurek
                                       Attachm ent8,Page31
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 123 of
                                      224



              How does this im pactTerry's goaloftrying to renew herdriver's
              Iicense? *




              Afterreading this m essage,w ho do,you think ow ns oroperates this
              w ebsite'?*
                 f                                     '
                                                       t
                 I
                 #
                                                       1
                                                       k




                                     PX3Dr.Mi chelle Mazurek
                                      Attachment8,Page 32
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 124 of
                                      224




      O
                  Do you have a driver's Iicense? *

                        O Yes
                        O No

              Have you purchased anything online in the pastsix
              months? Examples mightinclude purchasing orrenewing an online
              video subscription Iike Netflix orbuying som ething from an online
              retailerIike A m azon.*

                        O Yes
                        O No
                        O Notsure

              Please specifythe genderwith which you mostclosely identify. *

                        O Male
                        O Female
                        O Other
                    O Prefernottoanswer
              '

              Please specify youryearofbirth.*
                    ;*                              '        Nj
                    1
                    .                                        !
                    1
                    .
                    t
                                                             I
                    Chare ersuse-d7b
                         -   .   -
                                  ' -o-
                                      i
                                      sFb-f4
                                     - .. .-   -   ..- - .
                                                     .
                                                         -
                                                             7




                                                   PX3 Dr.MichelleMazurek
                                                    Attachm ent8,Page33
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 125 of
                                      224



              Please specify yourethnicity - check aIIthatapply. *

                 Q W hite
                 CJ HispanicorLatinx
                 C)BlackorAfricanAmerican
                 0 AmericanIndianorAlaskaNative
                 (-1Asian,Native Hawaiian,orPacific Islander
                 (-1other

                 Q Prefernottoanswer

              Please specify the highestdegree orIevelofschoolyou have
              com pleted.*

                 Q Somehighschoolcredit,nodiplomaorequivalent
                 O Highschoolgraduate,diploma,ortheequivalent(for
                    example:GED)
                 O Somecollegecredit,nodegree
                 C)Trade/technical/vocationaltraining
                C)Associate'sdegree
                O Bachelor'
                          sdegree
                O Master'sdegree
                O Professionalordoctoraldegree(JD,MD,PhD)
                O Prefernottoanswer




                                     PX3Dr.Michelle Mazurek
                                      Attachm ent8,Page 34
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 126 of
                                      224




       P

              Thankyou forparticipating in ourstudy.W e would Iike to now
              explain the realpurpose ofthe study.

              This is nota typicalmarketresearch study.W e are conducting this
              study on behalfofthe FederalTrade Comm ission, an agency ofthe
              U.S.governm entthatinvestigates potentialviolations ofconsum er
              protection Iaw.W e w eren'table to tellyou aboutthe realpurpose of
              the study earlierbecause itwas im portantto see how you reacted
              to the website w ithoutthis inform ation.

              The inform ation you provided in this study w illassistthe FTC in
              potentialIitigation orIaw enforcem entinvestigations.The
              information you provided may be made available to ourIaw
              enforcem entpadners orin the course ofIitigation, as authorized or
              required by a coud.Here is m ore inform ation on how the FTC w ill
              use the information you provided in this study.

              Privacy A ctNotice

             Providing inform ation in this study w illassistthe Federal
             Trade C om m ission,an agency ofthe U.S . governmentthat
             investigates unfairand deceptive conduct by com panies, in
             potentialIitigation. This information is solicited underthe
             authority ofthe FederalTrade Com m ission Act, 15 U .S.C .
             9941-58.Furnishing information is purely voluntary,butthe
             inform ation you provide could help the FTG protect
             consum ers. The inform ation you provide m ay be m ade
             available to our Iaw enforcem entpartners or in the course of
             Iitigation,as required by a court.You can Iearn m ore about
             how the FTC handles the personalinform ation w e collectby
             visiting ourwebsite atwww.ftc.gov/privacy and ourPrivacy
             Actsystem s at- aAc.gov/foia/listofpaysystem s.shtm .

             Please note thatyourpadicipation in this study is anonymous. No
             identifying inform ation aboutyou willbe stored orprovided to the
             FTC.Since this study relates to a nonpublic Iaw-enforcement


                                      PX3Dr.Mi chelle Mazurek
                                       Attachment8,Page 35
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 127 of
                                      224



              investigation,we'd Iike to ask you to please notdiscuss your
              experience today --and mostim podantly,the identity you used and
              the w ebsite you tested --with anyone else.



              Thank you again forhelping us w ith this im portantresearch. Ifyou
              wantto w ithdraw from the study atthis point,w e w illdelete your
              survey responses.Please type ''Iwould Iike my data removed from
              this study''i
                          fyou would Iike to w ithdraw .
                 l                          l




                                      PX3Dr.Michelle Mazurek
                                       Attachment8,Page 36
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 128 of
                                      224




                              A ttachm ent 9
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 129 of
                                      224




     Section 8 Survey W alkthrough
     O verview

     The following pagesprovide an abridged version ofthe survey used in the Section-8-related
     study.
         @ Because ofthe com plex survey logic and m any pagesinvolved,thisw alkthrough isnot
            exhaustive,butprovidesan approxim ation ofthe survey'slook and feel.
        . Forpageswithonlyquestions(noimages),lusedaprintfunctionthatresizesquestions
          to m atch page w idth.Thesem akesthe questionseasily readable,although they extend
          overm ultiple pages.In therealsurvey,the participantwould scrolldown to view a1l
          questionson the sam e page.
        . Forpageswith im ages,luse screen captures.
              o ln m any cases,lttzoom ed out''to ensurethatm oreofthe overallpage wasvisible
                  in a single screen capm re.ln reality,the printw asbiggerand participantscould
                  scrolldow n to view a11content.
                  ln othercases,luse a screen capture w ith only partofthe page visible.lfthe
                  sim ulated website continues,theparticipantcould scrolldown to continue reading
                  it.lfquestions/selection optionscontinue,they look sim ilarly dow n therestofthe
                   Page.
                   It'sim portantto note thatin the realstudy,a1lim agesofthe sitew ere zoom able
                   by m ousing overthem .


     Contents

        A.Welcomepageandconsentform (questionsonly,shownastwopagesherebutwason
           onepageintherealsurvey).
        B. Sttldy information,role-playingpersona,attention checks,etc.(Questionsonly,shownas
           3pageshere,wasasinglepageintherealsurvey).
        C. Instructions forparticipant.
        D . The index page ofthe section-8-housing.org site.In thisw alkthrough Ichoose to enter
            Terly'sinform ation,selectnext,then choose to click som ething on the site.W hen a
           participantchoosest'lw antto click som ething on the site,''the available optionsto click
            appear.Manyavailableoptionsforclickingareoffered(al1areshownintwooverlapping
            screenshots).Inthiswallcthrough,lthen click continue.
        E. The following page asksthe userto confirm eligibility by entering addressinformation.
           In thew alltthrough,Iopted to enterTerry'sinformation and clicked Next.Then lopted
           to click on som ething,and selected Continue.
        F. The nextscreen asksthe userto entertheirphone num berand click the disclaim er
           checkbox.In thisw alkthrough,Ichoseto enter Terly'sinform ation and pushed N ext..l
           then chose to click som ething on the site and tried to click on continue,butwas inform ed
            thatlcouldnotcontinue(becausethecheckboxwasnotcompleted).lthenoptedtoclick
            on the checkbox and pushed N ext.lthen chose to click som ething on the site,chose
            continue,and pushed N ext.



                                           PX3 Dr.M i
                                                    chell
                                                        e Mazurek
                                            Attachm ent9,Page 1
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 130 of
                                      224




        G . ln the m iddle ofthe process,a participantwillencounterquestionssim ilarto thisone,
            asking aboutailm ents.ln thisscreenshot,lchose 'ûclick som ething on this site,''and then
            chose to click on one ofthe tive ailm entbuttons.Thiscausesthe checkboxesto appearat
           thebottom,wheretheparticipantcanopttoselectanyofasthma;backorjointpain,
            derm atitis,psoriasis,oreczem a;diabetes;orno Idon't.
        H . Anotherexam ple m iddle page,thistim e asking abouthelp paying bills.ln thisexample,l
            chose to ççclick som ething on this site''and then chose44Y es.''
            lftheparticipantcontinues answering questions,they are eventually directed to thispage,
            which saysthe free guide isready.In this exam ple,lchose iiclick som ething on this
            site ''and then itGetm y guide.''
        J. M ain post-study questions,shown afterthe ttGetm y guide''page butbefore show ing the
           infonuationalpagesthatappearafterchoosingtogettheguide.Questionsonly,shown
           hereas3pages(shownononepageintherealsurvey).
        K . lnformation show n afterthem ain post-study questions,forparticipantswho finished the
            process.Theparticipantcould scrolldown to view m ore ofthe two sitesifthey chose.
        L. Questionsafterreceivingtheinform ationalsites,forparticipantswhofinishedthe
           process.Questionsonly,shownhereas2pages(shownononepageintherealsurvey).
        M .Disclaimerreview andassociatedquestions.Shownhereasthreepages(shownonone
           pageintherealstudy).Intherealsmdy,thescreenshotofthedisclaimerwasscreen-
           width'
                ,linclude a screen capture here asw ellto provide an ideaofwhatthatlooked like.
        N.Demographicsquestions.Shownhereasthreepages(shownononepageinthereal
          survey).
        0.Debriefandprivacyactnotice.Shownhereastwopages(shownononepageinthereal
          study).




                                          PX3 Dr.M i
                                                   chel
                                                      le Mazurek
                                           Attachm ent9,Page 2
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 131 of
                                      224




        A UserStudy (M arket
          Research)


             W elcom e.Thank you forparticipating in ourm arketresearch foran
             online experience.This survey should take Iess than tw enty-five
             m inutes.W e willask you to browse a sim ulated w ebsite,and then
             afterwards,we willinterview you aboutyourexperience.

             Desktop Use:
             This survey may only be taken on a desktop com puter,please do
             notuse a m obile device to padicipate in this survey.

             Purpose ofthe Study:This research is being conducted by
             M ichelle M azurek,NoelW arford,and Nathan Rei
                                                          tinger.The
             purposeofthisresearchprojectisto understand how people
             interactw ith this website.You have been selected to padicipate in
             this study based on inform ation you provided in the screening
             SUFVOF.

             Procedures:The procedure involves using a w ebsite and
             com pleting a survey.The survey is expected to IastIess than 20
             m inutes.During the survey,we w illask you questions about
             interacting w ith the website and yourexperience.

             Sam ple question:
             Did you find this website easy to use?

             PotentialRisks and Discom forts:There is no riskto this study
             greaterthan thatencountered in daily Iife.lfany question m akes
             you uncomfodable,you may withdraw from the study atany time.

             PotentialBenefits:There are no directbenefits from padicipating
             in this research besidesthe compensation you may receive for


                                      PX3Dr.Michelle Mazurek
                                       Attachment9,Page3
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 132 of
                                      224



              padicipation.However,w e hope that,in the future,otherpeople
              m ightbenefitfrom this study.

              Confidentiality:A ny potentialIoss ofconfidentiality w illbe
              m inim ized by storing data on passw ord-protected servers.Ifwe
              writea reportoradicleaboutthisresearch project,youridentitywill
              be protected to the m axim um extentpossible.

              R ightto W ithdraw :Yourpadicipation in this research is com pletely
              voluntaly You m ay choose notto take partatall. Ifyou decide to
              padicipate in this research,you m ay stop padicipating atany tim e.

              Statem entofC onsent:To participate in this study,you m ustbe at
              Ieast 18 years ofage;you m usthave read this consentform or
              have had itread to you;yourquestions m usthave been answered
              to yoursatisfaction and you m ustvoluntarily agree to padicipate in
              this research study.Ifyou agree to padicipate,please check the
              boxes below.

              Please check aIIthatapply *

                 Q Iam over18
                 Q Ihavereadthisconsentform
                 Q Ivoluntarilyagree to participate inthisresearch




                                      PX3Dr.Michelle Mazurek
                                       Attachment9,Page4
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 133 of
                                      224




          B U se r Stu dy                   (M arket
              Research)

              W e were hired to evaluate the usability ofthe w ebsite w e are about
              to show you.This m eans how easy orhard itis to accom plish a
              given task.It's im podantto know thatw e are testing the w ebsite,
              nottesting you.Yourexperiencesand thoughts while you use the
              w ebsite w illbe used to help m ake the site better.

              Fortoday's study,we'd like you to pretend thatyou are Terry
              SpencerofNodh GulfBeach,Florida. Terry w ould Iike to check
              hereligibility to receive Section 8 benefits.Please read the
              below inform ation aboutTerry carefully and answ erthe follow ing
              questions.


                         Terry Spenceris a 42 yearoId single m otheroftwo
                         Iiving in North GulfBeach,Florida.Although she used to
                         have a greatjobselling insurance atTotassurance
                         Insurance,she was Ietgo severalm onths ago due to
                         heroffice's downsizing.She has notbeen able to find a
                         replacementjobsince.

                         She has been working part-tim e as a barista atthe Iocal
                         Ca#eine Pump (earning about$20,000 peryear,and
                         mightbe promoted ifshe keepsupthe goodwork),butit
                        is notenough to coverherrentpaym ents. Terry also
                        can'tm ove,because one ofherdaughters needs to be
                        w ithin five m inutes ofthe Iocalhospitaldue to a severe
                        m edicalcondition.To make matters worse,Terry has a
                        Iotofcreditcard debt.The debtm ostly com es from a
                        few recentmedicalbills ($15,000),since she no Ionger
                        has em ployer-paid insurance.The debthas effectivel
                                                                          y
                        ruined hercreditscore,dashing herhopes to go to
                             Tim e Lefton this Section: 0:00:05


                                      PX3Dr.Mi chell
                                                   e Mazurek
                                       Attachm ent9,Page 5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 134 of
                                      224



                         wastoldthattuition (evenonthesingle-parent
                         scholarshiprate)is$1,000 perclass.

                         Terry's Iandlord has notbeen happy with herhalf-rent
                         paym ents.He said he's going to kick heroutifshe
                         doesn'tstad paying,butsaid she should look into
                         Section 8 benefits.He said thatSection 8 is a
                         governmentprogram thathelps families with Iow incom e
                         pay theirrent;fam ilies thatreceive Section 8 benefits
                         can pay a reduced m onthly rentpaym ent,based on their
                         incom e.


                         Nam e:Terry Spencer
                         Gender:Female
                         Birth Date:January 1,1977
                         Email:ts055741@ gmaiI.com
                         Phone Number:(727)399-3038

                         Address:
                         1O6 C hestnutStreet
                         North G ulfBeach,Florida
                         34642


              Your padicipation is very im portantto this research. lfyou agree to
              read the instructions and questions carefully before answering,
              PIease type ''Iagree''below .*
                 l
                 1                          1
                 -.                         l


             According tothe instructionsyoujustread,when you interactwith
             the site,w ho should you pretend to be? *

                 O Andrew Johnson
                 O Terryspencer
                 O MaryPeters
                             Tim e Lefton this Section: 0:00:05


                                       PX3Dr.M ichelle Mazurek
                                        Attachment9,Page6
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 135 of
                                      224



              Accordingtothe instructionsyoujustread,whatisyourgoalwhen
              interacting w ith the site?

                 Q Checkeligibili
                                tytoreceiveSection8benefits
                 O LearnaboutFlorida
                 Q Findagovernmentprogram foraUnitedStatescitizenin
                      need




                              Tim e Lefton this Section'
                                                       . 0:00:05


                                        PX3Dr.Michell
                                                    e Mazurek
                                         Attachment9,Page 7
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 136 of
                                      224




          c U se r Study                     (M arket
              Research)


              Terry used Google to search forlssection 8 housing apply''and
              clicked on the firstIink,w hich Ied to the w ebsite on the nextpage.

              Afferselecting ''N ext''
                                     Jplease proceed to interactwith the sim ulated
              website.To click on a button on the screen,selectthe button im age
              in the question provided.Ifyou' d Iike to do som ething else,select
              thatoption.




                                       PX3 Dr.MichelleMazurek
                                        Attachment9,Page8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 137 of
                                      224




                                                                   G'
                                                                   *
                                   *                   A           =
                                                                   hr
                                   >.                  a           =*
                                   OO                  G*          Xw
                                   .Q
                                                         *          S
                                   M*                   .7
                                                         *          a
                                    Q
                                    o
                                                        9          Rt:
                                    >w                  9
                                   DJ                   1           y
                                    O                   $U         G
                                   R                   -           (7
                                   =                   0 0
                                   R




                                                                                     z!
                                                                                     f :j$
                                                                                     1
                                                                                     l 1.j
                                                                                         l1
                                                                                     -f           -
                                                                                     lI
                                                                                      .zlt
                                                                                         l !  Il
                                                                                           œ &,!
                                                                                               :
                                                                                                 !
                                                                                                      > t            .   e
                                                                                                      ! .ll.
                                                                                                           :1c
                                                                                                             ,
                                                                             I
                                                                                          l-
                                                                                           .
                                                                                           'I1
                                                                                             -                    zl:'
                                                                                                                     .
                                                                                          gj.y
                                                                                          :   , !
                                                                                             zx
                                                                                              : xI
                                                                                                 r
                                                                                                 'as
                                                                                                   jj
                                                                                                    :j,I
                                               1                                           !y: y?
                                                                                          lstz   z jyt>- j
                                               ! 1                                        e:v z : i : yj r
                                                                                          l
                                                                                          ezgz            Iil
                                                                                                          !j:-#ljj
                                                                                          Is
                                                                                          -
                                                                                           lza
                                                                                            ll            !
                                                                                                          .j .j
                                                                                                            s1 .j,
                                                                                                                 z
                                                                                          l. !.
                                                                                              j.  .
                                                                                                              .
                                               P'VX '
                                                                         b *
                                                                         1
                                                                         .
                                                                                     œ
                                                                                          :
                                                                                          ï j
                                                                                            ,-.
                                                                                               i <
                                                                                              I= 1'
                                                                                                  jjz.j
                                                                                                 14 ;
                                   i?r..eth..p,...? x.mo.  ... .         1 .
                                                                         j
                                                                         :j
                                                                         .
                                                                             .
                                                                              j
                                                                              -
                                                                              .
                                                                              '
                                                                           g g,
                                                                                     O
                                                                                     c
                                                                                     l 1 .
                                                                                         1
                                                                                          *d11 lJrj:j!1;z:'*.ja.
                                                                                          '
                                                                                          '
                                                                                          . .             .n .

                                                                         : %
                                                           .             olj>
                                                                            -
                                                                             '
                                                                                     %    iùj.- j
                                                                                          ' .   !jz
                                                                                                  ,
                                                                                                  yg
                                                                                                   -a,
                                                                                                     E
                                                                                                     !    ,

                                              1 -77!42)-
                                              7
                                              .                           :e
                                                                           j: j,
                                                                               z          )
                                                                                          kj
                                                                                           Q :j           ::
                                                                                                           .r
                                                                                                            !       I
                                              .   ,.       .-
                                                            .,z,.... .
                                                                         Yz:  1
                                                                              ,
                                                                              :t
                                                                               j .
                                                                                     S*
                                                                                     >
                                                                                           . A
                                                                                            , . .jz       ),
                                                                                                           v.. qtj
                                                                                                  y . : : z: .
                                                                                                             s   -
                                             . - .                       .
                                                                          j   ,
                                                                              .
                                                                              jj          y
                                                                                          '
                                                                                          *'â    !
      c                                  '
                                         ,
                                                                   ,      a ;
                                                                           1:
                                                                            q'j
                                                                                     =
                                                                                     *
                                                                                          l1!I
                                                                                          œ
                                                                                          j
                                                                                              j
                                                                                            tr. ,
                                                                                              z
                                                                                                    ë
                                                                                                    - -
                                                                                                      i:jj. .z
                                                                                                           zj-       ,

                                                                                             jj l
                                                                                                jg
                                                                                                 lI
                                                                                                  y-
                                                                                                   '
                                                                                                   1-
                                                                                                    j!
                                                                                                     .,
                                                                                                      z
                                                                                                      '.
                           œ e                         J
                           =A
                         ::>-'zy
                                                       c.., .
                                                            xm ..        jj:a-
                                                                            jj4
                                                                              j
                                                                              4
                                                                              :           )
                                                                                          k!
                                                                                           e=p                k.Azjaj
                           H x
                                                                         1Ei1I       !
                                                                                     *    zz z
                                                                                             .
                                                                                              a
                                                                                             wj 1-
                                                                                                 ë)
                                                                                                 ,
                                                                                                      z
                                                                                                   *-1ilI
                                                                                                              .




                                    PX3Dr.Michelle Mazurek
                                     Aoachment9,Page 9
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 138 of
                                      224




                                                                    =
                               *                                    *
                               rw,                        Z         :
                                                                    Na
                               r
                                O                         3         o
                                                                    =
                               S                          G*        t
                                                                    wf
                                                          o         S
                                                          >
                                                          O         a
                                D                         p
                                                          .         'c
                                O                         S
                                >.
                               DD                         U
                                                          ta        *u.
                                                                    .
                                O                         -         o
                               %
                               r                       0 0




                                                                          '
                                                                          *



                                                                                      z  , .
                                                                                  !
                                                                                  '
                                                                                  !
                                                                                      :
                                                                                      l
                                                                                        : j2:'
                                                                                      : ! !,
                                                                                      .                                                                    !
                                                                                                                                                           !
                                                                                  k
                                                                                  j !1
                                                                                     ,.ë
                                                                                      x
                                                                                       .jj!'
                                                                                       '   y  . a   ,                                z                     ë
                                                                                                                                                           j
                                                                              :
                                                                                  - l IIk
                                                                                        jj o
                                                                                           y , a, :a
                                                                                                   ,y
                                                                                                    ,
                                                                                                                                                           E
                                                                                                                                                           <
                                                                              z t
                                                                                )   w   :, œ *      .       : = 1 *Z                                       t
                                                                              :
                                                                              t
                                                                              !
                                                                              lp
                                                                               l-.
                                                                                 '
                                                                                 /
                                                                                 :
                                                                                 ;                  '             !
                                                                                                                  11
                                                                                                                   :,
                                                                                                                    .1
                                                                                                                     ,,
                                                                                                                         :11112
                                                                                                                      :: -'
                                                                                                                          -. -
                                                                                                                             ,,
                                                                                                                              -. .
                                                                                                                                 tj
                                                                                                                                  ,. -
                                                                                                                                     ',.
                                                                                                                                         E
                                                                                                                                         .
                                                                                                                                         1
                                                                                                                                         ::  .'. .,
                                                                                                                                              ,-  .,
                                                                                                                                                   .       ,-
                                                                                                                                                            .1,

                                                                                                '
                                                                                                l
                                                                                                z'   : jz
                                                                                                  a 11 z. s .
                                                                                                            -'e
                                                                                                            a *!j !
                                                                                                              :   .lj
                                                                                                g
                                                                                                E      :  j:         I
                                           1                                                    l
                                                                                                . l
                                                                                                  ssw
                                                                                                    Jj .
                                                                                                       z:
                                                                                                        ..,zjz z  ssj'
                                                                                                                     j
                                           ! (
                                             '
                                             j
                                             g
                                             !
                                             '
                                             j                                                     !,4. zszj,:w
                                                                                                  I,            .                                  s
                                                                                                                                                   z..,
                                                                                                                                                      k,j,
                                                                                                e ha ,        j
                                                                                                              j,                                   .
                                                                                                            .
                                                                                                .    .          :
                                                                                               I-z gx
                                                                                                    i      i
                                                                                                           .j : . j.                               j
                                                                                                j
                                                                                                 :=
                                                                                                djxg! z  4-1!-e-2zy
                                                                                                              g
                                                                                                                                     .
                                                                                                                                                   .s
                                                                                                                                                   s
                                                                                                                                                     .
                                                                                                                                                     .
                                                                                                                                                     -
                                                                                                                                                      uy:
                                                                                                                                                      ek
                                                                                                                                                           .

                                                                                                          .zj .ti.-
                                                                                                                  :                                s :q
                                                                                               a
                                                                                               ;z1'
                                                                                               '  1
                                                                                                  .;
                                                                                                   1;. ss
                                                                                                        ..,jjs.
                                                                                                          k.. j.                                   ;1:!
                                                                                                                                                      q
                                             i
                                             (.
                                              q
                                              t                           4
                                                                          &j *                 .k:a y                g,
                                                                                                                     -    y.
                                                                                                                      ;kx .                        s
                                                                                                                                                   ;.
                                                                           n . v*
                                                                           ;                   a:
                                                                                               'j a-
                                                                                                   a            :j                                     .

                               .
                                   .q.mn...w..( sk
                                                 v.wy,t
                                                      .tx s
                                                               r
                                                                          t. :
                                                                          A
                                                                          ,
                                                                          j :d
                                                                            $ .:
                                                                            .
                                                                               e.              i#v
                                                                                               *    <  jj
                                                                                                        zu
                                                                                                         .
                                                                                                         1j
                                                                                                          g
                                                                                                 : 1- '? 2.,
                                                                                                    -
                                                                                                        .
                                                                                                            jj
                                                                                                            v:
                                                                                                               jj
                                                                                                                .
                                                                                                                #'
                                                                                                                  j.     -
                                                                          !1Ir
                                                                             !            %    i! 1l.'
                                                                                                     .ZX
                                                                                                       j!yz
                                                                                                          -
                                                                                                          --!!
                                                                                                             i l!
                                                                                                                -
                                                                                                                #j1
                                                                                                                  ,
                                                                                               ek    ï  ,zz  .                   .
                                                                                                    .                        .

                                                     ':t,..,.....,
                                                                 1
                                                                 .1
                                                                  4
                                                                  .       1=14                 ?:-
                                                                                               , .
                                                                                                 :
                                                                                                 ''
                                                                                                  :
                                                                                                  t:
                                                                                                   g
                                                                                                   jj
                                                                                                   '                 .
                                                                                                                     k.
                                                                                                                      av/zjx z!w ,--ao.!
                                                                                                                      z
                                          .  .-..
                                                ,,
                                                                          (
                                                                          jj!x
                                                                             1
                                                                             r
                                                                             :a11
                                                                                :r
                                                                                 j        S    à ;.a e.
                                                                  . .
                                                                          s .x
                                                                          .'-
                                                                             w #o
                                                                            â'zl          Q      Q
                                                                                                 m .e,.et'xos
                                                                                                       #4  :juz
                                                                                                              oj
                                                                                                              j-
                                                                                                                                         .
                                                                                                                                                   z
                                                                                                                                                   . za
                                                                                                                                                   .
                                                                                                                                                      !.
                                   z1             .. --                       y j,        =
                                                                                          *    .
                                                                                                 z. .1
                                                                                                    uj j
                                                                                                 1 à!.
                                                                                                       vi
                                                                                                       .àjlzjz z         .           -             zl
                                                                                                                                                   j
                                                                                                                                                     .!
                        = *                                                   1
                                                                              ..l1                        -1 !. .   -
                                                                                                                    ,#z
                                                                                                                    .                              .
                        œ*
                      7Jc
                        ' e
                                                      .
                                                              ,
                                                                  )       y1 gy       2        j
                                                                                               '-as
                                                                                               E
                                                                                                  1-.1
                                                                                                    .a.aj zkjj
                                                                                                            z v
                                                                                                                j)j a
                                                                                                                    I
                                                                                                                     j!                                - .

                       w o
                       O œ
                          s>
                                                                          ,:14
                                                                             g.

                                                                                          *    zzsz: j-
                                                                                                      ,
                                                                                                      !j-
                                                                                                      ' je
                                                                                                         zjA
                                                                                                            e-
                                                                                                           .w,
                                                                                                             a=
                                                                                                              :a
                                                                                                            . w
                                                                                                               i
                                        PX3 Dr.M i
                                                 chel
                                                    le Mazurek
                                         Attachment9,Page 10
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 139 of
                                      224




                                                        =*
                                                         N
                             *           S              :>r
                             T*          'a           c
                                                      4)
                              Q
                             =            *          (Z
                                         6           w
                             œ           *            S
                                          >
                                          œ             S
                                         .e R
                                            '
                                            c
                             >           S
                                         1              o=.
                             D           j OG
                                         -

                             %
                             r           0 0
                             K




                                                                                         (: j ,
                                                                                         I
                                                                                         l
                                                                                         1!p,
                                                                                           1
                                                                                             jjy
                                                                                             1 r*
                                                                                             ,


                                                                                         .j
                                                                                         ) *je,j :@ â'11 !
                                                                                                    g a a
                                                                                                           z   :  ll8 z =  e
                                                                              !                                '$ $ 5 5 5. >


                                                                                                     ! z !gzle!
                                                                                                 lz'!:
                                                                                                 g           !
                                                                                                             *-:
                                                                                                              :@j
                                                                                                       z Vl4= .
                                        1 -
                                          '                                                      s)
                                                                                                 ljjàj
                                                                                                     .
                                                                                                       :.: j
                                                                                                           :z j!j
                                                                                                             jt
                                        !1                                                       r!
                                                                                                 !r.
                                                                                                   j>          : i: :. r
                                                                                                 . , 4%        1
                                                                                                               zV
                                                                                                                tl.
                                                                                                                  '
                                                                                                                  .ë
                                                                                                                   j1
                                                                                                                    e'
                                                                                                 I
                                                                                                 1I t! -z:zjj:=.
                                                                                                   1'
                                                                                                    .
                                                                                                    %          r
                                                                                                               ga
                                                                                                                jE
                                                                                                                 z
                                                                                                                 -
                                                                                                                 y
                                                                                                 à I# -  x.e
                                                                                                           '1  .
                                                                                                               2j.
                                                                                                 - j- g
                                                                                                      ,        !
                                                                                                               1x q ; X sj
                                                                                                  .

                                                                          -
                                                                          &j
                                                                          yS*'
                                                                             :.                  dly
                                                                                                   1z-s
                                                                                                      ..

                                                                                                               j:.4a! y
                                                                                                               .        '''
                                                                                                                          F
                                                                                                                        :..
                                                                                                                          e
                                                                          Iw '
                                                                             *
                                                                             g .          8 # a; : Y
                                                                                                 a
                                                                                                                          j    ,

                                                                                                        :. l!!'
                                                                                                              j.
                                                                                                               k.j
                                                                                                                 e:qs
                             'z). >'r%*.
                                       * '.     .'                                  .-      '* .                   -
                                 .                                        *: I u
                                                                               zv
                                                 ..                       ae
                                                                          vu                      l'j
                                                                                                    !mi
                                                                                                      wI       l
                                                                                                               i! !
                                                                                                                  '2I
                                                                                                                    g
                                                                           !jj
                                                                                         %       7, s
                                                  ,..
                                                   .
                                                                               ol ,j              E. y! ,
                                                                                                        ï j
                                                                                                      - C = : A; g!
                                                                                                            I r
                                                                                                              .-
                                                                                                               ' *!.

                                            .
                                                           ' '.
                                                                               DS                ': y:
                                                                                                 :.1+               !
                                      . . ..
                                           .--.g.
                                                -..,,   -.,. .. , .            y;
                                                                               z
                                                                                ,oj
                                                                                e .                    :..     -
                                                                                                           + a!a    jw
                                                                                                 .. 41a: 4'eK.w?x:c o -:
                                                                                                                               .
                                                                      .
                                                                          z.
                                                                               >.
                                                                                             2:
                                                                                             ?e al             .
                                                                                                                  m    g
                                                                               j.
                                                                                ;j        =  jl  w
                                                                                                 :1 j
                                                                                                    . :f l   =#.
                                                                                                               .
                                                                                                               . j
                                                                                                                  >ç
                                                                                                                    '
                                                                                                                    e&
                                                                                             . 1Tlz !js      s s iz
                                                                                                                 1*j.
                       = u        j
                                  .
                                  u                             . .       s
                                                                          ?
                                                                          wp1
                                                                            alh.          *
                                                                                             1 I3?. s E
                      oX -
                                                         ,. .         .
                                                                          ,R *
                                                                             àw          ''g
                                                                                                      .
                                                                                                         5
                                                                                                         .
                                                                                                             'j-
                                                                                                    g o a z :nly,
                                                                                           g3  T' ! l le                   .
                         e                                                               -

                                                                                         *1
                                                                                          jj
                                                                                           !
                  '
                 tu
                  cw=
                  O x
                                                                          1z
                                                                          .'
                                                                           - 1               z
                                                                                             - z *;
                                                                                                  *=:  *
                                                                                                       E.3
                                                                                                         wa@
                                                                                                         e os-
                                                                                                             J
                                                                                                             g!
                                                                                                              >%
                                                                                                               :       .



                                                         PX3Dr.Michelle Mazurek
                                                          Attachment9,Page 11
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 140 of
                                      224




                                                                                    t
                                                                                    H
                                                                         œ     O    9
                                                                                    P 0w
                                                                       =
                                                                       &
                                                                       -
                                                                               =

                                                                               -
                                                                               *
                                                                                    t
                                                                                    =u k
                                                                                       <l
                                                                                                     I                         %
                                                                                                                               .
                                                                                                                               '
                                                                                                                               p
                                                                                                                               *
                                                                                                                               -=
                                                                                                                               8
                                                                                                                               .
                                                                                                                               a:
                                                                                                                                 z
                                                                                                                                 E:
                                                                                                                                 ! =
                                                                                                                                   o:e
                                                                                                                                   j j
                                                                                                                                     1 .
                                                                                                                                       .           o         *
                                                                    .: >
                                                                    *          =    = .
                                                                                      *                                        * z
                                                                                                                                 O a ug
                                                                       c            a
                                                                                    t
                                                                                    k -
                                                                                      <                                        g 2 -
                                                                                                                                   d g
                                                                    !& X       c    4 f
                                                                                    o O
                                                                                      '                                        ! e
                                                                                                                               =
                                                                                                                                 < (
                                                                                                                                   jo
                                                                       X       =    R
                                                                                    -
                                                                                    tD
                                                                                    r                                              .       .''''
                                                                                                                                               .       'X.       '




                                          X
                                   S
                                   w
                                   '       =
                                           =
                                   S
                                   o      â
                                          w
                         *         g Z
                         D
                         O
                                   o 4c
                         >h        9
                                   .        ,
                         mQ
                         0         1 cG
                                   .-
                         %
                         r         0 0




         ;'
                                                                                      #
                                                                                      @ ;l '
                                                                                           .' ï.
                                                                                    '
                                                                                    I
                                                                                    : ,1.éj s.
                                                                                             8                                                             o
                                                                                    = I os .j
                                                                                    . .u                   :           t .i            I                   5
                                                                                    1                      *
                                                                                                           œ #2i :  ;
                                                                                                           = s, a , ,
                                                                                                           o î ws o X =                                    o
                                                                                                           Y
                                                                                                           w ;:@: # :
                                                                                                                    @I                                     E
                                                                           j                 ':       r:
                                                                                                           C       %# > > 'y n
                                                                                                                             z '
                                                                                                                               >                           Q
                                                                                             R %R:                     sq,.
                                                                                                                       '  :u .
                                                                                                                             e =:
                                                                                             z
                                                                                             .
                                                                                             s                 z
                                                                                                               ej .
                                                                                                                  q
                                                                                                                  j.i
                                                                                                                    lej .' *. 1ew
                                                                                             Ezg.u
                                                                                                 z.j
                                                                                                   -
                                                                                              z 8 :5 #         t> . x
                                                                                                                    .jo .
                                                                                                                        ., ;=;
                                                                                                                            xae xj
                                                                                              j'$  J  e        =
                                                                                                               s* .a x â a =s : .z
                                         :J                                                   =.eM .:uQ
                                                                                                      kz            e1.
                                                                                                                      q
                                                                                                                      vigI                     jsa
                                                                                                                                                g.a
                                                                                                                                                *
                                                                                                                                                >c
                                                                                                                                                 e.
                                        4 œ
                                          c.                                                  p':              E 1 yj.-.;
                                                                                                                        =
                                                                                              -
                                                                                              : 1 % uT         j   .                              E
                                                                                                               4 j
                                                                                                                 *'-:g cn
                                                                                                                        l j.                           # .* z.
                                                                                                                   .
                                                                                             .: '
                                                                                                s- S %                                                 .
                                                                                                               : 1f tx.E E                          ==
                                                                                                                                                   ./ <      y
                                                                                             j.%E *e           .    y.
                                                                                                                     Gg :
                                                                                                                        .
                                                                                                                                                   8k
                                                                                                                                                    Piso *%-
                                                                                             j y.#.j.           :.'!.: .
                                                                                                               n. -t'=  *                      s gw.j
                                                                                             y*
                                                                                             -0 . # '# ;
                                                                                                                : :j=
                                                                                                                    .#  c
                                                                                                                        1                      *Eœ 8
                                         '.
                                        ..;ji                         p <; .                                    a-slzl. I
                                                                      -*
                                                                      1!
                                                                       u g
                                                                         m x
                                                                           .
                                                                                             !R.s
                                                                                             =-dE
                                                                                              jE                ! s-. ws.
                                                                                                               z&
                                                                                                               = vd ! : ex                     s rkQ j
                                                                                                                                               y
                                                                                                                                               a
                                                                                                                                                 t
                                                                                                                                                 y j
                                                                                                                                                   5 < * .s
                              y
                              t
                              !
                                                                       -
                                                                                            kA j.
                                                                                            a    y                                             a.a.
                                                                                                                                                 a2 - v
                              /k.
                                p= .
                                   ..                                4
                                                                     .'.'
                                                                        *
                                                                        !j.e
                                                                           8             r                     ,
                                                                                                               = .
                                                                                                                 J-* jj j                             .
                               .                        '            -.
                                                                     <
                                                                        -.
                                                                      Cs o
                                                                         !
                                                                         j2!
                                                                           t
                                                                           k
                                                                           :                1
                                                                                            œarœ
                                                                                              .1 ?             G = .!-! a
                                                                                                               B ?â o w'
                                                                                                               '                               ?
                                                                                                                                               s.
                                                                                                                                               = 1!
                                                                                                                                                  àe..
                                                                                                                                                    :
                                                 'e.0:               % .t
                                                                        Ge s a.          .'
                                                                      . g'
                                                                         :                  a
                                                                                            lj.z.y.
                                                                                            '     :            #'
                                                                                                               . -8w
                                                                                                                   y: '
                                                                                                                      g                       =o g
                                                                                                                                                 = z..y
                                                                                                                                                      .
                                                    ,. .                                       :!f : l .:'.-B 6
                                                                                                              v' JBe                           1; =
                                                                                                                                                  X!e
                                    '. vià,.,,,.x. .                 j t.  s
                                                                           ikJ
                                                                                             . .
                                   .r                 .                 :) I                 E - a .y
                                                                                             . j< *
                                       y.                                                          B- gfay a) ce jzl.
                                        '--..xn
                                             .. .
                                                w.
                                                   ..
                                                    ;.. .            B;z
                                                                     j :.:
                                                                         j;s
                                                                         . *
                                                                           ,
                                                                           :             9
                                                                                         .
                                                                                             y
                                                                                             o:
                                                                                             t .,*
                                                                                                 ;. .=
                                                                                                   a. à* * %g ;
                                                                                                               E
                                                                                                               -t :a                   .

                                                                     %.
                                                                     4 &  -#.!               y :
                                                                                               a:
                                                                                                e a
                                                                                                  m
                                                                                                  :jw # .E s o z g 2
                                                                                                               u      qlg
                                                                                                                        ej1
                                  .
                                  ,             .                      fx / =            o   . .a ,: '
                                                                                             4        :e 5 .,. - - # '5
                                                                                                             j a:.    !z% .
                                                                                                                          w                   . .
                                                                                                                                              >,
                               .,                                     : tp =
                                                                           eea           X            g -.E e. :yj.  :!. #
                                                                                                                         - w$
                                ...
                                            ,
                                                -.                   Q= , = ax               1o js u=        .
                                                                                                                       .       .% : - E
                                                                                                             &a-. -
                                                                                                                  a:z  .z.
                                                                                                                   .
                K =                                                  = j g.!             *   .i.N jj. g                  . Xk
                                                                                                                              .
                                                                                                                                , wrj         .
                =W                              . ... ;
                                                        ,   '.;.
                                                                     .
                                                                     .yg
                                                                       = :.,
                                                                           F                 'g
                                                                                                t'; F V lEj z
                                                                                                      j 4.- %o'= %y. J
                                                                                                                     e l,4 'f6. v>.1-#
               :2c
                 =--*
                    rp                              .
                                                                     .ç q. >
                                                                      o =': =# Io
                                                                     'n
                                                                                             t'F
                                                                                               ar
                                                                                                =:.   x             'F a = .aT .=
                                                                                                  : l, a ,D'.; a 6 * R :5
                                                                                                                           .    : * il
                 k =
                H x                                                                      *   twe:m#X  e 1.'Eel.4E-.' '::':
                                                                                                                         : - œ@'.
                                                                                                                               .g
                                                                                                                                * e=
                                                                                                                                   * =I


                                                             PX3Dr.Mi chell
                                                                          e Mazurek
                                                              Attachment9,Page 12
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 141 of
                                      224




                                                                                                                                                               *
                                            '
                                                                                                                                                               5t
                                                        jf                                                                 S                     .              <
                                        1
                                        1 :l :
                                             . EI,
                                               (l
                                                I                                                                          *                                   ul    :D
                                             8)  *                                                                         z
                                                                                                                           g                     I
                                                                                                                                                 u
                                                                                                                                                               #-
                                                                                                                                                               uk
                                                                                                                                                                     (J
                                                                                                                                                                     <
                                                                                                                           o                     ;
                                        v
                                        r j o=
                                             j2
                                              11>
                                                !                                      :                                   6
                                                                                                                           à : ;'
                                                                                                                           s    t'
                                                                                                                                                               œ
                                                                                                                                                               <
                                                                                                                                                               X t)
                                                                                                                                                                    oZ

            I                           p
                                        x
                                        .
                                               !'
                                        o l a 1.
                                               ù
                                        1 s - I,
                                               j
                                                o                        *
                                                                         m
                                                                         o       .

                                                                             v œ .
                                                                                     =
                                                                                     eI
                                                                                       g
                                                                                                   x
                                                                                                   u
                                                                                                   .                       I ! g1                              * :-
                                                                                                                                                               Z k
                                                                                                                                                               9  l
                                        i<
                                         .
                                         q II$
                                             ).                          o
                                                                         = o
                                                                         e ,a.
                                                                               .
                                                                               e -?o                                           '-
                                                                                                                               j l1. !z                        t
                                                                                                                                                               =
                                                                                                                                                                 .0
                                                                                                                                                                 Q
                                                                                                                                                               o a
                                                                                                                                                                    >.
                                            l1                           *
                                                                         w s j- o jz                                       T I x.y a g4                        C)   (
                                                                                                                                                                    J
                                             1          .                    = lxox                                        a. z 1 u. S I >                     =
                                                                                                                                                               <
                                                                                                                                                                    <
                                                                                                                                                                    >
                                                                                                                           N   5 N N N                         v>) f
                                                                                                                                                                   Sk
                                                                                                                                                               W
                                                                                                                                                               k#




                                                                                 z
   iI                                                       o
                                                            zI                   t
   fj
   !                                                        o
                                                            . j
                                                            o!               ,j
                                                                             j -
   !:
    a                               z                       z .              - !.
   Im
    y z
      o ,--
          j
          i j
            o                                               =
                                                            .
                                                            , I! zj
                    g j .aa .       J . -                       .


            .
                    o :,
                    I ,.
                         :l
                         ks.
                            x ,
                              I
                              @g j
                            ,s . x
                                   .
                                   j)
                                    -j  s .
                                    ,.s -
                                 o s.
                                          1
                                        ,4s
                                            ,




   j%'is
       .   .
           z. ,e
               .=
                z .,rv j                                                                               '
                                                                                                       j -z 6*G
                                                                                                                   4                z-& ,*             4 -z z a                   : #
                                                                                                                                                                                    ,
   I:'=I .
         s
         e'
          .-
           s
           j'1!
              1j
               s'
                l- '1=.s :
                         !                                                                             '
                                                                                                       g': ez s
                                                                                                                 -
                                                                                                              n. :
                                                                                                                 gy             F * . .:               =
                                                                                                                                                     . : z zo . ;             v: :
                                                                                                                                                                                 :: *
     =
     e
     :.v
       s
       T.-
         ,
         e    es*x. ovz-
            z!a
            .                                   ,
                                                :
                                                Sa
                                                .
                                                   ..
                                                   g ,
                                                     '
                                                     g.j,
                                                     .   , y;
                                                         . a .
                                                             .                                         s C *.#.e v w
                                                                                                       :
                                                                                                       !: î Ij <':
                                                                                                                                1lsa8
                                                                                                                                -

                                                                                                                               ..-.e
                                                                                                                                    . sj.al- : .Rà
                                                                                                                                 =:%a
                                                                                                                                 ZIE, %!:-1j
                                                                                                                                        -!- sz    eg:z
                                                                                                                                                  tVY'
   '
   x ;
   g'4 y
       x *
         :
         a' - .
              !
            gg: ;$.eeiex.:#                     ;,z1
                                                   3-'
                                                     : * - ;2
                                                     :'a c
                                                         s,j                                           ;z
                                                                                                        jj.
                                                                                                          jF'
                                                                                                           .
                                                                                                            z
                                                                                                            y.;                z a sa .
                                                                                                                               B                .
                                                                                                                                            s: T% *z R
                                                                                                                                                     = ë
            :#
                .
                        '
                        ::,              o      . v.
                                                   w-;g
                                                      sj .                                                             -       z aE s = r-     .       g                      o 8- f
   )1
   .-
    s!x
      w 4
        y'
         i
         jl.
                                .

                                                    ,
                                                    2jy
                                                      '
                                                      a=
                                                       ..!j                                            '
                                                                                                       *
                                                                                                       g'e
                                                                                                         .
                                                                                                         -)
                                                                                                         : Rz
                                                                                                            2,
                                                                                                             4
                                                                                                             x
                                                                                                             :Es
                                                                                                               !
                                                                                                              ê'
                                                                                                               s               r ts;>.E
                                                                                                                               .
                                                                                                                                        o v    :l!zm
                                                                                                                                          E : .- :s o .I                        :j8
                                                                                                                                                                                I
   j
   u &zj :e-
           j
           g;j
             G.j s
                 ..s,e
                     z-lua
                         .                                                                             j.
                                                                                                       z g-::,=
                                                                                                              jj z
                                                                                                               .
                                                                                                                 ,
                                                                                                                               1-
                                                                                                                                %
                                                                                                                                  î
                                                                                                                                  ,,-frz
                                                                                                                                . '
                                                                                                                                  '- h'
                                                                                                                                        ,-s
                                                                                                                                          j. zs:
                                                                                                                                               E
                                                                                                                                               .g
                                                                                                                                                I
                                                                                                                                                 -.a!:.0!.J
                                                                                                                                                 *
                                                                                                                                                ;> x =..
                                                                                                                                                                                :
                                                                                                                                                                                z .
                                                                                                                                                                                  sa -,
                                                                                                                                                                                  ,k ,
                                                                                                                                                                                . .  .
   jj..
   ,  .
      E
      :j. z.:za
      -.#
              ugv ,
               jzs
                  ..                            ,j.,a)jj
                                                .                                                      l%jj=
                                                                                                       :;
                                                                                                         .
                                                                                                           ?'
                                                                                                           s:
                                                                                                            $
                                                                                                            !v
                                                                                                        5yj .
                                                                                                           .
                                                                                                             j lé
                                                                                                             , azzj:
                                                                                                            :.j v
                                                                                                                  *  =v.gà.
                                                                                                                     E
                                                                                                                     .
                                                                                                                       jw-.z
                                                                                                                                oz      :!   Aau.ZJ-.  !
                                                                                                                                                                                  ay:
                                                                                                                                                                                  .
                                                                                                                                                                                  e,.
                                                                                                                                                                                    -
                                                                                                                                                                                  B:-
                                                                                                                                                                                  k,j
   =
   1 .E
     := ,
     E!
     .: .
        ,l
        -
           a#
        :z!I
        -
        3 q4 ë. I
                X '
                2 ;
                  .l
                  '  v
                     '
                     zyms
                       z;
                        .Z
                         E
                    xvs.ia                                                                       i' es :.
                                                                                                        w .                     ï
                                                                                                                                !%'.<h =x <
                                                                                                                                          07 -1 : 0 j( a                          yp. .
   a   a                 a-  z s
                               o                az
                                                 <
                                                 a.e=
                                                   j as
                                                      ,j.
                                                                         .
                                                                                               e
                                                                                               : -- ..
                                                                                               q
                                                                                                     e-uj
                                                                                                 s J 1rw
                                                                                                          .
                                                                                                          !j                    y z  w aï
                                                                                                                                          .
                                                                                                                                          1  $   .
                                                                                                                                                 * ! p j
                                                                                                                                                           .
                                                                                                                                                                                  .
                                                                                                                                                                                  ,.
                                                                                                                                                                                   :)gI
   A',
     g.y.cx             .
                        ,z .'z                          u
                                                        .                                              = j:
                                                                                                        a  z                        z   .        4 j .
                                                                                                                                                     o j. p
                                                                                                                                                          :                       ,'..
                                                                                                                                                                                  )
                                                                                                                                    -
                                                                                               :
                                                                                               > Ajs 8j    .                      ge e4
                                                                                                                                . .             vE
  !
  '-:àq
      =                 .
                        GI
                         T,.
                           g,-.
                              : Ia:   ry.1&g
                                           4,z, g
                                                v.:l:y                                 %             #j
                                                                                                                                                           .

  - !
    :Qç
      2â                !         .. =j       c
                                              ew
                                               ..    g                                                    g !s
                                                                                                             o
                                                                                                             w e.y-                                   aa!
                                                                                                                                                        .:ug -(.
                                                                                                                                                              j,
                                                                                                                   .
                            .
  *   '
      l
                           !           =
                                       :I       s                                      z ;  -
                                                                                            z
                                                                                            y
                                                                                            !
                                                                                              ?
                                                                                              @
                                                                                                x:
                                                                                                 :
                                                                                                   z
                                                                                                   & u
                                                                                                     j
                                                                                                     cp
                                                                                                       j
                                                                                                       .
                                                                                                        k
                                                                                                          '
                                                                                                          .    Is!.:
                                                                                                                  -e
                                                                                                                  :                     .              e v , j ar
                                                                                                                                                      Izi.
                                                                                                                                                         ' z wg za
  .
  e
  Ez g
  s:<.-
      y
                        jz:.:
                        :
                            j
                            1z
                              , .
                                ,
                                -
                                4
                                .
                                !
                                                  js
                                                   . -
                                                     i
                                                     ja
                                                      ej.j
                                                         ..j
                                                           z
                                                                                       % .
                                                                                         S
                                                                                       k s
                                                                                         . =t    .'t j ..
                                                                                                       .
                                                                                                        :    lz4'1
                                                                                                                 ..
                                                                                                                  !
                                                                                                                  b.'
                                                                                                                    g
                                                                                                                    .
                                                                                                                    e
                                                                                                                    '
                                                                                                                                            .

                                                                                                                                                      j
                                                                                                                                                      u:
                                                                                                                                                       .
                                                                                                                                                       'j2.
                                                                                                                                                          y'1 a
                                                                                                                                                              *a
                                                                                                                                                               :*u
                                                                                                                                                                 *
                                                                                                                                                                                  .


                                                xv I= c
                                                      -o   .                                                                        .
  .
                    =   - a .
                          zay                   - a.
                                                   y                                   1 . .E
                                                                                            ,'-*
                                                                                              z :E'a.
                                                                                               .
                                                                                                   a'-74     klm vj
                                                                                                                   .

                                                                                                                   z                                    :j -.1..
                                                                                                                                                               z' ajja
                                                                                                                                                                  .
                                                                                                                                                                  #
                                                                                                                                                                  ,.
                                                                                                                                                                   z.
                                                                                                                                                                    !.
                                                                                                                                                                     !
   .'
    B'k                 j     g .                       %#      .                      .                                                              - -.
  !
  ?g
   :e
    .-a
      .j - ;.
         :'- .a
              a .
                s
                1y
                 j
                 ; y
                 . s
                   -z
                    -gj
                      .j
                       -a
                        .
                        jx
                         ..
                          ,
                          y
                                        .

                                                    .
                                                            -                          2 j
                                                                                       =
                                                                                       # - r
                                                                                           '.
                                                                                            E.,
                                                                                              e
                                                                                              a
                                                                                              ez.
                                                                                                -'.m
                                                                                                   eE
                                                                                                   u s
                                                                                                     S'.
                                                                                                       g
                                                                                                       2' q
                                                                                                          !. -
                                                                                                          =  à'# x  .
                                                                                                                                                      >
                                                                                                                                                      : .  V':j
  a ov
     js: j -g e . .:sM.. s -:.,
                              .xg
                                ..jy     .
  I!
  *j!
  .
       u = -. .% .z
       '
     =sx -              s
                        jIi
                           . s,
                            :
                            e'i
                              ë
                                   .!
                                   E
                              l.!v.*
                                     g.pjg
                                                .
                                                : z's z                                .. j
                                                                                       1    gl*j.:*.aBajr : 1ejx
                                                                                                             .:  z.
                                                                                                                 .z:
                                                                                                                   .
                                                                                                                   z        :.
                                                                                                                            j  jx
                                                                                                                               . .,..
                                                                                                                                   :u!=
                                                                                                                                     qj: y-;=
                                                                                                                                          j.:
                                                                                                                                              #  !                        .   .
                                                                                                                                                                              .       .

                                                      q-è'.u
                                                           yI
                                                                                       :               g :y >
                                                                                                            ë' .
                                                                                                               a.x
                                                                                                                 j
                                                                                                                 : s! :
                                                                                                                      . ,    - j j : ),:  j.
                                                                                                                                           vs'
                                                                                                                                             v;  s
                                                                                                                                                 j                        .
  m 1:..
       e =              - ! E.v
                              z..  j
                                  .:
                                   ,            E,
                                                a s
                                                  .vu:s     .                          .
                                                                                       x        g !g.. .
                                                                                                      e.
                                                                                                       ::-j '
                                                                                                         ë2 w .-- g.x.  I
                                                                                                                        = xo.I.-   ,t v. -!.z go
       .                                                            -                                              .                        -
  u =  j .
         !
  & I1 B'g              .
                        4,w a
                          rs a  ga              . !
                                                m z o-.
                                                      -j .
                                                      zv .
                                                      . .  z
                                                           q:
                                                            .

                                                            .
                                                            s                          é . e = 5 -.  : .:      y,.- - #..      :.: .
                                                                                                                               s :s- .      i,   G
                                                                                                            a =CztRj 'j.z zIr    je.!! jI1.,,u  z
                                                                                                                               ,
  ? :!z;.   -
                        !Iö
                        . sjz
                            jjj o
                                .
                                e;
                                 .j.
                                   !jzg. :.                         ..               .PX.3Dr ich>l
                                                                                               .
                                                                                                z
                                                                                                -lpje
                                                                                                    ,
                                                                                                    *ez
                                                                                                     -.j
                                                                                                      g'
                                                                                                       R' :
                                                                                                          jzj       >c s , z - . . -          . as    .
                                                                                                                                                                              .

                                                                                                                                                                              t
                                                                                       Attachment9,Page 13
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 142 of
                                      224




                                                                                                                                        .
                                                                                                                                        ..   Y ,'     '. j:   N
                                                                                        >                                                     d'




                                                                                                                         j
                                                                                        #-
                                                                                        L
                                                                                        P
                                                                                        o *
                                                                                                                                       J               l
                                                                                                                                                       j-
                                                                                                                                                        I
                                                                               X   =    Z; t
                                                                                           <:y                                         1
                                                                                                                                       !4
                                                                                                                                        ,ac -
                                                                                                                                            ''lIe
                                                                            = =         u; œ                                           ! j gI!
                                                                                                                                       t
                                                                            &   œ                                                      4'1
                                                                                                                                       î  t. !
                                                                                                                                             =l
                                                                            -

                                                                         :: œ
                                                                                *
                                                                         1: L D a>
                                                                                   =
                                                                                        Q. <
                                                                                        < +.
                                                                                        o *
                                                                                                                         i             :
                                                                                                                                       2 ;
                                                                                                                                       .
                                                                                                                                       1e
                                                                                                                                       k
                                                                                                                                         . s'*
                                                                                                                                          X(
                                                                                                                                       vt <
                                                                                                                                             i
                                                                                                                                             Y
                                                                                                                                             @1
                                                                                                                                              I1t
                                                                                                                                              lI
                                                                                                                                                a
                                                                                                                                                V
                                                                               X =      R                                                             11I
                                                                                        D                                                    Ek       1k
                                                                                                                                                      '       .
                                                                                        r




                                        Sig uo
                                             tr
                        =@              TQ ('r.e
                        S                o .S
                        t)
                        rf              > ac
                                        Z
                        D
                        Q
                        >w              2 e'
                                        .  ;
                                        r v.
                        Q
                        Q               y
                                        j
                                        .
                                          s
                                          O
                                           *
                        %
                        r               0 0
                        R




                                                                                                         1
                                                                                                         1
                                                                                         z
                                                                                         's I                                                              z
                                                                                         1 !lI's
                                                                                               T                                                           =
                                                                                                                                                           o
                                                                                         ?
                                                                                         jj ' 8                                                            =
                                                                                         ; ,Tj. j
                                                                                                ! 't
                                                                                                   i c
                                                                                                                                   :
                                                                                                                                   s                       !
                                                                                                                                                           =
                                                                                         j:t
                                                                                           dmI o
                                                                                               .
                                                                                               : z.j
                                                                                               D
                                                                                                   .
                                                                                                   &y! n
                                                                                                       a
                                                                                                       l                                                   j
                                                                                                                                                           =
                                                                               i               o . .
                                                                                                     i             : z:
                                                                                                                      2lI1E .
                                                                                                                         '>
                                                                                                                            E
                                                                               !                 '
                                                                                                     -       -     = .> sy N y N .v
                                                                                                                            <
                                                                                                                        x 1.e1     .
                                                                                                     I %: .                   .
                                                                                                                                                    e
                                                                                                                                                    o ls      j
                                                                                                     :#
                                                                                                     1  '-I
                                                                                                       8l 1          >
                                                                                                                     w.
                                                                                                                     ep
                                                                                                                      x s
                                                                                                                      y.lzj1ej                    . uzD *
                                                                                                          -          zJ
                                                                                                                     .  :4a,.:jz                l
                                                                                                                                                s#'
                                                                                                                                                 . :
                                                                                                                                                   *
                                                                                                                                                   .j
                                                                                                                     : cv ; .N ..:
                                                                                                     n.r : #                 . 1
                                                                                                     =4 ;
                                                                                                     !!:P            gu :
                                                                                                                     '
                                                                                                                                 -=
                                                                                                                             j,1.z              jx-.
                                                                                                                                                 z y:
                                                                                                                                                 #*j
                                                                                                                                                   4
                                                                                                     ' xz                 sg  .
                                                                                                                                                    #'s .-
                                                                                                     œs r            :
                                                                                                                     zz!>
                                                                                                                        'agg:T j                  * .e .# .8.
                                                                                                     !'wzswl         z                  .         g'
                                                                                                                                                   r, ; g
                                                                                                                            8                     sg
                                                                                                                                                  cw e
                                                                                                                                                     .
                                                                                                                                                     :y
                                                                                                                                   .

                                              '
                                              w.#
                                                                                                     j.
                                                                                                     x.
                                                                                                     -
                                                                                                        .
                                                                                                        !,j. !,
                                                                                                       1I= j
                                                                                                              :.e
                                                                                                                1. j ' .-
                                                                                                                       B                          1!*
                                                                                                                                                    - 8'
                                                                            y y.
                                                                            1                                 t!1
                                                                                                                -
                                                                                                                ( .P: '
                                                                                                                      '!                          E
                                                                                                                                                  Tt
                                                                                                                                                   Gi
                                                                                                                                                    oe'i
                                                                                                                                                       *-
                                                                                                                       B
                             .r.
                               )C';z.. .x' ...
                                                                            .
                                                                             8g
                                                                              !-
                                                                           .ajj
                                                                                j.
                                                                                .
                                                                                2
                                                                                                     '
                                                                                                     7):i
                                                                                                       jI            -
                                                                                                                     jgvc!'
                                                                                                                          @ 5
                                                                                                                              -
                                                                                                                              -
                                                                                                                                                  s<
                                                                                                                                                  K   =.
                                                                                                                                                  .. z ! a
                              ..                                           3  - e'
                                                                                                     w#y.
                                                                                                     la.li I.yj ,
                                                                                                                     .
                                                                                                                     .a
                                                                                                                     G'z. j .
                                                                                                                            j
                                                                                                                            a
                              )                     -
                                                                            jog4
                                                                               ..
                                                                                                     z
                                                                                                                 . z.
                                                                                                     : jy z . . y r
                                                                                                                                                  r1.z!:
                                                                                                                                                  g    '.'

                                            .
                                                    -,                     ::.
                                                                             js
                                                                              pj                     -'
                                                                                                     k k
                                                                                                       !!,'j j
                                                                                                        z'   2I:
                                                                                                               f w 4j=
                                                                                                                    j j, !1i !'!t
                                                                                                                      .
                                                                                                                                                = z

                                            .;
                                             t,..t.
                                                  oo
                                                   .
                                                   ,
                                                   -
                                                   q
                                                   ..,                     j:
                                                                            .jJ
                                                                              .;                                              .
                                                                             z5                        jz z î B 'Pee ï*- !-t5l1'
                                                                                                                              .
                                            , -..
                                                -,-. . .. .
                                                      .
                                                         .                 j x*.
                                                                           *m .
                                                                           Y
                                                                               vt'
                                                                                 j
                                                                                 7                   lz=!*
                                                                                                         :
                                                                                                         a:4 à-
                                                                                                           * n r w
                                                                                                                 .  j.
                                                                                                                      z w
                                                                                                                        :
                                                                                                               e e œ z : * *.
                                                                                                                          -
                                                                                                                          j9
                                                                                                                           . 1,.
                                                                                                                              g=
                                                                                                                              .
                                                                                                                                j'
                                   ..
                                                                           jaj,
                                                                             i o                     !
                                                                                                     p
                                                                                                     .

                                                                                                     z:
                                                                                                       x
                                                                                                       o
                                                                                                       &jI p '
                                                                                                             4d
                                                                                                           j =
                                                                                                             tfy
                                                                                                                   lj =- e ;'a; :
                                                                                                                 :jz J
                                                                                                                 .
                                                                                                                                                .
                                   ..
                                    a.                                     A ,'
                                                                              @.g                    '
                                                                                                     :2:!:
                                                                                                             . =
                                                                                                         -g 1!
                                                                                                         .              :jj.
                                                                                                                     * I .,., .
                                                                                                                     E            1
                                                                                                                                  Q
                                                                                                                              E. z'
                                                                                                                                               .-

               z*
                 œ =                                    .     .
                                                                  '        g
                                                                           g j.
                                                                           z  #x!
                                                                                r                             2,I '2.. -1* i='Iu.:R'
                                                                                                                :I.
                                                                                                                  *ze                          -


             IJD
             . =--'H
                 ca
                 w
                   x>
                 H =
                   x
                                                                           .

                                                                           :
                                                                           11al                      f
                                                                                                     !
                                                                                                     :1
                                                                                                     .
                                                                                                      .!jj1i ltwsa
                                                                                                     ?z !z
                                                                                                         ''R
                                                                                                             .  .v,a: 115ï'
                                                                                                           * qtlglj:
                                                                                                             z. - x: .wz=ï-w
                                                                                                                          !l                    .




                                                                      PX3Dr.Mi chelle Mazurek
                                                                       Attachment9,Page 14
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 143 of
                                      224




                                                   SW c
                                                    e *
                                                   S
                                                   c %62
                                                   Q b            :B'
                                             *
                                             >.    %
                                                   C> t.*-
                                                   s         S     e
                                                                   Y
                                             .O
                                              p    Q Y       ëi W
                                                                =
                                             9     O
                                                   E
                                                   * pb.     *;
                                                             f    X
                                                                  '-e
                                             d*   .<  b      o
                                                             >    .E
                                             Z: l
                                             -    v *'
                                                O O g             gC
                                             > .c .
                                             o    2 s             R'
                                             Q
                                             = -T -1 -.T B
                                                         o
                                             % O 0. O O
                                             j


                           ;'




                                    :
                                    Y!)
                                    a
                                    < .
                                    Q
                                    :t
                                    X
                                    I
                                                                        i
                                                                        c

                                                                        !

                                                  1
                                                  I à



              m                    z*
                                   XO
                                 ::i'''-c.
                                   C
                                   o
                                   * o=


                                   PX3Dr.Mi chelle Mazurek
                                    Attachment9,Page 15
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 144 of
                                      224




                                                                                   A
                                                                                   =          *
                                                                                              m
                                                                                   X          e
                                                                                              *1
                                                                          L        <
                                                                                   Q. @)
                                                                                   t3 D       =
                                                                X    =    t: o     X
                                                                                   r     >-
                                                                                         tl   =
                                                                          D
                                                                          œ <
                                                                            W      .=    <    œ
                                                                  = =              a;
                                                                                   <     =
                                                                                         (7
                                                                                              E
                                                                                              Q
                                                                  &  -             >     t)
                                                                  - *
                                                              :: > =      t *
                                                                          œ >.
                                                                                   O >.
                                                                                   = 9
                                                                                   P
                                                                  cD      a. à<-
                                                                          <
                                                                                     =
                                                                                   to f
                                                                                      Ok
                                                              c.$ kr c    o *                 o
                                                                                   z >
                                                                  X x     R        =
                                                                                    (7
                                                                                     ta
                                                                                         <    +*
                                                                                              c
                                                                          o        em    t=   o
                                                                          ;E
                                                                                   c
                                                                                   k


                                     aa e 5
                                          Q
                                          ='
                            =O       So 'a.-:'
                                      o
                                      *  .E
                            #Q        0 S
                                     9 c
                            9.       9
                            I=       e' t$
                            j        .-     (7
                            %
                            E        0 0



              ;'




                                                            1
                                 d
                                                            !
                                     M
                                     :
                                     x-          =x
                                     ,
                                 * w:m.9         tGs
                                    tz           x
                                     J*
                                      e
                                     QJ
                                                 o
                                                 a
                                                 c
                                     (k
                                      lj
                                       ii
                                        ;        t
                                                 l
                                                 li
                                                  k'
                                                  ;l
                                                   .
                                                   ;




                     = =
                     œ *
                     & -
                     =-7w
                   .2r
                     c  *
                   t' oo
                      vwo
                        x


                                                 PX3 Dr.MichelleMazurek
                                                  Attachment9,Page 16
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 145 of
                                      224




                                         S
                                         iâ =
                                         m .4?
                                         tt 7;
                                         *
                                         t
                                         (- j)
                                          7 y      m
                                                   '-'
                                   *     î
                                         = Y       e
                                   >o.   sz '
                                         ç  ç-a
                                            t9
                                             o     s
                                                   o'
                                                   q,
                                   r
                                   S     E
                                         o  b
                                         * p.*
                                             S    X
                                                  ' -'
                                   *     . u o    .E
                                   .
                                   ..    <
                                         Q m
                                           c >
                                             r7    P
                                   a 'D m .Q 4C
                                   #. 2 9 .
                                          t
                                          2 .
                                   p Y Y  P <
                                   D -T -1 -1 oC
                                   o
                                   %
                                   r     O 0* O O
                                   R




                     ;'


                                                         L
                                                         C



                                                         Q4




                                                   i
                                                   =

                                                  !

                                          1
                                          l



         m                  Qo
                            =e
                           '(e
                          t.'uwo
                             cy=
                             = =


                                   PX3 Dr.Michel
                                               le Mazurek
                                    Attachment9,Page 17
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 146 of
                                      224




                                                                              >
                                                                              *:       <
                                                                                            m
                                                                                            D
                                                                 X   =        e
                                                                              P oo     c
                                                                                       <
                                                                              ul u<u        <
                                                                                            +
                                                                 =                          X
                                                                                            Q
                                                                 &
                                                                 -
                                                                   œ
                                                                   *                   C:
                                                            **
                                                            ..   > CD         : .
                                                                                *      W
                                                                                       *
                                                                                            >'
                                                                              c    <        =
                                                            J: o     c        < :
                                                                              & -:     <
                                                                                       (5   œ
                                                                                            >'
                                                                 X =          -        >    t
                                                                                            <4
                                                                              C)            1
                                                                                            2
                                                                                            X
                                                                              I             a


                                  S
                                  6
                              o P
                              .
                                <. 1
                                   ,'
                              8 - v3
                              .
                              2
                              .       ê
                              == M â -J
                                   f
                               9. .9 2
                               m
                              j-
                              -
                               s-)
                                  0. ()
                              D




                                                                         r'

                                                                         Q

                                                                         Z

                                                                         .t

                                                                         2.
                                                                         'ç
                                                                         J.
                                                                          '


                                           i
                                           !




                     = e
                    c&:*
                    C
                    t.O
                      w '.à
                    W Jr


                                          PX3 Dr.M i
                                                   chel
                                                      le Mazurek
                                           Attachment9,Page 18
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 147 of
                                      224




                                                  '
                                                                                       *
                                                                            *          *
                                                      L                     u.
                                                      e
                                                      m                     œ    o     c
                                       X    =         ',1
                                                      .
                                                      =
                                                        E1.:.t
                                                         .
                                                        ..
                                                         ,
                                                         <
                                                             ' 14
                                                                :::1
                                                                   4.       u    ta
                                                                                 *
                                                                                       c
                                                                                       **2
                                                      u; u.                      y-
                                       =    =                               œ    2
                                                                                 o      *
                                                                                        o
                                                                                 tJ    e
                                       &    *
                                       -
                                    :: >
                                       =
                                            H
                                            =         ;
                                                      X   -
                                                          tq
                                                      a. <r             I   W
                                                                            E
                                                                            *    r2
                                                                                 .J
                                                                                       -*1
                                                                                       W
                                    t,x .
                                       .    .         <
                                                      o i
                                                      R
                                                        W-                  L-
                                                                            >
                                                                                 r.
                                                                                 f
                                                                                 <
                                                                                       o
                                                                                       **
                                                                                       +c*
                                                      Q
                                                      :r                         =22   e




                              B-
                            a
                            a S
                              =
                        4   ! (
                              r
                              -
                                œ


                            .' #
                            S  **
                        %   z   '
                        D
                        #   Tj
                        N
                        r   0 0
                        R




                                    l



                =   e
                z   *
                &   *
              ':=
              l *   =
                V   v


                                        PX3 Dr.MichelleMazurek
                                         Attachment9,Page 19
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 148 of
                                      224




                                                                                 *
                                                                                 5
                                                                             *
                                                                    Z;           <
                                                                                 œ tn
                                                                             *   o D
                                                                    '- @)
                                                           X    =   L <      t   #- tl
                                                                             o   t <
                                                            = =              œ   < o
                                                            & œ                  > (J
                                                            - *
                                                         :: > =     b  e     î
                                                                             *   V >.
                                                                    tt y-    *   V
                                                                                 ..
                                                                                 tf
                                                                                      î
                                                                                      =
                                                                                       !
                                                                    <k +.
                                                                    t  <     <   t    O
                                                         r: =   =   o *      *   <>
                                                                                 z
                                                                                      a.
                                                                                      >
                                                           X x      R        >   o
                                                                                 QJ
                                                                                      ta
                                                                                      <
                                                                    o            u:
                                                                                 rp
                                                                                      Z
                                                                                      =
                                                                    I            > Ck



                                 *
                                 F
                                 =
                                 o    .-
                                     Aa
                             . P' .e .
                             o t     Y'
                             #
                             9 q
                             .
                               j'
                                ,l4(
                                  . w
                                    E.
                              m x 4 -E
                             !ï '.
                                 ? . e
                             Q 2
                             = o 2 .e g
                                      *
                             p 1! 'd $.
                             8 :
                               qKl :4
                                    œ (
                                      =5
                             K - -
                             1
                             = 0
                               *  0   0




                                                '



                                                    i
                                                ''''''

                                                j   j
                                                    k
                                                    !
                                                    j
                                                    g
                                           5
                                           ci
                                           e.
                                           m

                                     IQ
                                      -    O




                    = *
                    z *
                  72 e''*o
                 t.COo
                    Mx


                                                    PX3 Dr.MichelleMazurek
                                                     Attachment9,Page20
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 149 of
                                      224




                                                                                       @)

                                                      ):                               Q:
                                                                                       < m
                                                      ë                                a.
                                                                                       o &
                                        m    =        e
                                                      m ow                             K  +)'
                                                                                       p.
                                                                                       uz t
                                                                                          <
                                         =   =        d d          n
                                                                  .i
                                                                   -'
                                                                        y
                                                                        e    v!
                                                                                       M
                                                                                       tr %
                                                                  4  .& :              < o
                                         &   *                     O y
                                                                     s  4              > t)
                                         -
                                      ): >
                                         c
                                             *
                                             za       t
                                                      œ
                                                      .
                                                      <
                                                          z
                                                          -
                                                          :
                                                                   o é
                                                                  ïq
                                                                   t!
                                                                    i
                                                                      , &
                                                                        7C
                                                                         :
                                                                         %
                                                                         E
                                                                                  jè   * >
                                                                                       = t)
                                                                                       P :J
                                                                                       t Q
                                      :: =   =        o   o                        ra
                                                                                   r
                                                                                            ix
                                                                                            >.
                                         X   =        -                            Q
                                                                                   t;
                                                                                            u)
                                                                                            <
                                                      o
                                                      I
                                                                                   <* t
                                                                                   X a.


                   *
                   *
                   G
                   C:
                   o             B'                                                              o       )1
             .
             o P
               t a '
                   .5                                                                            2       uz
             .g    '    * .                                                                      =       !!
              9
              .         j w
                          a'
                           .                                                                     R
                                                                                                 -      : 1
             xc, 5 .
                   & a
                     Q
                     .                                                                           !
                                                                                                 >- g
                                                                                                    '
                                                                                                    t
                                                                                                    ëœj
              a o a .1
              #. .
                 s9 fz) >'
                                                                                                  .     # G   *'
             :7
                  to . :                                                                          r
                                                                                                 1E1
                                                                                                   :
                                                                                                     j.yx jg,).
              j Ns j                                                                             .
                                                                                                 .:)-
                                                                                                    .-:
                                                                                                      E
                                                                                                      !k!
                                                                                                        E
                                                                                                        j
                                                                                                        ;y4
                                                                                                          :
                                                                                                          .
                                                                                                          2
                                                                                                          ,
                                                                                                          -t$
                                                                                                            :
                                                                                                            E
                                                                                                            !
                                                                                                            ,:q
                                                                                                              i,
                                                                                                               tk
                                                                                                                .
             s
             r O
               .O O                                                                              So o o n o




                        **
                        e
              p+        çj
                        >.
                        =
                        * o.
                          *
                             Y
              .
              * *H=l
                             .
                                                  l
              *
                        .
                        >
                        *
              *         >




      O


                                                  PX3 Dr.Michelle Mazurek
                                                   Attachm ent9,Page 21
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 150 of
                                      224




                                                                                 >
                                                                                 L            f'
                                                                                    @)        :7
                                                                  T   =          L            (J
                                                                                 u2 <
                                                                                    u.        <
                                                                   = =                        Z
                                                                                              Q
                                                                   c
                                                                   -
                                                                      -
                                                                      *
                                                                                              LJ
                                                                                          =
                                                                :: - =           ;Ck *
                                                                                     p.
                                                                                              >
                                                                                              2
                                                                   cD            œ <
                                                                                 < -          O
                                                                c: Y D           o *          œ
                                                                                              >
                                                                   * =           R            <
                                                                                 c            =
                                                                                 I            X



                                       *
                                       *

                                   . E h
                                  o . # .
                                  .@ e
                                         $
                                      pr >
                                         *
                                   Q a ss
                                   .

                                  =
                                  Isoj
                                     s
                                     -
                                       y
                                       ' d
                                         '
                                       W e
                                       ; #
                                  r%   0. 0




                                                    t
                                                    O5
                                                    I
                                                    >
                                                    *       Ch
                                              2     X       =
                                              =     u
                                                    x:
                                              H     >
                                              =.
                                              .      N.:k
                                              K      ii13
                                              o      > co
                                              %c     ? 32
                                              *     oïsJ
                                                       '-
                                                        w
                                              œ     = =
                                              G     œ o
                                              %     X
                                                    œ-
                                              =     6
                                              Y g           >
                                                    Y
                                                    =
                                                    *
                                                    X
                                                    =
                                                    G
                                                    u.




      =
                         œ o
                         r -                                               z *
                         &  *-x
                         = -=
                       ::r-
                       yf
                        .-
                        H.7
                          ,=o                                             tW
                                                                           =wc
                                                                             .
                                                                             =
                                                                              '
                                                   PX3Dr.Michelle Mazurek
                                                    Attachment9,Page22
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 151 of
                                      224
                      4)
                   6
                   <
                   .2G
                   = wo-
                   t)
                   o *
                    * 1:>
                    -
                   rY   Q
                   e o
                       *
                       œ
                        =
                        O
                        E
                        *
                       G
                        o
                        E                                                               O
                       r                                                                u;
                       c
                                                                                t       =
                                                                                        <
                                                                                        X
                                                                                           (/
                                                                                        Q) D
                                                                                P  w    I +
                                                                       X =      t7 o
                                                                                :; <<   t
                                                                                        ;Q<1
                  =                                                             Y       w >-
                  c                                                     = =             tK o
                                                                                        4  2
                                                                        &   -           X fJ
                                                                        - *
                  r                                                  :: + - =   h  *    * >
                  *                                                             Q. +.   Q 2
                                                                                        =
                  c                                                             <. <
                                                                                â         =
                   *                                                               >-   t t
                                                                                          ou
                                                                     z: œ o     o #)    o
                   Q                                                                    2 >'
                   *                                                   X =      R
                                                                                        C> ta
                                                                                        Q) <
                                                 '                              O        e Y
                  V                                                             I       Ka œ
                                                                                           ZK
                                                                                        =
                  r
                  Q)                   @              *    1
                                                           .b
                                                            r
                                                                                        uz
                                       (<            J*
                                                      :S   ==
                                                            o
                  .G                   rO            G*    t:
                                                           v
                              =
                  .2 b :
                       o
                       J               *
                                       q)             (p   S
                  +' O .M
                     >% tl
                                                      >    t)
                  G :>
                       =               =
                                       O                   R#
                  % =o oo
                        E              >
                                       I
                                                     *     u
                   O i -               =              k    c
                                                           5
                      n.2              O             -     O
                   q
                   o) 2.œ              *
                   (
                   v 3 0)                            0 0
                  .9 c OE              =
                  œ o .-




                         x'
                          e
                         Q
                          <       *
                         k
                                  #
                         D
                         r
                                  4
                                  2         :
                                  -         &
                                  !
                                  u.
                                            o
                                            %




                         K =
                         = *
                       :t#''-=
                         C
                         = .
                         *   0

                                            PX3 Dr,MichelleMazurek
                                             Attachment9,Page 23
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 152 of
                                      224




         J U se r Study                               (M arket
                  Research)


              O verall,please tellus a Iittle bitaboutyourexperience w ith the site.
              '

                hatw as easy to doQ *
                  1
                  I                                                      ,
                  I
                  .
                  '                                                      I
                                                                         ;
                  l                                                      T
                  i                                                      t
                  7
                  )                                                      !
                                                                         J
                  #
                  i                                                      (
                  $                                                      E
                                                                         i
                  é                                                      (
                  i
                  ;                                                      j
                                                                         i
                  i
                  3                                                      E
                                                                         !
                   9
                   p                                                     !
                                                                         .
                  t)                                                     ;
                                                                         (
                  i                                                      .
                  'w . . ........... -   .   .                           .




              W hatwas hard to do? *




              W as there anything thatwas confusing orhard to understand?
              Please describe it.*




             YoujustenteredTerry'spersonalinformation.Atthetimewhenyou
             entered thatinform ation,whatdid you think itwould be used for? *



                                                 PX3Dr.Mi chel
                                                             leMazurek
                                                  Attachment9,Page 24
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 153 of
                                      224




              Hasyouropinion ofhow Terry's information willbe used changed at
              aIIw hile you w ere interacting w ith the site? Please explain.*
                                                                ''-'
                                                                   k
                  '
                  l                                                    j
                                                                       l
                  '
                  I                                                    j
                                                                       à
                  l
                  l
                                                                       7
                                                                       )
                                                                       l
                                                                       l
                                                                       I
                  x                                                .5




              Atthis point,have you successfully checked Terry's eligibility to
              receive Section 8 benefits,oris there anything else you stillneed to
              do? *

                  Q I'vecheckedTerry'seligibili
                                              ty
                  0* Thereissomethingelseremainingtodo
                  O Notsure
              '

              W hatelse do you (asTerry)stillneedtodo? *
                  1
                  (
                  -
                                            J
                                            )

              Is this w ebsite going to do anything on Terry's behalf? *
                  i                                               '
                                                                  h
                  !                                                j
                                                                   l
                  !                                                l
                  l                                                f
                  I                                                i
                                                                   r
                  l                                                l
                  l                                                k
                  I                                                r
                  1
                  .                                                1
                  i
                  j
                                                                   I
                  .




                                       PX3Dr.Mi chell
                                                    e Mazurek
                                        Attachment9,Page25
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 154 of
                                      224



              Do you expectTerry to receive any additionalinform ation or
              services afterusing this website? *

                  0. Yes
                  O No
                  O Notsure

              W hatinformationorserviceswouldyou(asTerry)recei
                                                             ve?*



              W ho would send Terry this inform ation orservices? *
                  rœ                      Y .
                  I
                  i                         l
                  t                         -
                                            ?

              '

              W ho do you think ow ns oroperates this w ebsite? *
                  t
                  ,                                              i
                                                                 '
                  1                                              r
                  i                                              t
                  j                                              i
                                                                 (
                  1                                              î
                  I                                              ,
                  !
                  k
                                                                 )
                                                                 -
                  '
                  !                                              E
                  l                                              )
                                                                 i
                  I                                              p
                  !
                  l
                  .
                                                                 !i
                                                                 ..




              W ould you trustthis website w ith yourpersonalinform ation? W hy
              orw hy not? *




                                       PX3 Dr.Michelle Mazurek
                                        Attachment9,Page26
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 155 of
                                      224




                                                l                                 I  l
                                                                                  J 1l
                                                Q
                                                                                  j'î!
                                                l
                                                l
                                                                                  51
                                                                                  v
                                                                                    :
                                                                                    !1
                                                                                  i I
                                                                                    !     J


                                                                                  !
                                                                                  l

                                                                                  î


                                           !
                                                I
                                         K 1                           jl '                                    M
                                                      œ *
                                                      =e               111
                                                                         .   ;
                                                                             (
                                                                             ,r
                                         j .
                                           0          c e
                                                    ::r
                                                         -
                                                      '- =.            la t
                                                                         -
                                                                          .'
                                                                           -
                                                                           j
                                                                           '
                                                                           .  .

                                        : j          w o
                                                     X =               z
                                                                       R*
                                                                        ! *
                                                                          )j
                                                                             î
                                        5 j
                                        Q                                    ?7
                                                                             6.




                                                           i                                                       1       m
                                                                                                                           :
                                                      J1                                                       * X         Y
                                                                                                                           *'
                                                       ' l'
                                                          ! *'
                                                             'e                                                œ *
                                                                                                                 S         I
                                                      '. :
                                                         # ;:,                                                 O
                                                      r. x,j                                                   0
                                                                                                               =
                                                                                                               œ4e         -
                                                      :
                                                      @
                                                      o
                                                        p
                                                        !z j ,j.
                                                        !.
                                                               >      z .                                      .
                                                                                                               . c
                                                                                                                 .,
                                                                                                                  ;.
                                                      . !T !
                                                           :          j                                .       . s j z .
                                                      !i1: a:    o
                                                                 u, z
                                                                    œj n1                                      <
                                                                                                               u 1sj-!
                                                      ,!
                                                      ,
                                                                                      g
                                                                                      o j aa
                                                                                           %g .
                                                                                      . x j:
                                                                                              Tz
                                                                                              J .              =
                                                                                                               s
                                                                                                               j ..1j  j.
                                                                                                                        !
                                                          h                           .       . z          .         j :!
                                                                                      c            ô           <

                                                                   =
                                                                  '
                                                                  !
                                                                  1



                                                              :z
                                                              -

                                                              ùl
                                                              l
                                                              Z
                                                               i'
                                                              '!
                                                                j
                                                                ..
                                                                  j
                                                                  l
                                                                  I
                                                                  1.1
                                                                l). .
                                                                ,11
                                                                                                           11111'
                                                                                                                l
                                                                                                                t
                                                                                                                llI
      2
                                           = 0
                                           = R
                                           c -
                                          ':>
                                         t'r
                                           u
                                           .o
                                            uo
                                             m
                                           O x


                                  PX3Dr.Michell
                                              e Mazurek
                                   Attachment9,Page 27
                                                              t f
                                                              >
                                                              .
                                                                .




                                                              1'Ig
                                                                  ?1 -

                                                                  -.
                                                                                              >
                                                                                              >*

                                                                                              *
                                                                                              =
                                                                                                           1
                                                                                                           ,1
                                                                                                            ,
                                                                                                            )'1
                                                                                                              ,1
                                                                                                               ,1
                                                                                                                ,
                                                                                                                1
                                                                                                                )
                                                                                                                1
                                                                                                                )1
                                                                                                                 tI
                                                                                                                  ,
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 156 of
                                      224




         L U se r Study                        (M arket
              Research)


              Pleasedescribewhatyou (asTerry)have receivedfrom this




              lsthiswhatyou (asTerry)were expectingto receive?*
                 O Yes
                 O No
                 0. Notsure

              Pleaseexplainyouranswerto''Isthiswhatyou(asTerry)were
              expecting to receive?''*




                                         PX3 Dr.MichelleMazurek
                                          Attachment9,Page 28
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 157 of
                                      224



              Is there anything else Terry needs to do to check hereligibility to
              receive Section 8 benefits? *

                 0. Yes
                 O No
                 O Notsure

              W hatdoes Terry stillneed to do to check hereligibility to receive
              Section 8 benefits? *




                                       PX3Dr.Michelle Mazurek
                                        Attachment9,Page29
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 158 of
                                      224




        M U ser Study                          (M arket
              Research)


              The website you are evaluating included the following
              m essage,which is surrounded foryourreference by a
                                    red box.

               Please Iook atthe follow ing w ebsite screenshotand
                    scrolldow n to answ ersurvey questions.

                   b 1:
                  SEZTI
                      Z.2
                  MIC$l:G

                                        *      *    : *       )

                               WhatiltbeI-Stnumbertocontad you?
                               MOINNA
                               1vobr.eNumber                      I
                               1                                  I
                                                                  1


                                                   Conenueh




                  /mk
                  SEUIgh8
                  H0k$I@E




                                    PX3Dr.Michelle Mazurek
                                     Attachment9,Page30
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 159 of
                                      224



              D id you notice this m essage w hen using the site? *

                       O Yes,lnoticedit
                       C) No,ldidnotnoticeit
                       O I'm notsureifInoticeditornot
                       Q Idid notreachthispagewhileusingthesite

              W ebsites often contain a Iotoftext,and itcan be difficultto read aII
              ofit.Did you read allorpartofthis m essage w hen you w ere using
              the site? *

                       () IreadaIIofit
                   () Ireadsomeofit
                   C) Ididnotreadit

              Please go ahead and read the m essage carefully now ,then briefly
              describe w hatthe m essage says.
               *




              Doesthismessagechangeanyofyourideasaboutwhatyou(as
              Terry)were doingorcheckingonthesite? Please explain.*
                   f
                   1
                   .
                                                                   )
                                                                   i
                   $                                               j
                   l
                   i                                               i
                                                                   l
                   i
                   l                                               l
                   l                                               I
                                                                   l
                   l                                               I
                   l
                   1                                               I
                                                                   j
                   !
                   1
                   .                                               )1




                                          PX3Dr.Michelle Mazurek
                                           Attachment9,Page31
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 160 of
                                      224



              How does this im pactTerry's goalofchecking hereligibility to
              receive Section 8 benefits? *




              Afterreading this m essage,do you now expectTerry to receive any
              em ail,phone calls,ortextm essages as a resultofusing this
              websi te? *

                   O Yes
                   O No
                   O Notsure

              Afterreading this m essage,w ho do you think ow ns oroperates this
              website? *
                  /-                                                                                          L

                  t                                                                                           !
                                                                                                              '
              Do you expectTerry to be contacted by the government,orby any
              '

              agency thatadm inisters Section 89
                                               . W hy orw hy not? *
                 j
                 '                                          -
                                                            )
                 1
                 I                                          (
                 l                                          !
                                                            i
                  l                                                                                                                                                              @
                  1                                                                                                                                                              ë
                  j
                  l
                                                                                                                                                                                 f
                                                                                                                                                                                 l
                                                                                                                                                                                 I
                  --..-.-..--..--.-.-...-...-................-....-..-..-......-....-...-............-.....-..---.--...-.--.--...-...-............... .-....... ......-..-.-...--.-..i
                  t             .




                                                                                               PX3 Dr.Michell
                                                                                                            e Mazurek
                                                                                                Attachment9,Page 32
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 161 of
                                      224




                       *
                       G




                       m
                       <
                      m



                      >
                                                                    I o r r - Q = < 1
                      Q                                             1 - = 1 '- 0 0 %
                      X                                         Y
                                                                ck =  D=
                                                                   w ru
                                                                      o =
                                                                        uzu
                                                                          W .
                                                                            o -=
                                                                          o o  xw CY
                                                                        o        oo o
                                                                            = O - u
                                                                                    w
                      t7                                            tm u w = œ o o -     r .-.-
                      L                                             w
                                                                    o  œ Q   œ, -
                                                                           c u  x c -.
                                                                                c       Qc a
                                                                                         ol .
                                                                    u
                                                                    c. (7'.             =k
                                                                          r- a..o= œ * roc --'-
                                                                    x  c   o
                                                                    o ...-= .u .s
                                                                                u< Q  8o .. -g
                                                                                     c s.
                                                                                ru. .w   Q
                                                                W)eu' (7 Z m          .. C:D
                                                                 C
                                                                .-.u w- Q X   t    uz
                                                                                    c Q1
                                                                                   c w = >x  O
                                                                r
                                                                V1 w
                                                                .
                                                                      Mw w< -wo    <  a - .
                                                                                   -. w
                                                                                      * +r. O
                                                                o u '  w Q < <  O D
                      œ                                         u o w w c o > w c
                      œ                                         A g u .=c -r œo c w-
                      <              >                              î r o-G M1 D   cwO oQ
                                                                    Q c o 1
                                                                          w = Q 0 % u
                      &             U
                              **
                                                                -
                                                                . 'x
                                                                      = c o> =o Qv D g wo
                                                                        o o r a o
                                                                    1 ur                - # ''
                      o              r                          CD x
                                                                   o & = r - --LG r' cO
                      =                                         JD -o = w1 w
                                                                .                 -
                                                            A    t: -t
                                                                     ko: .oa -
                                                                             -! -P
                                                                                 o-o. 2h  'c
                                                                                           cn w
                                                                                              cnp
                                                            *   Lo           !
                                                                  J u % = . ec.    u r
                                                                                      .
                                                                                      ca, -.
                                                                                           ,r o
                                                            =   -   o -
                                                                ocX. > = rc > o tr o
                                                                                   = k/    m zo
                              *
                                                            S
                                                            *
                                                                c co o c: .n 'D w ro o
                                                                Q
                                                                .  '> o            ëi       co
                              e                                 QJ o
                                                                .          m    - D >.
                                                                -
                                                                  t nQ .Q.
                                                                        & 5 wq
                                                                -
                                                                =
                                                                > u          œ
                                                                             w rœ ) -
                                                            O     0     &=   o    * '
                                                                c' m ro w :l4 u E c
                                                                                  = -K
                                                                                     o
                                                                 Ql u
                                                                    o .s w       - :7 :7 +w un
                              e                                  D
                                                                 C: u
                                                                    .- 5 c .-a
                                                                             - Z)Nrwc Q ruan. o
                                                                                              =3
                                                                        o       w  '
                                                                                   ci o t ll w
                                                                .c
                                                                 C: cau    p    a     c
                                                                .
                                                                    u   a. . -           =    QI ;x
                                                                 O a**     o
                                                                           w r(7 rC: ro r (7 U
                                                                 tp ra o= o = c4 (a. c: .-ue' =
                              e                                  C) C: .Q O Q.co -ca O            o
                                                                                         ko vco2 Xbn
                                                                +- t
                                                                 X R)c =c CJ    kn CQ U W
                                                                             '1 D
                                                                         % W 2* Q -
                                                                o l
                                                                  dDCX o
                                                                       - zj X = nkl JJ
                                                                o .c
                                                                .
                                                                                uo
                                                                                o vn E!%
                                                                                       - =g
                                                                  CJ o Q; kg > t= .w- QJ aD. Q
                                                                .c
                                                                 .= += =. .c
                                                                           w c *=      - .=    >s
                                                                =c    Y
                                                                      w ) w   c
                                                                              =7 oD wQ'c
                                                                                       o zoCJ
                                                                                            c
                                                                                            2 =ca
                                                                 wp ..C.
                                                                       ,J o s u uoru z
                                                                                     w >
                                                                                       o o r r
                                                                .c = c
                                                                 =         vl = --. x7 o c c a '-
                                                                 CJ 5 (n wo x:
                                                                 z1                . .ow CrJo QJ
                                                                               C: j'
                                                                            c q:
                                                                                              rsc
                                                                 m  w
                                                                    c -   7 '
                                                                            a) U u    u
                                                                                      ru  o
                                                                                          ka aap
                                                                Eo =o O
                                                                      Q b
                                                                    c x   oQAn =
                                                                               CM0 &Q X= *
                                                                      u  w  k  r  c
                                                                    1 0 o l l o o o o =   u   o
                                                                    wo =soow ax




                      X =
                       = =
                      &- H
                          *
                    :: *- =
                      c zo
                      * =




                                   PX3 Dr.MichelleMazurek
                                    Attachment9,Page33
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 162 of
                                      224




         N U se r Study                     (M arket
              Research)


              Do you have experience paying rentora m ortgage? *

                 () Yes
                 O No

              Have you purchased anything online in the pastsix
              m onths? Exam ples m ightinclude purchasing orrenew ing an online
              video subscription Iike Netflix orbuying som ething from an online
              retailerlike A m azon.*

                 C) Yes
                 O No

              Please specify the genderwith which you mostclosely identify. *

                 O Male
                 O Female
                 O other
                 O Prefernottoanswer




                                      PX3 Dr.Michelle Mazurek
                                       Attachment9,Page34
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 163 of
                                      224



              W hich ofthe follow ing bestdescribes yourtotalhousehold incom e
              in 2018* *

                 O <10,000
                 O 10,000-14,999
                 O 15,000-24,999
                 O 25,000-34,999
                 O 35,000-49,999
                 O 50,000-74,999
                 O 75,000-99,999
                 O 100,000-149,999
                 O 150,000-199,999
                 O 200,000+
                 O prefernottoanswer

              Please specify youryearofbirth
                 j'                         ')
                 l                           t
                                             '
                 l
                 t                           1


              Priorto padicipating in this study today,how fam iliarw ere you w ith
              the Section 8 program ? *

                 O NotataII
                 C)slightlyfamiliar
                 O Moderatelyfamiliar
                 O Veryfamiliar




                                        PX3 Dr.Michell
                                                     e Mazurek
                                         Attachment9,Page 35
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 164 of
                                      224



              Please specify yourethnicity --check aIIthatapply.*

                 D White
                 (D HispanicorLatinx
                 Q BlackorAfricanAmerican
                 Q Asian,Native Hawaiian,orPacific Islander
                 C1Other
                 Q Prefernotto answer

              Please specify the highestdegree orIevelofschoolyou have
              com pleted. *

                 O Somehighschoolcredit,nodiplomaorequivalent
                 O Highschoolgraduate,diploma,ortheequivalent(for
                    example:GED)
                 O Somecollegecredit,nodegree
                 O Trade/technical/vocationaltraining
                 O Associate'sdegree
                 O Bachelor'sdegree
                 O Master'sdegree
                 O Professionalordoctoraldegree(JD,MD,PhD)
                 O Prefernottoanswer




                                      PX3Dr.Michelle Mazurek
                                       Attachment9,Page36
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 165 of
                                      224




         o U se r Study                    (M arket
              Research)


              Thank you forpadicipating in ourstudy.W e w ould Iike to now
              explain the realpurpose ofthe study.

              This is nota typicalm arketresearch study.W e are conducting this
              study on behalfofthe FederalTrade Com m ission,an agency ofthe
              U.S.governm entthatinvestigates potentialviolations ofconsum er
              protection Iaw.W e w eren'table to tellyou aboutthe realpurpose of
              the study earlierbecause itwas im podantto see how you reacted
              to the website w ithoutthis inform ation.

              The inform ation you provided in this study w illassistthe FTC in
              potentialIitigation orIaw enforcem entinvestigations.The
              inform ation you provided m ay be m ade available to ourIaw
              enforcem entpadners orin the course ofIitigation,as authorized or
              required by a coud.Here is m ore inform ation on how the FTC w ill
              use the inform ation you provided in this study.

              Privacy A ct Notice

             Providing inform ation in this study w illassistthe Federal
             Trade C om m ission,an agency ofthe U.S.governm entthat
             investigates unfairand deceptive conduct by com panies,in
             potentialIitigation. This inform ation is solicited under the
             authority ofthe FederalTrade Com m ission A ct,15 U .S.C .
             jj41-58.Furnishing information is purely voluntary,butthe
             inform ation you provide could help the FTC protect
             consum ers. The information you provide m ay be m ade
             available to our Iaw enforcem entpartners or in the course of
             Iitigation,as required by a court.You can Iearn m ore about
             how the FTC handles the personalinform ation we collectby


                                      PX3Dr.Michell
                                                  e Mazurek
                                       Attachment9,Page37
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 166 of
                                      224



             visiting ourwebsite atwww.ftcxgov/privacy and ourPrivacy
             Actsystems at- .Rc.gov/foia/listofpaysystem s.shtm .

              Please note thatyourpadicipation in this study is anonym ous.No
              identifying inform ation aboutyou w illbe stored orprovided to the
              FTC .Since this study relates to a nonpublic Iaw -enforcem ent
              investigation,we'd like to askyou to please notdiscuss your
              experience today --and m ostim podantly,the identity you used and
              the website you tested --w ith anyone else.


              Thank you again forhelping us w ith this im podantresearch.Ifyou
              wantto w ithdraw from the study atthis point,w e w illdelete your
              survey responses.Please type ''lwould Iike m y data rem oved from
              this study''ifyou w ould like to w ithdraw.
                 j                        '
                                          -
                                          '
                                          t
                 i                         t




                                      PX3 Dr.M ichelleM azurek
                                       Attachment9,Page 38
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 167 of
                                      224




                             A ttachm ent 10
       Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 168 of
       '

           y
           '
          A                                  224
               14
               ..ï
                 )y
                  gk
                  tyd
                    .
               :.
               '
                ..
                .  tjjj
                   /1
               .
               '
               )
               j
               y
               ..
                  ç
                 tk
               I.J
                '  #
               .
                   4
                   #
               sj
                4'.
               .
               ..
               1j
                )
                'k:/
                .
               .'
                  Kq1
               t
               j
               .
               '
               .
               r
               St
               ')
                k
               S.
               '
               .h
               'j
               'i
                h;'%
                  .
                 '(
                  or
               '
               .#
                4
               tâ



               #
               ;X
               ,
                 -#
                  ;%.
                    = .:
                       :                                         a
                                                                 R                                                                                                                                                                                  .
               :.
               *j=
               k 'jj
               #- 8; A'
                                                                  * = l
                                                                      t
                                                                      çi
                                                                    t:'
               # da.#z    j                                      X     œ,(1
                                                                       e  p                                                        .t
                                                                                                                                   t
               z
               o.
               a
                 ac# .t.zj
                       '                                               p. o            r                                          a
                 4j '
                    a.4. :
                         %
                         ,
                          '                                          m
                                                                     o s'a
                                                                         .s                  mo                                 *
                                                                                                                                w u%                           .
               B..!.I2          '                                    .
                                                                     Q
                                                                     zue-z
                                                                       - .             .
                                                                                     8 >                 .
                                                                                                         *          .
                                                                                                                    p *
                                                                                                                      = >
                                                                                                                      . -                                      .
                                                                                                                                                               :                                       o
                                                                                                                                                                                                       u
               .
               %
               =j:jj
                   v                                                 f
                                                                     a
                                                                     o.5
                                                                       go
                                                                        =
                                                                        c:          x
                                                                                    t
                                                                                    i
                                                                                    .
                                                                                    z.o
                                                                                      :                  x,
                                                                                                          r
                                                                                                          y         y
                                                                                                                    B .
                                                                                                                      ==                                   .
                                                                                                                                                           =
                                                                                                                                                           s                                           ,
                                                                                                                                                                                                       r
               -@
                q'.jw
                    ;;.aT
                        z                                            .
                                                                     t
                                                                     zœ.
                                                                       S            .
                                                                                    ej s
                                                                                       x +.
                                                                                         a
                                                                                         .a u                       œs= sq
                                                                                                                         o zx
                                                                                                                            j                              <: u)
                                                                                                                                                               .                                       o  aj
                                                                                                                                .
                        .                                            r   kx            a    e     .                                                                                                    v, w
               : t'a z
                     E K>                                            : .m           .              .     .          .       o   <         .<                   o 4  ,    .g =,
               Q
               ' .41'o
                     jz
                                                                     .:
                                                                      .  .
                                                                         =
                                                                         *=  o      .
                                                                                    >
                                                                                    c: =
                                                                                       * t.  a
                                                                                             .                      2
                                                                                                                    c.
                                                                                                                     - c
                                                                                                                       o a
                                                                                                                         ..                                >.
                                                                                                                                                            o' x-
                                                                                                                                                                *   b
                                                                                                                                                                    m .
                                                                                                                                                                      tz :
               /;4T'   =                                              .'     >.     c)
                                                                                     w >  =l O                                                                      *    <r S=
                                                                                                                                                                             *                                                                          .
                                                                                                                                                                    .

           olw i,  * o.e
                    N
                                                                     <c: <
                                                                         eX.:ë
                                                                         er
                                                                             *      p  .
                                                                                     o a o %                        w:
                                                                                                                     o >
                                                                                                                        * '=
                                                                                                                        e =:
                                                                                                                                                            =     i
                                                                                                                                                                  -
                                                                                                                                                            * x * . o m
                                                                                                                                                                            (.? c2; =o                 %
       >. g : :X .
       :            e
                    .
                     ,                                               =c' t
                                                                         oz =,      >. yo. >.*
                                                                                                z..
                                                                                                 q,                  - w: .2'
                                                                                                                                                           =
                                                                                                                                                           (.g =a            u. e .:
                                                                                                                                                                             >
                                                                                                                                                                                                       z
                                                                                                                                                                                                       .
                                                                                                                                                                                                       o
                                                                                                                                                                                                             2
                                                                                                                                                                                                             w
                                                                                                                                                                                                             x
                                                                                                                                                                                                                                                        .

       .
       k.
        u  % =
             j o-
                e j s                                                =j  =.e         : oœ
                                                                                        : .fat
                                                                                             z. gz                  o. : zw                                 2 y .
                                                                                                                                                                0. >.o ta. j
       t
       '7.
       < !   ;.:'z  :
                1I-.o
                    r                                                 a. .e o       j                                w p  :                                 y           o t .. z
                                                                                                                                                                               :' .i2
                                                                                                                                                                                    q
       :
       t   eE                                                        <0.e =œ
                                                                          p
                                                                          o
                                                                            S
                                                                            a
                                                                            o       a*:.'. .=,*     * (0
                                                                                              ....% a:   .J..
                                                                                                     ... ..         <G'= =.,
                                                                                                                          o o:
                                                                                                                           ..
                                                                                                                                                            Ch =C' œ=œ
                                                                                                                                                           =y.       ) =
                                                                                                                                                                       c   tep
                                                                                                                                                               ... .. .o.. . .
                                                                                                                                                                               C
                                                                                                                                                                               b
                                                                                                                                                                               o    o
                                                                                                                                                                                    x
                                                                                                                                                                                .. = .
       '
       Z-      I'i
               x r=gJ.aI
                     g                                               ot   a
                                                                          'j        'a,
                                                                                    .   v. t
                                                                                           )J . ..
                                                                                                .         #
                                                                                                          a.        ,.
                                                                                                                     a ja
                                                                                                                        j                                  A. . e v a 1.              -
                                                                                                                                                                                   .0 z
       :z
       z       zx q :s
       5
       >       = t.
                   : t*
       o        e , .>:!
                       R:
       ..       e t.@
       =
       x       zv
               .. s!-&
                    @  w':
                       o .
                         .
       >-
       =       g 'j : IE &
                         *
       a
       c       ....gtz
               *        .
                                        ,

       a:
       .,      : 1N. 2e
       o
       o
       =
               . !2
               r :
                   x,jD
                   .
                      :w>
                        g                                                                 à.
                                                                                                  =                                                                                                                                                     '
       k?      .-x w
               = =  %                                                                     = .
                                                                                            r. .
                                                                                               g
                                                                                               x                                                                                                                                           .
       a
       O: ;r
           o
           #a e
             ac j
               . = .-
              't:                                                                        .
                                                                                         s
                                                                                         -..
                                                                                         * a
                                                                                           wd.
                                                                                           t s
                                                                                             '
                                                                                             =-                                     .                                                         '                                            t
                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                           z
                                                                                                                                                                                                                                           o
       o
       uz      g go . t
                      =o .                                                                oo'=*                                                                                                                                           =:            .
       >:
       o
       a       :aota-
               x    Pz'j                                                                  =,=m e==,
                                                                                          x                     m
                                                                                                                o
                                                                                                                            .       ...
                                                                                                                                     *
                                                                                                                                     =                     .c       ,           o                                                      2q  y
       û   .
                $ J vse
                      .j:
                        =:                                                                S'
                                                                                         .P
                                                                                         :   o*
                                                                                             .,.>.            =o        .           c
                                                                                                                                    e                      mo                   *
                                                                                                                                                                                o                                                      c
       :
       15      '
               J  .
                  :
                  .aso
                  .   -
                      :..,
                         .a                                                               >c
                                                                                          a .N                a                     x              .       e                    ....      .
                                                                                                                                                                                              .
                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                        >.
                                                                                                                                                                                                                                       ua
       u
       =k
       '-
                kijï. !*
               ;: . g 1=7
                                                                                          =.
                                                                                          >
                                                                                         .0
                                                                                           .z
                                                                                            %'
                                                                                            y @
                                                                                              p               *'p
                                                                                                              '
                                                                                                              -                     g              - .
                                                                                                                                                     *-
                                                                                                                                                     >2
                                                                                                                                                                                 Z
                                                                                                                                                                                wo
                                                                                                                                                                                                                            '
                                                                                                                                                                                                                            >
                                                                                                                                                                                                                            G           œ
                                                                                                                                                                                                                                        =
                                                                                                                                                                                                                                        œ
                                                                                                                                                                                                                                        u
       o
       =. u
          ?!.xI1'
                =
                1                                                                         .
                                                                                          'o
                                                                                          c x
                                                                                            o.>
                                                                                              =
                                                                                              .               œ*                    3
                                                                                                                                    o                      e        .           .
                                                                                                                                                                                .tz
                                                                                                                                                                                                                            5
                                                                                                                                                                                                                            m        . o>.
       t.o                                                                                * =2                 o            ' o                .
                                                                                                                                                                                                                         =a
                                                                                                                                                                                                                         . .        .2    U
                                                                                         ,2
                                                                                          - T
                                                                                            œ=                .
                                                                                                              -                     1
                                                                                                                                    ..                     X                    -                              ë         q
        x<
       %2u
                                                                                              q,
                                                                                          C Q>*               u                                            o            .       n                              a.        4'
                                                                                                                                                                                                                          'te
                                                                                                                                                                                                                            g        :
                                                                                                                                                                                                                                     o*œ .e
                                                                                                                                                                                                                                          =
        >                                                                                a. s =
                                                                                              =
                                                                                                              .
                                                                                                              =-o                   h
                                                                                                                                    .
                                                                                                                                    o
                                                                                                                                    >
                                                                                                                                                           x
                                                                                                                                                           %z
                                                                                                                                                                                o
                                                                                                                                                                                >
                                                                                                                                                                                              '               ...
                                                                                                                                                                                                              -5         .*j2
                                                                                                                                                                                                                         .t
                                                                                                                                                                                                                          -m
                                                                                                                                                                                                                                     * e ov
                                                                                                                                                                                                                                     olQ
                                                                                                                                                                                                                                     y    o)
       t
       u
       o'
        z                           .
                                                                                         .
                                                                                          :jyG
                                                                                          a  e'> oh           >                     =                      p                                                  *
                                                                                                                                                                                                              .o.         e==
                                                                                                                                                                                                                         .r         a>.*ot o)           ,
       x                                                                                  :w=
                                                                                              .umQ
                                                                                                                                    o                               <                                         oe
                                                                                                                                                                                                              .        q  a!
                                                                                                                                                                                                                       uszu;vx      ax .c
                                                                                                                                                                                                                                        œmaz:
       o
       #                                                                                 =i*2,a   z=o
                                                                                                                                                                                                                      .r oz.0          =2 u
       t-n
       =                  !:c                                                            /qlq
                                                                                            ,m
                                                                                             n,: o  q'
                                                                                                  x e)
                                                                                                                                                                                                              .*.
                                                                                                                                                                                                               *       q?(a=
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                            $p       u*
                                                                                                                                                                                                                                     o  u.8
                                                                                                                                                                                                                                     t: > u
       o
       o                   t.
                           g                                                               :
                                                                                           o<
                                                                                           w tz
                                                                                             oystp .
                                                                                                   q'                                                                                                          *         %j
                                                                                                                                                                                                                          gma   ac =a 'u
       çz.
       a                  a                                                                cno -K =q)
                                                                                                   w
                                                                                                                                                                                                              .
                                                                                                                                                                                                              =s
                                                                                                                                                                                                               .
                                                                                                                                                                                                                       k
                                                                                                                                                                                                                       v;x
                                                                                                                                                                                                                      a .> aju   c:o
                                                                                                                                                                                                                               .x2 ; .u
       j                  K                                                              .s 19 .p =                                                                     'o
                                                                                                                                                                         *
       y2                                   ;:                                                                                                                                                                 a         s >. .  y;ow.K
                          .                                                                                                                                                                    .
                     P .*
                        .                                    ,     r,.r.
                                                                       v,.               .qo m z jr             o
                                                                                                                z           .                                                                 .,                      .y xo            v)
                                                 .
                     @o                          .                                        .t
                                                                                           ! .*                                                                                                                su      m œ.G     (pq .
                                                                                                                                                                                                                                     o
                     é
                     -'
                     r =>
                        =                    . œ
                                               œ         s                      ,
                                                                                '
                                                                                '        .
                                                                                         0.
                                                                                         C'g
                                                                                           yuI.=
                                                                                             a .
                                                                                               >
                                                                                               =              o
                                                                                                              =     .                   .
                                                                                                                                        *
                                                                                                                                        ..             .X j =' G
                                                                                                                                                               za                                            .v' zi    a,'
                                                                                                                                                                                                                         =   '
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                             Q l E':
                                                                                                                                                                                                                                   =
                     .E
                      ç>                             $J -:
                                                     œ   *'=t
                                                            :o'w
                                                               >.               .
                                                                                .        *
                                                                                         %,
                                                                                         v'o=>.'
                                                                                            :  qlbo
                                                                                                  x.          *
                                                                                                             mt>                        e
                                                                                                                                        *          .    r xxG  *'
                                                                                                                                                                o                   .>z
                                                                                                                                                                                                                o
                                                                                                                                                                                                                1-
                                                                                                                                                                                                                 :w
                                                                                                                                                                                                                  k
                                                                                                                                                                                                                  -
                                                                                                                                                                                                             ..=e çr  12
                                                                                                                                                                                                                       o J
                                                                                                                                                                                                                         =
                                                                                                                                                                                                                         - !
                                                                                                                                                                                                                           r j
                                                                                                                                                                                                                             t
                                                                                                                                                                                                                             z  =- >
                                                                                                                                                                                                                                   *j
                                                                                                                                                                                                                                   2
                                                                                                                                                                                                                  o =. œ o=sq) = $ = œ
                                                                                                                                                                                                                                     u
                    .
                    -Q =e                            D :s:=$ .
                                                         #                      k        *=
                                                                                         u  ==   =m          m              .           *o..             t
                                                                                                                                                         o: ' -                                    .         j    ep, u
                     C
                     .;                              O eJa
                                                        'w..Qtl
                                                            G    .                       2 =
                                                                                         n..   l
                                                                                               I
                                                                                            * '.- y           c
                                                                                                              q)    .                   =              . . . o  .                                            ;z..o
                                                                                                                                                                                                                >ao
                                                                                                                                                                                                                  c :.   '
                                                                                                                                                                                                                         s=
                                                                                                                                                                                                                         v
                                                                                                                                                                                                                      .e >
                                                                                                                                                                                                                          ;u .
                                                                                                                                                                                                                             s
                                                                                                                                                                                                                          . >.xw
                                                                                                                                                                                                                               .'!!= o
                                                                                                                                                                                                                                 s n.t
                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                               œ ='* v
                                                                                                                                                                                                                                     f
                                                                                                                                                                                                                                                        .
                    >w:                 .            ul -; t o                           o
                                                                                         s*                                             ...                     *                                            r=: >e/olpa,c%u=q,.w=
                                                                                                                                                                                                                                 z:e c;$                .
                   == *-'                            *      j=
                                                             o .                         :  e
                                                                                            *.a*o =          =
                                                                                                             -                          *                      e          .         '
                                                                                                                                                                                    -
                                                                                                                                                                                    tz                     K o      -
                                                                                                                                                                                                                    qst=
                                                                                                                                                                                                                       z-r'lg= tp2 = *>                 .
                    *                                    : =sw
                                                             .   y                       r wg xq,a                                                                                  u                        s..z.2 > .a e
                   @sI=
                      f                     ç        Y .,  u.    ;
                                                                 .                       -
                                                                                         a. ,  vv            e                          2                      ;
                                                                                                                                                               .
                                                                                                                                                                         ï          o         ..             o
                                                                                                                                                                                                             w( o
                                                                                                                                                                                                                .q,,tvogo
                                                                                                                                                                                                                       ' E=y    r.
                                                                                                                                                                                                                                 s
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 yx:
                                                                                                                                                                                                                                   og=o=                ï
                   0o
                   .
                   2o
                     $                      . e
                                             .
                                             .   s  .:
                                                 - y.
                                              œ .#
                                                     1  ' .
                                                     g. . $.
                                                                                         es
                                                                                         .
                                                                                         a  =e =o
                                                                                         a wtf?:
                                                                                                 o;
                                                                                                 q              *
                                                                                                                o                       œ
                                                                                                                                        o          '           o         =
                                                                                                                                                                         w          E
                                                                                                                                                                                    ;                         .
                                                                                                                                                                                                              *
                                                                                                                                                                                                              -,'
                                                                                                                                                                                                              e         =
                                                                                                                                                                                                                        p=f
                                                                                                                                                                                                                jj ahmo I
                                                                                                                                                                                                               e o ae.
                                                                                                                                                                                                                           ys >
                                                                                                                                                                                                                          a.  =w.
                                                                                                                                                                                                                                .j
                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                 ç
                                              > =32'-     1                                   eoo=            = *       '               =
                                                                                                                                        p                                                                  : *       vg
                                                                                                                                                                                                                     t
                                                                                                                                                                                                                     0 n .E!
                                                                                                                                                                                                                           .=
                                                                                                                                                                                                                            w :-o tp=
                                                                                                                                                                                                                                    m
                   *>'              '         - r #1                                     !,
                                                                                          jp;                   y                                              c
                                                                                                                                                                            s        1
                                                                                                                                                                                    (J
                                                                                                                                                                                                             .
                                                                                                                                                                                                             *
                                                                                                                                                                                                             o2u :j m= <= $   a.œ œ
                                                                                                                                                                                                                                  >a
                                    .         c
                                              D j   *
                                                   S.
                                                   ' j   .
                                                          )
                                                          .                              .=
                                                                                          :
                                                                                          .a
                                                                                            .- a ql          -                                         .
                                                                                                                                                                        œxv
                                                                                                                                                                            .                          .
                                                                                                                                                                                                       . .#=
                                                                                                                                                                                                              o    aj;jx
                                                                                                                                                                                                                       o.
                                                                                                                                                                                                                        jr
                                                                                                                                                                                                                         jo
                                                                                                                                                                                                                          sj.
                                                                                                                                                                                                                            0.
                                                                                                                                                                                                                             m
                                                                                                                                                                                                                             ,g
                                                                                                                                                                                                                              w
                                                                                                                                                                                                              :5vc..oo.:nsxm xex ao Eq,Cc: >o.'R.       1
                                                                                                                                                                                                                                                        $
                                                                                             mm=. =
                                                                                                  .
                                                                                                  >          =                                                            @                            '
                                                                 .'? ' ''.'x+            op *=                                                                           =                              œ ..' kE.to)<œ<v > <F <F<>ko)= a.> œ   çz
                                                                  ::r.                   12 ï=
                                                                                             jv                                                                                                            = m'rx (.i6 ui<;g . <p 0       ..Fo



y'
=+
X
&
'
I
!
l
1 e
S
f a
j
:1;
e )+
     Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 169 of
                                           224




          %
          +
          ?

          2
          >
                                                    I
                                                    *
          J                                         j'
          I                                         *
          #-                               ,        N
          P'
          %%                  b                                            8
                              >
                                                 ,
                                                 (.
                                                  3
                                                  c                        #
          G3                               e
          >                                         '
          (t
          O
          u.                 8                      j1
                                                     I
          9
          0
                             r
                                                ;#
                                                *
                                                                           I
                                                                           1
          l
          $a
          (?                                                               Z
          D
          <
                                                                           I
          O                  =     =
                                   o                                                      .=
                             o    ,=                                                      D o
                                                                                            œ
                             r    Y                                                       N
                             @    .: = o
                                       I                                                  X w
         #                   r
                             *    ; . o %
                                      -                                    <              > œ
         8                   >    œ                                                       .Q o'
                             o    p v
                                  o  bg .a
                                         e     o :
                                                         :                                % m
                             >       ,
                                      e g       E        w                                =  *
                                                                                             d
                                                                                          .Q o
                             *.   =
                                  4 dg a       X.       <=                                N E
                             =    *- : C        œ
                                                o        *
                                                         o                                cr
                                                                                          & 0
         >
         (7                  X    z'
                                  tk or ac      g        g                                0 -
                             r    c    *   * =          =                                 Nt
                             y    < c œ (J CJ                              <              œ <

                                                                           <
                                                                           ï

                                                                           *

                                                                           I
                                                                           !
                                                                           ï
                                                                           e%




                                                                      A
                                                                      1

 E
œ>(
r
ç
.
N
S'
Q
e
O
Wt
é
'
'O
mœ
*
1
-
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 170 of
                                      224




                                                                                                                                ro
                                                                                                                                H o
                                                                                                                                X&
                                                                                                                                > a.
                                                                                                                                .*cf
                                                                                                                                -Q
                                                                                                                                =i;=
                                                                                                                                   1j
                                                                                                                                xE *
                                                                                                                                 c=
                                                                                                                                D aO
                                                                                                                                >
                                                                                                                                œ:<C




                                    o e                                                                     2%
                                    .c                                                                      U
                                     =   m                                                                   S
                     *
                     m              R 2K                                                                    q3
                     c              * -
                                    *                                                                       rc
                     a;
                     -              = .$!          *
                                    * =
                                      c l
                     *o             = ol q
                                         *
                                         .-
                                                   *
                                                   < mm                                                      >
                                                                                                             *
                                    ='- a: *       u t                                                       X
                                                                                                             œ
                           c         = g. 2        O E
                           Q;       =': gtp:R
                                            =      œG' =œ
                           E          2 K o         * (o
                                    La=u =
                                         .: œ
                                            =
                                            œ       t
                                                    n
                                                    c o
                                                       =
                     &
                     2E    (7'
                           O
                                    >
                                    =.-.
                                       sy a .
                                            w
                                            e
                                    fo
                                    ,zptp u câ7;
                                    =B F-
                                        '
                                        >+ =
                                          cp =o                 c
                                                                œ
                                          c
                                    Q m =  tl     .- -*c'
                                                        iCsp
                     ip     >
                            Q) .o
                                    9
                                    R u0 *- 1E1? '.c:
                                                   t
                                                   -q cF
                                                       o) =
                                                          !.
                                                           D    '=
                                                                 B           c
                     E             :E (       s   u.      u
                     0.1                 vp: G
                                         c                      *         k
                                                                          cM
                           =        E Gj =œ                      t
                                                                 c/
                                                                         .H
                                                                                                        #        *
                                    œ; .wH =
                                    r                            q) &
                                                                 2    t  's                                      e
                           ku : -G'  1 G                        == *o @
                                                                      q1
                                                                       , =œ
                            o 4) 1i =    :   ï=                  = = = =                                Q
                                                                                                        =. W *
                                                                                                        .     %
                                                                                                              t
                           *4-)'Q   c
                                    o :  =.  ubut               z'  *1 =Q
                                                                 * =V   œ =V
                                                                           œ                            àl y
                                                                                                           n 'o
                                                                                                              C
                                                                                                              1
                                =       .e
                            v) (n .=48 uu =            .        =     = = =                                      e
                           = o
                             N.          o :Q          *         e E 1 E
                                                                 o                                      41 = .E
                                                                                                        62 =
                           o8 o:
                               ba
                                l.5'
                                   V( 3e= *œ   =                aM =
                                                                   =$4 L
                                                                       <=
                                                                        *=
                                                                                                        ..
                                                                          <*                           rla =*
                                                                                                       =
                                  y a u. v     2
                                    '
                                                                                                       s = o
                     c.     b (*
                               0
                               z: W
                                  î'=15%' Cj:=%*                œ
                                                                E                             o        = = q,
                                                                                                   * dt = =
                     =o     ox                                                                O
                               P':= R.  4 =-8 u=
                                               rXm                                                 * u- = 2
                           >-     e    =m
                                 o. u. = m             -        œ o                M* # fUo   X
                                                                                              .a   c) b œ H
                                                                                                   Q
                     D     ..
                            q-
                             ) N o ::              qp $ o=      c =E
                                                                œ                  O= 2
                                                                                      '-,=o,
                                                                                          % 6
                                                                                                     t) x;
                                                                                                         ç *= q  tp
               œ           0 = r.g :ïz
                                     ta= -c >o
                                             -a                 t
                                                                =
                                                                &oc
                                                                œ œ         j
                                                                            o
                                                                                      o            =tp ke: Fac c
                                                                                                            o
                                                                                                                to .iD
                                                                                                                 o
               œ
               =t
               q     S     -    1
                                !gp)=S
                                     =v u:. , q,
                                              :    =m .
                                                   .   p wE e   =2.  (a 2 .c       Q
                                                                                   ..-
                                                                                       G
                                                                                       4!
                                                                                        :t
                                                                                         =
                                                                                         ll J:     n.t.: >       a=
                                                                                                         rhW>1.'E(
                                                                                                         D          *
                                                                                                                    :      d
               k     zxï    f/l.e                  u   =          Q> 1
                                                                     0: + ..< /                    .
                                                                                                                           A
                                                                                                   =* :* ktu
                                                                                                           . a
                                                                                                             N :=5e
                            n.LG =c,Np .s            . œ =        K =n
               =.          .=                         a:  r.l        = o
                                                                :=vh t   * *
                                                                              o
                                                                              œ    Oc =
                                                                                      E=zz
                           1- u=!n us. .c. =œ       : a.    :                                              , o             :1
               o
               G     a
                     o             . , Lz           o
                                                    c: .
                                                       so
                                                                      x
                                                                tm kE t  œ
                                                                          œ: :=    tz => z9 z
                                                                                            'c
                                                                                            z 'g    m
                                                                                                    =       = '* f@
                                                                                                            v
                                                                                                            t -t           !
               k           .-
                                                                .* t  , u.2   œ
                                                                              2    o     E! I *                  %o =
                                                                                                            CNa .=
                                                                                                                 .  %m   m m
                            = ,t.@   o- u*- ..
                                             rt    x< aa. .sy
                                                                              .                     c
                                                                                   @    Q. 1                             EX
                                                                                           x7 I
               <O.   =     =L                 =                 q;fn K
                                                                     =, O
                                                                     v        >)                    -> x'
                                                                                                   .;
                     <                        ô
                                                                . :J                          .       .o    co a9 vœ
                                                                     nk!,
               .-
               œ
               c
                     <
                     t     k*u g
                           ...   = 'E @
                               jooo:ro                          '
                                                                j-. <f <
                                                                       v           t'
                                                                                    o
                                                                                    vgjr
                                                                                       E
                                                                                       faï)t
                                                                                           .
                                                                                           '
                                                                                           :
                                                                                           p       X:7 =C> m
                                                                                                           uœ., =
                                                                                                                o
                                                                                                                u%
                                                                                                                  =
                                                                                                                         2 -:
                                                                                                                         <


               *
               O
              O
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 171 of
                                      224




                               ....
                               :
                                      1 .sc
                                      .
                               .,,
                                 ,    i!i.
                                         d f.r
                                           -.
                                      x      6i:'E
                               :L
                                @
                                K
                                      j
                                      h.*
                                        s
                                        ' ri
                                           .L.,
                                        * X2.k<'
                                      >.t
                               r
                               G
                               J
                               .
                                      i c.
                                      (  iav
                                         4
                                         , N1j
                                           . ?
                                             v
                               E           ..7
                                           y
                                           .         .E

                     e                               k-
                     r
                     *                    J8
                                           t          1
                                      :j   C'.k       *
                                       .0 âse
                     S                .E& 9q
                     r
                     2
                                      rj 2!
                                      . j z.   k
                                               s     .E
                                                      2
                                      .t*1 Te
                     Se               *-=* -0s=.
                                               ;
                     c                '#<  D
                                           k  M      V
                     @                a% I
                                           J
                     %                               =@
Case 1:19-cv-25046-RNS Document 4-16* Entered on FLSD Docketl 12/09/2019 Page
                      '
                      *
                                                                            > 172 of
                                       224




                           *
                  1       &
                          <

                  1        11
                           t=          ë
                                       r    '
                                            !                             I
                                                                          1      I          -'                        '''
                                                                                                                        .c i' tQ(
                           O           ,    I                             ,    . II                                    . ,u
                                                                                                                          .. ..j,z
                                                                                                                                . :y,
                                                                                                                                    :.
                          -o
                          c            '5 !
                                       I  l             3                 1$ 1
                                                                          l  '
                                                                             1 1
                                                                               1 5                                     t'''
                                                                                                                        '
                                                                                                                       '. 1'
                                                                                                                           ..''
                                                                                                                              '6
                                                                                                                               7'.
                                                                                                                                 'v
                                                                                                                                  C'..
                                                                                                                                     '
                                                                                                                                     *
                                                                                                                                     '
                                                                                                                                     '
                                       ;
                                       i    :                             ;      i
                                                                                 ! i                                   JïA''' .
                                                                                                                              f' ?
                                            .                             T                                              ''CJ..'rAr
                                       !                                  k      j p                                  g. ),i'
                                                                                                                            .p':J
                           >           2
                                       !    '                             !
                                                                          y      E   j                                .z.,.u..o.
                                                                                                                               ...:yj.y
                                                                                                                                      zi
                           A
                           *           !
                                       !                                  E
                                                                          !      t
                                                                                 I (
                                                                                 j                                     L=. (
                                                                                                                           j-,:c.'=
                                                                                                                               Vz à':
                                                                                                                                    ''2''
                                                                                                                                        .
                           tp          E                                  C                                   ...       R4            '
                          1
                          u
                          :$.
                            2          2
                                       ;                                  I
                                                                          i       I                              jt
                                                                                                                 .     !.'.
                                                                                                                          ,.,p  .' ..
                                                                                                                                n   ;  :J
                                                                                                                                       -
                                                                                 1.
                                                                                  1 j                           'I     u,
                                                                                                                       :'    cz
                                                                                                                                .
                          0       *    l                                  i         i                                  '      y,.. !.....s
                                                                                                                                         .
                          $:,          !                                  t                                    -n.    ct.
                          œ
                          X
                                       I
                                       i
                                                                          '      : '
                                                                                   I
                                                                                 l j
                                                                                                             s'       1..u,'.
                                                                                                                            è-.''-e
                                                                                                                              c
                                                                                                                              .
                                                                                                                              qn.:.z>
                                                                                                                            ' ''
                                   :   I
                                       i                        '         ;
                                                                          E      i   t                                ':.
                                                                                                                      ..
                                                                                                                        'ï.:
                                                                                                                           'n':. r
                                                                                                                                 /
                                                                                                                                 ,' j'
                                                                                                                                    .q
                                                                                                                                     .'
                                                                                                                                     '
                                       1                        :         E      (                                      .s . 'A zk .
                                                                J         .          l               1
                                                                                                     r                -   <
                                                                                                                          r'
                                                                                                                           ..
                                                                                                                           .
                                                                                                                      :;. .i '
                                                                                                                              7
                                                                                                                              .ï:
                                                                                                                                j/.
                                                                                                                                  ll r
                                                                                                                                  t  :.
                                                                                                                              ' ' - i:
                                                                                                                                      ,
                           y      *
                                       E
                                       ,
                                       !
                                                                9
                                                                i         p
                                                                          ;
                                                                          !      :
                                                                                     l
                                                                                     >
                                                                                                     l
                                                                                                     :
                                                                                                     I
                                                                                                             %
                                                                                                             .'e
                                                                                                             '.'
                                                                                                               h,     .= .
                                                                                                                       -tq
                                                                                                                         . .v.I(
                                                                                                                               ;'t.
                                                                                                                      .. .
                                                                                                                         :. .'..c.i't 7'.
                                                                                                                         .
                          <QQ'
                                       !
                                       !
                                                                S
                                                                :
                                                                t
                                                                         '
                                                                         !       1
                                                                                 1
                                                                                      >
                                                                                     (J
                                                                                                     I
                                                                                                     I   *             &'Jk 7p î.:..
                                                                                                                                   . s..
                           ....
                                       l                        )
                                                                         '
                                                                         i       l
                                                                                 )    .              '        $
                                                                                                              ..ë     k''é
                                                                                                                         1'
                                                                                                                         .:' 7J2'
                                                                                                                             '
                                                                                                                                 '.
                                                                                                                                 .C
                                                                                                                                  uU' w.
                            *                                   I        !       I
                                                                                 i                            'i      . ..' .ù '''
                           4*./        .                                 I       r    ..-.....----             o        .. ..      1.
                           4..    @1                            .        h       8  i                                 ''.$ 7. ..
                                                                                                                               '' :'
                          tn           !I                      .
                                                               ,
                                                                i
                                                                         i       ;
                                                                                 E (j                2
                                                                                                     t       o    i''t .'': '' <
                                                                                                                                >    '
                                       i
                                       i     '      .          .
                                                               i         ;
                                                                         *       j                ;
                                                                                                  p           1
                                                                                                              *'j
                                                                                                                2 s...
                                                                                                                     :
                                                                                                                     'q
                                                                                                                     .-. ',
                                                                                                                          .
                                                                                                                          ;u
                                                                                                                          -     N
                                                                                                                                .
                                                                                                                            5.''r
                                                                                                                                h
                                  ..
                                       !
                                       7
                                       E
                                            :(                 r
                                                               ;
                                                                         u
                                                                         .
                                                                                                 1f
                                                                                                  *          .j ','. -.
                                                                                                                      '
                                                                                                                      :7
                                                                                                                       1 .'
                                                                                                                          '
                                                                                                                          1
                                                                                                                          6 .?  :
                                                                                                                                .
                                       2
                                       ,
                                       l    !
                                            I
                                            i :
                                              E
                                              !             i j
                                                              L
                                                              I      :
                                                                     i
                                                                     ' Zg
                                                                        w          l
                                                                                 I ;             1
                                                                                                 !           <;       ',.
                                                                                                                      , '.
                                                                                                                         '.
                                                                                                                          w
                                                                                                                          '.
                                                                                                                           ':
                                                                                                                            '.
                                                                                                                             3.
                                                                                                                             . 7
                                       *    i
                                            !
                                            E *!            ! I
                                                              :
                                                            I I      I
                                                                     à
                                                                     I   'kt->   j               '
                                                                                                 .                    :'.Ji''- - .
                                                                                                                                 .'
                                                                                                                                  .
                                       E
                                       *    '
                                            ! E             '' r*    I
                                                                     1 Lv
                                                                        f)           *           j                    '' '
                                                                                                                         .'V'
                                                                                                                            .;u'
                                                                                                                               .
                                                                                                                               a'
                                       =    ' =G            p (>     1
                                                                     1 *-          *'                                 ''-L ' '
                                       -    h
                                            ;               )  t;    ! o           crt
                                                                                     j           l
                                                                                                 :
                                                                                                                      'k
                                                                                                                      ..xr 7'.;
                                                                                                                              :. .
                                                                                                                                 k.
                                       *
                                       u    i
                                            I tfl           p                                    I                           .J
                                       -.
                                       u.   l -q1           E Q -.   )
                                                                     .
                                                                       u*
                                                                                 j
                                                                                    Q.
                                                                                    >(           !
                                                                                                 1
                                                                                                                         . ' -. :
                                                                                                                      .J1. ,
                                                                                                                           û
                                            .                  Nl    ; t)        1 t u           :
                                                                                                 .                         .g '




                                       4



                                       4
                                                4



                          l
                          O
                                       e1           *
                          *
                          Z
                          Q
                          O       4
                          Z
                          I
                          *                     <
              3:
              -

              (.-
                7



         F
         c>
         o
         k!
         m l
         r5
          :
         G
         '
         o
         - U
         E
         CD
              +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 173 of
                                      224




                                                                 m
                                                                 c =;:
  *                                                              o
 &                                                              i- r;
 <
 LL                                                              r1 0
                                                                    *                                         *
                                                                                                              h'
                                                                .                                             o
                                                                M:
                                                                 - .9.                            =N E        o'
  @>                                                            -.
                                                                 z    ï                           s
                                                                                                  . r
                                                                                                    u        1.
                                                                                                             H
                                                                                                              <
                                                                 o =                        -.          j   .
                                                                                                            -
                                                                nO a                              :Q.t =    '
                                                                                                             z
                                                                                                             r
                                                                                                            7>)
                                                                                                               o

              *                                                 O V' o                            'E c
                                                                                                     a.
                                                                                                       .ç   =
  >                                                             O% x                              c Q.
                                                                                                  D r       >
                                                                                                             j
                                                                                                             t
                                                                                                             é
                                                                                                             '
                                                                                                             k
                                                                                                             ?
  *                                                                                                         .>
  œ
  E                                                                                               G =
  D
  Q
  *
  œ                                                                       I
                                                                          .1
                                                                           I.
                                                        e
                                .                       e

               5        .
              !,
              sr            .   .'         i.
                                           '            *                                         o
                                                                       I                          k/
              J
              F
              '
              1!
                j
               1il
              .. ::s
                   is
                                .                       -            L' a
                                                                     m k7                        k7
                                                                    k*
                                                                     l1 .!n                      n $a
                                                                    = .2
                                                                       u                .
                                                                                             .    CQ 'P
                                                                                                  E .*..
                                                                                                  q?
                                                                                             .
                                                            *       k *
                                                                      W1                         =œ t*
                                                            *                   *                    t
                                                                    V =
                                                                                                  G
                                                            Q                                    &
                                                                                r                8
                                                            W                                    *
                                                            m                   Q
                                                            m                   œ
                                                            m                   =
                                                                t* O
                                                                'G î                              $
                                                            Q    g u.
               O                                                o r
                                                                tJ
                                                                Qa L!Su xo      D                 > qn
                                     t n. mœ                =        tJ rO
              œt                     * q) N)*
                                     =M.
                                     x    G +o -            =    9Q
                                                                 ,
                                                                SCJ tz
                                                                     c.
                                                                     xl koP7    X
                                                                                    x*
                                                                                        .
                                                                                                  î *
                                                                                                 .a. t
                                                                                                     t
              I *:                   w .A
                                        0 tqxtn
                                          c
                                                            <    D c<
                                                                k7 rn '
                                                                                                 =O w
                                                                                                    o
                                                                                                 kn :
               D x o                 r
                                     f  ,H
                                      : n. œ =E 4t:
                                                 y                                                î
              W m- z                 * tu =
                                        1
                                        8 o  =   :7                                               G
               = c c                 E
                                     o tn =
                                          4- cf? k
                                                 œ
                                                 =p
               D = m                 u
                                     * =* +œu m
                                              r'%O
                                                 .-
               o                     Y
                                     *-R
                                       tg-Q
                                          n
                                          2.ïv1  =
                                              u .c
              > XE                        .G E . S +=
                                       ql = O = tp
              = .î m
                   =                 =
                                     '5 k  t7 OWXu K
                                                 *                                                C)
                                     $7 : m   *= tkce                                            =o
 l            x E n-
              w
                                       = d c kç ttq               kG o                           Y tn
                                                                                                 o =
 @            X o K                    o . .2 m                  .* m
                                                                  ku =
                                                                                                 =
                                                                                                 3 K*       lD
 *
 *            c uk                     O E U1
                                       >h        4 =w                               >.
                                                                                     @j.
                                                                                       1 =w
                                                                                          oa1
                                       $*  x..D                  'R œ)
 Z
 kl           : =*                   .! !=
                                              'o t:
                                              m  tn              .Q c               *
                                                                                                 <u. .9
                                                                                                  O lt
                                                                                                            *
                                                                                                            Z
                                                                                                            kI
 9            o                       q>?kKu .G oo
                                                 w                  14 H
                                                                       *7                        utmu Ll
                                                                                                      !!    9
                                     Ct         =                   Z lu                         c œ
 *            c                                 c                                                C) X
                                                                                                 D
                                                                                                            *
                                                                                                            <
 I                                                                                               O          I
 I                                                              I1
                                                                (ll
                                                                  j1
                                                                  1l111
                                                                      '
                                                                      j12
                                                                        *                        QJ
                                                                                                            K
 b.
Case 1:19-cv-25046-RNS
               b       Document 4-16 Entered on FLSD Docket 12/09/2019 Page
                                                                          z 174 of
                                      224
                     .J
                     -.

                 lx           IIl
                 41 '>

                 *
                              S
                               c
                              *
                              (5




                 (D

                 i.l
                 Q
                 o
                 .J
                 Q
                 %
                 L
                 c
                 :
                 $
                 1
                 :
                 :;
                 L
                     t
                     .
                 X
                 4
                 o
                 2
                 ö
                     I
                 e
                 O
                  i
                 r1
                 Q
                 0
                 ,
                 9
                 D
                 fh'
                 C ,
                 2
                 'J
                 Q
                 =1
                  5
                  9
                  7
                  a.
                 .:
                 .

                 r

                 -        (3
                 &,        n                                                                                                          l
                 '
                 a
                 v
                          c.                                            '
                                                                        z v:                                R                         ':
                 c1
                 =                      (>,
                                        q
                                        >               -m               y v)
                                                                         a   ,                              (l,                       ;
                                                                                                                                      .j
                                                                         ., q
                                                                            ,                               c                         r.
                 E
                 5                   :
                                     1                   g                 s
                                                                           a==** u                         x*                         :
             r:.
             ,=                     s>.                  o
                                                         c
                                                         o        x1
                                                                   z,
                                                                   1 : g
                                                                           '
                                                                           q
                                                                          -v
                                                                           k < a%   .z
                                                                                           = s:
                                                                                         .mo xo =:!        qOp
                                                                                                                                      (
                                                                                                                                      )
                 I
                 n                                      (z        ca : zo ..O-s g           îv g s  u       m                         k
             .6
                 =                                                 p..
                                                                     z. = % o g'  .s
                                                                                   a      .u- sa c    s:   ..c
                                                                                                             o                        g
                                                                                                                                      .
                                                         *         .
             .   q
                 ,
                 @
                 z
                                                         $
                                                         =n
                                                         (bp
                                                                  t
                                                                  oz
                                                                 =z c
                                                                     :
                                                                     q
                                                                     ,     o  (p
                                                                               j s
                                                                         L- q)(o >:
                                                                         a    c =    o
                                                                                         .Clqcrlïmcj'ta    .
                                                                                                             o              tn        a
                 o
                 .                   cn                  t
                                                        uo           o
                                                                     .E                  œ a*:I       E
                                                                                                      ?
                                                                                                      .
                                                                                                      e)
                                                                                                           -
                                                                                                           ki-              a:
                 N                  s                            au 1  g=
                                                                       5  = t=p ::: b                 .,
                                                                                                             o              O.
                                                                                .= . ft-
                                                                                       7ocq:m
                                                                                             y
                 c                  a                    u. g .a
                                                               x- :                w-       s              ..c
                                                                                                            +.              >
             :                      o                    * a:     .
                                                                  '
                                                                  m7uu
                                                                     -
                                                                     2        i
                                                                              v =  :
                                                                                   D k J .
                                                                                         %                                  X
             -=
             .                      5
                                    ,                   .> ';5u*. =. -       '
                                                                             u  <
                                                                             .c . 'J > vua  $
                                                                                            5              .ul
                                                                                                             c              Ch
             1
             o
             4
             ;                                      p
                                                    w       r
                                                            )p o
                                                               c:zmz x       .o aa;,
                                                                                 y ;
                                                                                   c > o
                                                                                   o     su>               '>               -
                                                                                                                            -
             =.                                     =
                                                    a   > kto?
                                                            D  z st          Ix. 22:r-a (21 tz :n           o.               o
                 p                  j               a   >Q :ehr@ s<  a
                                                                   p..
                                                                     1                                     =c                R
                                                                                                                             ql
              :  :                  çp
                                    z               s   (a . z4,wu o ao
                                                            e                                               c                 c
              .                                          =u x
                                                            wu cw :zr-z                                     o                 o
                                                                                                                             a:
             ..
             = ,                              =w        u   o
                                                            .:.  .>
                                                                  ua .
                                                                                                            o
             ..
              .(                                            t s, =       <                                 c- u:              o
                                                                                                                              v
             :
             .                      .
                                    tx         %
                                               f-
                                                ? 8
                                                  s      (
                                                         cpu*
                                                            erzb :R  kr $*
                                                                  @ vl   '                                 * D                c,
             x
             f'                     xr.        q
                                               <) t     =c:sCp-       p =                      e
                                                                                               f           =w o               *
             E                                w. -:           q cY = t:re -m       p
                                                                                   o           o
                                                                                               c
                                                                                               o            < x
                                                                                                              u             .=w
                                                                                                                              -.=c
                                                                                                                                 =x
             o
             vs
             q'           o                   o !!
                                              o         oa .u 4      -quo
                                                                        ox N                s c            .u. .
             s                                            ,'vj
                                                            .     '
                                                                  g-.F
                                                                     t,:   q
                                                                           c?a Uac       *
                                                                                         v
                                                                                         c,.
                                                                                            =.
                                                                                            $,2
                                                                                              :             * $o
                                                                                                               .
                                                                                                               ca            -
                                                                                                                             v
                                                                                                                             =j*p
                                                                                                                                t
                                                                                                                             q) I
                                                                                                                                g
                          =G         v,       )
                                              o>.        v
                                                         c,zo'=q
                                                               'w    0  = *                                '>                   s
             .
             .q            c         o
                                     çp                                 e
                                                                        .     Gt
                                                                              .   ?           :             r *
                          o         %
                                    .v         c         * r : * :: wa -'5u;
                                                                 =   tc -
                                                                        a  a:            *a
                                                                                         w .z 3            = '.c             > n
                                                                                                                            'c 1c
        x qn              *
                          E                   v=  *
                                                  ;
                                               *. .
                                                  Ex     '
                                                         k-
                                                          l
                                                        L'2u=
                                                            e ;
                                                            w.: $t1  *
                                                                     z-z*s
                                                                   !o o c om
                                                                           *  t
                                                                              R
                                                                              z aQ'
                                                                               o %
                                                                                 t'
                                                                                  =-
                                                                                   u .-
                                                                                      B
                                                                                      o o-
                                                                                         %;                =
                                                                                                           kt=. t
                                                                                                                t7:         &r  4
                                                                                                                                :
                                                                                                                                )
        j .:
           1              o
                          e                    u
                                               o m=     -
                                                        um= mu::-l>:'n
                                                                     v             o  w .                                   > aS
             71           =                                          ,* 2 w o:z
                                                                           o a   z o  l
                                                                                      o  q
                                                                                         j)                 D   g     z     Xo '
                                                                                                                               R
                                    Q **
                                       -.               ,c $ œ %n E n ..- œ >- e:                           o *             k  $           x
             .
         !      =q,                 =
                                    '                   C)..z sq,t3 = D<                 g                   *.
        =y
         c
             q
             'j .c
                =D
                                    ,
                                    E
                                    e
                                    -
                                       r
                                       o: =E            -
                                                        uu''
                                                           j
                                                           .t
                                                        R)..
                                                           @ m
                                                              o
                                                              -'x e,
                                                                  c.
                                                                    yt.
                                                                      s
                                                                      c
                                                                      zt
                                                                     m4 >
                                                                         u
                                                                         ao :
                                                                            w
                                                                         * 7:
                                                                            .o
                                                                              =cj o
                                                                                  q
                                                                                  w
                                                                                  .
                                                                                    )j
                                                                                   -.j-
                                                                                         vl
                                                                                      o:*z
                                                                                                           >
                                                                                                           R*
                                                                                                           o<
                                                                                                             xu,      zt
                                                                                                                      1..
                                                                                                                       o
                                                                                                                            X
                                                                                                                            &q
                                                                                                                              s
                                                                                                                              a
                                                                                                                              x;
                                                                                                                              B
                                                                                                                                           '
                                                                                                                                           n
                                                                                                                                           <
                                                                                                                                           a
                                                                                                                                           e
                                                                                                                                           w
                                              Y t:      q  2  .. $
                                                             .2
                                                                  7
                                                                 .v
                                                                  >s&
                                                                    vvs
                                                                      o c
                                                                        'rjc       a.
                                                                            n =w o x  o 2e                  c
                                                                                                            o*        xo    =f
                                                                                                                             ?me>          <
                                                                                                                                           .
                                                                                                              .=cc
        '
           1 1
        1 4:
           . t:                               * a
                                              '-
                                                        ct u   .=   c             .      tzm.o              u         t:
                                                                                                                       j    c2
                                                                                                                            .              x
                                                                                                                                           =
                                               ig
                                                n -     o mix , p
                                                                o sa                                        o
                                                                                  .
                                                                                                                            0              o
                                                                                                           j..w o
                                    -
                          d
                          *         Q                   a:   =
                                                             .     >.= .
                                                                       o                                              .     ...            wj
                                                                                                                                           a
             X
                          A
Case 1:19-cv-25046-RNS
               't      Document 4-16 Entered on FLSD Docket 12/09/2019 Page
                                                                          :. 175 of
                                      224


             *

             *




                     , :z     , .
                       I
                       xIjj    .                                             t        .                                                                       :
                       r.   I>                                             jjj                       >l-                ,                   z   :j:           s
                                           -
                         :lj   1               .                              o                                         j                   j   b             ,
                     . :lg.j  ,j
                              ,                                      . jj, ,t
                                                                            .:
                                                                             %                       m:
                                                                                                     . :>
                                                                                                        g              .=
                                                                                                                        :j !                =
                                                                                                                                            ;   .
                                                                                                                                                3 =
                                                                                                                                                ; :
                                                                                                                                                a             .
                                                                                                                                                              4
                       jy
                        a
                       :j
                        :a
                           kj j                                      . s jjy;
                                                                     ,      . jj,                              j
                                                                                                                       .
                                                                                                                       ,
                                                                                                                       ,
                                                                                                                        j j j               j   j j
                                                                                                                                                         .
                                                                                                                                                              j
                                                                                                                                                              ,
                           xl
                            ea         .
                                                                     - I @ v ( E y                                          :                     .
                     ' 'â4z)zl1'
                     .                         w
                                                                     . g
                                                                       =-j j jY
                                                                              l .
                                                                                1
                                                                                e
                                                                                Z:
                                                                                 o                                     .#
                                                                                                                        y#yj :
                                                                                                                             ;:j
                                                                                                                               :>g' ;
                                                                                                                                    ,
                                                                     .       p.
                                                                             ,).z -
                                                                                  z.*r
                                                                                     ,llz                                   x 1bg
                                                                                                                       : l .;    z a    .           .


                  ')
                   c''
                   !s.*:
                   %
                       jj
                       j
                        .z
                        w
                         .
                         ;
                         .
                         !
                                                                             -
                                                                             1:.
                                                                             <.
                                                                              1j;y
                                                                                 '
                                                                                 -I g z.
                                                                                 t
                                                                                 o
                                                                                ,m
                                                                                 t>
                                                                                  >sw
                                                                                  o
                                                                                       <'4u ' ï ë
                                                                                      s:
                                                                                      bIeIj
                                                                                          j . œ   .a a. j j ! x
                                                                                              w'.(œ * ..' :o.:# .<
                                                                                                  ïL)            uz
                                                                                                                   o
                                                                                                                   1!
                 L g4.l' -
                 I
                 i   u
                 ' sr4 ,
                     -Ij           =

                 z            :
                              z4z%=                              9z      m v: t
                 ;                 ay'
                                     v
                                     xa
                                      ,                          .
                                                                 r
                                                                 q-
                                                                  s              jj
                                                                                  zx
                                                                                   us:
                                                                                     u!
                                                                                      .; x
                                                                                         g. ..
                 uz
                 a
                 œ l1
                    ;j
                    .
                    , .I.
                       e:                                        I,
                                                                 a - ,or yZN:*!.. .,
                                                                             .     : (
                                                                                     ,
                                                                                     .
                                                                                                       .
                                                                                                           .                   .                    .
                 p: ,
                 *  8z:zt                                        s.ï -.
                                                                      w. ; '
                                                                           .-ga.
                                                                               rz
                                                                                a:x. .                                         .                              y
                 0
                 .
                   X
                   E*
                    z''
                      j!j                                        s
                                                                 srh
                                                                   .l --
                                                                       .
                                                                       z3,j
                                                                         sB'j
                                                                            N!
                                                                             le
                                                                              N
                                                                              .gI=
                                                                                '
                                                                               jy.
                                                                                 a
                                                                                 etr                                                   '
                 *                                                                                                                                   ,
                 :
                 u' 1j
                     *g
                     ,1
                      *'z
                        lN
                         z.'
                         K j                   .
                                                                 (
                                                                 -p <or c
                                                                  ï
                                                                  .     !
                                                                        w.
                                                                         g,jg.sl jj jj
                                                                                    x                                              y.               .

                 =    1' K                                       ï*
                                                                 .       :.e z .
                                                                               a.1.
                                                                                  z-'?
                 1            '
                              .
                              : jj
                                 ;v
                                 tI                              s
                                                                 w:
                                                                  N              m* j
                                                                                    zxgs:B:vg.sçjg'
                                                                                             âg  .
                                                                                                  ï        .
                 c
                 z            :
                              .       j                           :x             u       .:!xa!œ    .s t                                                     t.
                 .            j,.
                                >
                                v. .
                                   y:x                           '
                                                                 RK':
                                                                    e            =       :î=
                                                                                         -      i,.
                                                                                                  g   g,! a                                                  ug,
                 gî
                 a            so .1y :                           e'g                  x ey 1:'    Q:,g
                                                                                                   z- y,::
                                                                                                        = .
                                                                                                          s                                     k.
                                                                                                                                                ,            ,g
                 1
                 o
                              ! '
                                z
                                x '
                                  &
                                  *Zâ
                              1 o . z.:                          f
                                                                 .
                                                                  ''*
                                                                  ft
                                                                  '
                                                                                 <r. as
                                                                                      o..*   'v
                                                                                         1, t.':jj
                                                                                              l   sj.ogqtz.
                                                                                                        - g                i
                                                                                                                           -       .
                                                                                                                                                ''           m
                                                                                                                                                             ;;
                                                                                                                                                             u.
                                                                                                                                                              1
                                                                                                                                                               ?.
                 a
                 t:          :.
                              x
                              '/-
                                y. a : ,:
                                  aa
                                  '                              i:g
                                                                 1s              m s.ze=g                                                                     ,
                                                                                        I.4
                                                                                          .
                                                                                          s
                                                                                          1js
                                                                                            r.                              $ ..
                                                                                                                                                              .

                             !   :.                              .-              or *
                                                                                    gx
                                                                                     gs
                                                                                      V.
                                                                                       1s 'z
                                                                                           sB:
                                                                                             i                                                               v1
                 5
                 à l
                 a a
                    jzjjj
                        :é
                         c
                   dr.xIxj
                   '
                                                                 :
                                                                 ..
                                                                 .
                                                                  ! =:
                                                                 2x
                                                                     w:
                                                                      ag.y;,
                                                                   gz .
                                                                      -
                                                                           jzjy
                                                                           g,
                                                                           sa.
                                                                             >;j!
                                                                                . , o.q                                                                      .
                                                                      g !g'g
                                                                                         .

                 z
                 l                                               b
                                                                 9.g
                                                                   a'=       -   z=v.I:s.(
                                                                                         ,a
                                                                                          ;s
                                                                                           z2'
                                                                                             J
                 t
                 ;
                 =
                 s
                                                                 j s
                                                                 2,o
                                                                    .
                                                                    e
                                                                    n
                                                                   :s
                                                                     .=<
                                                                       .gjG
                                                                         .

                                                                    g, a '
                                                                          :jj
                                                                          sa
                                                                           .:
                                                                             g
                                                                             x:
                                                                              yo
                                                                            .jjj
                                                                                j,
                                                                               cs
                                                                                gy                                             .
                                                                                                                                                        .
                 t
                 xj
                  ..                                             s
                                                                 = #1 w
                                                                   sz    j'g:j. j.-    j                                       .   .                     wà
                 o                                               1g    e .osaoz s< 8a        .
                                                                                                                   .
                                                                                                                               ;
                                                                                                                               ,
                                                                                                                               .
                 g                     c                         ?>'* oo ,
                                                                         :
                                                                         1eoj,.
                                                                              =
                                                                              :a
                                                                               'xt:
                                                                                  s!
                                                                                   =:;';
                                                                                       *'                                                                .
                 >
                 l
                 f                     '
                                       :*                        >.3j    --.
                                                                           :  z.
                                                                               E  v.s'*a
                 a
                 .'                    E
                                       :                         Tz
                                                                 (mg. xu.!.
                                                                          8
                                                                          -a
                                                                           !?x
                                                                             t'8
                                                                               mck
                                                                                 .
                                                                                 k!g
                                                                                   -
                 f                 eC
                                   l o
                                   !=
                                   X*nX
                                    :œ
                                    o :
                                   =* *
                                   = >
                                   =* :
                     t             =  -                   .z1:
                                   < >




         X
         =



        I
        =
        I(:q


        111--        ...........                   ....
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 176 of
                                      224




         D
         +'
         =
         Q            .   -                                                      o
         =
         <
                                                                                       Q.
         Q
                                 *                                               2     1
         K                z
                          @      N
                                 E                                               QE    B
         W1
         <                       5
                                 *                                               I
                                                                                 j
                                                                                 r
                                                                                       *
                          *           !                                                u2
         m
         >                         i
                                   h
                                      ë                                      .
                                                                                   l   !
         Q
         u.                                                                        j   =
                                                                                       V
         7                4      *
                                 * ,
                                   j.
                                    e'
                                     l .
                                 E ilk
                                       *, =''U   ms
                                                  =                              *
                                                                                 14
                                                                                 .
                                                                                   !   <
                                                                                       =
         k
         Q
                                 e ;.4
                                 = l7.      =
                                            <    '>                              mr    Q
                                 *. 1.*..
                                        '   =@ .'p                                     <
                          Y      *
                                 =5
                                 .
                                 m  j-@
                                      =
                                      .     ue
                                             Il '
                                                k
                                                >.:       *
                                                          -x
                                                          .*
                                                           =*                          X
                                                                                       #-
                                                                                       K
         2D
         C)
         o
         <                                                      * c
                                                      E
         Q
         a:                       2                   *
                                                      *         aO     ?
                                  e
                                  >                             Eo     =
                                                      *                !!              ï
         *                       1                    D         S==   S.               < #
                                                                                       = œ
         =                                                                             (D a:
         9                       E                              = =                    k) =
                                  œ
                                                      =         >.3                       P
         0                                            *
         =                       S>
                                 =
                                                      X
                                                      œ
                                                                n. S
                                                                GD r
                                                                   O
                                                                                             1 m
                                                                                               .
                                                                                             zc-
                                 D                    =         Q *                          a'v
                                  d                             =
                                                                o *
                                                                  LJ                            y
         >                       =Q
         O
         1:                                                                                     E
                                 E
                                 '
                                 M.
                                                                6L
                                 *                               =    .*Q2             '#'
                                                                                       =
                                                                                       i- a
                                                                                             I<
                                                                                              ;
                                 =                                                     u  u'-
                                 =                              SQ    G*               < o
                                                                 k
                                                                 c.=qs                 m z
                                                                                       Q
                                                                 œ *                   ta P
                                                                 m
                                                                 - =
                                                                * z -g
                                                                o>. o
                                                          'u    o Q                    =
                                                                                       u)
                                                           t
                                                           2) c  Jp
                          =                                   Q =C
                                                          =h. *h ;>*
                                                                                       œ
                          *1::                                * =
                                                                                       <
                           Q                              .t' c o
                                                          '-
                          m                                m
                                                           *    *!
                                                           o- .-%' Tyg
                           =                               c (a C:                     <
                          œ                               (t.p) .4I
                                                                  S =B
                          œ                                     o- C)
                          =                                     au
                          *                                     o
                                                                >.
                          2
                          =                                  %
                                                           = 1
                                                           O c
                                                                                       Q
         œ                                                                             t
         œ                e
                          *                                o -
                                                                                       c
                                                                                       =
        2
        D                 2
                                                             o
                                                          E =o
                                                                                       Q
                                                                                       Q
                                                                                       =
        O                 c                                     =                      <
                                                                Q
        *                                                                              X
        Z                 œ                                     =                      ua
        ul                Q
                          *
        9
        u




 N
 +
 X


 9
 =
 11
 =
 I
 ç
 * *
'




    Case 1:19-cv-25046-RNS
          x )' @
               .
                           %1&%7Document
                                j1ï
                                  >hTtï9F2
                                         Iî4$'                 4-16
                                             îAîMè%* ?#nA$$W 4#W W s. Entered on
                                                                               . yavFLSD
                                                                                    - rîm r . Docket 12/09/2019 Page 177
                                                                                                                     1-7 ' of
             i                                                         224
               1.tm
                 l
                  (
                  .
                 't
                  .
                  $<
                  â
               1'.:.:î
                  t
                  t
                    .
                    (1
                 '
                 .'
                  j
                  .
                  1
                  '(@
                  t.
                     j
                  ?
                 .1

                  :




                  ,
                  '
                  .
                                    e,
                                    o        j=
                                              *Eo                                                                                   ïs*;ey
                                                                                                                                         m
                  )
                  k
                                    i-
                                    o        $o
                                              m
                                              o o
                                                q)                               )                                                  g a
                                                                                                                                    o .. q,
                  (                 o            '
                                                 gz                     .
                                                                        '
                                                                        ,                                                           - Z=
                  ,
                  '                 <
                                    =
                                             =
                                             tl.
                                             * -
                                               *k*)
                                                 w.                ;
                                                                   . .
                                                                     ,
                                                                     s                                      >
                                                                                                            ..             ..       jâ
                                                                                                                                     ,a!* x>
                                                                                                                                           k
                                             s
                                             . '
                                               B a                 o y
                                                                     '                                       t                      o =        o       a.
                  .                 o        :
                                             ooc
                                               e: !
                                               ç  q!)              Rr
                                                                    w.
                                                                     z
                                                                     ' a
                                                                       .                               gN         p'       .
                                                                                                                                .
                                                                                                                                    (
                                                                                                                                    nt
                                                                                                                                    =(
                                                                                                                                      o f=u a
                                                                                                                                     p 1t0x  .
                                                                                                                                            ys        j
                                                                                                                                                      w
                  ï                 u.
                  .                 Kj
                                    u        tp.2
                                             s  o=v
                                                  #                Y.
                                                                   <.'
                                                                     J' :
                                                                        t
                                                                        o                              4j                  ..       m
                                                                                                                                    - a* j m          t
                                                z -                                                     .
                                                                                                        y                           s    o a.
                                                                                                                                           z
                                                                                                                                           v.         1
                                                                                                                                                      m
                                                                                                       ..
                  .
                  .
                  '
                  ,
                  .                 .
                                    Q.       s y *'
                                             .
                                                                                                                           .        Zf   a
                                                                                                                                       o1 =           -
                                    .        1z
                                             z
                                              1>> Y=
                                                   m1                                                                               o .a
                                                                                                                                    G
                                                                                                                                       *a
                                                                                                                                       .
                                                                                                                                         1*
                                                                                                                                          g
                                                                                                                                          .           a
                                                                                                                                                      . )
                                                                                                                                                        :
                  .
                  .
                                    t
                                    u
                                    o        4 to
                                             .
                                             *  >
                                                r
                                                t
                                                  jg tr
                                                v.o
                                                  v. a
                                                  (
                                                  >  m                                                                     .        .
                                                                                                                                    * kj a
                                                                                                                                    y wytpv
                                                                                                                                          ,
                                                                                                                                          .           ku
                                                                                                                                                      !
                              j     a
                                    :        z          ç
                                                        *p                                                                 .        ayœ=
                                                                                                                                       o              s
                                                                                                                                                      fn.
                  :           D
                              :
                              3     o
                                    u        s o
                                             s g=+:Q>                                                                               uœ t
                                                                                                                                       *q-;=
                                                                                                                                           t)         =l
                                             > = *                                             *        ;                  œ.       /                 t
                                     '
                              o     w
                                    'l             x                                                    .-                            .! (
                                                                                                                                         =v =p        =
                  F           r
                                    n
                                    .
                                    z
                                    -
                                             tv N E-
                                             2
                                             ) s*'œ -
                                                        -
                                                    t%'G<'         .
                                                                                                        >'x
                                                                                                                           '.
                                                                                                                           .*
                                                                                                                                    0
                                                                                                                                    *
                                                                                                                                    s % Y $/
                                                                                                                                            f         ï
                              ?>
                              l     o        *      = . e
                                                        .          e ,                                      !!!            . -  .   .       s
                                                                                                                                    i; > fn x         Q
                                                                                                                                                      p.
                  . g
                    v
                    >'                       9
                                             >
                                             q)j g
                                                 'f 2=
                                               o .
                                                 (   i'            !s
                                                                    .
                                                                    u
                                                                    '
                                                                   = .                                      I
                                                                                                            j,
                                                                                                             j             ..       .
                                                                                                                                    :
                                                                                                                                    !*
                                                                                                                                     !(
                                                                                                                                      ua>
                                                                                                                                        g.e
                                                                                                                                        j :
                                                                                                                                          w.
                                                                                                                                           '          a
                                                                                                                                                      x
                                                                                                                                                      <
                                                                                                                                                      w:
                              %     '        cu .1 * R             < 't                                                    '           = o            z
                  L            î    ua           c: xq> .2         o    .                                                           :
                                                                                                                                    . r ev- 'd.
                               r
                               Rf   2
                                    p        1w  o !!.   *         h
                                                                   G    .:
                                                                         z' *
                                                                            1 =. Y.                                                 a gq
                                                                                                                                    s    EI (to
                                                                                                                                              a
                                                                                                                                               z      -
                  r            -
                               7
                                    o
                                    9
                                             m
                                             o
                                             .
                                             2a
                                                 t
                                                 g
                                                 v-  *'.
                                                         :
                                                         '2
                                                                   i
                                                                   -
                                                                   z    z . -
                                                                            t
                                                                            : - i7                                                  o
                                                                                                                                    o
                                                                                                                                     . t
                                                                                                                                       Q:-   =
                                                                                                                                             t*
                  .
                  .            4
                               s    o
                                    a        t
                                             11 'l = g   Y                                                                          y ï  No
                                                                                                                                         G    >.      k
                                                                                                                                                      ku
                                                                                                                                                       u
                  .           .g                t'i  = Q                                                                   . .      * m Y wi          i
                                                                                                                                                      =-     ng
                               k
                               =             q) z
                                             g   >xt oa =.                       )             .>
                                                                                                .!                         .        j
                                                                                                                                    z  k
                                                                                                                                       s;=.
                                                                                                                                         :
                                                                                                                                         zo  t
                                                                                                                                             $o       ï
                                                                                                                                                      <      a
                                                                                                                                                             o
                                    t           e
                                                1, : t:p m
                                                     %   à)                                        s
                                                                                                   2                       -. '     v) o              =      atl
                                                                                                                                                               :
                  .            5    =n       (p .
                                             ez =    x
                                                ; .v .
                                                .      :                                           S                       .           s !! o         tp
                              -6    Q        u           1?
                                                         a.                                        f                       . .      z ' - =*          x
                                                                                                                                                      w      ln
                              '
                              :
                              v N            d
                                             o o= o  >% e                                  u       !
                                                                                                   1                            -   e-.j
                                                                                                                                       w o
                                                                                                                                         ss           , =,
                              =
                              D  8
                                 =           .  =
                                                a(   n   :                                 .   ,
                                                                                                   .                       -
                                                                                                                                    jg mos.o
                                                                                                                                           s'         s  &
                              B'             ;  #   '* w                         4
                                                                                 5         = 1                                                        k
                                                                                                                                                      u g
                                                                                                                                    .
                                             a       e am.         .             s.        <
                                                                                           * ''
                                                                                           0  .                                     *a w =            z
                              s
                              j     s        z
                                             v,   ;x     o,        j                           ....                                 js.
                                                                                                                                         o,=
                                                                                                                                         i
                                                                                                                                         s
                                                                                                                                         .   g        k zk
                 '            -:    xu
                                    o        ;
                                                *
                                                if =u
                                                =
                                                     ï us
                                                       ' *-        ze            >                                                  1 =
                                                                                                                                      >  u
                                                                                                                                         o
                                                                                                                                         '
                                                                                                                                             o
                                                                                                                                           ? >.       -
                                                                                                                                                         o
                                                                                                                                                                 sE
                               a
                              .j    z        =o- .       :         x                                                       -.       j e ,, .
                                                                                                                                           .=                    ,
                                             wo
                                              k =e
                                                 e, a
                                                    s.>r e                                                                          s
                                                                                                                                    o.s
                                                                                                                                      a (.o. v        .          .
                  ,
                                                                   .1                                                      ..                         =
                  .           .
                              f
                              ?
                              .               t  = =w, .z
                                                        (uz                                                                         >
                                                                                                                                    o =
                                                                                                                                      o A    :        .
                                                                                                                                                      u,     o,
                  .           :               >  m  =  s                                                              ..   ..       =,w  A =t.
                 .            :
                              .              =c: * =        x                    >-                                        .'       >.= x a.          s      o
                              '
                              7
                              s               >  s.
                                                  m,tv o
                                                       ;:
                                              :. =,: s <                         c
                                                                                 .
                                                                                 3            ,                       .. .
                                                                                                                         --         q
                                                                                                                                    tz
                                                                                                                                    .$'
                                                                                                                                      uwj==
                                                                                                                                          o,          c
                                                                                                                                                      xt s
                              :
                              .
                                             =. .q                                           . .                           .'       w #o  q,          w  ?
                                                                                                                                                         >
                  .           >.                 a' s voj :
                                                          >s                     )           cLz                             -      : t;
                                                                                                                                       'fcp ,,
                                                                                                                                             sp       - . og
                              .
                              &              êo
                                              J-
                                              ' 'g
                                                 *xq, u
                                                      ou                              G    u .,                            -        :
                                                                                                                                    . i
                                                                                                                                      d
                                                                                                                                    - o  x
                                                                                                                                         u
                 '            J
                              -               K to
                                             jf  z0=, =
                                                      m            .         .        .'
                                                                                      z    â
                                                                                           s z..                                    * j.
                                                                                                                                    .
                                                                                                                                    -
                                                                                                                                    e  .so            '
                                                                                                                                                      =
                                                                                                                                                      w-
                              :               = E .='*        < E            3    '>       :3 '                                     O u.              m
                              s
                              F'              *! tog '1
                                              !       B=o
                                                        $
                                                        .
                                                              =
                                                              (3 za          o
                                                                             ez s =
                                                                                  <
                                                                                  =        =
                                                                                           .u                              .        s
                                                                                                                                    c=gs
                                                                                                                                       1?m            k
                                                                                                                                                      .
                                                                                                                                                      u
                              C )             *'o $u    >
                                                        tz
                                                        (zl .e
                                                             ,               ; = N
                                                                               o           c L
                                                                                           o '                             .        *
                                                                                                                                    .     op o
                                                                                                                                             lp       i-
                 .            k,.            .z
                                                     .G o.
                                                        tu c                 -
                                                                             x > uEj       =
                                                                                           w .                             ,        =6.= .c
                                                                                                                                          s m         e
                                                                                                                                                      y
                                                                                                                                                      w
                              sz             =
                                             v
                                             ,
                                             â =m  y
                                                   v
                                                   . g  a .                                                                         y o g  w          <
                               p             : .:
                                                9
                                                c: *
                                                   c y
                                                   k tg                                                           A        ,
                                                                                                                           ..       Od
                                                                                                                                    o .,.
                                                                                                                                        j a=          a
                                                                                                                                                      g
                 t
                 r           :
                              7              n. o *- -tn
                                             E
                                                                                                                                .
                                                                                                                                .   s.
                                                                                                                                    a . a.:
                 ù           iz
                         ': -k               Qp =
                                          tu t  =m
                                                 c wk; !
                                                   ro  q!
                                                       g
                                                       e)                                              y                   .        m aq t
                                                                                                                                    y     4v ( =u
                                                                                                                                       a ,.z sxv
                                                                                                                                               >.).
                                                                                                                                                      . ..

                 .
                 .       z+               C1 $
                                             o  *  =t
                                                    :  x
                                                       g                                                                   .          w   o           qp
                                                                                                                                                      a
                                          -  >. *
                                          D . t.i .er
                                                    o
                 .
                 .       Q
                         8          œ     o et  *NE ,g                                                                              o w 6 'd
                                                                                                                                    z' ï <.Q   y      Q
                                                                                                                                                      z
                                                                                                                                                 .    =
                 '
                         e
                         '
                         :
                         -
                         =
                                    :
                                    ...
                                    D
                                          o R
                                            .
                                            * *a
                                          < M
                                          o
                                                   p. s
                                               *- au. e       ku                                                           . '      a e,
                                                                                                                                    2* t
                                                                                                                                           :z.
                                                                                                                                       'qi ' 22
                                                                                                                                                      a
                                                                                                                                                      o
                                                                                                                                                      ta
                                                                                                                                                      o
                         :
                 .;
                 . .     z
                         u          W     (z:>
                                             :=(v .d a
                                               e m    e
                                                  .e wo       6
                                                              2
                                                              >
                                                                                                                           . -      0.* Y GA
                                                                                                                                     f
                                                                                                                                     v y a.           =
                                                                                                                                                      <
                 .       &          œ
                                    *     (r - =              :
                                                              z                                                            . ,      .e .- z cz.x      -
                                                                                                                                                      x
                         =)
                         5          z     a *
                                          O   tz tx .
                                                    .' o      tt
                                                               u                                                             .      s N se 9          =
                                    œ         2 =
                                          >- .-  5 q1,==u
                                                       t      <n
                                                                                                                           '.
                                                                                                                           .
                                                                                                                           .
                                                                                                                             .      o.z
                                                                                                                                      e. 1
                                                                                                                                                      uz
                                                                                                                                                      ..
                 .
                         1
                         ï          u     =s o
                                             =*9a F
                                                  g                                                    o                   ..       ..
                                                                                                                                    j :
                                                                                                                                      >1 '
                                                                                                                                         g
                 'Q                 u     -
                                          < j>
                                             e.
                                              ;x
                                               g
                                               o =
                                                 mo t
                                                    uu                                                 ,
                                                                                                       :
                         Q
                         a                8
                                          (-
                                           nJo
                                             dou a:t
                                                   p
                                                    =a
                                                   l (0                 (%                             k
                                                                                                       e
                                                                                                       u
                                                                                                       .                   -.       = c $ g,
                                                                                                                                    !'=
                                                                                                                                    = (
                                                                                                                                      jwt
                                                                                                                                        aa
                                                                                                                                        g j
                                                                                                                                          o2
                 .
                 . x
                   :.                     O Ro k
                                               o: t
                                                  s o
                                                    c                                                                                <>
                                                                                                                                    .: o- (
                                                                                                                                          z wo
                 '
                       $
                       >.
                         P
                 . vl
            > l :2
            +'i g,
                      :
           ....;
               '.,.a
                   '' t!j
             X )p

            e
            q
              'J


            C:
            q!
           .% a
           '-
            ç, T
           gl1 4.
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 178 of
                                      224




                                                           1
                        Q
                        W                                  1
                                                           *
                        ua
                        <
                        *


                                  =*
                                  *

                                  =
                                  8
                                  c




                                                           =
                                                           ï
                                                           <
                        (                                  :7
                        Z5                                 O
                        2
                                                           <
                                                           m            :0*-
                                                           >            1%1c
                                                                        (  *p
                                                           œ            > Qip




                                               1
                                                                            -
                                                                        -
                                                                        =ii..
                        m
                        X                                               >vxE
                                                                           d
                                                                           *
                        (7
                        r                                               co
                                                           œ            œ<
                                                           =
                                                           t)
                                                           <
                                                           =
                                                           O



                                                           œ
                                  #                        <

                                  3                        k
                                                           <
                                  ë                        X
                                                           c.
                                  *
                                  c

                                                           =
                                                           Q
                                                           t
                        œ                                  Q
                                                           =
                                                           Q
                        2                                  Q
                        D                                  =
                        U                                  <
                                                           *
                        *                                  œ
                        Z
                        9
                        =
                 #
                 -
                 X<;
                  2
                 1ï1:
                  P
                  Q
             .   vç
         ) . 5-*11
         .
             .   Q1
         +. ?  -
        '.,- u u
               g
         x       =w
         5
         t
         ân
        'b e
        -
        Y
        z :)
         l
             )
        *:
         !4e .
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 179 of
                                      224




                      ;.
                      2
                      o f.
                      h                                                                               1
                      j                                                                               G

                                            g           Xi
                                                         s
                                                                                              117
                                                                                                -
                                                                                                q
                                            (
                                            !
                                            @
                                                        w
                                                        Kœ
                                                                                               ,
                                                                                              .,


                      ;
                      11
                       9
                                            X x
                                            '
                                            j. u
                                            kl
                                                        2,
                                                        g
                                                        o
                      œ                                                   *



                             m
                                            ï.c
                                                                         =
                                                                         ,1
                                                                                                  1
                             !              4                            A
                                                                         *
                             *                          ë
                                                        X
                                                                                             %
                                                                                             v
                                                                                             j
                                                                                             .
                                                                                             g.
                                                                                              y       UJ
                                                                                                      =
                                                                                                      ï
                                            j           k>               O
                                                                         *                            <
                                            I           Y
                                                        .                 )                           D
                                                                                                      k9
                             =
                             =              ï                            *                            (
                                                                                                      <J
                             m              1           !                                             >'
                                                                                                      =

                                                                  $?t a x q
                                                                  '
                                                                  2               v v'v s.
                                                                  5 a'ij.
                                                                   '
                                                                   lj.. j s.a
                                                                            . -
                                                                  1
                                                                  q1
                                                                   E S=zc
                                                                      . .
                                                                          tljj%y                      D
                                                                  F
                                                                  ,
                                                                  rfyu.
                                                                  .-$
                                                                      z
                                                                      'uo c
                                                                       ,
                                                                      )s
                                                                          s?t
                                                                       ss y :
                                                                             ;v'g:zj
                                                                            g.                        t)
                                                                                                      <
                                                                  :
                                                                  w

                                                                  si
                                                                  -
                                                                  t
                                                                    !  u
                                                                       .
                                                                    vr..
                                                                        :t
                                                                        ''
                                                                         ?
                                                                         ,'
                                                                       >?o
                                                                           A a i
                                                                         #=j) .i
                                                                                ?
                                                                                !j
                                                                               oï.
                                                                                 s4.
                                                                                    4
                                                                                    kj
                                                                                   az
                                                                                    . z,              Q
                                                                                                      t)




                                 11III
                                                                  m!
                                                                  t ë
                                                                    ;xo..
                                                                        %1z7,. yzg /2
                                                                                    @,
                                                                  e=<rp* :           a-
                                                                  y.>'
                                                                     ;r
                                                                      s.q
                                                                        -
                                                                        r1
                                                                        ' =z
                                                                           h9 a
                                                                              -a
                                                                               s%
                                                                               ' 8'1fl
                                                                                    o
                                                                  c  .
                                                                     t
                                                                     (j-  =s.je: w..
                                                                  .
                                                                  '
                                                                  t
                                                                  .
                                                                  %J .  d
                                                                     4s jy
                                                                        w
                                                                  p o. -'
                                                                        F=r
                                                                           k j.
                                                                          j'
                                                                          .   :
                                                                               1
                                                                               '
                                                                               z?:
                                                                                 .
                                                                                 !
                                                                              .t5,
                                                                                   l-
                                                                                  .k
                                                                                                      C
                                                                                                      ul
                                                                                                      u2
                                                                  t2s #
                                                                  =   ' $v.:
                                                                      m       '-8 cw*'
                                                                            # e                       <
                                                                  1Zy
                                                                  -
                                                                    ..:.j
                                                                        m :=t
                                                                            : -h7-a
                                                                                  ! e'
                                                                                  :  ,
                                                                                     x
                                                                                     n
                                                                      # r* >. , ..!'1*
                                                                  l
                                                                  j.
                                                                   ;
                                                                   r
                                                                   -,
                                                                  x%
                                                                    '*.!
                                                                       cy q.
                                                                           !.z
                                                                             aj                       k
                                                                                                      <
                                                                  ièms-'i.-#3g
                                                                             '-. g=.%rq
                                                                                      2a
                                                                                       w.u
                                                                  =t
                                                                  p  :!z!
                                                                        kt.7
                                                                           :v-:s
                                                                           4     o #.aa.
                                                                               5 a      .l
                                                                                        -'
                                                                  znxtp
                                                                      &;&
                                                                        :'jjzw
                                                                             f
                                                                             C
                                                                             u
                                                                             d.
                                                                              -s
                                                                               .
                                                                                   u' $,- la
                                                                                        a&>u
                                                                                           j;.
                                                                                             y
                                                                  g''v...;s....iiq
                                                                                 v'                   *
                                                                  ' :1uvs       'e' ;,u-     jq
                                                                  @'
                                                                  ,
                                                                  oyo
                                                                    e
                                                                    -g.R
                                                                       ji
                                                                        .s
                                                                         g
                                                                         -u
                                                                         ,  '
                                                                            -.
                                                                           j1
                                                                            . :
                                                                              )v-,
                                                                               ,a..
                                                                                  ;
                                                                                  .
                                                                                                      M
                                                                                                      Q
                                                                                                      t
                                                                  :
                                                                  >
                                                                  !s
                                                                  .c:. o
                                                                     - .s
                                                                        . zv,
                                                                            lj.j:
                                                                                jod                   c
                             2                                    t
                                                                  u
                                                                  a 2
                                                                    g;
                                                                   '.. iy
                                                                       J
                                                                       .w
                                                                        .t
                                                                         -
                                                                         z')
                                                                           a(
                                                                           . pj.o
                                                                             j  .,
                                                                                 .
                                                                                 zs
                                                                                  ?
                                                                                  o
                                                                                                      =
                                                                                                      O
                                                                                                      =
                      D                            c
                                 iz j  ..
                                                   =
                                                   a
                                                   o.             :s ,. a $. .
                                                                  4a:.k ..t       :y.v ë              Q
                                                                                                      =
                      O      *                                     -z-
                                                                     *'.o ,
                                                                         ' ')f !                      <
                                 =tvz(v      Fa    e         19   Kt
                                                                  :-
                                                                   1G
                                                                    )j a
                                                                       7.iEi .
                                                                             %j=7' q
                                                                                   ;
                      Z          -
                                 ï, y$v      .
                                             e     j
                                                   =         m
                                                             !!
                                                             w    C'> !-'4 V W f
                                                                  o            a;'
                                                                                 1
                                                                                 .'Q
                                                                                   wsY
                                                                                     '                l
                                                                                                      œ
                             *                                    :6
                                                                   11a
                                                                     :n
                                                                     '
                                                                     .3
                                                                      'a
                                                                       ='
                             =   u.    =     tu    a.        <
                                                                  .
                                                                  1u
                                                                  :  x  'z j'!
                                                                             -'-
                                                                               '
                                                                               8!
                                                                                *l
                -
                 u
                      D      O                                    jq
                                                                   k>
                                                                   x;=ja
                                                                       jy
                                                                        ;
                                                                        ,
                                                                        j.y
                                                                          oo
                                                                          sc
                                                                           ,
                                                                           ..
                                                                            j.yj
                                                                               g
                                                                  tx1'2Rg*.-. .j s.4 s..
                Y:$
                .                                                 l
                                                                  .
                                                                  -cç.zzJ2     v; .
                                                                                  >
                                                                                  j
                                                                                  lj.v7
                                                                                      =5
                                                                                       u
                 Q
                r
                Q
       >j
       '
          mœ
        ! = J
       l gl
      +Lc
      .-.
         *
        w'
         .+
         *      =bl
       X        Q
                0.
                =
       QM       Z
      52
       = a
      x ()
      z
      #
            j
           ..
      m'
       t
       !+
Case 1:19-cv-25046-RNS
            l
          1.t 3
                       Document 4-16 Entered on FLSD Docket 12/09/2019 Page 180 of
            1                         224
            t gx
            . .   1
              )<
            f.)
             '
              '   j
              '
                  j
                  j
                  j@




                                      œ
                                     l
                                     i
                                     e
                                     lr:::
                                         l                 '''
                                     O =
                                       (7                  ,-    c
                          O          >
                                     %%>          <              1
                          K          O '                         1
                          <          o .
                                     G *
                                       c
                                                  III
                                     =                           *
                                      G                          ul
                                                                 Q
                          l
                          O                                      =
                                                                 t)
                          S                                      =
                          2                                      <
                                                                 =
                          u.
                          k.         = :                         0
                          (7         ..                          V
                                      (
                                      v'B         jj       .     =
                                                                 t
                                      &J                   .     W
                                     k=f!        ///////
                                     .
                                      :
                                      ;z
                                        !
                                        '                  :
                                     C Q
                                          ï
                                                                 1
                          *          &                           D<
                                     (D q)                       (7
                          2          lu :Q -.
                          <
                          kl
                          Ch         u2* Y                              *0
                                     x =(7 o
                                           c                            om
                                                                        N*
                                     ku o                               >œ
                                     bœ 8                        i      'B&
                          m
                          >          x S
                                     oY  ?                              9'
                                                                         F
                                                                         E
                          (
                          X7                                           E=D:.u
                                     8
                                     oS K
                                       X .
                                         :                 .     *      w'=
                                                                            c:
                                                                 =      E<
                                     =*
                                      œ x
                                        m <<'
                                     a:=                         <
                                                                 Q
                                     9 E   o >.
                                     o
                                     eq% =
                                     >     @) /
                                              a    v             c
                                                                 u2




                                                           j
                                                           -
                                     %k x
                                        o am
                                     O g .9.
                                     *o =       urrw
                                                  x              ul
                                                                 <
                                     N (N <
                                          m , lo                 >'
                                     *        #                  >
                                                                 <
                                     * (7jc
                                          >(7 >n                 E
                                                                 œ
                                     D       =
                                             <      v
                               uz                                *
                      E        9
                               D     m=                          Q
                               O     * (ç                        t
                                                                 c
                  rqc
                     ;
                               c     I*2c                        =
                                                                 O
                   =O          <                                 t)
                      *
                          D    O     O o                         c
                                                                 =
                   Xt
                    p     O          = =                         <
                  =H           (r
                               D
                                     N h.
                                     o 1                         l
                   kœ2               œ %e                        œ
                          Z    O
                  r       t)   >     M =>                  e
                          D    Z     o e
                                     >e
                  Q
                  &            <
                  X
                  .
                  N
                  rï
                          @    O
                  N
                  0
                  =
        +         ?
                  *
          -z..'
        ...       q;
        X         LN>
                  c
                  X
                  =
         P'
        (7
        Y
        ? q
        I
        !
        .
        .

        I
        V
        w)1
          $
            +
Case 1:19-cv-25046-RNS
               Q       Document 4-16 Entered on FLSD Docket 12/09/2019 Page 181 of
                                      224
               *


              #
               I
               I
              <

               I
               *
               I
              Q

               !
               .

               l
              E




              1
              d
              lllI

              51
              %
    Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 182 of
r
'
-
y
!
;
-
'
q
r*4 4.
     ' '.
        jr
         jj
          k
          l
          j
          y
          ajy
            .
            j
            g
            L
            jL
             Q
             j
             L
             )
             àq
              j
              %
              jR
               j
               ;j
               :Xjj
                  f
                  k
                  '
                  .
                  yà
                   .
                   7
                   '
                   j
                   ç'
                    (
                    j
                    .
                    'L
                     J
                     (
                     '
                     1
                     i)
                      '
                      ..
                       ''
                        y
                        .
                        '
                        ;'.
                          '
                          ....
                             '.
                              ,
                              .
                              ,L
                               '
                               t
                               q
                               g
                               j.
                                j
                                '
                                i
                                .
                                si
                                 ,
                                 '
                                 t
                                 y
                                 '
                                 ô5
                                  j
                                  1j
                                   '
                                   )
                                   y
                                   '
                                   ;
                                   J?
                                    1
                                    :
                                    l
                                    jï
                                     k
                                     j
                                     i
                                     z
                                     L
                                     qj
                                      y
                                      j
                                      r
                                      /
                                      yj
                                       ,
                                       t
                                       Ssû
                                         ï
                                         h
                                         k
                                         t
                                         '
                                         kj
                                          )
                                          1
                                          J
                                          ?3
                                           2
                                           .
                                           L
                                           C1
                                            %
                                            .
                                            '
                                            r
                                            S
                                            .
                                          224q
                                             /
                                             î
                                             2
                                             7
                                             œ'
                                              .
                                              J.
                                               '
                                               ?
                                               s
                                               .
                                               'î
                                                ;
                                                .
                                                J
                                                <
                                                jG
                                                 i
                                                 '
                                                 j
                                                 )
                                                 7z
                                                  6
                                                  q
                                                  L
                                                  :
                                                  î'
                                                   .
                                                   (
                                                   '
                                                   5
                                                   )7
                                                    (
                                                    J
                                                    lb
                                                     k
                                                     q
                                                     j
                                                     '
                                                     t
                                                     j?
                                                      h
                                                      G
                                                      k
                                                      #
                                                      'V
                                                       L
                                                       é
                                                       L
                                                       kq
                                                        o
                                                        k
                                                        L
                                                        j
                                                        '
                                                        jl
                                                         9
                                                         F'
                                                          /
                                                          .
                                                          q
                                                          /X
                                                           .'
                                                           'j
                                                            ;
                                                            )
                                                            J
                                                            Y
                                                            )
                                                            él
                                                            Sî
                                                             t
                                                             éq
                                                              l
                                                              à
                                                              z
                                                              l
                                                              j'
                                                               y
                                                               t
                                                               gL
                                                                q
                                                                .
                                                                '
                                                                2
                                                                3
                                                                ?L
                                                                 '
                                                                 ?
                                                                 )
                                                                 iY
                                                                  .
                                                                  t
                                                                  G
                                                                  ï
                                                                  Y(
                                                                   M
                                                                   X#
                                                                    J
                                                                    f
                                                                    j
                                                                    Yt
                                                                     iY
                                                                      J
                                                                      '
                                                                      !
                                                                      V.
                                                                       V.
                                                                        X* ''#
))
.k
 1    *




                 @

                      E
                      - o
                      ZX
                       m
                      * =
           d          œ o                                                                                                @)                        d
           =o          s =œ                                                                                              *                          o
            œ          œR                                                                                                o.
                                                                                                                         u                         x
           j
           *s
                      o>.
                      e
                      =o -
                          o
                          -                                                                                              =
                                                                                                                         o
                                                                                                                                                   aE
           0,             =                                                                                              (p        E o. tv         's
                                                                                                                                                    =
           j
           .
           ,          u.  .                                                                                               o        . E E o .       j
           1          =œ >
                      i
                          o
                          =    ,
                                 P    .                                                           :œ
                                                                                                   t! tv                 (r        =
                                                                                                                                   t .
                                                                                                                                     o
                                                                                                                                     u- * s
                                                                                                                                   o>.
                                                                                                                                                   y
           .           .-
                          >
                           .
                               Fy.    p1
                                       .
                                       '                                            @)             E z.
                                                                                                  L-J =o                 -f    =u o=     oy Oo
                                                                                                                                         o   h-
                                                                                                                                         u w w
                                                                                                                                              o.
                                                                                                                                              o    l
           .
                      . o =    uI
                                .r   xvi =
                                         T             sc.j
                                                          l                         *
                                                                                    t
                                                                                    u)       m    o   =
                                                                                                                          :
                                                                                                                          c     . (p     a. a o    .
           .8          mo =                >.                                                                                              .       .s
                                                                                                                                                    g
                                                                                             .                                           .
            s
            o
            K         .   -.   .J    )
                                     iA    JJ                                       D.       o
                                                                                             œ    E z                     o    t) xz
                                                                                                                                  u a
                                                                                                                                  o  <. u. a.      .:
            o         =- s=     e
                               u-    -oJ                                            o        0.   D
                                                                                                  t4 -o                  :
                                                                                                                         '=
                                                                                                                          -    B-       Z
                                                                                                                               tn * X < -  O        G
           A
           -
                      .
                      so
                      =
                      œ t:
                                                                                    (
                                                                                    q
                                                                                    n) a#. s o
                                                                                           a a
                                                                                                                         '
                                                                                                                         =
                                                                                                                         u     tu g (p s. p
                                                                                                                               a a a a a
                                                                                                                                                   g
                                                                                                                                                   s
                          >.                                                        (Z                                   <
           %          wX
                      *                                       '
           -e         < =*                                                                                                                         e'
           j
           :
                      >
                      gt
                      =w
                        .
                        s
                        :                                                                             m..c
                                                                                                      o<
                                                                                                         a*                                        z
                                                                                                                                                   j
           >
           %          *= o
                          =-                                                                          =
                                                                                                      * s
                                                                                                      *u O
                                                                                                                                                   I
                                                                                                                                                   >
                                                                                                      =.62=**                                      #.
           è
           o'         o
                      = =
                        M                                                                             =o .
                                                                                                         G
                                                                                                         o .e
                                                                                                            s                                      r
                                                                                                                                                   .
           =x
           'g         =..R
                      .
                      <                                                                               (vG g
                                                                                                      a                                            m>
           11                                                                                         q
                                                                                                      œ: =
                                                                                                         o
                                                                                                         . *
                                                                                                           u                                       .g
                                                                                                                                                   -
           j                                                                                          @)*
                                                                                                      .
                                                                                                      o
                                                                                                      a gm
                                                                                                         .0                                        f
                                                                                                                                                   !
                                                                                                                                                   j
           :
           c                                                                             *            *
                                                                                                      h a Fa                                       :
           oA
                                                                                                      *
                                                                                                      c-.1
                                                                                                         m=
                                                                                                           p                                       =
                                                                                                      s .0 m                                       m%

                                                = 15x
                                                XO
                                                    m
                                                    to            <=                                  X--
                                                                                                      -cc
                                                                                                      ***                                          j
                                                                                                                                                   o
           z                                    a >.o 22.2>o8?.qo
                                                  ;
                                                 a .1 z'> o cbo œ .                                   1oQ
                                                                                                      o% q
                                                                                                      u
                                                                                                         =                                         l
           #.                                   f = u.o E o @,w'a                                      -   œ w(:
                                                                                                           w.                                      :
                                                                                                                                                   =
                                             =o œ
                                                =p  c:x EEto.s
                                                  c)o.       ::-
                                                               &                    -                 s Gu =                                        .
           I
           I .
                                             =FuaE.
                                             = o.u
                                                   2t o2a
                                                   s-e2R d
                                                                      .                               s
                                                                                                      *x  mx
                                                                                                        s:o
                                                                                                        c w
                                                                                                          c  .
                                                                                                                                                    ,
                                                                                                                                                    s
                                                                                                                                                    '
                                                                                                                                                    y
                                                                                                                                                   .g
           %                                              .- o o o x                                  .2.=
                                             .l
                                              .-p o=sm >..
                                                         Q
                                                         o= sun.o                                                                                  ..
           =
           i'
            e*                                             =(   y                        j             uzY ==
                                                                                                      k(                                           s
                                                                                                                                                   i,
                                                                                                                                                    s
                                                .      .a = = o.
                                                c:;?o m z N c!.w                                       ou.4p =                                     .
           @u
           .-
                                                a?jE
                                                u  c8:vz's
                                                         s:g
                                                           z,(=
                                                              .a'-'8 a
                                                              9      (z                                  sQ
                                                                                                      *Q = c-
                                                                                                            :                                       u
                                                                                                                                                   .'
            #
            e                                   u
                                                mPœm
                                                f.u=c =*
                                                      m 1A œ
                                                           .x=y                                       =O<
                                                                                                       taw
                                                                                                      Q= =                                         .
                                                                                                                                                   <
                                                                                                                                                   #
                                             < aa *
                                                  = = .m x =                                          w o=                                         e
           j                                    mw
                                                 oa=mœpœs
                                                s=  c>
                                                   :o 1 =a-& .:.>o
                                                                 o qc
                                                                    m                                 ==o
                                                                                                        tG
                                                                                                         =d.
                                                                                                           o                                       X
                                                                                                                                                   .
                                                o
                                                =.q
                                                  m to
                                                     ow'yo 2
                                                       .c
                                                           ?ro'
                                                           a. m@n
                                                                tn a                                  c
                                                                                                      ek.
                                                                                                        pw
                                                                                                        tn to                                      '@
           zh                                      too>oj%ocE
                                                L. =
                                               nm              o)go
                                                                  x.-'
                                                                     <*
                                                                      'jj                             s
                                                                                                      oM
                                                                                                       .E
                                                                                                        w                                          i
           4
           .
                                              .q * cY o=rm .e,===b   œ!cE:c
                                                                          >,        -                  %    s.
                                                                                                       =,..-z
                                                                                                               e
                                                                                                               s                                   .
                                                                                                                                                   z.
                                                                                                                                                   a
            >
            .
            =                                  m.+ c
                                              .(   E)=> cq= c)o o >.p > m o                           =*-   s1.'
                                                                                                               t;                                  ,,
            e                                  *       =    E  *  ka Q'                                         ta                                  ï
           .
           ,.
            %                                 =e * E E *oJ e):zo E * a< =>
                                                                       .  to                            c .% .=
                                                                                                       .%                                          .e
           '                                       >   o a  $9    i
                                               o o = = = = o,o u c;! b                                  jnn* o  o                                  .a
                                                                                                                                                   o
                                                                                                        o.>, -s= :
           $e                                  t: o    (
                                                       v    œ  2       m  o                           ==                                            *
           .
            E                                  m
                                               f   = = ': 5=> 't5 2
                                                                  cxE :E =>                                o                                       :
                                                                                                                                                   F=-
                                               E:t.2rR m1c
                                                         o2'œIas '
                                                            o     Y  5o
                                                                     =tG &qn
                                                                                                        = w (27='
                                                                                                      S mo 1   m .a
                                                                                                                     .
                 œ
                                             m.x .o).
                                                   a. .o a)X
                                                       m a.c H =R n  a.x
                                                                       u)'J                           .a cm    a. a       sA
                 ..
                 .                            '8'=
                                               o
                                                   o =(
                                                   cE  0apoz 'o
                                                           =n
                                                               = .o
                                                               =  g ws.
                                                                  :
                                                                ..z =o=u-*to
                                                                          y
                                                                          D     o
                                                                                E                     t*to
                                                                                                       o
                                                                                                       c
                                                                                                          E .Z
                                                                                                         .= .% u
                                                                                                                *- P
                                                                                                                   /,
                                                                                                                         9
                                                                                                                         .e
                                                                                                                         =m
                                             u-a)(p tu o to (t o o (.)         =o                      E
                                                                                                       -
                                                                                                          oY s     =-     q)
                                                                                                      to=c = =
                                                                                                             m           (z




+
x     E
      O
      L!
.:
 o
   E
   f*
wo N
     G
E
r
&
  k
  8
  .-
CS
 <   c.
&
E
J D
tm
J! *
@ +                                                                                                                                                 (
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 183 of
           *#
                                      224
          *




                                    l
                                    l
                                  I
                                    ;
                                                                       $B
                                                                        '- k
                                                                        a  *0
                                                                            -
                                                                       N %)
                                                                       Xœ aQ
                                                                           U)
                                                                           .
                                                                       P
                                                                       %s .
                                                                       E 1!
                                                                       >*
                                                                        E
                                                                       (!.
                                                                         .
                                                                         Ej
                                                                       eo5
                                                                       x:-
                                                                         <'
                                    == o
                                       >x*       yr
                                                 w m2
                                                                       a.
                                    1 *o       zx z o
                                    1
                                    oœM  K
                                         ==x y g
                                               o
                                           mo a mc o w:
                                    U o o % x - O O=
                                    coo
                                      =
                                      uR  EI    Y ZA Y
                                         oa  s m= p œ x
                                    rG;oq=-o -
                                             >
                                             o= m=o PN
                                                    œx
                                    -* O G v œ = œ o
                                     c
                                     o g> o œ *
                                              a az m
                                                   c ra a
                                     2 ; mt %
                                            g mO a. wo Im
                                     =pc
                                     o    oa   xzs
                                               co .   .=
                                    <E u&roo
                                          o =o
                                            w  o0A ma o
                                                 c    œ   =
                                                          .
                                                          o
                                     o
                                     ;  *
                                        W
                                        c =
                                          8 =  .
                                               *=        so w
                                     o? o wx W < o ao Q
                                                   9  A      Q
                                     w m c - n c n* r m a
                                     G' =
                                     K  m
                                        o b *
                                            R -œ E
                                                 o  x
                                                    . -= : * =
                                        m o o Ru / f o c
                                    9A oYxao
                                          o md   b  =  œ
                                                       1 P
                                                         =  >=
                                    *% P = Qcco>    oyO  um
                                    = 9 *1 œ   E * * *A* mœ  >
                                     E X 6 m * D E =m =
                                     o  >
                                        ocœ = K
                                            cr*     S  =
                                     =O
                                    ouo
                                    cz
                                          XR  >c T?OeE
                                       u cr u l o.
                                                         <
                                                         *0 =
                                                            >
                                    E Ro s m o- z m w
                                    1*   o wcg =
                                               moasa
                                    œc
                                     aom a m s q sc z
                                                   x
                                    ='m= u sM s = >
                                     o=
                                     o   O um ar
                                       c /z      w b ac
                                              ï oc    o
                                    œ o m c o o e m oc




          E
          o
          V
          E
         rt'
          O
          O
         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 184 of
                                      224
          *




                                          >      >>          =
                                    m *= w
                                    os      * G o-   G        E
                                    u    2R =     mb fe
                                    G H= m> w5 E
                                    x                   W oo
                                                           *>
                                    o..
                                    X     Y
                                          7 ?
                                            *V Q / sr      m*
                                    Q          p v yT      :Vo
                                   up     -Q
                                       - .w oa- >
                                            -     :r =  x
                                                        *G Qx
                                    > vo o
                                    o
                                    G     oEo'*
                                              rue w= E =c oc  o
                                                              m
                                    G  c  c
                                    : m =o 7   1  ï  C  *    X
                                            M mw er  c r   c
                                                           >u Q
                                   -o  E  œ *
                                            x  *r
                                               œ  r  o -f  o  1
                                                              x
                                     wQA G S e=a = * o
                                   *a c<- * % Z o S =Y =x l
                                    Q
                                    w  6> ,6 o *< =
                                                  * -w -o ay =w
                                                              o
                                    c
                                    oç a> Ooo
                                            Gi Yy -
                                                  * xr
                                                     E Q>a 6u
                                   Vx =o oOrc r> M o r     w:
                                    Q<O o * o  <rv r-c e 9R
                                   x= œw ov-w um
                                               œ - i -o *w 4 %
                                         2
                                   . >+ > s 2  acE   wu o
                                                        œc-   v
                                                              oc
                                   Dx wD. ov O          oQ w cO
                                          AEu  *y - T U I J'A
                                    oc
                                    ;  % vx-0 -r
                                               **-   *o < o:
                                                           -D
                                       Ym o o a   c oW
                                                     c cc     -
                                   Zk =<a e c nx- w Sw r w    o
                                    Qcc     o -X -  -Q  .xVY  a
                                    W  G  * w     D  *V
                                   -O>   c x
                                    > w- c
                                               V> S G *-e
                                            l o o r wo c   o.
                                   n% 3* %o6** *
                                               0= 9= Ye x  u* e
                                   c1Z >  Ery  6 z.
                                                  G< V
                                                     w% V -E mo
                                                              O
                                   - -c lT m o= e w= x =l W
                                   x
                                   y  ow c 6o
                                            oow Ec c
                                   cw ro wo-a .  lîoc x
                                                        >-m oa
                                       w >+ w    txJJO
                                       s
                                    ezX x   =    =        S
                                                 : r>=* 4w3 w x
                                   u9!
                                   .   Zc a
                                     .Z.    o Z;*'   DJ y ac* *
                                   '' w4    u
                                            <    t     =      *
                                                              o
                                   .        w
                                            .     d
                                                  s  Q
                                                  - ..       Ju
                                                              ,
                                        a.      * *       c            M
                                                                        !!v.
                                                                        =  u
                                                                           ='
                                                                           m
                                                                       1K
                                                                        laX*
                                                                           ='
                                                                            .
                                                                       .Pc;
                                                                       -
                                                                       2i;m
                                                                        23 !!
                                                                       1E  *
                                                                       Do
                                      =c Bo o
                                            *         3 =x2
                                                      .                ER
                                      a >o           z> z o
                                       f5œ Hx=m> o> g
                                       o             o xa oo -:
                                      .= =  0  &s - ga = x%
                                      =o  C R E     m    œA oo
                                     ru  o mo a
                                              -o  om pom >
                                     */R
                                      $ * I=Gox2 / OD =P  X Bt
                                         E * o @Q e   c== &
                                      2= o
                                         S= m E xc 9u3 =x
                                      o
                                      6 9 =m ao c X x2A %%y
                                     <œ .   *= =* am= ma o *
                                      c c E P =* Wm =
                                         œ
                                         w  .  c  >
                                                         A   Hc
                                            o x m           no q
                                      o
                                      Wa
                                      G  PO    w lu   œm        u
                                         m y p o E x- X
                                               OD   GO   U   e* =
                                      1
                                     nx Y*
                                         go       R o c   e  o  c
                                      m  o  = oo
                                            o  * x o> s
                                                      r   o; =
                                                          i     >
                                     *œ E =x q cco>   o e Em œ  ?
                                     = E*M *      6***    *9 m  >
                                      8O >c 8D
                                            œ  œ *D E a r
                                      oo       c =* = E oX u o  =
                                      =1
                                      *.c   w3cr*g8
                                                  > a = :EO x
                                      c/ o o ma a z oo
                                      EA R SD /Y C GDo
                                     Z
                                     œc  %o moc Oc 2 =R oc& U
                                     X'o=   X R K =sY =*    ez  c
                                      o == E a um anœox   wEo
                                     o x m c o o c œ oc




          E
          o
          *
          c
         E
         *
         t:
         =
         Q
         O
         œ




         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 185 of
                                      224




                         '
                                   .     >p
                                          2!! .k
                                               :.w.z'w     =*'
                                   ea *:=6
                                   Y     ?2 C
                                            t *
                                               a
                                               (
                                               x..6tf
                                                    ;- S *   6
                                   0. - .:
                                   *.* E =c >         gd
                                               7%% u '' *W =Ph
                                   v) w ,
                                   =fE 1vm e z>rA?sv
                                          V$J 7sJ;#:t.0   k;t$*rD St  a*
                                   2> u
                                    Sva
                                                  . %
                                        o 4$. E''o t!:v!.>E=< c   o.E
                                                                  r   *f
                                    f:tc c 'i!c '
                                    s   ,q=o.*  <.e*=*    % * = '*-
                                                          c
                                                          ws .c Q
                                                          o -t: M%
                                                                      <>
                                                                      Q
                                   -'
                                    *E  C3 o
                                           !f   xt *A >
                                                      c=
                                                      v     =,v .  ,t
                                                                   ,  x;
                                   .> w . f      ë        a       ,&
                                        w : $p d o .!!w sz.:
                                    oE
                                    f   tx :b6 .   +'e=:â$19 z v      *p
                                    ::3v
                                    o      >a u u .;v C.E pwz $   a*.f'
                                        v.
                                   w oo .c
                                   '
                                           a? zao:tp; f!.t ao s :    Fa;
                                    to ,
                                    G      v .=siycijtc)c.E
                                           :z
                                   -5   9 .*
                                       vy  0k:.!! Q'e *   * 21t x
                                   = ...': s a     .!=c w *o o.=c o   ar.>
                                   =>
                                    W.atrE >V 93 6 B w
                                           cx E V S I *' ez Gi=bn
                                                                  Q ;'ht
                                        .vta ':
                                        c          >=*':#O
                                                   l         u.o-f    D
                                        1m a   z4 o   c
                                                      oc  o .,
                                                             q
                                                             w =E
                                       '           . - Sw .9.tb!!o    w
                                                   <hC '.% ,      v
                                                   c .: 1 <!
                                                           'b c   ..a:c;
                                       .          .'  B rw o
                                       1 F         o.ZM
                                                      !ë''=
                                                          *'.S>   W':1
                                       1           E        %;E       o
                                                                      G
                                       ;
                                       .
                                       l             .r
                                                      E
                                                      x. s* :C. j:çrnw
                                                        vc
                                                         M          >
                                      l          o.!!rftê,:rc %
                                      ë
                                      I          .uEjyj=:
                                                        oms'r.
                                      1           U.:
                                                  t   > =
                                                      . J c,
                                                          p *
                                                   4)jE *   w       i#
                                      l                                        91CO
                                                                               11*
                                      1          .                             Xœ CO
                                                                                   (>
                                                                                    u
                                      ;                                        A
                                                                               1s .
                                      !
                                      )
                                      S                                        X2UE*
                                      i                                        (D o
                                      r                                        >
                                                                               Xq*<'
                                      C                         <=
                                      I
                                      !                œ..   û> o-
                                                                 MO
                                       wr
                                        *-.o-.x) >=  u w  t''  -œ
                                        u t
                                       =m *=*X
                                              ct =   oo
                                                 (o. >.f o.   on
                                                          chkmt
                                                          a
                                                                 o
                                                                wu
                                                                -o
                                        c =   h      o c
                                                       u  o  o
                                                             -   a)
                                           m    =   .. tu
                                        = u ( tz o > .td-
                                             .
                                                          .. a
                                       ='m rpz
                                             *. w - o
                                                    .. œ >
                                       =
                                       CZR o-
                                            ==c).%
                                                 -2 = a*C*jD'o%
                                                   m=         -?
                                       m tn * Z?= c = cx
                                       cr g 2
                                       t    *2 œ: t
                                                  kp
                                                   p-O a:-c)-Q
                                          X ka î c;(.7 o
                                       Sd u            w.o (s
                                       w
                                       œ- cp
                                          oc* U c m ..
                                                     œ- LLI=
                                       <C c  = y0 =
                                               *  X  k  -- a:
                                                            uu u
                                                               d:
                                           u
                                           k.m
                                             w:
                                          m cxo
                                                  o (t
                                                     =unnt> u.m œ
                                       œ qo             >       =        w =
                                       E
                                       oCcD Q
                                            EXc =m
                                              o  * =v
                                                    m- (
                                                       QDA=a!
                                                           >*=O =O
                                       =
                                       G e'
                                         toXu m n .c-kn *o X *
                                         B   .p m tu >.*. 1) o=
                                       sorco=
                                            o o R rc7
                                                    lte?- g?=
                                                            o =
                                       c
                                       *
                                       A .m
                                       -
                                          =-.=
                                             ot
                                               *n .t-o.ww. Q oE > a'
                                               c co=       o k?c:
                                       Q.E w o     1) >        uX
                                                            %ê o c)
                                       s
                                       z:=   =X = ë um: * z)
                                                           o .P >
                                       E> up.(
                                          t   gp c
                                                 t=n)0
                                                     o& ag!=
                                                           u.*'
                                                              o =m
                                       o
                                       w tonx = -= =o =o =
                                                         8'O =u
                                                              m'cO
                                                                 =
                                                                 >.
                                       *
                                       c*
                                          uGX    & .X K. K
                                          l o o c ow œ
                                                         %E<  o
                                       S      R  *   = M c a
                                                           u  c  W
                                       0 *a o <
                                       -         œX  cm  = oc D
                                                              -
                                       *c     *c       tk= < e -u
                                       ;'*=
                                         = OM m%-
                                              <OX=Oe
                                            m o     X
                                                oowuc
                                       o c E- w cn m o o
                                       c c m c o o m m oc




          E
          o
          H
          E
         =$
          8
         œ

         t)
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 186 of
                                      224
          @#
          @




                                       I
                                     = yo
                                     1c >
                                     fG*
                                     =m
                                      Qm
                                      .
                                        oo
                                          =
                                       = # >Q&œî
                                        poc
                                        w
                                           ogao-
                                        U VE 2 /
                                     =.ms
                                     *ER
                                                    2<=o 1
                                                   sx z o
                                             x x g mA
                                        w o de ow sm a
                                                       o
                                                     P œ of*
                                                     o ox
                                                                       = (p
                                                                       N
                                                                       1CG1=l
                                                                       A
                                                                       4s
                                                                       lE
                                                                       c
                                                                       o =o
                                                                       v
                                                                       œ<
                                                                          e
                                                                            X.
                                                                            .
                                                                            œ




                                      m oQ
                                         nGm v>=  =c =Q
                                               p* =   PYO
                                                        c
                                      mga
                                      c    m% œm  yoxo
                                      v s r g co a. l Io
                                      YFög        co      XX
                                     <E .=
                                         cmw
                                              .w
                                              w
                                              wm
                                                  X  kA
                                                     m
                                                     c
                                                          =
                                                       mp œ
                                                          .s
                                                              >
                                                              o .
                                      w  w
                                         m c      >  m
                                      E = = c o= a % o q        a
                                      oa
                                      w    o*
                                           X  w nl- zc nms-  .o a
                                      G
                                      /O PYR
                                         *    O Y E >9 > =      *
                                     9> œ o=* o R.  uo e:m /o c
                                                              6>
                                     *A Yœ x
                                           oc œ Xc o bo =z 2E x c
                                      * ;=œ Q œ   E  X  >
                                                        *  * 9mm>
                                     = EEM    m*  OD* E m a =m
                                      E
                                      oo %cmc =  r c ;O> = =
                                      uO   cH >   œQP EQ
                                      œ - w c= a a ou
                                      c/
                                                              *0>
                                      SA o Ro f=œa   yS g  C GD.
                                     Z
                                     œ. acmo% oX  ? / =7 < Oc
                                                    u =* L
                                     =o r%=o aR fo  wo Uo =w > Zc
                                      o c E u ao c Y o
                                     œ m o c o m c m oc




          E
          ()
          H
          &
          E
          C
          .
          =
          8
          œ




          +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 187 of
                                      224




                       &




                            11111
                       =
                       %
                       =
                        =
                       >o
                       c
                        =
                       Oo




                                                                       r mw'
                                                                       =
                                                                       sp o
                                                                       Imiaœ
                                                                           =
                                                                            .
                                                                       =* w.
                                                                       12'E
                                                                          F
                                                                       .
                                                                          œ
                                                                       co
                                                                       w=
                                                                        -
                                    = = tfn
                                          g       y- =                 xx
                                     c% o      22.7z.o(
                                                      !c
                                                       ?.(
                                                         2
                                    .r
                                     a x x y o .a       zm
                                     8
                                     2 J
                                       * m =   g  a
                                     o o to o = = -  m  ..
                                    == U
                                       = œ cx> 6m A -o  15
                                     =mw RE a O
                                    l œ mœ z- or.po oœu
                                                    kœ x
                                    <Gk O= o >
                                             - = = P#
                                      m œ G a xœrc=m >      o
                                      cg2
                                      m    œl o ym o c uwo Sc
                                      e s  o  s
                                      wac co .=
                                      o
                                                 mo    a o
                                      E a ol* aa za . .
                                    < = =' =         oç
                                                     c t=   o
                                      *
                                      go=  aa cœ >=m sp o% Eo *
                                                              =
                                        c  E  a  %
                                      oa o a l î œm n a       q
                                      w mu oo %r z e m
                                      G
                                      R,*
                                        mo
                                        c  >o po g Co= E
                                                       >-
                                                       xse  o c=
                                    no Yœ =oc *
                                              *Xc A    = m  E >
                                     ** E =x        o> otyœ Em=
                                                              m
                                     =œ EE m GQ  *
                                                 E   œ
                                                     * * *
                                                         m
                                              o œr s =a =* A  >
                                     :o
                                     o  >c m= = K c :o= u D
                                     =1    c/ t*q#
                                     =c/= =m                *Dx
                                              cr> s x E Eou
                                     E% Rs    o =xas % a , 1am
                                    œa, %
                                        a œo =o* c 2 =R <oa U
                                                   u ce
                                    =orO=maR f      w8o =w > Zc
                                     o = E =m m     an o B o
                                    œ c m e o w o œ oc




         E
         O
         L!
         Q.
           E
          t!
          =r
           0
         .2
         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 188 of
                                      224
         *




                       #




                                            11
                       =
                       =
                       &
                       Q
                       =
                       >o
                        Z
                        k
                       =
                       Oo




                                           x
                                    'o
                                     = ou
                                        =.t
                                          (n
                                           c      .y  =o.t
                                                    - t   2
                                    .% > a x    a!.;z.g?o
                                     1
                                     2 *
                                       J 1e
                                          i
                                          '
                                          '0
                                           != b I
                                                D
                                     o o to o c c  toktunw2
                                                   *. œ   -!
                                    = = q7(x *'      -
                                    c =
                                      o Rn
                                    a'w af
                                          aa S t
                                               u+o
                                                 --
                                                  aC
                                                   2.u.
                                                     ï
                                     6 om '   sp
                                              .E. 6      o o >h
                                      G-R (=.7Gœ o
                                     '*            >.Sm =
                                                        =%   CBû5
                                      m uo        '(3x = =--(    cx
                                      =0 m
                                      (  :E or  o: m
                                                   ao =u tz-zo 1!
                                      u
                                      of u
                                         cn t
                                            co :   tz o ua=o
                                                   (z   m       r
                                     <E ao.=o
                                            o. 9
                                               tn m
                                               o  w a v?s   uu o
                                                        .s a::
                                                                u7
                                      o  o
                                         w  <
                                            f:
                                             t = œ> = œ  p uu*  :5 t
                                                                   =o
                                      E = 8 X * = -6 -7-ro         q
                                      o
                                      w xT  o  O
                                               w  -
                                         @:(.Jo m gi; 2  o
                                                      o.n . s   z os
                                                             '-'tm o
                                      V
                                      R' *                   q
                                         (7 %
                                            oR o*  R oo kg*P    O=  Cr
                                    -Q '
                                      *, œo Dz ko,1D.> = e   oc gc xx
                                     * E >hQ
                                           cRc oo >
                                                  ooytu-œ
                                    =œ s =
                                         ç
                                         Euu =
                                             o v:m
                                               c) s o.èD m
                                                    t
                                                    .    >
                                     Eèo
                                       >mc =)m s o a .c:
                                     o o c = =  = (
                                                  7)(
                                                    7
                                     = C)to- * Q 2 œ O=  =
                                    tn . u)(
                                      C    c5=> 'g a : E >'
                                      SY.G2 oRo g!=(0a
                                                     a=16 g
                                                          (
                                                             o r(
                                                                m
                                                               no
                                    (%n*c
                                    .
                                         (ox.t  o
                                             on (
                                                oa cjs  puopt%ac ;
                                    '8'=(p=* u.s =Q  oz*
                                                       oc5n o
                                                            s:..%
                                     o = / %t2S?a.n u(     0b o
                                                                c
                                    tu to c)toY m tv q)o Q)




         o
         V
         K
         E
         N
         =
         O
         œ

         C)
         +
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 189 of
                                      224
          *




                             =
                             =
                              œ
                              O
                              œ
                             =
                             O
                             o*.
                       &      =
                              *
                       &     =
                              E          I
                                     1
                                     I l     I il
                       =     œ <
                       =     *ê'a
                       >o'   =.. c           .
                       E
                       <=
                             o
                             =
                                       l
                       to:
                             e
                             ==
                             *
                             =
                             o
                             o
                             c
                                                                                  ;
                                                                                  !t'q
                                                                                 N*
                                                                                 XQ   *.
                                                                                 l
                                                                                 Ts   m
                                                                                  QY
                                                                                  .
                                                                                  C .E
                                                                                  D
                                                                                  (o   c
                                                    .=                            gt.
                                                                                 >l
                                                                                 (  3<*
                                                                                      a'
                                             == o
                                                :
                                                u.
                                                7mo            x<.
                                                                 2 ro .Q
                                             a > o u 2j.;       a.g?o
                                             iœ2s; -e
                                                    (:=>.= og (  cax.o
                                                                     $0+:-
                                             = *    o to o>
                                              = .w
                                                ='  R  c..Q. s .t9n .tqz?Z4:
                                                                           i
                                             =. 'o- œ.EE cf.q
                                                            :7?Aa.u.
                                                     .
                                             =GRœ 'P
                                                   =.œ
                                                     .- >
                                                        o.S =o P
                                                               *2>h
                                             'c
                                              'o
                                               -tEpL
                                                   m7GoJ g5.p
                                                         *  œ == =& -c
                                                                     c3
                                                            :0 (o u s
                                              (
                                              ko   1  t jto    u
                                               ?S! * E (rO a o t:w- .%
                                              = vt= c:m ku =
                                              o
                                              E : =o .f2 x z s uu .
                                             < c:ko m= = m .0 :):=   o
                                              o c )= u?o > =c
                                                            œ -g)u. :   (
                                                                        co
                                              g oc c'
                                                   E (C7:>
                                                   o        e) 6 .1 *o1 2
                                              o .%    =  W  u-
                                              w tn(D m o o.n *.(D-
                                                                 8 . Q
                                                                 .. tD a
                                             G
                                             .*=> R  e.œ o
                                                     %   Sc>a..
                                                              %
                                                              .
                                                              f!?$
                                             R *:n o o R t)E 82 Q cp
                                             -Q'
                                             *m C
                                                 t
                                                 œ.:>no3çta
                                                         cnjcn.B :a o
                                                               oo    ys E
                                                                         gw (
                                                                            =0
                                                     =   Q  *  *o * * .2 *
                                                                  >'    X
                                             =œ mEE  (?' 3
                                                         (  Et              (
                                                                            >7
                                              E> oc      =z*PD E  2: b sq =
                                              o o = k:c (3 < =
                                              =
                                              toY(
                                              C  uDwc X'cB=(
                                                            *
                                                            > '*
                                                               gu
                                                                  P
                                                                  c- : Eo*paO
                                                                            >N
                                              EE.0--mR  o
                                                        1 2= za(
                                                               s '
                                                                   xf ! v)   z
                                             S -7a.r.            = opG D
                                                                  t6 c
                                             (p cxo  tnz.c
                                             =o'=(?=o ap i
                                                            O  2sh yues.
                                                                       tza*J%
                                                            tz
                                                             p%=
                                                               =
                                                               œ o == = .c
                                             o = E t= cx.0 (7 = o            c
                                             u- (? o (r o m to o o t)




         U
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 190 of
                                      224
          @




                                &
                           = c
                           œ œ
                           o -
                           =
                           o *-.. -
                                  q;
                                  >
                           >
                              = e
                           *. œ œ
                           t x =*
                           .
                           = œ =
                      =
                      #    *
                           .& =z >
                            - t  o
                      =
                      =
                      ul
                           = u =
                           * * o
                           -
                           == > .
                                        I            l
                      =
                      o
                      >
                            .% =
                            * = o
                           =œ -2 .-S
                                        1            l
                      c
                            œ O o
                            = œ
                            o * .e      I            l
                       =
                      Oo   =* % '&=
                            >. o ...
                           2 *=
                            * .E = **
                           o œ =
                           = * =
                           o .1 *
                           >
                               *t?
                           tz'
                             e
                             œ
                                                                          X
                                                                          'a
                                                                           n
                                                                          XO EL
                                                                          xG
                                                                          12ME*
                                                                           < .o
                                                                          (D  c
                                                                          r
                                                                          Mo:<
                                                                             .5*
                                                                             *
                                               < m            <r          (
                                                                          l.
                                            =c =  oo            2 mS
                                            a >o              w*
                                                              o w  œœ
                                             fV zm=x u     =oa oz
                                             m œ X o E c .w
                                            =     = o cxx  qs    t
                                                                 2ns
                                                                   (n-y
                                             :
                                             oz.. c
                                                  !!oA.Cm .G  X2.R
                                                             -G
                                                                 ( Q.uu
                                            = œQ = o
                                                   *mo* >
                                            <%R l= o -
                                                     >= = PN
                                            œ œ G a xœr==m o
                                                           c
                                            cg œ
                                            m   2œw*z o =w
                                                        u w1
                                            e i * g cO m o c
                                            ug
                                            o
                                            E    o
                                                 cocm ozm.   .=.
                                            <c= =o
                                                 u
                                                   N= w
                                                    w o O
                                                        c mp œ
                                                             o o= .
                                            o
                                            ;wœ
                                              =s ac   >o
                                                   . sr ms x a sc 2
                                            os
                                            wmco wl
                                            ç*. œ
                                                  n uâan
                                                     c - Xv
                                                 p m E x9 g *
                                                            =
                                             R'*m o o p oo x:m o=
                                            4A Yo o= œ* l'Y r e
                                                              m E =>
                                            *œ ; =x Qcm co> oaX fX
                                            = E = 1 E mœ * Oa * m œ
                                                                  >
                                             1> *mE o=* *& SE Ys =
                                            o
                                            =?oc
                                               =H= => = O<
                                                    *Q?  *0D
                                              c w w c. -o ua uE >
                                              cm o o oa ; ox
                                             E
                                             S* R o e=c y =% =
                                                             oo/D.
                                            œc  R*ï*2   = 1= ce L
                                            =oo'O=
                                                rGxaR fmwœ3o=w>  Zr
                                             œ= m œ x =o .*
                                                         mo* m%o u0




          E
          o
          t!
         E
         r
         rO
         œ



         *
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 191 of
                                      224
             *#
             *




                       =
                       #




                             11111
                       =
                       =
                       ul
                       =
                       o
                        >
                        S
                       <
                       =
                        o
                       O




                                                                       :%
                                                                       =œ
                                                                       :*
                                                                       2 aœ.
                                                                       -7
                                                                        ,*
                                                                        %!'E
                                                                       1E  q)
                                         .=                            tn .-
                                                                       >d.*
                                                                       a  <$!
                                    = =œ
                                    =ow          a< rmI
                                    / >o        zx z m
                                     SU M
                                        œ è ogam-
                                            yoao :
                                    =o= =
                                        o m x xz
                                          œ
                                          R E& m s 1 . 1m
                                      ==0
                                        - ia     AO p œ *
                                    = œ& - = oœ>
                                     ER =œ%I =
                                    <œ
                                               P1
                                     c
                                     oEo Tt
                                          œGœ uœ
                                            %
                                                  œ=c =œ =
                                               y Ea c
                                                         o
                                                    = -w S
                                     t s m g mo a o c
                                    o. a c    co     . =
                                     s a rmm o x a . .
                                    < cœo = w oo x a
                                                   o
                                    oo  =w>
                                      w G
                                            œ*cgœ 3 c*
                                    Eoa
                                      c o os : a o q
                                        E = *= V A o
                                     GKo or
                                         w .é.
                                             a =v
                                    Gm ypoEx e=
                                                o
                                    l..
                                      m o o s oo s
                                                 xr 7=
                                    9 % ==i        %M>
                                    Oo x
                                       o c%
                                         . oo
                                            >= z
                                               uEg
                                    * E= Q * > X œ
                                    =œ S c 1 E * * O9
                                                   * >œ
                                     EO>Eœ=mK*& SCAa=
                                    o o c c = c O o< o
                                                     =
                                    =o =a >
                                     oww
                                     Ga
                                          œ QF s x
                                          o mr
                                    aE Aa R -:= aa
                                             o xa  uE
                                                 u% o; o.
                                                       '*
                                                       GD
                                          ooc = 0
                                    K a m c x t p ïu u
                                    =o,x=u l m%w s = > ea
                                     o r= E a =o œ
                                                 =no w
                                                     =u=c
                                                        o
                                    Y o œ c o o c œ oo




          E
          8
          G
          c.
          E
          a
         rb
         O
          p

         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 192 of
                                      224




                                        0
                                     =
                              =
                              #
                              =
                              =
                              =
                               =
                              >o
                               E
                              <
                              c
                               o




                                   I                                      6
                                                                          D
                                                                          Q
                                                                          '
                                                                          st'q
                                                                          wlœ
                                                                          1 Q17.
                                                                          *s
                                                                          1
                                                                          2U
                                                                          >E
                                                                          Co
                                                                          œ<
                                                                            .
                                                                             *

                                    == o>*  (u          yrc:.
                                                       w.      f2
                                    Jg ;>'o          2)x.e o
                                     f s -( ec=x $ o ta o 22
                                    ro
                                     c=
                                        o
                                        = a) o    o:o
                                            % a.a>%E
                                                        cxtvu).'
                                                               i-)
                                                                 $
                                     =  o
                                        u o.=        o .Q a
                                                          .P.u4 u
                                               x   .s
                                    ai'o A.gE = o œ >x  u
                                    h=
                                       R $=
                                     -o u
                                               c)%'  Q rP      52
                                     c  EoECDuGov    o =m
                                                  B 'g     (r-0.
                                                        = =w   6
                                     o
                                     s?; 2  $?rcstto
                                                   oO= a= ..
                                                           o-.(;0
                                     w
                                     *
                                     E  o,=y 2 :
                                        9         =e a
                                                     o2-* u
                                                          u u
                                                            u =v-
                                    < *=c x    m  w  v).0 a:=
                                    oœ ozE'-. =u)>tD c P u.O qh
                                          n
                                    E:        x g?.#-6 .b *  c
                                                             o3mc
                                    o
                                    = .t
                                       :
                                       ln O)w
                                          Q   œ  -
                                                 &E
                                                 n   !.n(p-
                                                     o    8-=(z<'
                                                          '    *
                                    V
                                    >. 1             g .q o
                                      Qc2
                                        c!o5R
                                            o*5 oo k
                                                   / Z?9
                                                       Q==
                                    .
                                      m Y(w =  (n.q
                                               c $m
                                             o .   .:
                                                    :$    =
                                                          o:
                                                             m2E >. =
                                                                    x
                                    . P'E =z.sq       o >h   zt  în m
                                     -$
                                      E>
                                        :E ' X
                                             -*(g)ë   t
                                                      œo *
                                          tD o = Z? z = 'Q Y
                                             t G   * D    E  v
                                                             0
                                                             u7'-f2=>
                                      o o c = = c O u-=
                                      =
                                      $
                                      c
                                         (-7a :'
                                               B>  *'g2 81 E     Ox:O
                                                                    >%
                                      Ex
                                       nE*o
                                          =q a=
                                             o
                                             R o= t;.a %yue  sl  (D *
                                     12-: >x o f
                                               o:k=
                                                  cu 15= t   omo &
                                    y)    a. m:   X   .?R =  =.e '  U
                                    =o. =tu=O aR mipv=*  5o
                                                          3 =u )F-*,t:
                                     u.xsm a:o v'to œ o (t
                                      o   =  E    xz  n ..c
                                                          :  fv  b   D7




          E
          O
          kf
          E
          r

         (@
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 193 of
                                      224




                         &
                         =
                         =
                         =
                         ul
                         =
                         o
                         >*
                         S
                         <
                         =
                         Oo




                                                                       !?CtAfh
                                                                       :p
                                                                       & (p
                                                                       75aX.
                                                                       .* .
                                                                       -
                                                                       ci
                                                                       .;O
                                                                         =-
                                                                       t î!
                                                                       > E*
                                                                       (Dta
                                       k- 11        <'r                >
                                                                       œC<
                                                                         *
                                    =c o
                                       =m          a o2
                                    J >o          zx N o
                                    :MX=Dj&m'
                                    wo
                                      œ>w
                                        o =m-
                                       m mx mx
                                       =R o c 1 6 1 1 11
                                     Q=
                                    +u
                                     r o
                                       œ No E
                                            s   X
                                                s pœ o
                                            - o= o * >
                                    IR = œ > S = P t
                                    -m m C G M xœ=c =cfa
                                      cs
                                      o xœ kœNy œoo mm  wz
                                                      u-o
                                      to
                                      = w  œ
                                           = g  m          œ
                                      œ z  om   c  o    x=
                                                        .
                                    <E c = m=
                                           u *w
                                             wo
                                                o œzm
                                                   c &  t  u
                                                           =
                                                           o
                                                      so s o
                                     o  w
                                        œ
                                     Eoaa u& c  >  0          c
                                             c :r: sœ %
                                           o wl         a oo aa
                                      w wc
                                      G      on    c  r
                                        m > p m 6 >- e =z  x  m
                                     Rrmmo o K uo :xs o c
                                    9m Y   = * '> = Y      Ew
                                     * m ox œX
                                             ccoo2      y E=  m
                                    =m =E =e Q *
                                           E G  E  œ
                                                   œ
                                                      >
                                                      œ œA
                                                        œ
                                                           Oœ >
                                                              œ
                                     E  * o
                                        w       *D E a =
                                     o o>mc= c rK c ; oA w o
                                     =3
                                     =    œ     *2V        OR
                                     c/u wo Wmr
                                     E       o> x up w<
                                                      a eEoo
                                                        s ..
                                    I>
                                     a oR:=-
                                         o c s=*ycuD
                                    œI a = & X u2 R <   U
                                    = 1= 1 f wY =c e
                                    or xa œ m o w u   > zm
                                    œo =
                                       moE muo m
                                               cnc œ
                                                   oo= oo




         E
         Q
         H
         Q.
         E
         ;!
         .
         rO
         .9
         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 194 of
           *#
                                      224
             @




                                        O
                                        =
                              >
                              =
                              =
                              =
                              uz
                              =
                              o
                              >
                              <=
                              Oo




                                   I        .=
                                    = =
                                      u. o
                                         11             u.'
                                                          c
                                    c%o                .  Q'
                                                      2?.z. tum.
                                                               2
                                    . G
                                      22*u5 .e
                                             t
                                             o = >. > o
                                                      E  cx o  s
                                     xm7=c? (o o cxtow-
                                          =R œ cxo  >'E o (0-c5
                                      =               (D.q
                                      = vo. o..SE *= -q    -02u.
                                                               o
                                     'cic)m >.o ?o       R a.
                                                            œ $.
                                      GR = o >.'Q= P 2
                                     'b
                                      t
                                      c-
                                       o vo (.
                                             DG t   ync:= =tr-o.
                                                               6
                                      ro s m 1o tsym .z2 =
                                                         cz o 2
                                                         . w- 1
                                      k! :!  m  E   t
                                                    t
                                      u cpc tc o wq ua
                                      o
                                                      Q7    o (?
                                         : moo .œ
                                                q a!t t . uu=y
                                    <E cx u     == o co ,m
                                                         2 (z o
                                      o
                                      ;o
                                         œ o.= > o PU-'
                                         = EEc  tu * n s .z.g  o= t
                                                                  qn
                                     o .6
                                     w   %PtO) o=:m
                                                  -45 o.
                                                      * .o
                                                         ql-
                                                           -(5n* '(Z
                                    5
                                    R*
                                      œ  YRœs >
                                      (t o o R oO O
                                                    .
                                                    (
                                                    û' o=
                                                  : ê Q ='
                                    -C2,a
                                        o=>s*   $: $ = *     g= w
                                    **  E o  m
                                             c .a o   oe  u?u=-(q
                                    =œ E =m *Q
                                             t3 *
                                                ; œ >tn t *n.t
                                                             Q7 m
                                                                t
                                                                >u
                                     E  *E
                                        >    œ
                                             = =*
                                          œ ='  lnDc zE > a =:z
                                     oo   c             O<
                                     o
                                     u
                                     co(D
                                        u = ':  œ
                                                >  2  B
                                                      <z1e *Eo .Q
                                                                >'
                                     8.a oa oc:.0oa
                                                  sc           t=o
                                        -
                                          Fs   =t  a %   i:G
                                                         =)    n
                                    12*=.O o c = o k)
                                    (p'c ztn ux tu s *p =v- z 'r:i
                                    = (z=(u u i2%= = g n.jç - .%
                                     o == E a wo: mcx.o
                                                      0w (0 u
                                                            a-o=
                                    u.(0 œ = o m (q œ o t)




         E
         0
         tk
         Q.
         E
         M
         r
         O
         a
         œ



         *
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 195 of
                                      224
              >




                                            0
                                           =
                               Q
                               &Z   0.
                               3
                               .-   =
                                    œ
                               &    u
                               =
                               -    >*
                               o     .
                               >     =
                               E    o
                                    >
                               k    œ
                               =
                               o    <
                               O




                                         I      .2:
                                                                               !!X
                                                                               =*
                                                                               N

                                                                               >s
                                                                               PE
                                                                               >E
                                                                                 (N
                                                                               X aO.
                                                                               l =
                                                                                  '
                                                                                  (p
                                                                               (Dtz
                                         = :w7. vn                             )<.4
                                                                               a
                                           c:o tv              .u2 r(n.9
                                           a:> o             z .zw2?o
                                          'J
                                           u-* J -t m9=> > O s o.œ  tso.œ
                                               o = o cx (               t;
                                          Xo
                                           =7 =cxo  1 cza>h9 mX -t2-(5  o
                                           r !!ai./   E ='-G X R a.u.
                                          =GR  tb'=T.-o >o22=    oP *.>!#
                                          *m- m O G v;x*       'o X o
                                           c
                                           (z
                                            0s œ    ?tœ
                                                      t:Btn .=a (c =.- cx
                                                                 uo.=
                                           s.?ci8p c* : c(UOo a uou S
                                           w
                                           o                            (e
                                           ; a =mo .  Q=
                                                      m  m z .caku =D.
                                          < o.u       = vjJ.?a:o
                                          m
                                          Eo 1 œ0 scx.u  o  oc s uzu..o
                                                         > .=
                                                      co .             yt cn
                                           o  .m o (        8?sœ.  a n wo
                                          G   îc(a m .o ckn z m v
                                                      = -c5               oj
                                          $. qt n
                                                n  >p>   oD 8 >.
                                                               e   '
                                                                   l-n eo =
                                                                          =
                                           -sl  ocz o ta : œ E >
                                         -Q Y = * v
                                         Vtn mSx  oc  Lo-J o!5o23a 2 u=- =m
                                         =u)E =Gj4Q5S
                                                    **m(>'
                                                        n * .Of?O
                                                                >
                                                                (7
                                          s*>oEw œg *bD s
                                                        E > m .=
                                          o o = (p'm:= o o           wo =
                                          t
                                          *g (.
                                            k.w
                                                 7oeoa = =œ>'gQy81E coax;>
                                                                         zh
                                          C
                                          E   2    >
                                                   œ   o   toa   uE u
                                          m .> i2=         = .s %
                                                                = =
                                                                  o  % cop
                                                                        t
                                         m.'- m-tx go: (oo.(r.2 p (
                                                                  .xx
                                                                    (-)c
                                         '
                                         J=r
                                           0=(
                                             7apm
                                                In=o
                                                   =''
                                                     s= s.*
                                                          t
                                                          d
                                                          l
                                          oc
                                         u. cz
                                             :6
                                              c)t?=
                                                  o;c
                                                    mx.g
                                                       (o (
                                                          w
                                                          (0
                                                           pu
                                                            =
                                                            o fo
                                                               .l




         f
         o
         t
         *?
         c
         E
         =Q

         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 196 of
                                      224
          *#
          @




                                      c
                                  2k
                                  u:
                                  K**. E
                                  Q u .%z
                                  Q -*
                                  4KE:
                                  * m.
                                   + x<                         Q
                                   2s D                        =
                                  tu%
                          &       *
                                  *œI
                          =       = t* %>
                          =               m
                          .
                          s
                          =        a.Q
                                =o E o.g,<
                          ku    - a *a,
                          u
                          =     œ
                                o tm.=
                                     Q.3
                                       u
                          >o    o
                                = WsZo
                                     - xy
                                       % Cy
                                          E
                          Z     ao c * = .9.
                         <k       mwgj
                                     .p4
                          =       'g
                                   a.m
                                     o w*
                          tol      M
                                   t'=*!!
                                   q,=* Q




                                                           I
                                   w
                                   uu*
                                  .9 a
                                     j*>.
                                  4
                                  ec
                                  .
                                   *
                                   w2
                                  1 v'%
                                  .
                                  % :=*
                                  qlE:
                                  n   '?0
                                  bo-'Z
                                      o
                                                                                     = t'g
                                                                                     wl*Cn
                                                                                     œ
                                                                                     >Oa.
                                                                                     ,c&
                                                                                     '
                                                                                     r- >
                                                                                     2U
                                                                                     >E
                                                                                      *
                                                                                     co
                                                      =                              œ<
                                               == o
                                                  > tu
                                                     n          8 =(e.q
                                                               w-
                                               a >..o        gy-7r z o
                                                8
                                                2 *
                                                  (
                                                  %  e
                                                     o =
                                                       > . > o
                                                             g  cxc )22
                                               =o o
                                                  a c? r
                                                       cox o
                                                           >h O aX g,.--
                                                =
                                                =m=  R    a
                                                  u U X a.u. E .42.P   ï
                                                 .ci n..9 a
                                               ='o p ..E
                                                       - o o œ ;>h
                                               G1 R :Dc)>Sœ =
                                                m- z,(-9G -J 'q =c =C
                                                                    *-D-b
                                                                        c5!
                                                                        c s
                                               =
                                               ro?s  *
                                                     2 o y,= (o.w
                                               u     * rs v
                                                  :M c    tnt7 u- .
                                                                  o-.5to
                                               k-t
                                               o  9pl Eo c o .9 ku=
                                               <E cxa1 E?* j
                                                           =gt w?.2
                                                                  to:J
                                                                  c  ç?u(zaok:-
                                                                              J
                                                o
                                                g wo   cxu c,
                                                            :( >D c
                                                                  os  PUz.-*5 * =
                                                o   c  :
                                                   JmS(o  (
                                                          w u- g?.
                                                              t5 !  ? :7'@'=(t'G
                                                                            o  y
                                                w
                                                G. w=  .
                                                    :0 1) . wn
                                                          u' o    c zn  >
                                                                  G x .t2 A =  =
                                                                               *
                                                1 tc B ooœ    R v.x   = f?o
                                               -Q Y = v     n   '%- ? C; œ  E  >
                                               ** C m> ot cn:.c
                                                              fo  bo  =y b!f m =
                                               =œ S =(    2E
                                                       E7*J    œ* to  >h*
                                                                      m  œ  t? >
                                                                           .2 (
                                                                               œu
                                                E*  >oo   = !*QD 6    i: A .q =
                                                o
                                                on(o.7 =
                                                       (u'=' = =     :=)ou Eu  =
                                                k
                                                (D. . o : c:=œ> *:q cx      œO x
                                                                            o paz
                                                E ..
                                                   z.H s = .a % cpE zt
                                                    o  m  o   (u a       :      n)
                                               t
                                               *G
                                                /lccxxmoïC    =U b!= Ry  ozx
                                                                           c)*J
                                               '8'tu=6  72u =oi2kQ
                                                                 = s s. .q
                                                   CE            m'o S =
                                               to
                                                .u (e œ fo o tc    ox.
                                                                     0
                                                                     (0 (oo >
                                                                            o (o
                                                                               D




          E
          8
          Kd
          Q.
          E
          M
         G
          8
         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 197 of
           *#
                                      224
             *




                                     /'
                                     =*
                                      *
                                     .Q

                                  @.'g
                                  =- *
                                     Q*
                                  c* t
                                     *z          XQ
                             #    = >x
                             =    */ Q
                             =     c u .
                                   eaK
                             =    a..œ w
                             œ    C* H>n
                                     (
                                   . =*v,
                             =
                             o
                             >    '* %
                                  >  w'.>.
                                     > ..x
                                         X
                              E   œ x
                                    - 12
                              k   = t, D
                              =
                              o
                             O    >@
                                  =
                                  oS
                                   > :9
                                  oo Qm
                                      *.
                                      u.
                                    Q.

                                    .
                                    >
                                     9
                                    *
                                    (.
                                     7
                                                                             xo

                                                                             1œ
                                                                              tu

                                                                             Q
                                                                             .
                                                                             XEe
                                                                               dmE
                                                                             (Dta
                                                                             o
                                                                             t t!
                                                $ -*
                                                   '<        <U              Mk:q
                                                                             :
                                             == o m          2 c2
                                              s> o          zx :o
                                              :Vc
                                                Kè oca
                                                   h oao:
                                                       mw
                                              roc m=
                                                   o oK ma xo s =a s= ?m
                                              fo rm     C - sX p œ œ
                                                   - msz-   o oœ >
                                                1R    = œQ  >2m == PXZ2
                                              *mr soœO  G
                                                        o  v
                                                           B  s c ra c
                                                r
                                                v : * E XOa am
                                                      k î   *    =s S=
                                                woco cm .=
                                                œ
                                                c s =o s o zs m y
                                              <o   cu ow =m wcw sp o
                                                                   z oo
                                                oo
                                                f  =& E c *> =* Y * Uo = q
                                                o?
                                                o ecoc  =1
                                                        o  oc =â
                                                              m w  ao xv
                                                G m > p o 6 >P : =       m
                                                F.*m o o p oo g e o v
                                              mO Yo o = mX
                                                        * Ac     = m s =x
                                                                   H
                                              * 1 =x Q  cc o>    ozO  EX
                                             =* o  E6 eao *f D*
                                                           o  wg *m>A rO
                                                                   =m    >
                                                                         m
                                              îo o >Q œ== =e = S O= u =
                                                oo xs o q# s
                                              œ u = c= % a<S o=
                                              c/
                                                                      *0 x
                                              8
                                              Y   *  œR o
                                                        f =c wa % ;a ID
                                                                      -o
                                             e ao oc = o
                                             *' o - > = * t p wa   ax u
                                             Vr   .=  maps=s
                                                           o Oo o => O
                                              o = 6 = == wX b YO
                                             o c œ e o o o œ oo




         !
         K
         E
         r
         8
         œ

         ()
         4.
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 198 of
                                      224
          *#
          *




                                      œ
                                      E
                                      Q
                                      S
                                       j
                                      .9


                                      9.
                                      .
                                                    Xo
                                   > =* i
                                        w
                             =>    'g -3E
                                        o
                             =
                             =     =
                                   . Xu
                                       -r
                             .
                             =-
                              =    'o
                                    - =E.m
                                         *
                             uz =œ G -
                                     0
                               G   X u..
                              o=       t :)
                             >      s
                                    œ* m
                                       x.
                                         r
                              S     o  <
                                       w csp
                             <k     t3 o.u
                              =    -= M ï.)
                             Oo    k rne
                                   =o c
                                      mE
                                      =d


                                      œ
                                      Q
                                      Q
                                      QO
                                                                                       9
                                                                                       s1x-
                                                                                       NnO
                                                                                       i  *
                                                                                          <>
                                                                                       Q aO.
                                                                                       zizi
                                                                                       ?
                                                                                       !'F
                                                                                         E
                                                                                       c!.@;
                                                      .t<                              ><.'
                                                                                       a  <'-
                                               == o
                                                  = tmu        wy- =
                                                                   (u.g
                                               JS > o        , .z.22o
                                                f *
                                                  J -
                                                    t
                                                    @ t
                                                      2=x =  o  CY *  !?
                                               am
                                                nœ= om    os.g c
                                                        a.;     tgxt
                                                                   (n
                                                                    ow
                                                                     --
                                                c =  R    û  c
                                                             =
                                                = !? .E m *'a.u.
                                                          .     C )s  y
                                               .G
                                                cfK  op>.
                                                  c)q=
                                                     . a os -q2 A * ;>k
                                                       œ >*Q=o P    2
                                               <m (DG *;ro = :Q-6
                                                =g  ko m œ B a t=u =o =
                                                (c o a rs too= .     .-.t2
                                                k!u
                                                u   cp.c
                                                       to : (0 .q o (0
                                                o   a  o  (
                                                          a  c
                                                             t:
                                                              o o
                                                                z    uuu=
                                               <î =.=E?*= qa v=:.jg
                                                                  .R?u
                                                                     CS .
                                                         .
                                                                         :
                                                                         On
                                                m
                                                gw  o  cx =  œ
                                                          cc >  o K Du
                                                             > = s z.*ou d q*
                                                                            c
                                                o   =
                                                   .N  E
                                                       O  o
                                                          w -c5 E?œ  ':5n 'u
                                                w
                                                ç, =cn (
                                                       2  m .o o..clm tv
                                                    *><   p'm ; o>tn..k, e *
                                                 R * o o R (a e 12 D
                                                                           =
                                                                           =
                                                -Q * cS D
                                               *m œ  8 =: o>.œ
                                                             b
                                                             =o*m e' =*
                                                                  = o> > oh z!t
                                                                               E> =
                                                                               En m
                                                                                  67
                                                œ         œ  Q    E  œ   t
                                                                         o  O
                                               = E ë *o      (3 * DtnG tns* =>.   (t
                                                 E*  > e)= !n S b
                                                 o
                                                 Q
                                                 ?  (o
                                                     1    cu-c
                                                             3xz==>
                                                                  *x=Q (8  C7 <O'=>w
                                                q
                                                Qo   .)=t    c           u' E
                                                                         a.:
                                                                           u oaz
                                                                                  O
                                                iE..0.. oR   o
                                                             i2  =(
                                                                  z a,5%   tm  E am
                                                J7'Z%(1.          = =o
                                               (/)e
                                                 '   (a:.(t7
                                                         =Gn:Ke   t
                                                                  okesr
                                                                      ?spn uj (D*
                                                                              x   J
                                               '
                                               F   =
                                                o c S'     1 P>m:c   dx.c
                                                                     t  on(=   - .;
                                                                                  C2
                                               uu m m (q o tn a! œ o t.l
                                                                           p  >   o




         E
         ()
         H
         *
         c.
         E
         1t
         B
         Q

         œ

         Q
         T
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 199 of
           *9
                                      224
             *




                                        O
                                       =
                              =
                              #
                              =
                              =
                              =
                              >o
                              S
                              <k
                              =
                              Oo




                                    I       .2:
                                                                        *
                                                                        :-0 C
                                                                        '




                                                                        12*d
                                                                        .



                                                                        >:
                                                                        a.<
                                                                           E
                                                                           œ
                                                                        C)t)
                                                                          *=
                                                                            rN
                                                                        r4 (p
                                                                        1 ;X
                                                                        .*
                                                                           k
                                                                             o




                                    == o$ 1
                                          (u7        =(
                                                    .û Uc.(2
                                    .m > o        2).m z o
                                     f
                                     c)*J;M
                                        œ (
                                          0#    bg
                                             (: o O a.
                                                     (
                                                     L.m
                                                     r
                                                     s *
                                                       s.!
                                                       t  -?
                                    == =!
                                        > o
                                          % :cx ;
                                                >hc
                                                2 1,2  .
                                                       t
                                                       2 'i
                                                          m5
                                     =. <
                                        o o.aE s .(2 n a.u.
                                               .
                                    xiœ 72 .- ,>n o œ >.
                                    *G
                                     q-oR    =9Gm >
                                            (-      '-.= = P7.oY
                                                   U xa)=c =(  (x
                                     =o tsn 2
                                     r       or ms t
                                                   pn;= .o .k-
                                                             a.%
                                    œb!; * g t?Q9a o =
                                    u. cp =       c:o     ta x7
                                    <E a
                                       0.z
                                         o
                                         o:sm m
                                            = w .a
                                                 v$a  uz
                                                   .q :
                                                        u:o.>
                                                           :
                                     m o u. w œ
                                     : w c. > *  c  m t.u     o
                                                          ':1 c
                                     o   =E=        * =2)-6
                                                          o.'t'
                                                             i5no =q
                                     o .% (o Dw X -06
                                                   . o.  n *- G! *
                                     1
                                     l. mP
                                         tO1b   *
                                                Rœ     î    2      *
                                         c   oo          O>%Z?S
                                                    R LO)8      o= =
                                    9m *8 =  oc *
                                                to Uau = o=a q
                                                             uA
                                                              ëC= *%
                                                                   c:
                                    * mx               o        .  t
                                     * E =as* m     E  œ  >
                                                          *  *  (
                                                                *Dœ>
                                    .c E
                                             6 '=
                                                (
                                                o3 KO &* S   t
                                                             =os =(t
                                                                -
                                     E o> œ              8=
                                     o
                                     =  o3r  =(8>=> * c9 u
                                                         ?(3 <E * D>
                                     t
                                     aoQv-=?-          y c-zs
                                                                   O%
                                     E..2 o? = o12==tv'
                                                      aa %  S
                                                            c n
                                                                o m:
                                                                G :v,
                                                                   0
                                    J2*' c = o
                                    @')(cesx=q
                                             o
                                             nu à.8 o  u u  o
                                                            u  (a .c
                                       = G:a œ2*=      mso=    s
                                                               x. =
                                                              .
                                    'ï
                                     o = S x:cxn =
                                                       =    (e b o
                                                                  .m

                                    u. (0 m e:o tn (? œ o (a




         E
         o
         H
         E
         e
         r
         Q
         Q
         œ
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 200 of
                                      224
         @




                                   * >
                                  *- o
                                   =A
                                   œ
                                  o- q
                                     w
                                     c;%
                                       w
                                       c
                                  = .*
                                  -
                                  .K
                                     :!.
                                       a!n
                                  * tzk2
                                  =                 o
                                  =o Sz
                                      <txh.ç
                                           *
                                           x       z
                             &    u *
                                  o 0 Q
                             =    u -o o
                                       ',
                             =     .= .c
                             =
                                  &= <$ S=
                             ul   <œ- AE
                                      4m
                             =    & Y* e
                             o
                             >    - :l
                                     o
                             Z    *
                                  * ->s=m
                             <    *
                                  .x ? E
                             =
                             Oo   *= c
                                     ;'--:
                                  o 'c *
                                  - *d
                                  =>$.
                                   ow ;
                                  = :o
                                  .
                                  *S
                                       olk.
                                       u
                                  = =!
                                                                                       9
                                                                                       :p)f
                                                                                       '- CO
                                                                                           O
                                                                                        &œ
                                                                                        > aO.
                                                                                        x&
                                                                                       .!1F
                                                                                          '
                                                                                       1E *
                                                                                       (iDo
                                                                                          c
                                                                                          .

                                                       œ:                               >.
                                                                                        a:*
                                                                                          <
                                               == o
                                                  >koo              < =(r.Q
                                                                   .2
                                               .% >%o            z .z.!?o
                                               82'
                                                 J;.
                                                   (
                                                   e
                                                   z?#'n
                                                       YgOu
                                                          t
                                                          x
                                                          :bt
                                                            *
                                                            nw9-
                                               =o= o:
                                                    o œ (cuze;>'6 tqg -tQu2'œ
                                                                            &
                                                 = !>?1 'E P
                                                      m Es.
                                                                O .p a.u.
                                                      .
                                               =GR
                                                 m 4=
                                                    2 >.o'
                                                      œ >.Q=o P
                                                              *=>h
                                                                /
                                                uto- to 29G *y xœ = X o
                                                 c g m œ B .=p (c0 =cz cx
                                                 a
                                                 b !E !1*!   st to .72. .  o-.2
                                                                              (z!
                                                 w?
                                                 w -o)
                                                     O=     E=
                                                            o
                                                                 ?(o      ku =
                                                        Q)
                                                <E wo.=o   'lg utrz*
                                                        u- = c) c
                                                                    k/ ..
                                                                        *2a:
                                                                          uu O=
                                                 m=  m0   . uz> o P L       uaO *
                                                 E=Ec       (u:% no s .e.o q      =
                                                 o .9
                                                 w   * (Q
                                                        Do  œ- z&a k
                                                                   c-xno -z8 .k
                                                                              tvDQ
                                                 G m > p m g >.*'!?c              =)
                                                 ;# *
                                                 >   a:o o R oo u       EO ln o =
                                                n* *d   =   to    '        m
                                                                           2E>E
                                                * ox    ot  cn.=i2 o>o  =z        =
                                                                                  *
                                                =* E î =el'qJ;m ;*  tn >mh*m .t
                                                                              tu
                                                                               2œ (
                                                                                  >7
                                                 1>  mo E=  œK  œD s    Ez =
                                                                           u-.q =
                                                 o
                                                 Q>  o7c    =
                                                            B=œ    c 81   Ov  œ-=>
                                                 v
                                                 o :ûww G!'
                                                            c
                                                                >Q
                                                               =toau o  w.s Eo    O%
                                                                                 .z
                                                                                  =)
                                                 6.a> o R   o
                                                            82 =   p ; *6
                                                                        t  :
                                                                           =) G  D
                                               ('P
                                                 pa
                                                    . o o r
                                                     cx.tn (n.tu%2= =F b   Q-t3C
                                               =o, =to=* aR œ   fc w)3o =w c.e m
                                                                             Fu-.Yo
                                               u.oc  (u f
                                                        œ (?t   ozctpz.0tu a
                                                                           œ!=o (D




          E
          Q

          E
         =
         Q
         œ


         *
         +
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 201 of
           *#
                                      224
          @




                                        V4
                                         J
                                       It
                                        VD

                                   o :.             ZO
                              >w   -
                                   .   $!
                             =
                             e     =
                                   S;
                                   .  olcz%
                                   > * i-
                             &
                             .     = <*;.zk
                             Q     ** '
                                      ï ii
                             -
                             =
                             o     O= : C
                                      * tl
                             >     o ta c
                             E     *.
                                    1R
                                    ç
                             <=      > o.
                             to> &   xm
                                     o
                                 .e= w a
                                   o .9>
                                     ---

                                       rj
                                        j
                                        j
                                        *
                                       Sc.
                                       m
                                                                                        !!V
                                                                                        =O
                                                                                        N (u
                                                                                        1 t:
                                                                                           Qu
                                                                                        M
                                                                                        1s.
                                                                                        !211
                                                                                        >E *
                                                                                        co
                                                      x                                 œc
                                              =c o
                                                 <
                                                 =t  xns         .8 = (c.Q
                                               :> o
                                              .t              sg.a.z o
                                               f
                                               o*4
                                                 oM m ! #  Y
                                                           o  Q
                                                              g   (
                                                                  ca
                                                                   x.c
                                                                     t o).-
                                                                          2?
                                              =a = o (cDu>.s (
                                                 o                Qna.
                                                                    srgsm
                                               ==u. R<3.a2.q..q
                                                              a?!k.      u.
                                              ='œ 'm ...-D o (p >s
                                              'G
                                               b-R
                                               b    (=
                                                     .7G* %. 2
                                                             œ==P (D-%
                                                                     6d
                                               co q
                                                  :o o m 1y5A.g c = cx
                                                                    a u.w w-.
                                                (
                                                %ri  ! =2*r gy cm(UQo3.u     %
                                                =!o,
                                                o                      q ua
                                                                          o =(?
                                                :.  o no .  ojg wog .jo
                                                                      mt uza.ro
                                               <o   c.=  mw  = œ = p ta.o m
                                                o
                                                gw  =(   E7.c >  : =m -c32ho *:g qc
                                                o
                                                =  ag ?  o
                                                        ta o O
                                                            wn  -i;!o?   -3 zs
                                                                     .z z (
                                                                              oa o
                                                G;uo y p m E >..- z =
                                                R'( m7 o o s:oo g      œ bo o =
                                               .Q ' d=      m             %?E >c
                                               **
                                                O =t
                                                    o
                                                    F    o
                                                         >. t
                                                            c
                                                            2
                                                              n*éc
                                                                 *
                                                                    Y
                                                                    o  =
                                                                       ob
                                                                       >' yX Ec   :7:
                                               =E Q E7E:'o  J*   Cœ
                                                                   D
                                                                       *O
                                                                    $0 E  tns
                                                                            -* >
                                                                                xt:o
                                                    >œ=* SA
                                                o o c = = c tmC)o            u-o D
                                                =c to-t5 œ      > ç : c s >.
                                                u
                                                c
                                                Eo.aw.w  o  c
                                                            o  =tn.(
                                                                   ag  cxî ao   ..zo
                                                %  *     Ro i2==    u=*4 o=) G ct o
                                               .
                                              to (  cax.otn cutu s a u (a .(s
                                              ro'=(  z= u in*= s z s.       o,.q
                                              uo-( =o o 6u:a(g=oo= o
                                                                   (  o
                                                                   ma..
                                                                      c  =v
                                                                      (0am
                                                                         oa  o-(o
                                                                                 c
                                                                                 a




         E
         Q
         H
         E
         :!
         =r
         8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 202 of
           *#
                                      224
          *




                                       r
                                       KJ
                                       *%
                                       bœ
                                       b
                                       *E
                                           g
                                  = =0 *
                                  -.
                                  o ;!!
                                  >' =.
                                      - *
                                        -
                                  o c%
                                     x
                                                    =o
                                  = .z o
                             =
                             #    * u *)
                                  = %*-
                                  +.- E a
                                        0
                             =
                             œ    * E >x
                                  o .O
                                  o  Y:;
                                       a
                             =    - =Q
                             o
                             >      EE œd
                             <K
                              k    *œ œ  9
                                   U= t>
                                       *l.1v4
                             =
                             Oo   =o =Q z O
                                  - < o
                                  o. c.u
                                  qzljs*j
                                  o .Y =
                                  ku Q*=m
                                       De
                                       a.'5
                                       D  c
                                       I*
                                       *
                                                                                   '
                                                                                   n-O
                                                                                   N*
                                                                                   >ql(k
                                                                                       =5
                                                                                       $

                                                                                   I2i'E
                                                                                       F
                                                                                       œ
                                                                                   c t)
                                                                                   t
                                                                                   >n
                                                                                   aç. J
                                                                                       +2
                                                                                       <'
                                                      M
                                                 == o
                                                    >t /:7         : =c .9
                                                                  w.
                                                 .m >' o        z .a.z m
                                                  f
                                                  !
                                                 oo
                                                    *
                                                    t%-t
                                                       mn =
                                                          >h b
                                                          tu o
                                                                o
                                                                g  c
                                                                   xo 2)
                                                                   a.m .-
                                                == ==k c)cx>.     (s (s'œ
                                                             e 6 gq .P   5
                                                                         (
                                                 =. m
                                                    v-a;z'E .= .X
                                                                % R a.u.
                                                xia)'p >.m n o œ >x
                                                %1D = (n>   Y'= = P M
                                                 '
                                                 œ
                                                 c-E
                                                   ts(m
                                                      .7Go 'o
                                                            (gaœ = Xo
                                                               .ë c = cz
                                                                = ro =
                                                 b
                                                 v!; * c œ1Q7 s =c
                                                 œ- cn c = o .q to
                                                <E aa.gc).
                                                         m
                                                         (a.
                                                          =  w 't
                                                                bn .m
                                                                    q(uzaou=
                                                 1o
                                                 o  =
                                                       <
                                                       C7
                                                        .oœ  >  c
                                                                >   g)t.u '
                                                    = C = G?= -6 .t'o     J vqcv
                                                 o  2  O
                                                 o g!(o o
                                                    .    O  '&  S
                                                          w a... z r* 'iB =  '
                                                                           ;..jg
                                                 G     $ op np                m
                                                 R1(kno
                                                    mt       o fo
                                                                Et
                                                                .a s
                                                                    >.
                                                                    g. l-
                                                                        noeo  ='
                                                .Q Y = * k
                                                       o tn h u ==4    ù7E =>
                                                *= o >x  cU o       oa    î G1
                                                 *  8  = *
                                                = î tv'y E Q*       >
                                                                *ttn X    e2 >
                                                                       @'-q  m
                                                                             tu
                                                 E>   œœ6= of *!D ;
                                                                  E=u .q =
                                                 o o c = = c (3 < :D
                                                 =
                                                 t:n: u qa tz.0 s yus EoQ'y.O
                                                 (
                                                     (D t?'B  œ
                                                              > Q 83        >
                                                 E .2 R oi on=(ra
                                                                a% (f:ni cmz)
                                                Jn   *c
                                                      x o  m  =   = :
                                                Lo cxto & ajs p cx .c; c )
                                                  '=(o=(0 k s %=
                                                IoJ              'g = ja-j.t;
                                                               w :
                                                o c E a zozo
                                                           cxzoo w
                                                                 (0 b c
                                                                      o
                                                u. to m to o m to m o t)




         E
         o
         L!
         E
         1!
         r
         Q
         œ

         U
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 203 of
           *#
                                      224




                               &     =
                               =     *1
                               =uz   2
                                     *
                                =    2=
                                D    t;
                               >
                                     *
                               S
                               <     m
                               =
                               o     o
                               O     >




                                                                              o-f'A
                                                                              '
                                                                              Hc
                                                                              œ  Ep
                                                                                  1
                                                                              1 Qm.

                                                                              >2 EE
                                                                                  'U
                                                                                  (
                                                                              t=
                                                                               :'
                                                                                j.c
                                                M                             rg:S
                                                                               >(><'
                                          =c o
                                             >t/:7       = r0.Q
                                                        .Q (
                                                                              a.
                                          .T
                                           J!'
                                             > o x 2j.a.e o;
                                           f
                                           o o % o g ck
                                             J:'
                                               (
                                               i:C= Y O  C
                                                         xG $n).E-!
                                          .g = o
                                               l=cxa;s.s
                                                       m.t
                                                         oxa
                                                           ou-
                                                             @)
                                            :72)o.lz .s a .
                                          .cfœ 'm G = o œ >k
                                            G
                                          %to
                                              R = œ %'        Q= P2
                                            - i(-9G *rgA.œ = O -6
                                           rz
                                           o  s œ œ :5=p (cc .u= cu
                                           k.!ua.
                                                jm d:  !s q
                                                          tn!(-3.= z .%
                                           o
                                           o  =)  =a
                                               2 =o       c   o  2 ua=c1
                                           K  o
                                          < c).w      m
                                                  * ===   O   1
                                                              toro (zJ O
                                                                .P U   b
                                                                       =-
                                           c
                                           gp w= E(Q-'== q> )* p uu '  3o
                                                                       :  c
                                           o .t2oo Q= s1?=0   :.-c5.
                                                                   at'no e
                                           w  n       o   n
                                           G'm B p o F x '-.a?=
                                                                â  z   x m
                                                                         'y
                                           Rm  v,o o p oo :      (: lc o =.
                                          .q Y = E
                                          *t5o 1  o
                                                  x   t
                                                      =nn.=
                                                          D'o
                                                          t   b= o'œ
                                                                    m
                                                                    2
                                                                    aX
                                                                       8>
                                                                       Em=
                                                                         (0
                                           c) = 9 * >
                                              : x .(g 6 w* tn tn-G2 >
                                           gc;o>: oo=o l
                                                       nz)cs s .tag
                                          .

                                            o o tz crkzc D < a
                                           m
                                           C
                                            o!(n  t
                                                  oa   >
                                                       œ Q P     x
                                                                 a
                                                                 O> O.
                                           Ek.*. m
                                                 =Y '
                                                    =-=t
                                                    o
                                                    iz=z.au
                                                         a
                                                         u
                                                           c-uS
                                                           %
                                                              E o-tz
                                                              o) E  to
                                                                    n
                                          .1:*         = =o
                                          (/ )c
                                             1a
                                              texo
                                                 tn ï r
                                                .=  pz u s>p xcr
                                                       !wQ
                                                         =       a
                                                                 .s.u
                                          X   =  (7a
                                           o = E wzcx.(
                                                       œ mJ:
                                                           oj = s
                                                              =o b o
                                                                    m
                                                                    .
                                                                    -
                                                                    =
                                                           o(
                                          u. m m (0 o tn (r m o Q)




         E
         ()
         H
         &
         E
         e
         M
         x'>
         c
         .9



         U
    Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 204 of
                                          224




l
l

                                       O
                                       œ                                  *
                                                                          Q
                                                                     Q
                                       >
                                       .                            y*
                                                                    tQ:   R*
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 205 of
                                      224




                                                                                     !
                                                                                     .
                                                                                     .j
                                                                                     !
                                                                                     F
                                                                                     9
                                                                                     l
                                                                                     ,
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 206 of
                                      224
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 207 of
                                      224




      ., .'z
           ?.ê       .




                           x  c      .                              w
                                                                    =o      =. x=.                =
                                                 n.            o      *                     u V: c                                                  J'.I
                         -O =m=2
                         =    F v =-
                                   oo*
                                     r
                                   ==D
                                       D         -
                                                  r - =
                                                      L
                                                               gx-
                                                               o  w=oc xa ou-œ
                                                               w% * -. & R G =
                                                                             o
                                                                                            o
                                                                                           =W EJ%    =
                                                                                                     O                                               '
                                                                                                                                                      2j
                                                                                                                                                       !
                                                                                                                                                      .)
                         >'<oc s E o-wœ   =       -             G-- U OS KE    u O           a Y DS
                         O
                         =     *=A w    p =x      o
                                                  w 4=
                                                  o   *
                                                      q         &  r o *c = K=       w
                                                                                            >O w
                                                                                                   =o
                                                                -.          t/ Hx O                =                                                Il;



                                                                                                                          1
                                                                                                                          -1
                                                                                                                           ,
                         - Q=D o K=X B=             o
                                                  C= œ          E  Y  r   m=
                                                                          =          *
                                                                                     n       *  = *e
                          œ  o
                          ur o x r r <o X  t                       a  s  -  a  l  D          s Q=
                                                                                                = pï
                          g
                         .* c
                                                 =m m
                                                    *or        J = p = =V w o        -      O=     aS
                             =-
                             o cs
                               o  ac m.s: -m      Eœ
                                                  o =x?         c  o
                                                                2o: o     o a
                                                                          Euoo-u  x
                                                                                  u  D     =W   .
                                                                                                xw
                                                                                                o c=
                                                                                                     c
                                                                                                     w
                          *.   :-
                         =o a D œ c u      m      : w.
                                                    =          =w      > G wo>
                          * / w wx T       *          w         œ= -=       =2    U=n.      =
                                                                                            î. =
                                                                                               -*  2o*
 œ                        c c o -       r =o
                                           c      x.
                                                 cœw
                                                 x  *o          œ-=wm îo m
                                                                         *. . => Jw
                                                                                  e-         *
                                                                                             ooRX K  w
 o                        =
                          Gy =
                             cD  =A A >-=  0     E<==
                                                   wo           = - : =œ =x w  u e wr       rO=w   ma
 =                             X
                          * == o -x =
                          D
                                        QV D     *ot
                                                 o  a           =
                                                                n -*
                                                                i
                                                                Da
                                                                    œo X*
                                                                       rw oœ=G
                                                                            e= ** I=
                                                                                  =  ï
                                                                                     -
                                                                                                X œ
                                                                                            =* * C S
                                                                                                     *
 œ
                         =oorc-
                          h= %:=x Hy *dîw
                                        m=œ      mx=
                                                 pu=
                                                 < *=           o=p:*       *x-=
                                                                               -==          -=2*u
                                                                                            nwzcc
                                                                                                Q'm -
 *
                         =*=
                                  =     =w          *
                                                    - =        w=
                                                                -M 92W   -o x< Qm xœ œ      1-.:m    o-
                                                                                                     *  2
 *                          - xE -mc >=
                                      > w.=
                                          t       5 A -x        o xo
                                                                m      x./ e
                                                                       w    u k ao - =      Dw  mdîo   =
 *               .       -x
                         =   *o=< r*:             Y
                                                  = w
                                                    o=          =11.> p m>x =
                                                                   S                         o x .: = x              o    .
                          == p c w    XoR&       'x y   w        w     y  îto  r cE         =x
                                                                                            w   Ouo  =               *
 <               e                                                                           c-o   t 'î
                                                                                                                          .   .
                          Ka m b2 o   o- =        cz 2           coC   x- CQw ;=                       <                                                   Ye
                          c7
                          o  oiw - * Dw :  o     s H o>         == * *D   Qx* m ==&0         -
                                                                                             p= î= u 2               =                                     3*
                          mco
                          zx   cx E= ao *w       wr c
                                                    w=o         s* N   uoo  -k w =           q*x B                   o
                                                                                                                     *                                     %
                                                                                                                                                           z
                                                                                                                                                           15!
 = 2                      w  * =
                          *= w < o .       o
                                     = =o .*      :&.x
                                                      n            c
                                                                -.2 a o
                                                                =      -  w
                                                                          : <
                                                                            ua
                                                                               G  =œ
                                                                               c -o  >
                                                                                     o
                                                                                             w
                                                                                             x  oz. x uo
                                                                                             Q=o Z - =               œ                                     . s
 * i
 =                       <E =w
                             -OO*o uc c mo *
                                           =      Z=c
                                                  u
                                                  o  mZV        C= U* o
                                                                 a. c S
                                                                       ORR o   =X 1 E ïp    a= x =.0 o -                                                   ô
 o I
   y                      x%
                          7  -x
                          r=o o
                               g -ç
                               o
                               ='
                                   m ao -
                                   x
                                  x- ==r
                                        w=
                                        o
                                           x
                                           *
                                                  zx
                                                 a ox=z oy
                                                    M u -r
                                                                =O .-  oy-c:
                                                                            S =   =
                                                                    A =Q %*=œ = * w-î
                                                                                  l:
                                                                                     :
                                                                                     ow
                                                                                             x=o .
                                                                                             E.u
                                                                                             m
                                                                                             o
                                                                                                2* w.
                                                                                             o*o'?
                                                                                                     00
                                                                                                   zd .
                                                                                                       o             %=
                                                                                                                     hQ
                                                                                                                                                           7:
                                                                                                                                                            -
 =                        B rr o
                          o       =*o - ** =
                                                  x
                                                  c
                                                  .Z o *   c
                                                                œ  =
                                                                E8 9x     *-0u 2t co   S    X=     uB z
                                                                                                        u
                                                                                                                     =
                                                                                                                                  =
 *
 =
                          * 1  H G c.
                             = wxw
                          r o 2 oo9
                          *=
                          o
                         ==
                                   =oD
                               *- oo
                                        <
                                        œo
                                        wro
                                                  au i =œ
                                                 =x u: 8
                                                       *c =:
                                                                o
                                                                wu
                                                                :4=
                                                                   1 .=
                                                                 .*v
                                                                       * ox
                                                                          xI- xo =
                                                                       <A J o
                                                                       .
                                                                                  o.
                                                                               U X- 2
                                                                                     u<
                                                                                     DI
                                                                                       î
                                                                                  o . =o
                                                                                            = **œ xD
                                                                                             c-
                                                                                            =2=
                                                                                                     >w
                                                                                                x c X=
                                                                                                            x
                                                                                                            c
                                                                                                            B
                                                                                                                N
                                                                                                                cD
                                                                                                               *>
                                                                                                                -    < j:)
                                                                                                                     .
                                        >*                             o zV=ow                  u@ zE  -    o   '
 o                        O= K=-w  o* w1   =A    =g
                                                  *u z mr
                                                        oo
                                                        c  I    2= sc-
                                                                    *=      : &= aY .***     w*
                                                                                            =*         c-   :o
                                                                                                             E R
 mO                      n> E = c     x
                                      r oI %
                                           c V
                                             =
                                             o    f -d
                                                     oo so       o    .
                                                                u Kx o f cç          *
                                                                            r DX oG E n0     1  /
                                                                                                u
                                                                                                   *
                                                                                                   =
                                                                                                   -
                                                                                                     d*
                                                                                                     =
                                                                                                     * S    * c
                                                                                                               co
                         * *=
                         =   = -  3r < 2          u     - n     o                           = =o   or= =
                                                                                                       <    c o
 œ                        oO o:o m y o m =-
                                        =  *
                                             D
                                                  o
                                                  - m
                                                  O N yo x o
                                                                c
                                                                2m
                                                                       A  o
                                                                       *w* *1= c  c  a r    =
                                                                                            worœ î =
 *                       =- w     *x % = ? =     =ff% x    :    -   c e îwH -  o >O                  ol=
                          c = roH =>sx o   -g
                                           c x                  xx     u==  c2 ax c:        wc -D o.>O xc            œ            *
                         .- =g=- x           .       * *D  N    x1 G*w 0  Q m     *
                                                                               =.= ==        l-
                                                                                             zr rw ç                 %            œ
                                                  M 0c =A 1o    % E *c=ox ou                         xo
                                                           -                                                D O      *
                          =
                          î= * woL w t <E a       -                                  o     omoow            & <      *            S
                          Ao
                          D= =
                          o
                               xuocto
                               c
                                   p>;==
                                   *  a x =-=     Y
                                                  x =to
                                                     =, :=
                                                          Wx
                                                                 owysEr
                                                                 =z    o-o IQRO   w=
                                                                            w Ko oq        =
                                                                                           u
                                                                                           OR==cow
                                                                                               - *o
                                                                                           c 2 4*                    =
                                                                                                                                  =
                                                                                                                                  o
                         =ç  oo o  = == =
                                        0u
                                        u  *w       s c.wo      =l =o*
                                                                .
                                                                    oc
                                                                      oc
                                                                            o
                                                                          -= 2 = 9          yuz co  -
                                                                                                    =       < O      o
                                                                                                                     >
                                                                                                                                  *
                                      o œ 01                                                œ Q'f             N                   =q'       4
                         mr g rx ro -
                          2 w=
                             co =o E=c==-%z =r
                                             -
                                                    B   x
                                                    = .-g
                                                     * ==
                                                        *
                                                                 ow o ox c a :
                                                                 w
                                                                 cro rw o
                                                                 m        Yorz mc ow z      =
                                                                                           au =
                                                                                              =H
                                                                                              O
                                                                                                Q 2
                                                                                                = -=
                                                                                                  wm
                                                                                                  r         ;
                                                                                                            o u
                                                                                                              X      U            a     w       j
                          U  -
                          * := w > >
                         *S xfE=*
                                um
                                           -
                                        Q I =I       *
                                                     >WE
                                                     OX
                                                    ==J         =Om
                                                                R r-
                                                                    J O G U W= 0  QOM
                                                                       - o oO x c =
                                                                       c             ol0   =* Wc = *
                                                                                           -O Lx*
                                                                                                  m
                                                                                                  oO
                                                                                                    =
                                                                                                    :
                                                                                                            X =QJ    2œ
                                                                                                                     *
                                                                                                                                  a
                                                                                                                                  * ja j!
                                                                                                                                        -j
           Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 208 of
                                                 224




                                                                                                                                                                                  s'       94.t
                                                                                                                                                                                              îi'
                                                                                                                                                                                                k4.)tl tj.''1 ;J   qjl'iiEtIrbll'jkt)ii ).
                                                                                                                                                                                                                                        J'           ' 7' ?
                                                                                                                                                                                                                                                          'f..?    j j'..îi.
                                                                                                                                                                                                        . V: ;  t?l.
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                  E;                    j.j
                                                                                                                                                                                                                                          . ;
                                                                                                                                                                                                                                            )(,
                                                                                                                                                                                                                                            4
                                                                                                                                                                                                                                            1 'js
                                                                                                                                                                                                                                              t.                  :2
                                                                                                                                                                                                              .                                   .,1
                                                                                                                                                                                                !                                               .lé.
                                                                                                                                                                                                                                                   ;.j.j   .'?r            ?




                                                                                                                                                                                   li
                                                                                                                                                                                    séà
      :*                   =.q-).-t
                                  cz
                                   c     'o  **
                                          o .r
                                             =o .m '  D         'i';*e
                                                                     oa
                                                                            œ
                                                                            c)                                                                                                       bf
                                                                                                                                                                                     f
                                                                                                                                                                                     l
                                                                                                                                                                                  ) 1'
                                                                                                                                                                                                           sn
      <       *              >w=u         Q/
                                          C:hV* * '
                                                  'X q-;
                                                   -'*            >
                                                                  œ  r
                                                                - z- R Qo R
                                                                          X r                          O
                                                                                                       u î  o       S
                                                                                                                    D            =
                                                                                                                                                                                   x.
                                                                                                                                                                                   .
                                                                                                                                                                                   ?                       iœ
                                                                                                                                                                                                            s
                                                                                                                                                                                                            n          g
                                                                                                                                                                                                                      in
                                                                                                                                                                                                                       q
                           .z o              .- o  p O                                m                                          <                                                 .                        a
                C          r QJ          =o o*E -  X lg          Y:>xY =k ro. -
                                                                              so                   œ
                                                                                                   uuaq
                                                                                                   '   uo.)-
                                                                                                           .k aU Fî     .
                                                                                                                        g        =                                                 .                        P
                                                                                                                                                                                                            x         Hu
                                                                                                                                                                                                                       y
                                                                                                                                                                                                                       r
      *                      œ) w u/            %- o               ..         e                                                  o                                                                         E
      W         c          Xc y quz.E
                                    -e p1=r
                                          K.=mrœ=.=.c o    a
                                                           >)R
                                                             oc* n% . O *     .                    o
                                                                                                  .p
                                                                                                   cg
                                                                                                       o   -e
                                                                                                            =
                                                                                                               =
                                                                                                               c
                                                                                                                    u
                                                                                                                    (
                                                                                                                    :
                                                                                                                     .<
                                                                                                                      : I:       t   =                                            l.                       dn         Mn
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      ia
      D       .--          w=- wrv =ru=
                                      .1!w.
                                          (p w .a c -  m o.=o .1!'u.- =Z3 o   =                        . o f   o .c a.           c   &                        .                    .                        a
      O         o           tnM ot/s- -c .tcsô.(fu!o xta)-== p'(
                                                               oQ..-t
                                                                    cm -ckzp( xD.                  w
                                                                                                   î n
                                                                                                     ! S(
                                                                                                       =    nD.c
                                                                                                               x
                                                                                                               o wo'=qpE   i     c
                                                                                                                                 < - P'
                                                                                                                                     <                        .
                                                                                                                                                              .           .
                                                                                                                                                                                                           s
                                                                                                                                                                                                           w
                                                                                                                                                                                                           La
                           .-
                X           f
                            -:=wu < c..r? tdB                                                     .o=
                                                                                                  =         >.QJtz.,o            X   %          *.     '      e
                            r
                            =o f    o -.
                               QJ c E * œ= c
                                             = .'t
                                          ca o  D q
                                                    xC
                                                 jn .5;W
                                                   cz=
                                                       ru=*
                                                      *1h o x
                                                             8
                                                             uQu?*
                                                               u   o:7.'<
                                                                        -'
                                                                        0
                                                                        c
                                                                          -
                                                                          k-n C
                                                                          *   qz7
                                                                              -                        î m :>.î (f=              &
                                                                                                                                 tz- œ
                                                                                                                                     ---        '      ...            ***          t$)
                                                                                                                                                                                   !î)
                                                                                                                                                                                     -yj
                                                                                                                                                                                       i
                                                                                                                                                                                                            8
                                                                                                                                                                                                            n
                                                                                                                                                                                                                      dn
                                                                                                                                                                                                                       a                                    0t
                                                                                                                                                                                                                                                             s
                                                                                                                                                                                                                                                             1
              u             x
                            o m>..
                                 F- Q î    co œr=           o =* .
                                                         .- =       c .a *c''r
                                                                             -
                                                                             Yo                   %/2.kqp E == î oz z     -c
                                                                                                                       .Tc.fa
                                                                                                                            ;    D œ                          *                                             o
                                                                                                                                                                                                            l
                                                                                                                                                                                                            t
                                                                                                                                                                                                            c         Mo
                                                                                                                                                                                                                       v
                                                                                                                                                                                                                       e
      X
      O                     u                        lg.œc c.w o œ     kn E '                      (
                                                                                                   fw!== =V o =œ .(cp =* q =?
                                                                                                                                 = =                                                                       Se    U
                                                                                                                                                                                                                 l
                                                                                                                                                                                                                 k         i
                                                                                                                                                                                                                           ae
                                                                                                                                                                                                                            t
                                                                                                                                                                                                                            n
                                                                                                                                                                                                                            a
                                                                                                                                                                                                                            s
               o           a .Dc .
                            x)    J
                                  c-  wt
                                      c  œ
                                         ce.o
                                            c =*
                                               =( * 'D- w
                                                  D      c'=œ o3
                                                               >t   Zu-%'iqa
                                                                           2o=                         11                                                                                                   te
                                                                                                                                                                                                             s    e t
                                                                                                                                                                                                                    w
                                                                                                                                                                                                                    o
              >             cio
                           .J  u.îtu:'-
                                      :' roaw:o.g  o.=o .r          t ww
                                                         co.o- .f=u a
                                                                    .  o (n  tn;                   o u cc c
                                                                                                   w           .a: = co          o
                                                                                                                                 o                                                                          ts   b
                                                                    tnjr  = cq                    'î   E oœo u          q/=                                                                                      t
      uz
      <        X            D q?-o tX:tœn-'>.  tS o*:-V w=...
                                                            c :7 o        =u tn
                                                                              o                    R. z D   o.a   wG 7o J u:
                                                                                                                                 =                                                                          L
                                                                                                                                                                                                             a      o
                                                                                                                                                                                                                 in H

              .*
               - c         xo =c.
                                q!-
                                   = o. x o
                                   o'-i;.c:ww     .
                                                  =-o.-c
                                                       wucwo<  (um.-=   w  .-nr
                                                                           =   o,-; p7.S                       >x
                                   =             -.-
                                                   z                    a,.-           w
                                                                                       kn .       .t2  O
                                                                                                       Q
                                                                                                   = u- = (
                                                                                                           w   t
                                                                                                               cx. Z
                                                                                                                   R    )*
              -- *-c
              *            cco 4cu uœ no --  5 oD -
                                                  .(u 't
                                                       5 .t-n -(D *0.
                                                                    Q?*Q-J>* Q >ztu2.O 's-                 m o .(   2w  5 k'
                                                                                                                           zuh
      Q
      O                                                                                           .(2 CX=                                      Q0        v
      >'      X W           o w(uyc=w'n-t ,>m,c*-; c=
                           '=                          c. :o   t
                                                               tu
                                                           P =w,o uw*' =ro Ch =r
                                                                               p   o
                                                                                   u  .c
                                                                                       w =o       =-   * g u* S œ =                           I> Y       w
                                                                                                                                                         c -6                                      s       i
                                                                                                                                                                                                           Wt
                                                                                                                                                                                                           ks
                                                                                                                                                                                                            a         8
                                                                                                                                                        +- o n
                                                                           '-
              @K
               cK* =        tlu'z-o .uœ=qsu!.!O                         u ca                       *   o   =
                                                                                                           w   =        x
                                                                                                                        w s                 =    c A                                               e                  n
      W
      m                    too c                   t: e o= = tfr
                                                       kn * o
                                                                        X
                                                                     ko ro.o. w,
                                                                               n;t
                                                                               o.
                                                                                   cutb=naœo       c
                                                                                                   s &î o  wu  O iD o
                                                                                                               x        Do :               nœ
                                                                                                                                            -x = 0
                                                                                                                                                 -  :w
                                                                                                                                                    - v o
                                                                                                                                                        =  = -2                                    c                 io
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      c
      uz      .
              -- o             o  .ma   c
                                        o   w
                                            o   .
                                                -
                                                ru =.o o = w;.!!qn .-;-
                                                   o   *   vq  w   c    ue    w    c
                                                                                   *   z
                                                                                       p                                                   -o >o    - c
                                                                                                                                                 o* E
                                                                                                                                                    0 o
                                                                                                                                                      0 =*-.
                                                                                                                                                           =I
                                                                                                                                                                                                   r
                                                                                                                                                                                                   q                 se                                              M
                                                                                                                                                                                                                                                                     hk
                                                                                                                                                                                                                                                                      e
                                                                                                                                                                                                                                                                      r
                                                                                                                                                                                                                                                                      u
                                                                                                                                                                                                                                                                      z
                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                      -
                            cz> .-                                                         'c     =*
                                                                                                   O=  m %o =  oq x o                                                                                      8          n
               W           F
                           =- tom .o- .c-*'2r7o =
                                                = .'
                                                   ='uu o =o =.* coT;coz nru -mw œwu:==ru'cu:          o x = =1 M œ        w               w    i k - c o Q =*                                     :        n
                                                                                                                                                                                                            o         o
                                                   -                                                                                                                                               s
                                                                              o  c  o
                                                                                    u ==
                                                                                                   to
                                                                                                   r
                                                                                                   Rng & .ï!t<!o      y =c                 =
                                                                                                                                           cNo =ç o
                                                                                                                                             -    p R7 rU œ w&                                     e       it
                                                                                                                                                                                                            c        in
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      o
                                                                                                                                                                                                                      mo
                                                                              >
                                                                              o  r
                                                                                 .o
                                                                                  = o. c               .u          te .2 q   ;             'wc u8- w   o .- oQ o  C:.b                            R        Se                                                         e
                                                                                                                                                                                                                                                                      M
                                                                              to *                 EE =o =Q .lh=G +    X= =                  o % . 17 c = %   Jw'    -                           d
                                                                                                                                                                                                 à
                                                                                                                                                                                                 li
                                                                                                                                                                                                  to
                                                                                                                                                                                                   a
                                                                                                                                                                                                   n       he
                                                                                                                                                                                                                           s
                                                                                                                                                                                                                           e
                                                                                                                                                                                                                           r                                          r
                                                                                                                                                                                                                                                                      )
                                                                                                                                                                                                                                                                      (
                                                                              b;.- .- 4
                                                                                 c  '
                                                                                    B  >:          ; %'t   or %o k- *  u :oR                                                                                t        fm
                                                                                                                                                                                                                      p
                                                                                                                                                                                                                      o
                                                                                                                                                                                                                      r
                                                                                                                                                                                                                      t
                                                                                                                                                                                                                      a
                                                                                                                                                                                                                      In
                                                                                                                                                                                                                       r hcu                                          a
                                                                                                                                                                                                                                                                      x
                                                                              -
                                                                               :œ                                                            w  :   E -' c c      cv =                                     A
                                                                                                                                                                                                           bo
                                                                                                                                                                                                            u
                                                                                                                                                                                                            t                                                         p
                                                   :'N.  j  .                .    p=   m .œ    -   oo7 =1t  ;q  J%    5&.
                                                                                                                        ?
                                                                                                                        m=
                                                                                                                                             qj-O o Rm .      - -- w
                                                                                                                                                   w o *$ qp qh -
                                                                                                                                                             x       zu
                                                                                                                                                                                                                           vo
                  .
                  .                                v-    %'
                                                         .yr
                                                          .  xN.i
                                                           ,SO  .            =r
                                                                               c- tBa ==.=rLuJ o== E      K o
                                                                                                          s   z
                                                                                                               o.xq, c
                                                                                                                       o
                                                                                                                           qp
                                                                                                                           *
                                                                                                                           =
                                                                                                                                             *
                                                                                                                                             !!.zu.=r ->>'p  .m      q)                                          .          g
                                                                                                                                            -- (          o- c
                  ..                               ;
                                                   .so
                                                     'x.os
                                                         m.zvs.x,.
                                                          * ar
                                                             .Vy             a. .ro o              =   * ax
                                                                                                         .        e ;  w   o                 '- p; <   œ
                                                                                                                                                       u.w   cl O = =
                                                                                                                                                                  c ..
                                                                                                                                                                     o-                                    D
                                                                                                                                                                                                           1
                                                                                                                                                                                                           te
                                                                                                                                                                                                            $
                                                                                                                                                                                                            a              in
                                                                                                                                                                                                                           s
                                                                g .               -
                                                                                  C    =    w  ,   Q
                                                                                                   w:S   ='? = x.V= o.. nX                   C:zi; o- > .C-:z% tn                                                          ou
                                                       ..
                  .                                     - p  .
                                                             y                 xs                                                           =      -         o
                                                   '.g;
                                                     .
                                                      gf%k'
                                                          yXi,?
                                                             .                c
                                                                              ,u x'.2  t R     o   =  =o o    :o(M    .E -                 w- x .Lhc; o   c) p o ka tz?
                                                                                                                                                                     =
                                                                                                                                                                     q                                               l     H
                  .                                zk
                                                   ,  .*.4  o
                                                            tp  2'                Q   '                                                    ul.t
                                                                                                                                              hqJ o G  -u(   ;: u o
                                                   x2  .
                                                      ./.)
                                                         .-
                                                          ..z
                                                          w                   $7
                                                                              o-:'D
                                                                                  yr  =fv rc      mo o * o Z 9.c       (u *c                 3
                                                                                                                                             (j*o- oî O   O'
                       q                                                                          *=   o 6 -r:'  .c   .= E;>i.                               œ-'tte
                                                                                                                                                                  n .c
                                                                                                                                                                     w
                       Qa (
                          Qbi                      P
                                                   %îV
                                                     'L- '.f..:               tn .o u
                                                       # *                                                                                   v
                                                                                                                                             q).- ; -  u
                                                                                                                                                       C:.c =w       -
                                                                                                                                                                     c
                                                   vV                             c 'c   cAO c .c ;i .c        -c qn Z r    u              -ultm j        S  .z
                                                                                                                                                              -2x
                       (>2 ato         -q
                                        'X:         1.*p. *.l.'.
                                                   $<                         t n
                                                                              œ -X$ =  -
                                                                                               o .2                                         v: 'y   >< œ
                                                                                                                                                       ql
                                                                                                                                                        s'o
                                                                                                                                                          o vo .ç:
                                                                                                                                                                -=  .2
                  .
                       :
                       2
                       .
                       j-g :g
                                        Q
                                       uu
                                              *B4. '                          >
                                                                              =        Q
                                                                                       w;u.*      ZA  j.z c
                                                                                                          ekou
                                                                                                          q
                                                                                                          -o
                                                                                                               *1.Q
                                                                                                                 .u
                                                                                                                    JQ
                                                                                                                  t:.  oJ0.
                                                                                                                       x w.
                                                                                                                          o.                î- &
                                                                                                                                            .
                                                                                                                                                c u:
                                                                                                                                                w œ;z  uo E 4c-.1.
                                                                                                                                                                 :- $cu
                       C    =                       .. y
                                                   '' '%7
                                                         .. (,. .             q
                                                                              q ?wm =.a
                                                                                o
                                                                              r- D Q X            < v  g) :0 6    w    o                   ::        G c œ * qk c
                                                                                                  ko> =œ =o z    m : :cn                                                                           e
                                                     . .. J
                                                           .      .           c
                                                                              o    ka cu. .=   o  a
                                                                                                      u .=(u c                             =o a.
                                                                                                                                              tô -
                                                                                                                                              z ow..2
                                                                                                                                                      =' w
                                                                                                                                                    o w   u
                                                                                                                                                          (u =
                                                                                                                                                                uq
                                                                                                                                                             *- '
                                                                                                                                                                O                                 ta                      Re
                                                                                                                                                                                                                           c
                                                                                                                                                                                                                           t
                                                                                                                                                                                                                           q
                                                                                                                                                                                                                           s
                  .
                                                        z
                                                    .seuj
                                                        .
                                                       z,
                                                         ..                   u.
                                                                              xy  n    ao. ...-F =w
                                                                                       r          -
                                                                                                  X    c
                                                                                                       q?.u
                                                                                                          iov = !1roD x1 o
                                                                                                                       qs:
                                                                                                                                            - o
                                                                                                                                            z -  c  o %o
                                                                                                                                                       *- o.( uwœ                                St
                                                   '4,
                                                    s.
                                                    ',.' J
                                                                              Q
                                                                              u. -.fq  o
                                                                                       w,
                                                                                          =
                                                                                             c         w .l c o u q:? o*  O                 u
                                                                                                                                            r uquh:. p
                                                                                                                                           txl       -$*Z
                                                                                                                                                        2*CD Z
                                                                                                                                                             rv œ
                                                                                                                                                                m                                  r
                                                                                                                                                                                                   u
                  .                                      $.Te                 n.'O - * '* O      =.. q    (u .x)* txh=(u
                                                                                                       xl w                                 = q
                                                                                                                                            Z o- o n* w
                                                                                                                                                      o c zx=
                                                       >7
                                                        Q%
                                                        ,uT 5                =X O  >'  W!X
                                                                                       i    &H
                                                                                                  c c.q   w;.î .X      D *'                   *n =
                                                                                                                                            D =  c <> œ
                                                                                                                                                      = X
                                                                                                                                                        = - . Wc                                 Yo
                                                                                                  -                 a  u                                                                                                               l
                                                                                                                                                                                                                                       Ay
                                                                                                                                                                                                                                        p x
               *                                    A;a.-.ç..y                qn?w.
                                                                                  o:    !t  *o    u
                                                                                                  o wo w o:D zs
                                                                                                              Q. e
                                                                                                                  .
                                                                                                                  cj'  o .gp
                                                                                                                          t                 o - o o c œ x
                                                                                                                                           rH C
                                                                                                                                              gS o -œ
                                                                                                                                                    crotA ooœ W
                                                                                                                                                              r
                                                                                                                                                               c
                                                                                                                                                                                                  tc
                                                                                                                                                                                                                                          i-
                                                                                                                                                                                                                                           i
                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                           s.
                                                                              t        !é =X     'P                    *
                  .                                . .<
                                                     . ,.
                                                             ,
                                                             . ..             co .x
                                                                                  w
                                                                              ro m a; u.          g   .î! E   o. .2    q:g                 -           w v= = <
                                                                                                                                                              o                                    e                       ta
                                                                                                                                                                                                                            e    i
                                                                                                                                                                                                                                 .y    zo     s     1s
                                                                                                                                                                                                                                                     a
                                                                                                  a; 0
                                                                                                     . w   ,r
                                                                              w -> œ
                                                                              œ        c= .            c
                                                                                                       Oc     eogt
                                                                                                                 .5;.c w  ka;
                                                                                                                       =h=.
                                                                                                                                           rD W
                                                                                                                                              O Oo
                                                                                                                                                 w L- G- y                                       le                              .g
                                                                                                                                                                                                                                 bt w  in
                                                                                                                                                                                                                                       .t           in
                                                                             m -v = R bu = w              o =.  wo     v  œ                œQX  =œ o
                                                                                                                                                   œ -O c
                                                                                                                                                        oS                                       S                        St        ao WaI           e
                                                                                                                                                                                                                                                     D



(g
zj.
6
l
 1:
 o
cE

2

&
t
rZ
:
*

U


                                                                                                                                                                              '
                                                                                                                                                                              *
      Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 209 of
                                            224




       .      ..
               a            ;xyjyjjryswg;;...




                                                                                            N c
                                                                                  œ
                                                                                  c      p>
                                                                                        -g OZ *
                                                                                              >s
                                                                                              .                   6O & H
                                                       tz                         o   =                                e
                                                                                  E   S O W Oo a
                                                                                        =                         Z>D. -
                                                                                                                       .e
 e
 *1
 œ
 &
 0
 e
 œ
                                                 .G
                                                  * W
                                                 =o
                                                  E
                                                    o CD
                                                     <
                                                       Q *
                                                  = .9 F
                                                     *- .
                                                  o '.   =
                                                          Q* su
                                                        S; R' =
                                                     G o= d
                                                              v; Co
                                                              up 6:3
                                                              e
                                                              q) o
                                                   o $ 6 ' u. cn
                                                   o t:
                                                  ': -  - 2* *         *s
                                                                                  S
                                                                                 Sw
                                                                                 ro
                                                                                 S
                                                                                 = = o
                                                                                 q
                                                                                      =- =
                                                                                      *-
                                                                                      S
                                                                                      o
                                                                                      Y o
                                                                                  )o o u
                                                                                         EY
                                                                                           -% w
                                                                                        'E 2G R E
                                                                                      w= c wu
                                                                                           aJ o O
                                                                                                 *
                                                                                              a co
                                                                                         *- (> -c?
                                                                                         = c e  u.
                                                                                                                  t
                                                                                                                  S 2 *-
                                                                                                                  .. U
                                                                                                                        m
                                                                                                                  *) *- ow
                                                                                                                   : c 'ex
                                                                                                                     * .î
                                                                                                                  Q'g) c
                                                                                                                       =
                                                                                                                                                       il
                                                   > *  Z ZE O 2O =D       *     v) .s S o o w                    f
                                                                                                                  Kt
                                                                                                                   -S r o




                                                                                                                                                       l,l
 a!                                                                        o                                      c
 œ
 T
                                                   *
                                                  .2 e  u
                                                        = V z.         * '
                                                                                 = *'
                                                                                 *  o-' 2: 4
                                                                                           =) o
                                                                                              = SWàr'             (J ;
                                                                                                                   p
                                                                                                                  v.
                                                                                                                     .
                                                                                                                     w. .                                           #
 Ch                                               *
                                                  =. o x,         uy   E  a      o m >. z
                                                                                 .
                                                                                           o .!! z -.             ckQ(J) .
                                                  s     u c <ch
                                                              uc   2o
                                                                  or   o o       oE  *!(
                                                                                       ''E
                                                                                         -NghR
                                                                                             :>
                                                                                             J o=
                                                                                                <: =* * - y
                                                  < W.cau c: S .Q*                  .1 Q /          O> E! 2=
                                                                                                    :
 :     œ                                          ey uç: u t
                                                  m              fp
                                                                  a    ps        go o
                                                                                 .
                                                                                     w cz .o s o
                                                                                       t m V.E g C
                                                                                       .
 ;     O                                                * C) .2 =                &   Zm 4x) z pz S o o     o     > .2  *) E
                                                                                                                    w: u  o.
 *     c                                          * =M o
                                                  o         o e Am o      =      .
                                                                                 E.E z .e -e     Z.s 1 =S        * a
 œ     -
                                                 s =* ,c a                                     u.                .2
                                                                                                                  of v
                                                                                                                     =l: *q,
                                                                                                                           ' S<>
 =
 o      -'<
       -'           .                                            *so      D      ; G
                                                                                 w    *z C     o
                                                                                               *  .)
                                                                                                  G z -f
                                                                                                       w5. O
                                                                                                           =
                                                                                                                 =   -
 >'
 -
                                                  .
                                                  (o = .t = 2 z                  = ca * .q
                                                                                 ; * 12 roJ    ; 2.- së o        O= = B  N .7 9
       @*                                                                        o
                                                                                 '                        *m
                                                                                 .
 O      œ-                                        o
                                                  4z rq v   *h . !
                                                                 z2 Cp >. n                                       C
                                                                                                                  p      >.  -(5
 5      *                                                                        4z :o5 s
                                                                                 E       o<  G-   = .
                                                                                               ) .G    a
                                                                                                       =t =v     .G Z) q
                                                                                                                  m c Es >q')
                                                                                                                  =
                                                  c
                                                  CD a zR        D tx     s      o a sW D .9 fp m
 m      *                                         Q    =   H G   * tsx 2u       S S = .      2 =o x    o- '
                                                                                                          r-
                                                                                                           '      Q .o
                                                                                                                     2 #; 5
                                                                                                                 X* a= m
       <=                                               .   s
                                                 u= >o. .. 15 t       Ev 'gz    *
                                                                                :D a    a *    ' q) s                      =u- jwy.
):                      *                        =o 2= :*   m; .I, 9  R v            u- .0
                                                                                 Ip ''   .E  ..2 s s -
                                                                                             t
                                                                                                       ..'ii     G t7 tz *                        *
2      =       -.       '                        .k u o * .               <*1
                                                                          *      Ee                              .Z !o     C
                                                                                                                           >>> r5
                                                                                                                                !!.               œ                     j%
P      ..      %                                  q)       x :   E    =   E          =- uE S .î    C>:=
                                                                                                      .i2        *'    :) (
                                                                                                                       e
E      *       -'                                r- =
                                                 .     = vj (
                                                 = zl E.E o
                                                                      m q;
                                                                 = =o E
                                                                                z .o
                                                                                 m o 2 'o
                                                                                     .
                                                                                     -   -2 a
                                                                                         1  .5z 'y !? V
                                                                                                      .. '-      ::). tux
                                                                                                                       o
                                                                                                                        ..Go
                                                                                                                           m    o
                                                                                                                                                  =
                                                                                                                                                  o
                                                                                                                                                                        Rj
                                                                                                                                                                         ;
                                                                                                                                                                         '
u1     =       y
               k                                 =K .(2 otz c    xz   oa G:>
                                                                           7     rvz Ck. u
                                                                                 q       v oc >= q 1l =
                                                                                                   .             *
                                                                                                                 S *<cz .=coc î S                 *
       o                                               OS<
                                                 Wa. .f2 p y o
                                                                          m      u
                                                                                 r: t v < .k
                                                                                     * qq)
                                                                                         x .ï t
                                                                                              =pr ab             g
                                                                                                                                                  œ                     >
                                                                                                                                                                        51
                                                                                                                                                                        1
N
*      =                                         e: c   p a u .ta. G
                                                                      cz /      Qor S
                                                                                      .> o
                                                                                              à
                                                                                              e7 :   o so        Ef
                                                                                                                 .    *b =.u-- .cn
                                                                                                                      E         G
œ                                                Q
                                                 -
                                                  .- e
                                                  o    gz  jz .>      t; -       S =z     *
                                                                                          t .:er =- 'Qa          *
                                                                                                                 .    w-  2
                                                                                                                          .    .t
                                                                                                                                b                 =
@
<       *                                                  !? !? S z1.                                           e
                                                                                                                 o'-w o
                                                                                                                 x    n U * =
                                                <E =o  = ..
                                                           o. z=. : n       .
                                                                                 ru   .- s w s
                                                                                 S= aT5 q *'
                                                                                           ;Z tY
                                                                                               vavq
                                                                                                  ya z
                                                                                                     W
                                                                                                     * X *7      .. o
                                                                                                                 Q. = çn
                                                                                                                       u. =
                                                                                                                          to
                                                                                                                                o                 2
        =                                        <
                                                 g>   u   z.     v)   4: u        m a .. cs zoz u: s.             = )*. 2 =
1
r       &
       ..                                        ;; n
                                                 '
                                                 .    . m  u <o  > =w
                                                                  l. J3 o
                                                                          o      o
                                                                                 =o .QaY : 1G * f    Svt q),      :
                                                                                                                  *.
                                                                                                                  .
                                                                                                                  =  o. .
                                                                                                                     u  =1! t 2z.
                                                                                                                              u             =     <
                                                -J
                                                 o ;q  c?
                                                        pz   := O         S      o 'a G   o? ao =o m t  t:a
       t:                                        qj =e     D.
                                                           O    !? >Z *   œ      E!   t  /   =   =   H  *        ro  S.
                                                                                                                      E le
                                                                                                                         rv .*t-?
       œ                                         c
                                                 o .oA t   cj wO C    * o-       oo a * (zh o
                                                                                     .
                                                                                                 o.  !? aa       x) uq$
                                                                                                                      .  >
                                                                                                                         :
                                                                                                                         =    o       'y
                                                                                                                                      = =W
       *                                         o        D xz 2     = '  &?     G;  Qkx .ît a
                                                                                             gh m. C =R C-$'
                                                                                                        'k        c =
                                                                                                                 .g Q C .0
                                                                                                                              o
                                                                                                                                      Xo o
                                                                                                                                         Y
                                                                                 .
                                                zoa c =
                                                      . 2 r     s    o
                                                                     o e7 (
                                                                          )      K' .'
                                                                                     i ; -E ==   2  .e  .        ='e c.= O
                                                 o     o  6     G
                                                                .        =       9
                                                                                 .       =   *   &   >
                                                                                                     re E
                                                                                                        0
                                                                                                        .$        o c5 1 G'           * c
                                                = E -* 6 E           y xm.       u
                                                                                .9 =
                                                                                    < o   X
                                                                                          E 6o0 =a. = O          g) E ef o '-          2c    2
                                                                                                                                             .
                                                (D=
                                                :p   .c S  cp -* E- o     *          9 u
                                                                                 =j .'
                                                                                 v
                                                                                 9   G    oo
                                                                                          S=
                                                                                             e, =:7 =tï =
                                                                                                 -'
                                                                                                        *
                                                                                                     '- X'
                                                                                                     *           Eo m
                                                                                                                 .  D:
                                                                                                                    o  r:
                                                                                                                        t cE           13    U
                                                                                                                                             *)
                                                So l  * .o
                                                      =    z S171=   fv =*        .*
                                                                                .r7
                                                                                .   gj . s. o o= srr             o. =
                                                                                                                 w  eo 'u
                                                                                                                  * :n  --) <
                                                                                                                        r   *
                                                                                                                        tu .Q2
                                                                                                                                       1)
                                                                                                                                      m'-
                                                                                                                                             @
                                                                                                                                             s
                                                      =z **2   -* C  O-D =m     2 x .*                            15 c                            *
                                                .Q .9#                                 : (; ED n '
                                                                                M â! e.c      tn 'Ft       c      o wo  fv.Po-
                                                                                                                     2 qD             2     zoa   %        œ
                                                                                                                                                           *
                                                QE3' to= O*C
                                                       /  e     h-   n.
                                                                     h
                                                                         %
                                                                         -       =
                                                                                 a                = *c X   r;.    c
                                                                                                                  R  o  c -8t/
                                                                                                                                      tz. <
                                                                                                                                      .           m
                                                                                                                                                  *        E
                                                                                 o'.a/ > * w  <=  o
                                                          .                                                                           Ck eh
                                                .o =
                                                =         cu) =No S aœl                            c: .2 Ig       ''
                                                                                                                   > (
                                                                                                                     /
                                                                                                                  o .(j a             < Cz        w    .   =
 Ir                                             (7 :  *: E           2 c;       E* & =) g o   U o U* =            o.=o Um q
                                                                                                                  =         il
                                                                                                                            '5        2 :2        =        o
 2=                                             =     t
                                                * f7 c w '
                                                          a o       .q
                                                                         a           * tz j? * cn          E      J
                                                                                                                  '
                                                                                                                  o <; o7
                                                                                                                     *  t
                                                                                                                        o  1                      o        *
t;>
  tu                                            =2 i  E!!.t p(   7o      *       m == c
                                                                                 )5 2,r r : o
                                                                                         r-
                                                                                         v    o. .C
                                                                                                  c -' =
                                                                                                       C; .:
                                                                                                           .>     Ln D d 4)            R '-
                                                                                                                                      ro =G
                                                                                                                                                  >.       q)   <
 <
 œ
                                                ï
                                                U
                                                .
                                                1, w  =e
                                                      O.o
                                                          m' -
                                                          D    1t?
                                                               E 5-
                                                                 E
                                                                     c
                                                                     *x E
                                                                     Q
                                                                     o
                                                                         C
                                                                         N
                                                                         o.
                                                                                15
                                                                                m
                                                                                k:'< a
                                                                                     D'...
                                                                                         ;
                                                                                             c
                                                                                             eh
                                                                                         re: j
                                                                                             Qz
                                                                                               ) uC
                                                                                               'o
                                                                                                  2. C
                                                                                                  u
                                                                                                  =.a
                                                                                                      2* S
                                                                                                      nr
                                                                                                       :.m>1
                                                                                                                  Px
                                                                                                                  .
                                                                                                                 =$
                                                                                                                     U Q=
                                                                                                                   a O t<
                                                                                                                            O
                                                                                                                        *l .m
                                                                                                                        ;   %
                                                                                                                                          *
                                                                                                                                                  a
                                                                                                                                                  v
                                                                                                                                                  .        œ
                                                                                                                                                           a
                                                                                                                                                           . t
                                                                                                                                                               !
 <                                              (4 n.= < ro rq                       v                           #- Y. -
                                                                                                                       0 .E                       *        -
                                                                                                                                                           ,
                                                                                                                                                           .
                                                                                                                                                           -
                                                                                                                                                           ,:
                                                                                                                                                            -
                                                                                                                                                            ,a j
                                                                                                                                                               l
                                                                                                                                                               j
                                                                                                                                                               i
       Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 210 of
                                             224




                        C) 0 S
                        -                                      =                        s
                                                                                        t     m (v
                        o *' 2                                  Q c>
                                                                ,
                                                                0
                                       e.e. .
                                            E'                                     p fa       O .-
                                                          .
        *               s
                        E ='o
                            o-.:
                                                         E
                                                         (v u = (> OE .b
                                                                       *z
                                                                                  .--
                                                                                  m -f  v =t: =  G)
                        o = =*         e o               w
                                                         =  ys  =   oE            .9 =       Zh >E.        =<
        =                O) U
                         t   *1 '
                                P      &S                o  =   t
                                                                .  m   qj)        % =1 *                   2 ...
         2               tv z.
                             -2        ' i;'@            u. o
                                                         =  :> .0 m g             =lc n..
                                                                                        . z
                                                                                       <p E
                                                                                          * U
                                                                                             j
                                                                                             .!
                                                                                              .  t
                                                                                                 v
                                                                                                 o.
                                                                                             %> .o
                                                                                                 -         k=
                        .o      *-     -a D              oOa       2
                                                                   o2 ao           G) t                    Q
                                                                                                           c-Q                        .




                                                                                                                                                       1-1
                          -     œ      >a    c
                                             =          E >     J
                                                                '
                                                            o m *  œ o
         o              Z    E  =       '
                                        o    O                                     h
                                                                                   >- S   >. .
                                                                                             %  .-           <                                 .
                                                        Uo 11 Z o 8 *=-(v
                                        -                                          O. .t. œ  .   c
         œ               *z*
                        =IJ otp   =    œ     *          - =                           =   G. t)  D         œ
                                                                                                           o=x      e                 @
        *                tv w     ()   -Q *Q            = .* -o (  <v .cz         m.j 2 6 s
                                                                                  o         o
                                                                                  .. a ej o (v             <o                -                 -
                                                        8                                                  t: <.                      .
                         o   ck
                         ;>. o    =
                                  R     U  =
                                        G .*            Ix S >  o ro
                                                                   <> o>          .f!1
                                                                                     ? x; o <: .Sq>' =o                                                             *
                                                        q : =   E  CY =O                    r
        o               n =
                         c F-
                                  o
                                  t
                                  .
                                        Q -& 6
                                        a* 8 v
                                                        o
                                                        o :
                                                        X   t!
                                                             v .9 :q)
                                                                   s  m            tv .a c
                                                                                   =
                                                                                   = cp .    a 4
                                                                                            t-  =5 .
                                                                                                o    E
                                                                                                      -
                                                                                                      *    o
                                                                                                           o
                                                                                                                                                                    0.
                        2 v;=E                          0) == .!! t) !aM           o                 .     =
                        e 'ë tv
                        -
                                        =Jv
                                        8 oo           .s s n   œn
                                                                      -
                                                                   m gj            uv S
                                                                                   t    * == = p     w-
                        =                                                               c
                                                                                        oo p    os
        =    =          =
                        œ
                             E
                            Mœ
                                  *
                                  H    Sœ 6 s          (n
                                                        œ = G) o   t4 s            =o       &5 S
                                                                                    R =ep .'(   o X*J
                                                                                                O
        =    =          =    =    o     =    m    c    W' *o   n o *
                                                            q) s  c > 4-)          t. S '15 S E                                       *
       ..o   *-         c
                        *    o
                             =
                                  o
                                  s    EO   =m'   =o
       - -
        .-    *                        *=   Sm         8> =c -p .  x **           .1!
                                                                                  =E t .1
                                                                                       qâ   *   R
                                                                                         h c..Q <    p                                O
        = =             8
                        c
                        <
                             <
                             c
                             >
                                  p1
                                  m    2 o
                                            >=
                                          = =o
                                                       l< o x  a
                                                                =p o
                                                                      ?
                                                                      e                * * œ <z                    c. I
                                                                                                                   *
                                                                                                                   D 1
                                                                                                                                     S
       = 0              X
                        >   o     &    U  < œ           o o
                                                        >   F *w =- h             +(B' . . w'
                                                                                           >   2
                                                                                           u. & s
                                                                                                    a .            o .Q
        m =             = - =          *m : *
                                            c o         o =o
                                                        c      o
                                                               =  &= a:            q
                                                                                   8
                                                                                   o
                                                                                    ) X= s
                                                                                       1       1
                                                                                                     t)
                                                                                                                    o
                                                                                                                    oh .b
                                                                                                                        *
                                                                                   Osma u
                                                                                  s o = & H                        GmX >o
                                                                                                                        E
                                                                                                                                                   *
                                                                                  2Rr aw U a s a
                                                                                           o = =     o              i œM                  6        œ                     x'
                                                                                                                                                                         .
                                                                                                                                                                         -
                                                                                                                                                                         !r%
                                                                                   = * = u S o                      f i                   a
                                                                                                                                          =        =                     :G%'j.
                                                                                                                                                                         '
                                                                                  S =u     6 E(      *              Q
                                                                                                                    o  8                  4)       o                     x
                                                                                  =    o. z     u œ  =
                                                                                   (
                                                                                   c4 .$ =) *   =E                  E o                   *
                                                                                                                                          =        *
                                                                                                                                                   o                     )*
                                                                                                                                                                          .
                                                                                                                                                                          :
                                                                                  S$z.R q  v) a: c*
                                                                                           =                       .t
                                                                                                                    r .#
                                                                                                                   q) S                   S        c   .                 .
                                                                                                                                                                         Q
                                                                                                                                                                         t
                                                                                                                                                                         44
                                                                                  q*'= (p ro 24i uO  O             E .P1                  e'
                                                                                                                                          .
                                                                                  =                                .2 r
                                                                                   v E o: X                         CX =                  E        =
                                                                                  tv =. S m O                      E
                                                                                                                                          :2       o
                                                                                  R: -:> .û%.9. o
                                                                                   E Cr CX = >s 8
                                                                                                    D i            =G O*                  X
                                                                                  t   œ n.
                                                                                         v *
                                                                                           c: x: no                 o  Z                  2        =
         . e                                                                      1-o v. t                          o oo                           =
                                                                                   c
                                                                                   o p. E sq) l* sd a               GS                    E        <       >
                                                                                   (a.. u
                                                                                   .
                                                                                        cp s =o .E
                                                                                         .
                                                                                                    .  1                                  o
                                                                                   q p
                                                                                  sm .  o
                                                                                        n. ao == q  !) m
                                                                                                       u              .B                 S
                                                                                        .. - r  e 32 c *                7-                c
             e                                                                     = qo: .9 a c
                                                                                   o               o w ;                >         O S =
                                                                                                                                  *
                                                                                  I E o     cu 4                                  u = *
                                                                                  * z. q) *    *) oo
                                                                                                   t: oo
                                                                                                       o                          O *
                                                                                                                                  =    c E
                                                                                   =    t
                                                                                        a   <
                                                                                            x. tv  U                             .P o '
                                                                                                                                       n. *
                                                                                  .2 = >.'
                                                                                  U* =  O  c   tQ -= *v-
                                                                                               'n      l                         ro L1 o  u.
         .        œ                                                               f/) =f, (Eg 2= xo .a                            E i *
                                                                                                                                                   œ
                  E
                  œ
                  =                                                               6* c  o vy
                                                                                           o msu l% ao.                          so tOE 6*
                                                                                                                                                   %
                                                                                                  n u                            <o. .g: 15C       *
                                                                                                                                                   *       e
         #        '*
                   lr                                                             -m G c = x *         u                         +c- qs)E
*
œ-*               u,                                                              E S   Dc 0o  = E œo  c                          o   w. '
                                                                                                                                         <D        =
2=                                                                                o
                                                                                  s     w  o
                                                                                           -   x
                                                                                               =  *    o                          E
                                                                                                                                  *) tC? R         o
t;>
  tu                                                                              u / c c c z
                                                                                  o =o =   o o *  * =o                            ca q   .         >       O
Ce
 œ.
 œ<
                                                                             i
                                                                             oE
                                                                             r
                                                                             *1
                                                                                  a
                                                                                  * os =
                                                                                  c     o uo lsc r o=  o
                                                                                                       o
                                                                                                                                 o
                                                                                                                                 o rœ =*
                                                                                                                                 cEv                       aj 1
 <       e                                                                        o =o o
                                                                                  u           = = .o
                                                                                                  z                              u' o =
                                                                                                                                 O
                                                                                                                                 os :              V
                                                                                                                                                   *       *
                                                                                                                                                           a ,
                                                                                                                                                               Il
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 211 of
                                      224




                                                                                             a
                                                                                             %
                                                                                             ïI
                                                                                             L
               u.
               <
                                                                                         C2
                                                                                         .
                                                                                          :j
                                                                                          '
               *
                                                                                          z  -i
                                                                                         :;
                                                                                         >
               t:
               œ                                                                             Q
               D
               O
               *

               œ
               m                                                                         œ
               r
               O                                                                         (D
                                                                                          e
                                                 C
                                                 c* .Y3 t
                                                        G?YcD dEg
                                                                #* O-' 6V: *Ch . 'M'
                                                                                 0
                                                Prw O -3 qv (  v& 'e q  t7
                                                                         g qyy xa
               M                                 o
                                                 t    c
                                                      ' c
                                                 r-: o <: ; t!  u. :-'  ta  =-1  b
               *                                          . t3M e -             T:>
                            '                             . .. (q r: -. q# .
               œ                 1   4           F
                                                 *, oa #t<
                                                         p'
                                                          ) B * *' uK$ :.. u*.
               &                 1   E                      '  *
                                                        .-, <$ '.
                                                                .  m   *'
                                                                . . o D .       *
                                                - t   7o
               O                 r
                                 1   1
                                     )           Ze. .
                                                     t  t$ t-. t
                                                               cw w.
                                                                   t **' C c-
                                                                    > ta 3
                                                                                 .a
                                 r
                                     ; .             m- m t.r i'D e              :-%
                                     f:i '       P
                                                 * ' f
                                                     t!
                                                      * t
                                                        :?  !a q
                                                               Y,
                                                                '  c
                                                                   '' K
                                                                   S
                                                                   I   *-> .CL' *>'
                                                               <
                                     i
                                     i a
                                                = 45 &. tz   .
                                                             .
                                                            q, q> o= o *a v *:? a=l
               =                                Oc: xts
                                                      x !! ... 67 c.7, 'wa v m  6'
               m
               *
                                                :=1ït:.o  4: Ta :a C: C> <'
                                                       <c e
                                                          w'
                                                           zF    *'11 *3 O -
                                                             q,g*'
                                                ;2; (            *;
                                                                  : @' % ( .'
                                                                            -* t
                                                                            '  ;t
                                                                                Nl
                      D          l
                                 l
                                   I
                                   ;
                                   1             œ
                                                 ::> t
                                                      :' s. 1$y
                                                     qalo
                                                                ;i  411 t3 -
                                                          **' tp O - = e' r
                                                              e $ :. 1   :      r2-
                                                 t
                                                 D. m r
                                                 '       <z F o .çl      .1
                                                                        .P
                                                                        I .Oc
                                                                            e. 7:
                                                                                 3
               r      :7
                                     #
                                     t     ;w
                                                 g)
                                                 c zho &> -o. gqj  : c
                                                                     *a .. 4 :: p'>
                                                                            m'                     9
                                                                                                   5)V
               =                 !   .     f    t3 * o*'X> î? '>. =      >Q œ                      hq V
                                                                                                      4:
                                                                                                       1
                                 g   ;     4.
                                           .     1.4 œ . * 2- O *'' kfi D                         >œ QN
                                                                                                      tb
                      c              r               .a. a
                                                         r. c (J o
                                                                 to, p
                                                                     '- z
                                                                        y.I %
                                                                            * +c                       .

               =
               u1
                      D
                      c
                      >
                                 1 I
                                   J .
                                 I i
                                 C
                                       u
                                   ! #E'
                                                 *
                                                 d1 p,
                                                 t   M zx c;
                                                 ry c:   t
                                                              cy e; .
                                                 . Jk D q: = <. - to)
                                                vq   ew  t;  E   1..
                                                                  .y q
                                                                     .
                                                                     m) t:4
                                                                      .
                                                                      .
                                                                        .
                                                                        q
                                                                         0
                                                                         ry :
                                                                             :
                                                                             '3
                                                                            ta-q
                                                                                 ..
                                                                                6>
                                                                                                  q
                                                                                                  re;d
                                                                                                   2'E
                      ku                                f.. . n S u            'w                 (D o
                                                                                                      E
                                 r II
                                 j  )'
                                     ..
                                     j t
                                       '        +t
                                                 h. Aa o
                                                 7     c y*
                                                    c wj *
                                                          !t.4 *qj t
                                                                   ov. m
                                                         tl fl XD gr )'
                                                                       m .
                                                                         o.
                                                                          .
               >      K          '         a
                                                rm)G   tJ'fC W. Xz     .ç
                                                                 D tYn r*y''g
                                                                            $)
                                                                             p                    K
                                                                                                  (L-
                                                                                                    <'
                      >      *u.
                                 ,
                                     l
                                                c: t'
                                                    a. +   2o >t
               œ                     .:é   '2
                                            .   .=
                                                 .: e. e
                                                       .-y e'
                                                           o . &) ul q
                                                       $p . oa tq       u, c
                                                                           o:
               <      m         m    j     '    Z tb 6            ' = C
                                                           r> .. K'.y o >* fJ'
                                Q    j
                      ct
                             .
                                                o  o . el . u u tp c
                                                                   .z vtl E>
              O                 E    I2         c: 's .(4   f4 n œ.       o....
                                c)   !           *3 S .;xz oj.,' '    q=
                                                                   i; + o.
                             c       )!          o œ        C> K1 ''
              O               m      ';              t7 (D L c       C-.
                                                                       L F *3 S
              r              .--.    I5         ka o             Fw *
                                                                 (
                             rO      j -          L c: +.t-. o o*
                                                k@.               3' v>'
                                                                       . >-- t> r
                                                                                o
                                                +          , S t a çqy c vw q.y)
                                                                 t
                             >1      7          t'.
                                                  > at. o . q: qIJ m *M . 4J z (p
                                     1          c.: t''
                                                .     ' : E5. t. q
                                                      s
                                                      '              u:' q.l o è.
                                                u<
                                                -
                                                œ
                                                     c.'.l.,.qj o
                                                                q, T crJ Q'c) .    .5
                                                                                    .
                                                                                    ..
                                                v, zz d  k,. ks u.. -.a 6 **: c .a t
                                                                                 a
                                                                                 v.o
                                                                                     .
                                                 :4 w
                                                    tap '   r ta3     *-,. v
                                                                           4.
                                                                            : Qi tt7
                                                                                  .
                                                m*'t    ,1. ry *  uo tO-'. G   . =o
                                                                              S'
                                                    ck .' u
                                                    u             u
                                                            (7 *ê Q.J *
                                                                      t t  ia QJ K>
                                                    K      u
                                                           c.v
                                                             q.rf4.t
                                                                   t3
                                                                    l
                                                                    '$ç3
                                                                       ;tu
                                                                         %?
                                                                          /JfJ
                                                                             :




              * =
              KG
              2z
                  >
               <
               a.
               <
    Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 212 of
                                          224




@




                                                                                                          *
                               .0. .0      az
                                           f
                                          .t                o.                       15           o =>
                                                                                                 .-  œi.H
                                                                                                       z
                               m
                               1!
                               .
                                E
                               .l
                                 '= q,
                                = r. c
                                    :
                                    !  t
                                       f
                                 ! ii q u
                                   .
                                          taI
                                          <
                                          o
                                          r
                                          s
                                           ;
                                            :

                                                       '-
                                                        '
                                                           t>
                                                           o
                                                       foE e
                                                           .
                                                           u
                                                            t
                                                            v '=
                                                               7
                                                               C
                                                            - =v
                                                               1
                                                        aa =.hnE
                                                                                 et
                                                                                     =
                                                                                     *x .
                                                                                     c
                                                                                   o,c
                                                                                   s
                                                                                       aoj.Q
                                                                                       Nm
                                                                                       -
                                                                                        or
                                                                                                 =! .
                                                                                                 :
                                                                                                 c
                                                                                                -t
                                                                                             a .O
                                                                                             Np z
                                                                                                  uv-
                                                                                                     9 *)
                                                                                                     ,o
                                                                                                    =v
                                                                                                       w. .z
                                                                                                    oi otn r1:
                                                                                                             5
                                                                                                                                                                     :
                                                                                                                                                                         ! I
                                                                                                       s.s :
                                'a s a
                                .
                                o
                                e
                                qrz'
                                      =*
                                s 6i).=
                                =E mo
                                       ->
                                      .$
                                C D.5 E
                                       :u
                               n* = .-o =
                                          .-
                                          *E
                                            '           t
                                                        =
                                                        oo
                                                        *
                                                        c= (
                                                        *
                                                            op
                                                         = c*
                                                          eo
                                                               s
                                                               u
                                                          m ZCZ z
                                                              R=
                                                                    .2
                                                                                   x
                                                                                   .; m
                                                                                   o
                                                                                   Q
                                                                                   .
                                                                                   *
                                                                                        .
                                                                                        =
                                                                                        t
                                                                                   c!>< e
                                                                                   :
                                                                                 'P o
                                                                                 >o :  5=
                                                                                         x   C
                                                                                             k'
                                                                                              -
                                                                                                u
                                                                                                o
                                                                                                *   =
                                                                                                     s
                                                                                                     g  o
                                                                                             Cb fn r:E t:
                                                                                             (7 O
                                                                                            . 2 q
                                                                                            < >
                                                                                                    n'.b
                                                                                                    .
                                                                                                    2
                                                                                                15 >).
                                                                                                        !-
                                                                                                       '-
                                                                                                       .t.
                                                                                                        -
                                                                                                            o
                                                                                                            =
                                                                                                         !=9,
                                                                                                            =s
                                                                                                                                                                     jj
                                                                                                                                                                      I.r
                                                                                                                                                                        ;jj
                                E
                                :
                                oi
                               .2 c
                                   e:
                                rp 2k= n
                                       '
                                       2
                                   Uv 'm
                                          w.
                                          =
                                          *
                                       & (D.
                                    : u m.
                                                        kœ
                                                          o
                                                          cp
                                                          G*
                                                          c)
                                                          c
                                                             .x
                                                              s =B
                                                           ;. 1
                                                              .!.
                                                                   Nw
                                                                    w.           nf
                                                                                   *.
                                                                                   >' t
                                                                                   o
                                                                                    va
                                                                                       f   S ! =p =@ w
                                                                                                $
                                                                                       =: Xe 2= z
                                                                                       J!    >  E
                                                                                       e' t' D e'--
                                                                                               .
                                                                                                       .
                                                                                                       !.!.q
                                                                                                    ? tWx'15
                                                                                                    .
                                                                                                    o  .Q E
                                                                                                            o
                                                                                                            .
                                                                                                            œ                                                        ll
                                                                                                                                                                      ,.           1   o
                                                                                                                                                                                       !
                                                          mk co
                                                              '       9z.
                              d
                              4) o
                              =
                              v
                              =i'
                                  o x u)
                                  = oœ, *
                                  m'
                               ! >z
                                  q.
                                      E t'
                                      o
                                      . =x.
                                            â
                                                        w -jg =
                                                        tm 2 c
                                                        Sa a
                                                        s
                                                                    m
                                                                    S!
                                                                      G            tp . :s 1D 2
                                                                                 :s tv s =* z *=
                                                                                 9; W
                                                                                 2...  E'H  $u I=
                                                                                                    ' .- R
                                                                                                *z.'0
                                                                                                    El *
                                                                                                    t  *' 5
                                                                                                       o
                                                                                                       s .%
                                                                                                            .
                                                                                                            c?                                                       ll            l
                             2S   r
                                   , q!
                                   v!    ,S
                                           =x
                                            ws *
                                                         eo
                                                         zb .e0t w  o            =
                                                                                 stv =oOo  ru,=v
                                                                                               c   X;
                                                                                                   =   o    w
                                                                                                            >
                              *   =
                              > b ., .! œ!         ?     't
                                                          : 15 o    u              <..K >.'! *  ïc
                                                                                                w   tv .
                                                                                                       =- :
                                                                                                          -.;,
                             QG   p   =    'E    l
                                                 o        c
                                                          9 !! .
                                                              =     .-$            we
                                                                                   7
                                                                                   t
                                                                                   E Eu     *.Yz =o C  OY O *                                                        :
                                                                                                                                                                     '     & j
                             qm: E e.-     =E*          : b q, E                     -     O        c  d kS
                             9
                             z %= .    i' qi-   2)
                                                 q       t
                                                         >> o .     $
                                                                    <-r
                                                                      > e;       mQ 'p     E   il
                                                                                                li  :
                                                                                                    t  =
                                                                                                       *
                             (p):a
                             e
                             *
                             s iE
                             -
                                  2=
                                   no
                                      0)
                                      P
                                      '
                                       '-
                                       a
                                       .
                                         : .p-*
                                            .:
                                            r
                                           *Sixt
                                                  e?
                                                  E
                                                  o
                                                   e
                                                   2
                                                        w> .c
                                                         .
                                                         $
                                                         c0'-o
                                                              R0
                                                         9 =* =n. E
                                                              m
                                                                    .- *
                                                                    =
                                                              <--cE .
                                                                         2m4
                                                                            2
                                                                           e/
                                                                                 o
                                                                                 e .
                                                                                 *
                                                                                 c
                                                                                  m .e- r'
                                                                                  mk t
                                                                                           Hm'j: s? (g o
                                                                                           o: c
                                                                                               E
                                                                                               t:1 .!
                                                                                            c:e: e o
                                                                                                    5!=* @c
                                                                                                       t:D=
                                                                                                           =
                                                                                                           P
                                                                                                           -'
                                                                                                           &)                                               *
                                                                                                                                                                 I
                                                                                                                                                                 *
                                                                                                                                                                 4I
                                                                                                                                                                   ii              I
                                                                                                                                                                                   y
                             'O
                              o
                                  cT .1! !
                                  r    n c  =!,'m
                                            o- 1
                                                 o      '
                                                        f
                                                         .-
                                                          !
                                                         z JZ 0  a
                                                              > =i E     .*a
                                                                                 .
                                                                                 =
                                                                                 o
                                                                                 cqà IE    =*ê   l
                                                                                                    z..s
                                                                                               a at' .
                                                                                                    e
                                                                                                       i
                                                                                                       *
                                                                                                       c
                                                                                                         ;ei7
                                                                                                                 S
                                                                                                                                                            '-
                                                                                                                                                            2o
                                                                                                                                                            Z
                                                                                                                                                                      ;'
                                                                                                                                                                     ju
                                                                                                                                                                      .            p
                                                                                                                                                                                   -
                             fZ' 5t' 2 o *x o
                                            .            *   wR                             o >* Et '= oc  Sn
                             .5 m=
                             '
                            -t    ev o
                                  0.=
                             c .0 e .
                             5 -7'k) m
                             1
                             :! 1
                             .    jo
                             * tN c
                                       c

                                       h
                                       o.m
                                      = e
                                           t
                                           =z7
                                           !! a
                                           TP *
                                           rv e
                                           c. â
                                                  .-
                                                  o
                                                 :.w
                                                  .-
                                                   !
                                                       p-
                                                       s
                                                         *c
                                                         G   v
                                                             m .1
                                                        w rs u .9
                                                       .q
                                                         =,=
                                                        Ef
                                                             = O>
                                                         - .!!=
                                                              or=
                                                                    =g
                                                                  .9 .
                                                                    4
                                                                  =o =
                                                                          rp
                                                                         cu
                                                                          œ
                                                                          t'
                                                                                 (
                                                                                 n
                                                                                 e
                                                                                  Y .- .<
                                                                                 w.a
                                                                                  *'c
                                                                                     x o u
                                                                                  S qi
                                                                                 in Z
                                                                                      g-u
                                                                                      '
                                                                                           *
                                                                                           E
                                                                                        tS q
                                                                                             ! Jn
                                                                                               c;  =
                                                                                                   o
                                                                                          -xc;==p.2*
                                                                                          .
                                                                                     * .qs* Y *
                                                                                                      '
                                                                                                   => >
                                                                                                       =
                                                                                                       iE
                                                                                                       r=
                                                                                                       Eu
                                                                                                       o
                                                                                                          t
                                                                                                          c
                                                                                                       çq =
                                                                                                           '
                                                                                                           i
                                                                                                           o
                                                                                                          p'
                                                                                                            nJ
                                                                                                                  EE
                                                                                                                  t; !
                                                                                                                  e O
                                                                                                                  S .c
                                                                                                                  =
                                                                                                                       :
                                                                                                                       o
                                                                                                                      %..                          a.,
                                                                                                                                                            c
                                                                                                                                                            o
                                                                                                                                                            =
                                                                                                                                                            c#
                                                                                                                                                                 S
                                                                                                                                                                 :
                                                                                                                                                                 zajj
                                                                                                                                                                 <  -
                                                                                                                                                                    pj !
                                                                                                                                                                       ,
                                                                                                                                                                       jj j
                                                                                                                                                                          j,   ,

                             t
                             o
                             C :
                               E '1
                                  >
                                 <'
                                 t .
                                   'E
                                       c
                                       O   tv. =wvt
                                           .
                                           e
                                                  vh   =*o **:3' C-rr:v tcom     wm
                                                                                  = r=l *o  m rH
                                                                                               o:isdz
                                                                                                    v.cw
                                                                                                       œ7 O.
                                                                                                           2
                                                                                                           11     Gc *
                                                                                                                  .
                                                                                                                  z
                                                                                                                  f   =
                                                                                                                                                   *
                                                                                                                                                   -':
                                                                                                                                                   n
                                                                                                                                                   z
                                                                                                                                                   j!
                                                                                                                                                            Q
                                                                                                                                                            c.
                                                                                                                                                            c
                                                                                                                                                            *
                             :! kq * Swr   .
                                                         Pi *e
                                                             yl   Q .E
                                                                  .               X
                                                                                  w' t1R= X
                                                                                      c!       v! >OuG w ==       i:. S .9.
                                                                                                                  c
                                                                                                                                                   .        W
                        * =  oe  =t @  v-> S             p
                                                              !. u
                                                                    i St   :      >       =
                                                                                          o    >   y  o
                                                                                                      c    *      lr d'c
                                                                                                                                                  <o        m
                                                                                                                                                            >
                                                                                                                                                            m
                         -. .
                       .w.   c--
                               xâ.ql.zt.:- c
                                 t         tu ot
                                           œ
                                           O    >:      '- j
                                                        v* tm
                                                         *
                                                                  o
                                                                  >.    ztk     .o- A.$
                                                                                      J :3. c
                                                                                  9 B ru
                                                                                               a=
                                                                                               $   s  t! ==
                                                                                                      .    tv    =- cE o
                                                                                                                 Q'   w- 'g
                                                                                                                           '-                      1z1      o
                                                                                               en >- .To
                             .                                                                                                                    .E
                                                                                                                                      c
                                                                                                                                                           Wc.
                             .
                       w-o <>    x !
                            ..- w = o
                                      mc   ac    ocx
                                                   x    wY   o .:'acp
                                                             L   ïs s           aT
                                                                                . n  -'=c
                                                                                     ù     o..tQ.
                                                                                                   v,
                                                                                                   r
                                                                                                       e ci
                                                                                                       b2'i       71 em .>!!          9
                                                                                                                                      .
                                                                                                                                      .
                                                                                                                                      a.l    Ip * =
                                                                                                                                            .q     m        e
                       *- %j: S E      *E =iiI  *D      A -1  1                                                   *t
                                                                                                                  >   =z .q           m     a   1 :r
                                                                                                                                                   o       *o-
                            =   .e  Q      E!   a      =m 't k3*
                                                             c7   I
                                                                  G'=G
                                                                          o
                                                                          =
                                                                          '$
                                                                           -
                                                                                  >
                                                                                  t
                                                                                  v
                                                                                  s
                                                                                     *:3
                                                                                  l =O œ
                                                                                          .Q C
                                                                                          : .9
                                                                                               o: 2t
                                                                                                   t3
                                                                                                    a
                                                                                               Gb'& H
                                                                                                      'G '?
                                                                                                          .O
                                                                                                           O      %
                                                                                                                  ë. fon '%in
                                                                                                                            i
                                                                                                                                      =      N .E
                                                                                                                                             w
                                                                                                                                      ï h=- **z Ucql *    a*
                                                                                                                                                          =
                            'd 42 dJ r$ -=.            m
                                                       =
                                                       !  ?  c.
                                                             n  >1       =       *
                                                                                 9                    D! O >     *- m o                E.
                        * e în.            *a          .                  =       zu  p .2.- % . B =c q ë..       9ç  *e u o     *
                                                                                                                                 u    toà
                                                                                                                                        <c% Y =
                                                                                                                                          c (s n =
                                                                                                                                                  * G      C'
                                                                                                                                                           Q         I
                        c
                        X      e
                               =;-i
                                  =;*
                                    =>-eo
                                        = .1J          * >< **
                                                       >     ev n>'             < aot n
                                                                                *     Sp.c
                                                                                         = .E
                                                                                            r;..
                                                                                               :- o
                                                                                                  '
                                                                                                  a-              kn G *1        o                   v
                                                                                                                                                     (    xl
                              eu    t'                                                                                           t)   D      Q >.    <
                                                                                                                                                E Ct 7:    *
                                                                                                                 .jëx * oj >
                               m! t!
                                   lO      *  .@! S *                            *. *
                                                                                    65 : .P
                                                                                          d
                                                                                          M LL t.'                                              ' =. s* C
                                                                                                                                                        2 c
                                                                                                                                                                 I!-1-
                                                                                                                                                                     qj
                                                                                                                 =               s    l     .
                                                                                                                                            :i
                        u                                                                                                             I k      .a       .  e.
                        o     >:
                              t  ?J .
                                  .Jt
                                    =z=
                                    f
                                    .  scp:E
                                           gg
                                           :
                                              n
                                              =xg:
                                              =>   '=
                                                     t '1
                                                     .
                                                     < >
                                                        $
                                                        o
                                                        ë                        mo
                                                                                 a     .
                                                                                       (
                                                                                       =) *
                                                                                          o.E=* sra*-
                                                                                                    :            JE wr'U         '
                                                                                                                                 &
                                                                                                                                 o
                                                                                                                                :c
                                                                                                                                      q1
                                                                                                                                      *
                                                                                                                                      .
                                                                                                                                      c )
                                                                                                                                            u
                                                                                                                                            a E
                                                                                                                                            =  c. E -? o
                                                                                                                                            l uz Jo; J
                                                                                                                                            u
                                                                                                                                                        @
                                                                                                                                                        c) *-
                                                                                                                                                            *'
                                                                                                                                                            *
                       *X     a=  C' =
                                     = co -a
                                           -: i
                                           -      c
                                               '1.e  o
                                                  E! o ..
                                                     1-c.
                                                       2                         *
                                                                                 ;. *
                                                                                 s  t: ql c '
                                                                                =: =S oQâ
                                                                                       .
                                                                                             i
                                                                                         Sll 5i
                                                                                             $!c*
                                                                                                >
                                                                                                otu=.             û =d) c
                                                                                                                 .e       .
                                                                                                                          j,i                        .u a. >
                              $
                              =:  t
                              >- .o? *
                                     e. t
                                      l x
                                        o <
                                          >   4
                                              =   t,
                                  a n = -, i- > -- o.a.E                        ç
                                                                                Sx  >    1 :
                                                                                    t :E > a o  t
                                                                                                g
                                                                                             (- o c )            :E E *EE
                                                                                                                 .Q E =
                                                                                                                         c
                                                                                                                                                                 1l l1 ,l
     Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 213 of
                                           224




     '
            * 9          I
         *- =
         o  œ 2=
               *e2l Z ': aUo=' a'
          * o  : - :  z.N
                      .G
         œ w c'--s ve ïs     a :s*
                             l.
                                  r
                                  e
         œo&  u-ojwBrs
                Bsr l o o-z oo
                        ryœ cs 2



                                                                                  llII
                                                                                     'I
                                                                                      jlldl
         OE'
         o 1*&
            E                                                                     ,
            o e e.s
                l Razase
                  y e e N la
                          o w
         X-
          œ
            =o #*
               aolzzywu:e;
                =;Y=2*
               me,8=
                       œœ2
                      #B*
                           ï                    1
         = w o k-       **<=
                uae 2 zevzEe
                           e =                  ?
                                                g
         - . oe.
             2E =zle.2-:
                  ooocwusj.                     :
                                                .
         - o aosmr
         *       =<l*-,a=a
                    emu-nw
                         ag                     ac
                                                 a
         w
         v =   ymo wsyx
               ep         ea rz v
                   z.&aoxooea  sj:
                      . eâe aore s-             .
                                                s
           o w y-  :1
                   > e=em-
                       = ta = /zo
                               a myw-
                                 * Ms           z                                         ,
           * c zrrzssss        .eugm             e
         .m- <œ e*s
                 :7vo>
                 . Se  sl*  z.*E:,l
                                 s -
                         o dDeiczd
                     .=o rw z.os :#t'
                                                 @
                                                v:
                                                >

                                      ...?
                                      !  .                                   i j I,
                                                                             -     . ,;
                                                                                      -


                                                                             4
                                                                             ! j!
                                                                             ,.
                                                                                11l-
                                                                                   1
                                                                                   I j!
                                 .
                                 .
                                      z
                                      !)'-
                                      )
                                      ;..
                                      rt:
                                         ..:
                                         b
                                         *.
                                           !b
                                           z                                 I ,jj .j
                                 . o.;r
                                   h4y
                                   ' :,
               '
               l                 . ,;!'
                                      1j.                                    l
E.
:
'
 ï
 J
               =
               z                 .
                                        . o:
                                        :.h
                                      r'5
                                      r .C
                                          r.
                                         rl                                  I ll
*<                                       .k

                                                                             =jI  -
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 214 of
                                      224




                                                             1!
                                                             @
                                                         .j.
                                                          l  D?I
                                                             %
                                                         '
                                                          D
                                                         ral
                                                           ;
                                                         '+j
                                                          X
                                                          >
                                                          Q


                                                          =
                                                          *
                                                          *




                         >
                         t    &)
                         H    œ
                         P
                         P
                         =    =                                       p
                                                                      : *'
                              =                                       NQ
                                                                     :EQm.
                         D
                              <                                      xG
                              u
                         D
                         >    =                                       2U
                                                                     >E (:
                         m    O                                      cu
                         K    >                                      x œ
                                                                     v
                                                                     œ<=
                              u
                         >    q)
                         uz               *
                              œ               f
                                              i
                         &
                                              1
                                          wC S
                                             O
                                          q) *
                                             *
                                          w
                                          o c
                                          w- .S
                                          *
                                             5
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 215 of
                                      224




                                                                                                   :3
                                                                                                   J
                                                                                                   kl:
                                                                                                     l
                                                                                                   jy
                                                                                                   Qj
                                                                                                    a
                                                                                                   e
                                                                                                   hj
                                                                                                   X
                                                                                                   >




                                                                                                   i
                                                                                                   *


                                                       (
                                                       S> C .1.q
                                                            '   c:
                                                                 . *.' t
                                                                       tz
                                                                        y*
                                                                        . o-
                                                                           't<.
                                                                              'A *o-' n>.
                                                       xa. .' aa u f; V3 t9 .. r3 *#
                                                       > a.. f
                                                       O        *o m
                                                                z      .
                                                                       z
                                                                       *S
                                                                       v  g!t'Va s* V7j
                                                       w
                                                       ::. ...I
                                                              . *. c
                                                                   o 1 . -   O 'u j   ty
                                 '                            ' <> tc   m ek ... lCjI .
                                                        j
                                                        Mg V17
                                                             - Rc2 fm? Y
                                                                       o K un, =
                                                                               n u k   (p
                                     E
                                     1   I                 o    '
                                                                ..
                                                                 J
                                                                 r i a *.  .n
                                                                           *' u4z *,
                                                                               o  C;h=%'
                                     I                - T> t     y  .- c ù r.
                                                                           *   p
                                                                               +  c    D
                                                                                       7
                                     i                     t7 ç
                                                      p'*7 o
                                                                .z  .. t
                                                                 -.E k 'G, E
                                                                           C# t. G. d oz
                                     ;   1ù.-  ws               H
                                                                *$   0uw
                                                                       .
                                                                       w. U    * c
                                                                               e  '' il .x
                                                                                        .
                                     i   i    %.
                                               '      .u t u'
                                                           o A. o
                                                                +. N'
                                                                   C' 4f:yuC> 1J tqnp oa
                                     i   1             K tn <
                                                       o x  o' *1 vx = .'
                                                                     .:p      c: Q
                                                                         cxn. a
                                                                              f u(p3
                         >           '
                                     ;   r       t
                                                 ;    t.' k5 <., u '  -' < xb LJ .-
                         t           i   j       '
                                                 .    nta j.' 6
                                                              $ t*:.m*-:
                                                                       . i... ç ''Y 25
                         H           i                    ,
                                                      .q, cq3 cs: . .<j.: 63 :;('-m
                                     E   I             :
                                                       ta  e t*p 4E:'= -; o    Dp q*y LT
                                         .       (.     ' <                        fZ ''
                        K            '
                                     ;
                                     i
                                       1
                                       I g.
                                          t
                                       j ry
                                                      ;
                                                      '
                                                      $7
                                                      o
                                                        L* (p.
                                                           q-i *u .P..
                                                            .> <
                                                                     .t
                                                               >. Gz * e v e
                                                                            p *œ .
                                                                        . ...
                                                                     .X c ty'- !rl ** .
                                                                                   X-72ta
                                                                                        4
                                                                                        N
                                                                                                             9-)N
                                                                                                             '  CUO
                        =                             t) u     *>' CM '(
                                                                       fp      J
                                                                               MC'tx
                                                                                   *en
                                                                                     '
                                                                                     j                       w
                                                                                                             œl* C>
                        uz           (
                                     !
                                         1.
                                         E
                                         ;       '
                                                 E    e.: +o- b         d K%'* *
                                                                   E J : % < =D
                                                                                     ' .Y                    N aqi
                                                                                                         ... .t .
                        &            l   ;      al    m
                                                      m œ u   o B m         Yœ    w                      .- x (s
                                                      w
                                                      a . D' =O -o m *   * D
                                                                         -  o U = G
                                                                                =  Q                      l 2U
                        O                1f GFJk      .x $* n* œ                                          . '
                                                                     -t
                                                                      : w< m - O
                                     2
                        >            i                .          c                 o                      '. x
                                                                                                             q
                                                                                                             EE)
                                                                                                               E
                                     i
                                     1   j
                                         '       '        g g
                                                            r .. o
                                                      *' to ià c7 U &
                                                      t               =
                                                                      t
                                                                      .) &  v
                                                                         *' œ.@
                                                                             -    *'
                                                                                m'*e                      -.;.e)
                                                                                                              D=g
                                                      +.. $.0 G
                                                              < 8t4 u o O z6 aN Q                        .=     .Q
                        K            i
                                     !   j
                                         1      .v                                 tJ                         xu<
                                                                                                          ... c
                                                      *z%co:  .  S tl r   z 23 qn vq,
                        >                             c
                                                      .k r
                                                              %J m
                                                            ; =i
                                                               .      *
                                                                      :
                                                                      a
                                                                         c
                                                                         *: cr Cœ> t3j
                                 u       i       .    t: a4u L:
                                                      -       p. !:?
                                                                   . .
                                                                     9 l  wq
                                                                         ci cr. u <o
                        ul                                                          .
                        œ
                                 rQ
                                  E
                                   ) Ij          )
                                                 t
                                                      ta s * u. . o t7
                                                      o 13 r
                                                      c
                                                      o
                                                             m *.
                                                             *-.
                                                                 o w.
                                                               ' ra +. N
                                                                        val t
                                                                        W=
                                                                            fa
                                                                             7 m :3
                                                                          # o tn o  *œ
                        c                              - -c. +
                                                             e. e = t.
                                                                     07 E' .w- *tn' t:.
                                 XZJ     j
                                         '
                                         1       !-
                                                 .
                                                 '    6  t ql t> M P
                                                      K3 *              e, X*-
                                         1        .   tacvo E: 4p o -.> c. F -qj 2œ
                                 X       ! ---        -  o
                                                      zu t) v*'         r)  r u; 'D.
                                                                           *.
                                 O       )            *,     tJ)ocr S
                                                                    r.x c
                                                                        q.
                                                                         : tu. *o-' tp
                                 >       )            t
                                                      s> r
                                                         t-z o
                                                         q   *
                                                             t-' ë
                                                                 <:X
                                                                  p v ) G ##. z j(  pp
                                                      <
                                                      '  J : 41 F q to, *
                                                                        u1 4, ça < x
                                                      t
                                                      œ4 uz. .
                                                             o. o f: T(  > *'fa =n   3tJu.
                                                                                         '
                                                                        .7
                                                      rt: * ..'. a.<.s.Xœ.
                                                                         > -a i  ! olup q1%a KoZ
                                                                               *a. .
                                                        .n mq, ..1' T u
                                                        !               U. )2 qt y uo a f&
                                                                                         -> =%@
                                                      f.n t wa  '
                                                                . *o- ka *' +  t'w< ta (; O
                                                             .c a
                                                               Ll. eo qCuJ
                                                                         j
                                                                         .kta. o
                                                                               tz c (:
                                                                                     ':uV  y
                                                                                           :F
                                                             .
                                                           ?J                           w.   m
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 216 of
                                      224




                            PX 4
            D eclaration of Thom as V an W azer
                FederalT rade C om m ission
                   Forehsic A ccountant
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 217 of
                                      224




                          DECLAR ATIO N O F TH O M A S P.VAN W AZER

            1,THOM ASP.VAN W AZER,declareunderpenaltyofperjmythatthefollowingistzue
      andcorrect,andthatexceptwhereotherwtsenoted,1havepersonalknowledgeofthefadsstated
     herein. lfcalled as aw itness,lcould and would com petently testify asfollows:

                                         G eneralBackground

                   M y nam e isThom asP.Van W azer. 1am a U .S.citizen over 18 years ofage. 1

     am em ployed asa GeneralA ttorney -Forensic A ccountantwithin the Bureau ofConsum er

     ProtectionoftheFederalTradeCommission(6iFTc''or(dcommission').IperformedallFTC
     activitiesdescribedinthisdeclarationasapartofmyjob.


            2.     lam a registered Certified Public Accountantin the state oflllinoisand a

     Certified Fraud Exam iner. lhold a Certificate in Forensic Accounting from theG eorgetown

     University SchoolofContinuing Studiesand a BachelorofScience degreein Econom icsfrom

     theU niversity ofPennsylvania,where 1graduated from theW harton SchoolofBusinessw ith

     concentrations(majors)inAccountingandFinance.1alsoholdaJulisDoctorfrom the
     Georgetown University Law Centerwhere lgraduated m agna cum laude.




                            Background on Analysis ofFinancialR ecords


                  ln m y capacity asa forensic accountant,lwas asked to analyzetherecordsof

     morethan90bankaccounts(hereinaftertheédAccounts'')heldatBankofAmerica,NA
     (t(BofA'') JpM organChase,NA ((dChase'');RegionsBankN.A.(fçlkegions''l'W ellsFargoBank
     N.A.(ççWellsFargo'');SunTrustBankN.A.($$SunTrust'');andlnternationalFinanceBank


                                             Page 1 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 218 of
                                      224




     (EElFB'')(collectivelytheû(Banks'').IunderstandthattheserecordswereproducedbytheBanks
     in response to com pulsory processby the FTC. The holders ofthe A ccountswerevariously:

     BA L Fam ily LP;Bluebird M edia LLC;BoratM edia LLC;Bring Back the M agic M ediaLLC;

     Cam bridgeM edia SeriesLLC;Cham etz M edia LLC;Chelsea M edia LLC;Chinuch Services

     LLC;CoinstarM ediaLLC ;D G DM V LLC;D irectM arketLLC;Dom ain Developm entStudios

     LLC;Dom ain DividendsM edia LLC;Dragon GlobalM anagem entLLC;Eagle M edia LLC;

     Falcon M edia LLC;GN R M edia LLC;Island M edia LLC;Issue Based M edia LLC ;Leatherback

     M ediaGroup LLC;M acau M edia LLC;M atzoh M edia LLC;M BL M edia Ltd.,' On PointGlobal

     LLC;Orange and Blue M edia LLC ;O range Grove M edia LLC;PantherM edia LLC;Pirate

     M edia LLC ;PivotM edia Group LLC;PJ GrooveM edia LLC;Rogue M edia ServicesLLC;

     Sandm an M edia Group LLC ;Shadow M edia LLC;SlayerBilling LLC ;SpartacusM ediaLLC;

     VeryBusyMediaLLC;W altham TechnologiesLLC;andYamazakiMediaLLC (hereinafter
     dsAccountHolders'').A listoftheAccountsahd AccountHoldersisattached asExhibit1.


                   The recordsproduced by theBanksvaried butincluded som e oral1ofthe

     following'
              .(i)monthlyaccountstatements;(ii)copiesofclearedchecks;(iii)incomingand
     outgoingwiretransferdetails;and(iv)depositslipsplusunderlying deposited documents.The
     recordsproduced forthe Accountsoovered a1lorpa14 ofthe tim epedod from April1, 2016 to

     August31,2019 (hereinafterthe(t-
                                    fim ePeriod'').TheFTC attorneysassignedtothiscasealso
     obtained additionalinform ation aboutincom ing and outgoing wires from Fedw ire.




                   To conductm y analysis ofthe Accounts,lused the Com prehensive Financial

     InvestigationsSystem (ikCFlS''),afinancialinvestigationtoolfrom Actionablelntelligence
                                             '
                                                 Page 2 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 219 of
                                      224




     Technologies,lncorporated. M y understanding isthatCFIS isutilized, interalia,by the lnternal

     Revenue Service,the United StatesPostallnvestigations Service,the Organized Drug

     Enforcem entTask Force and a num berofU.S.Attonw y'softsces. Am ong otherthings,CFIS

     usesproprietary algorithm s and OCR technology to convertpaperand/orelectronicbank account

     recordsfrom linancialinstitutions,includingrecordsinPortableDocumentFormat(PDF),intoa
     database thatcan be searched,analyzed and used to issue avariety ofreports. These reportscan

     also be converted into M icrosoftExcelforfurther analysis.



                    ln the instantm atter,a paralegalworking underm y supervision and lloaded the

     bank statem ents from theA ccountsinto CFIS. Before any bank statem entcan be loaded into the

     CFIS database,the electronic inform ation in CFIS m ustbereconciled w ith theinform ation in the

     statem entsproduced by the bank. Thisreconciliation requirem entensuresthe accuracy ofthe

     inform ation in CFIS. Oncethe paralegaland 1fnished loading thebank statem entsinto CFIS, l

     verified thatCFIS data wasproperly reconciled w ith the underlying bank statem ents.




                                    FinancialA nalysisof Accounts


                   Oncethe statem entsw ere loaded and reconciled,lused abasic query function in

     CFIStogenerateaconsolidatedchronologicallistoftransactionsreportfortheAccounts(the
     ilconsolidated Chron'')and convertedthatreporttoExcel. TheConsolidated Chrongenerated
     from CFIS included anum beroffieldsw ith differentinform ation foreach transaction in the

     chronologicalreport.Thisinformationincluded(whenavailable)transactiontype;transaction
     description;the source entity providing the funds foreach transaction;the source's bank and


                                               Page3 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 220 of
                                      224




     bank accountnum ber'
                        ,the recipientofthe fundsin each transaction;the recipient'sbank and

     bnnk accountnum ber.



                   Once thiswork w asfinished,lperform ed avariety offocused Excelsearchesand

     sortsoftheConsolidated Chron to generate theinform ation setforth below . ln som elim ited

     instances,ldid intem etsearchesto identify thebusinessofrecipiententities. W heneverlw as

     unableto determ ine ifaparticulartransaction should be included in one ofthe categories

     described below ,lexcluded itfrom m y calculations.




                   ln theTim e Period,theA ccountH oldersreceived an overalltotalofatleast

     $85,242,225.Thistotalwascomprisedofnetftmdsreceivedfrom paymentprocessorsand lead

     buyers.Thenettotalfrom paymentprocessors(fundsreceived lesschargebacks)was
     $71,700,906.Thefollowingtableidentifesthepaymentprocessorsand fundsreceived from
     each.



                                                   TotalAmount                    NetAmount
         PaymentProcessors                           Recei* d     Chargebacks       Receiœ d
         QUAL PAY Total                             41,661,183.88 1,089,843.23   40,571,340.65
         MERCm NT Toll                              13,533,447.46    28,635.42   13,504,812.04
         Bankcard Toll                              11,945,150.31 341,318.90     11,603,831.41
         PAYARC Toll                                 1,731,997.87         0.00    1,731,997.87
         W eslmerica Bank Merch DepositTotl          1,177,099.83    31,999.81    1,145,100.02
         HUMBOLDT MS Toll                            1,040,984.77         0.00    1,040,984.77
         FUNDS DISB VAVDV ECOMMERCE Toll               857,400.64         0.00      857,400.64
         ESQUIRE PROCESSING SERVICE Total              632,717.53         0.00      632,717.53
         QUAL PAY DEPOSITS DMV.COM Total               460,904.28         0.00      460,904.28
         TSYS Toll                                      55,425.31         0.00       55,425.31
         EMS RSRVE RLSD Toll                            33,291.60         0.00       33,291.60
         QUAL PAY CHBK Total                            33,099.98         Q.0Q       33,099.98
         El
          ectronic MerchantSerocesToll                  30,000.00         0.00       30,000.00
                                                   73,192,703.46 1,491,797.36    71,700,906.10

                                              Page4 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 221 of
                                      224




            10.     TheAccountHoldersalsoreceived atleast$13,541,319from leadbuyers The  .



     following table below identiûesthe lead buyers and the fundsreceived from each.

                                                                     TotalAmount
                             Lead Buyers                               Received
                             PRECISE LEADS INC Total                       7,031.71
                             H2H INTEM CT AFFPAYMEX Totl                  12,220.38
                             ZIPRECRUIT Total                             16,884.73
                             TORCHLIGHTTECH Totl                          22,322.20
                             AM GON ADVERTISING Toïl                      24,182.19
                             CPXITotal                                    26,612.00
                              CPXI(DigitalRemedy)Toll                    28,140.00
                             DIABLO MEDIA Toll                           44,123.70
                             ADKNOW LEDGE lNC Toll                       68,782.42
                             REX DIRECT Toll                             79,135.50
                             ZIPRECRUIW R INC Totl                      617,948.33
                             AFFPAYMENT H2H INTERACT Totl             1,287,995.63
                             & TA INTERACTIVE Totl                    1,647,537.73
                             ADMEDIARY LLC Total                      3,296,530.71
                             TEAM INTERNETAGTONIC PUB Toll            6,361,872.08
                                                                     13,541,319.31



                   These fundsw ere deposited into m any ofthe Accounts, including EagleM edia

     LLC ($19,462,693),BoratM ediaLLC ($14,033,441),andPirateM ediaLLC ($3,026,783).


                   TheConsolidated Chron show ed a substantialvolum eoftransfersbetw een the

     A ccountHolders. Forexample,m ore than $38 m illion w astransferred to Cam bridgeM edia
     Series,LLC from the AccountHolderslisted in the table below .




                                             Page 5 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 222 of
                                      224




                                      AccountHolder             Amounts
                              Eagle Media                     8,528,500.00
                              BoratMedia                      5,348,692.88
                              Very Busy Media                 3,683,958.00
                              PJ Grooe Media                  3,578,758.00
                              Chelsea Media                   2,769,153.03
                              Bring Backthe Magic Media       2,683,891.06
                              Orange Groœ Media               2,700,438.00
                              GNR Media                       2,094,739.26
                              Shadow Media                    2,032,500.00
                              Pirate Media                    1,822,500.00
                              Chamet Media                    1,025,700.00
                              DirectMarket                      815,199.27
                              On PointGlobal                    700,000.00
                              Isl
                                and Media                       355,400.00
                                                             38,139,429.50



            13.    1identified $15,573,640 ofADP payrolland relatedexpenses. Two accountsheld

     byW altham TechnologiesLLC wereusedtopay$14,239,012(90.85percent)oftheseexpenses.
     An accountheldby Dragon GlobalM anagementLLC wasused to pay theother$1,434,628 of

     payrolland related expenses.TherewerealsoexpensesforChargeback Helptotaling $852,800.


            l4.    Afterreviewing the bank statem entsofOn PointGlobalLLC 'S SunTrustaccount

     ending x8548 and related inform ation aboutw iretransfersand otheractivity in the SunTm st

     account,Inoted the föllow ing transactions. On Decem ber31,2018,On PointG lobalopened the

     Sun-frtlstx8548 account. O n January 4,2019, On PointGlobalwired $8million from its

     accountatW ellsFargo (ending in x7164)to theSunrfrustx8548account.OnJanuary7,2019,
     OnPointGlobalused themoneyfrom the 1/4/19wiretransfertopurchase a$7.2 m illion
     Certitk ate ofDepositatSun-frtlst. Approxim ately tw o w eekslateron Jmm ary 22, 2019,On

     PointGlobalreceivedacommercialloan advanceintheamountof$7 2 m illion,the exact
                                                                        .



     am ountoftheCertitk ate ofDeposititpurchased on January 7, 2019.


                                               Page 6 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 223 of
                                      224




                    On February 4,2019,On PointGlobalwired atotalof$4,576,872 from the
     com m ercialloan advance to the individuals/entitieslisted below :

            Nam e                          Am ount

            Burton Katz                    $1,518,269

            RobertZangrillo                $1,518,269

            TheElishaRothm an 2014         $1,025,170.
            Irrevocable Trust
            BAL FamilyLP                   $334,708.

            ChrisSherm an                  $103,582

            TOTAL                          $4,576,872



     Between M arch l2,2019 and Augustl4,2019,On PointG lobalhasw ired from itsSunTrtzst

     x8548atotalof$1,150,000toitslnternationalFinanceBankaccount(x7593)andatotalof
     $4,550,000toitsW ellsFargoaccount(x7164).




                                               Page7 of8
Case 1:19-cv-25046-RNS Document 4-16 Entered on FLSD Docket 12/09/2019 Page 224 of
                                      224




       ExecutedonDecemberé
                        -       ,   2019 in W mshington,D.C.
                            œ
   .
                      .         v
                                               ) u.
       THOM AS P.V   W AZER




                                                Page 8 of8
